CONFORMED VERSION

Exhibit 10.1

CREDIT AGREEMENT

dated as of October 31, 2006

among

VERIFONE INTERMEDIATE HOLDINGS, INC.,

VERIFONE, INC.,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, an L/C Issuer and Swing Line Lender,

BANK LEUMI USA and WELLS FARGO BANK, N.A.,
as Co-Documentation Agents,

and

LEHMAN COMMERCIAL PAPER INC.,
as Syndication Agent

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.
LEHMAN BROTHERS INC.
as Joint Lead Arrangers and Joint Book Managers

 


--------------------------------------------------------------------------------


Table of Contents*

 

 

 

 

 

 

ARTICLE I

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

Section 1.01

 

Defined Terms

 

 

Section 1.02

 

Other Interpretative Provisions

 

 

Section 1.03

 

Accounting Terms and Determinations

 

 

Section 1.04

 

Rounding

 

 

Section 1.05

 

References to Agreements and Laws

 

 

Section 1.06

 

Times of Day

 

 

Section 1.07

 

Letter of Credit Amounts

 

 

Section 1.08

 

Classes and Types of Borrowings

 

 

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

THE CREDIT FACILITIES

 

 

 

 

 

 

 

Section 2.01

 

Commitments to Lend

 

 

Section 2.02

 

Notice of Borrowings

 

 

Section 2.03

 

Notice to Lenders; Funding of Loans

 

 

Section 2.04

 

Evidence of Loans

 

 

Section 2.05

 

Letters of Credit

 

 

Section 2.06

 

Interest

 

 

Section 2.07

 

Extension and Conversion

 

 

Section 2.08

 

Maturity of Loans

 

 

Section 2.09

 

Prepayments

 

 

Section 2.10

 

Adjustment of Commitments

 

 

Section 2.11

 

Fees

 

 

Section 2.12

 

Pro-rata Treatmen

 

 

Section 2.13

 

Sharing of Payment

 

 

Section 2.14

 

Payments; Computations

 

 

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

Section 3.01

 

Taxes

 

 

Section 3.02

 

Illegality

 

 

Section 3.03

 

Inability to Determine Rates

 

 

Section 3.04

 

Increased Costs and Reduced Return; Capital Adequacy

 

 

Section 3.05

 

Funding Losses

 

 

Section 3.06

 

Base Rate Loans Substituted for Affected Eurodollar Loans

 

 

Section 3.07

 

Survival

 

 

--------------------------------------------------------------------------------

*                    The Table of Contents is not part of the Credit Agreement.


--------------------------------------------------------------------------------




 

 

ARTICLE IV

 

 

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

Section 4.01

 

Conditions to Initial Credit Extension

 

 

Section 4.02

 

Determination of Conditions to Initial Credit Extension

 

 

Section 4.03

 

Conditions to Credit Extension to Fund Cash Merger Consideration

 

 

Section 4.04

 

Conditions to All Credit Extensions

 

 

Section 4.05

 

Conditions Precedent to Facilities Increase

 

 

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

 

 

Section 5.02

 

Authorization; No Contravention

 

 

Section 5.03

 

Governmental Authorization; Other Consents

 

 

Section 5.04

 

Binding Effect

 

 

Section 5.05

 

Financial Condition; No Material Adverse Effect

 

 

Section 5.06

 

Litigation

 

 

Section 5.07

 

No Default

 

 

Section 5.08

 

Ownership of Property; Liens

 

 

Section 5.09

 

Environmental Compliance

 

 

Section 5.10

 

Insurance

 

 

Section 5.11

 

Taxes

 

 

Section 5.12

 

ERISA; Foreign Pension Plans; Employee Benefit Arrangements

 

 

Section 5.13

 

Subsidiaries

 

 

Section 5.14

 

Margin Regulations; Investment Company Act

 

 

Section 5.15

 

Disclosure

 

 

Section 5.16

 

Compliance with Law

 

 

Section 5.17

 

Intellectual Property

 

 

Section 5.18

 

Purpose of Loans and Letters of Credit

 

 

Section 5.19

 

Labor Matters

 

 

Section 5.20

 

Solvency

 

 

Section 5.21

 

Collateral Documents

 

 

Section 5.22

 

Ownership

 

 

Section 5.23

 

Certain Transactions

 

 

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

Section 6.01

 

Financial Statements

 

 

Section 6.02

 

Certificates; Other Information

 

 

Section 6.03

 

Notices

 

 

Section 6.04

 

Payment of Obligations

 

 

Section 6.05

 

Preservation of Existence Etc.; Compliance

 

 

Section 6.06

 

Maintenance of Properties

 

 

Section 6.07

 

Insurance; Certain Proceeds

 

 

Section 6.08

 

Compliance with Laws

 

 

Section 6.09

 

Books and Records; Lender Meeting

 

 

Section 6.10

 

Inspection Rights

 

 

Section 6.11

 

Use of Proceeds

 

 

 

ii


--------------------------------------------------------------------------------




 

Section 6.12

 

Additional Loan Parties; Additional Security

 

 

Section 6.13

 

Interest Rate Protection Agreements

 

 

Section 6.14

 

Contributions

 

 

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

Section 7.01

 

Limitation on Indebtedness

 

 

Section 7.02

 

Restriction on Liens

 

 

Section 7.03

 

Nature of Business

 

 

Section 7.04

 

Consolidation, Merger and Dissolution

 

 

Section 7.05

 

Asset Dispositions

 

 

Section 7.06

 

Investments

 

 

Section 7.07

 

Restricted Payments, etc.

 

 

Section 7.08

 

Payments of Indebtedness, etc.

 

 

Section 7.09

 

Transactions with Affiliates

 

 

Section 7.10

 

Fiscal Year; Organizational and Other Documents

 

 

Section 7.11

 

Restrictions with Respect to Intercorporate Transfers

 

 

Section 7.12

 

Ownership of Subsidiaries; Limitations on Certain Activities

 

 

Section 7.13

 

Sale and Leaseback Transactions

 

 

Section 7.14

 

Capital Expenditures

 

 

Section 7.15

 

Additional Negative Pledges

 

 

Section 7.16

 

Impairment of Security Interests

 

 

Section 7.17

 

Financial Covenants

 

 

Section 7.18

 

Independence of Covenants

 

 

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

DEFAULTS

 

 

 

 

 

 

 

Section 8.01

 

Events of Default

 

 

Section 8.02

 

Acceleration; Remedies

 

 

Section 8.03

 

Application of Funds

 

 

Section 8.04

 

Rescission of Events of Default

 

 

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

AGENCY PROVISIONS

 

 

 

 

 

 

 

Section 9.01

 

Appointment and Authorization of the Agents

 

 

Section 9.02

 

Delegation of Duties

 

 

Section 9.03

 

Exculpatory Provisions

 

 

Section 9.04

 

Reliance on Communications

 

 

Section 9.05

 

Notice of Default

 

 

Section 9.06

 

Credit Decision; Disclosure of Information by Administrative Agent; No Reliance
on Arrangers’ or Agents’ Customer Identification Program

 

 

Section 9.07

 

Indemnification

 

 

Section 9.08

 

Agents in Their Individual Capacity

 

 

Section 9.09

 

Successor Agents

 

 

Section 9.10

 

Administrative Agent May File Proofs of Claim

 

 

Section 9.11

 

Collateral and Guaranty Matters

 

 

Section 9.12

 

Related Obligations

 

 

 

iii


--------------------------------------------------------------------------------




 

Section 9.13

 

Other Agents; Arrangers and Managers

 

 

Section 9.14

 

Agents’ Fees; Arranger Fee

 

 

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

Section 10.01

 

Amendments, Etc.

 

 

Section 10.02

 

Notices and Other Communications; Facsimile Copies

 

 

Section 10.03

 

No Waiver; Cumulative Remedies

 

 

Section 10.04

 

Attorney Costs, Expenses and Taxes

 

 

Section 10.05

 

Indemnification

 

 

Section 10.06

 

Payments Set Aside

 

 

Section 10.07

 

Successors and Assigns

 

 

Section 10.08

 

Confidentiality

 

 

Section 10.09

 

Set-off

 

 

Section 10.10

 

Interest Rate Limitation

 

 

Section 10.11

 

Counterparts

 

 

Section 10.12

 

Integration

 

 

Section 10.13

 

Survival of Representations and Warranties

 

 

Section 10.14

 

Severability

 

 

Section 10.15

 

Tax Forms

 

 

Section 10.16

 

Headings

 

 

Section 10.17

 

Governing Law; Submission to Jurisdiction

 

 

Section 10.18

 

Waiver of Right to Trial by Jury

 

 

Section 10.19

 

USA Patriot Act Notice; Lenders’ Compliance Certification

 

 

Section 10.20

 

Defaulting Lenders

 

 

Section 10.21

 

Binding Effect

 

 

Section 10.22

 

Judgment Currency

 

 

Section 10.23

 

Conflict

 

 

 

Schedules:

 

 

 

 

 

 

 

 

 

Schedule 1.01A

 

—

 

Consolidated EBITDA

Schedule 1.01B

 

—

 

Refinanced Agreements

Schedule 2.01

 

 

 

Lenders and Commitments

Schedule 5.05

 

—

 

Certain Acquisitions

Schedule 5.06

 

—

 

Litigation

Schedule 5.12

 

—

 

ERISA

Schedule 5.13

 

—

 

Subsidiaries

Schedule 5.16

 

—

 

Compliance with Law

Schedule 5.17

 

—

 

Intellectual Property

Schedule 5.22

 

—

 

Ownership

Schedule 5.23

 

—

 

Broker’s Fees

Schedule 7.01

 

—

 

Indebtedness

Schedule 7.02

 

—

 

Existing Liens

Schedule 7.06

 

—

 

Existing Investments

Schedule 10.02

 

—

 

Administrative Agent’s Office, Certain Addresses for Notices

 

iv


--------------------------------------------------------------------------------




 

Exhibits:

 

 

 

 

 

 

 

 

 

Exhibit A-1

 

—

 

Form of Notice of Borrowing

Exhibit A-2

 

—

 

Form of Notice of Extension/Conversion

Exhibit A-3

 

—

 

Form of Letter of Credit Request

Exhibit A-4

 

—

 

Form of Swing Line Loan Request

 

 

 

 

 

Exhibit B-1

 

—

 

Form of Revolving Note

Exhibit B-2

 

—

 

Form of Term B Note

Exhibit B-3

 

—

 

Form of Swing Line Note

 

 

 

 

 

Exhibit C

 

—

 

Form of Assignment and Assumption

 

 

 

 

 

Exhibit D

 

—

 

Form of Compliance Certificate

 

 

 

 

 

Exhibit E

 

—

 

Form of Opinion of Counsel for the Borrower and the Other Loan Parties

 

 

 

 

 

Exhibit F

 

—

 

Form of Guaranty

 

 

 

 

 

Exhibit G-1

 

—

 

Form of Security Agreement

Exhibit G-2

 

—

 

Form of Pledge Agreement

Exhibit G-3

 

—

 

Form of Perfection Certificate

 

 

 

 

 

Exhibit H

 

—

 

Form of Intercompany Note

 

 

 

 

 

Exhibit I

 

—

 

Form of Intercompany Note Subordination Provisions

 

 

 

 

 

Exhibit J

 

—

 

Form of Loan Party Accession Agreement

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This Credit Agreement is entered into as of October 31, 2006 among VERIFONE
INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”), VERIFONE,
INC., a Delaware corporation (the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and, individually, a “Lender”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders, as Swing
Line Lender and as an L/C Issuer, BANK LEUMI USA AND WELLS FARGO BANK, N.A., as
Co-Documentation Agents, and LEHMAN COMMERCIAL PAPER INC., as Syndication Agent.

Holdings and the Borrower have requested that the Lenders extend credit in the
form of (i) Term B Loans (such term and each other capitalized term used but not
defined in this introductory statement having the meaning assigned thereto in
Article I) in an aggregate principal amount not in excess of $500,000,000 and
(ii) Revolving Loans in an aggregate principal amount at any time outstanding
not in excess of $40,000,000 (including Swing Line Loans in an aggregate
principal amount at any time outstanding not in excess of $20,000,000 and
Letters of Credit in an aggregate face amount at any time outstanding not in
excess of $20,000,000).  In addition, the Borrower may request a Facilities
Increase in the aggregate amount of Term B Loans and Revolving Commitments
pursuant to Section 2.10(a) from time to time after the Closing Date in an
aggregate amount not to exceed $200,000,000.

The Term B Loans will be advanced in two drawings, the proceeds of which will be
used (i) to repay the outstanding principal and all other amounts due pursuant
to the Credit Agreement dated as of June 30, 2004, as amended as of March 23,
2005 and September 7, 2005, among the Borrower, Holdings, the Lenders (as
defined therein) from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Senior Collateral Agent, Second Lien Collateral Agent, L/C
Issuer and Swing Line Lender, Credit Suisse First Boston, Cayman Islands Branch,
as Syndication Agent, and Wells Fargo Bank, N.A., as Documentation Agent (the
“Existing Credit Agreement”), (ii) to pay or provide for the payment of
Transaction costs and (iii) to fund the cash consideration payable in connection
with the merger of Lion Acquisitions Ltd., an Israeli corporation and a direct
Wholly-Owned Subsidiary of the Borrower (“Merger Sub”), pursuant to the Merger
Documents through which the Borrower intends to acquire Lipman with Lipman
surviving as a direct Wholly-Owned Subsidiary of the Borrower, and to repay
outstanding indebtedness of Lipman under the Refinanced Agreements.

The Lenders and the L/C Issuers are willing to make the requested credit
facilities available on the terms and conditions set forth herein.  Accordingly,
in consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Accession Agreement” means a Loan Party Accession Agreement, substantially in
the form of Exhibit J hereto, executed and delivered by an Additional Subsidiary
Guarantor after the Closing Date in accordance with Section 6.12(a) or (d).

“Additional Collateral Documents” has the meaning specified in Section 6.12(b).

“Additional Subsidiary Guarantor” means each Person that becomes a Subsidiary
Guarantor after the Closing Date by execution of an Accession Agreement as
provided in Section 6.12.


--------------------------------------------------------------------------------


“Adjusted Eurodollar Rate” means, for the Interest Period for each Eurodollar
Loan comprising part of the same Group, the quotient obtained (rounded upward,
if necessary, to the next higher 1/100th of 1%) by dividing (i) the applicable
Eurodollar Rate for such Interest Period by (ii) 1.00 minus the Eurodollar
Reserve Percentage.

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent appointed in
accordance with Section 9.09.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means the Administrative Agent, a Co-Documentation Agent, the
Syndication Agent or the Collateral Agent and any successors and assigns in such
capacity appointed in accordance with Section 9.09, and “Agents” means any two
or more of them.

“Agent-Related Persons” means the Administrative Agent and the Collateral Agent,
together with their respective Affiliates (including, in the case of JPMCB in
its capacity as the Administrative Agent, J.P. Morgan Securities Inc.), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Agreement” means this Credit Agreement, as amended, modified or supplemented
from time to time.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money-laundering,
including, without limitation, (i) Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, (ii) the U.S. Patriot Act, (iii) the International Emergency Economic
Power Act, 50 U.S.C. §1701 et seq., (iv) the Bank Secrecy Act, (v) the Trading
with the Enemy Act, 50 U.S.C. App. 1 et seq. and (vi) any related rules and
regulations of the U.S. Treasury Department’s Office of Foreign Assets Control
or any other Governmental Authority, in each case as the same may be amended,
supplemented, modified, replaced or otherwise in effect from time to time.

“Applicable Lending Office” means (i) with respect to any Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) designated for such Type of Loan in such Lender’s Administrative
Questionnaire or in any applicable Assignment and Assumption pursuant to which
such Lender became a Lender hereunder or such other office of such Lender (or of
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained and (ii) with respect to any L/C Issuer and
for each Letter of Credit, the “Lending Office” of such L/C Issuer (or of an
Affiliate of such L/C Issuer) designated on the signature pages hereto or such
other office of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such
L/C Issuer may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Letters of Credit are to be issued and
maintained.

2


--------------------------------------------------------------------------------




“Applicable Margin” means a percentage per annum equal to:


(A)           WITH RESPECT TO REVOLVING LOANS, (I) UNTIL DELIVERY OF THE
COMPLIANCE CERTIFICATE RECEIVED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION
6.02(B) FOR THE FIRST FISCAL QUARTER OF PARENT HOLDINGS ENDING AFTER THE CLOSING
DATE, 1.50% IF SUCH LOANS ARE EURODOLLAR LOANS AND 0.50% IF SUCH LOANS ARE BASE
RATE LOANS AND (II) THEREAFTER, THE FOLLOWING PERCENTAGES BASED UPON THE TOTAL
LEVERAGE RATIO AS SET FORTH IN THE MOST RECENT COMPLIANCE CERTIFICATE RECEIVED
BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 6.02(B):

Applicable Margin for Revolving Loans

Pricing Level

 

Total Leverage Ratio

 

Eurodollar Rate

 

Base Rate

 

1

 

³ 3.00:1

 

1.500

%

0.500

%

2

 

< 3.00:1 but ³ 2.50:1

 

1.375

%

0.375

%

3

 

< 2.50:1

 

1.250

%

0.250

%

 


(B)           WITH RESPECT TO TERM B LOANS, 1.75% IF SUCH LOANS ARE EURODOLLAR
LOANS AND 0.75% IF SUCH LOANS ARE BASE RATE LOANS.


(C)           WITH RESPECT TO (I) THE COMMITMENT FEE TO BE PAID PURSUANT TO
SECTION 2.11(A) AND (II) THE STANDBY LETTER OF CREDIT FEE AND THE TRADE LETTER
OF CREDIT FEE (EACH AN “L/C FEE”) TO BE PAID PURSUANT TO SECTION 2.11(B), IN
EACH CASE (A) UNTIL DELIVERY OF THE COMPLIANCE CERTIFICATE RECEIVED BY THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 6.02(B) FOR THE FIRST FISCAL QUARTER OF
PARENT HOLDINGS ENDING AFTER THE CLOSING DATE, THE COMMITMENT FEE SHALL BE
0.375% PER ANNUM AND EACH L/C FEE SHALL BE 1.50% PER ANNUM AND (B) THEREAFTER,
THE FOLLOWING PERCENTAGES PER ANNUM BASED UPON THE TOTAL LEVERAGE RATIO AS SET
FORTH BELOW:

Commitment Fee and L/C Fee

Pricing Level

 

Total Leverage Ratio

 

Commitment Fee

 

L/C Fee

 

1

 

³ 3.00:1

 

0.375

%

1.500

%

2

 

< 3.00:1 but ³ 2.50:1

 

0.350

%

1.375

%

3

 

< 2.50:1

 

0.300

%

1.250

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that (i) at the option of the Administrative Agent or
the Required Revolving Lenders, Pricing Level 1 (with respect to Revolving
Credit Loans, the Commitment Fee and the L/C Fee) shall apply as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the pricing otherwise determined in accordance with this definition
shall apply) and (ii) if the Total Leverage Ratio as set forth in a Compliance
Certificate delivered pursuant to Section 6.02(b) is determined to have been
incorrect, then the Applicable Margin for the relevant period shall be adjusted
retroactively to reflect the pricing which would have been applied in accordance
with this definition for such period based on the corrected Total Leverage Ratio
for the relevant period, and any additional interest or fees owing as a result
of such readjustment shall be payable on demand.

3


--------------------------------------------------------------------------------




“Approved Fund” has the meaning specified in Section 10.07(g).

“Asset Disposition” means any sale, (including any Sale/Leaseback Transaction,
whether or not involving a Capital Lease), lease, transfer or other disposition
(including any such transaction involving a transfer of assets effected by way
of merger or consolidation and including any sale or other disposition by any
Group Company of Equity Interests in one or more of its Subsidiaries, but
excluding any sale or other disposition by way of Casualty or Condemnation) by
any Group Company of any asset.  For avoidance of doubt, an Equity Issuance by
any Person shall not constitute an Asset Disposition.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit C hereto.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, at any date, (i) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet as Indebtedness of such Person prepared as of such date in
accordance with GAAP, (ii) in respect of any Synthetic Lease Obligation of any
Person, the capitalized or principal amount of the remaining lease payments
under the relevant lease that would appear on a balance sheet as Indebtedness of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement were accounted for as a Capital Lease and (iii) in respect of
any Sale/Leaseback Transaction, the lesser of (A) the present value, discounted
in accordance with GAAP at the interest rate implicit in the related lease, of
the obligations of the lessee for net rental payments over the remaining term of
such lease (including any period for which such lease has been extended or may,
at the option of the lessor be extended) and (B) the fair market value of the
assets subject to such transaction.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent Holdings and its Consolidated Subsidiaries for the fiscal year ended
October 31, 2005 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Parent
Holdings and its Consolidated Subsidiaries, including the notes thereto,
included in Parent Holdings’ Annual Report on Form 10-K for the year ended
October 31, 2005, filed with the SEC.

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.05(c).

“Availability Period” means (i) in respect of the Revolving Commitments, the
period from and including the Closing Date to the earliest of (A) the Revolving
Termination Date, (B) the time of the termination of the Revolving Commitments
pursuant to Section 2.10 and (C) the time of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuers issue, extend
or increase Letters of Credit pursuant to Section 8.02 and (ii) in respect of
the Term B Commitments, the period from and including the Closing Date and
ending at the earliest of (A) 5:00 PM (local time in New York City) on the third
Business Day after the date of the initial Term B Borrowing, (B) the time of the
termination of the Term B Commitments pursuant to Section 2.10 and (C) the time
of the termination of the Term B Commitments pursuant to Section 8.02.

“Bank Secrecy Act” means the Financial Recordkeeping and Reporting of Currency
and Foreign Transactions Act of 1970, 31 U.S.C. 1051, et seq., as the same may
be amended, supplemented, modified, replaced or otherwise in effect from time to
time.

4


--------------------------------------------------------------------------------




“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Federal Funds Rate plus ½ of 1% and (ii) the rate of interest in effect for such
day as publicly announced from time to time by JPMCB as its “prime rate” in
effect at its office located at 270 Park Avenue, New York, New York.  The “prime
rate” is a rate set by JPMCB based upon various factors including JPMCB’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such announced rate.  Any change in such rate announced by JPMCB shall be
effective from and including the date such change is publicly announced as being
effective.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” means VeriFone, Inc., a Delaware corporation, and its successors.

“Borrowing” has the meaning specified in Section 1.08.

“Business Acquisition” means the acquisition by the Borrower or one or more of
its Wholly-Owned Subsidiaries of all of the Equity Interests, assets or property
of another Person (or any division, line of business or any substantial part
thereof).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that (i) when used in Section 2.05 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Applicable Lending Office is
located, and (ii) if such day relates to a borrowing of, a payment or prepayment
of principal of or interest on, or the Interest Period for, a Eurodollar Loan,
or a notice by the Borrower with respect to any such borrowing, payment,
prepayment or Interest Period, such day shall also be a day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the L/C Issuers and the Revolving Lenders,
as collateral for the L/C Obligations, cash or deposit balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuers.

“Cash Equivalents” means:

(I)            SECURITIES ISSUED OR DIRECTLY AND FULLY GUARANTEED OR INSURED BY
THE UNITED STATES OF AMERICA OR ANY AGENCY OR INSTRUMENTALITY THEREOF (PROVIDED
THAT THE FULL FAITH AND CREDIT OF THE UNITED STATES OF AMERICA IS PLEDGED IN
SUPPORT THEREOF) HAVING MATURITIES OF NOT MORE THAN ONE YEAR FROM THE DATE OF
ACQUISITION;

5


--------------------------------------------------------------------------------




(II)           DOLLAR-DENOMINATED CERTIFICATES OF DEPOSIT OF (A) ANY LENDER, (B)
ANY DOMESTIC COMMERCIAL BANK OF RECOGNIZED STANDING HAVING CAPITAL AND SURPLUS
IN EXCESS OF $500,000,000 OR (C) ANY BANK WHOSE SHORT-TERM COMMERCIAL PAPER
RATING FROM (W) S&P IS AT LEAST A-1 OR THE EQUIVALENT THEREOF, (X) MOODY’S IS AT
LEAST P-1 OR THE EQUIVALENT THEREOF, (Y) DRC IS AT LEAST D-1 OR THE EQUIVALENT
THEREOF, OR (Z) FITCH IS AT LEAST F1 OR THE EQUIVALENT THEREOF (ANY SUCH BANK
BEING AN “APPROVED LENDER”), IN EACH CASE WITH MATURITIES OF NOT MORE THAN ONE
YEAR FROM THE DATE OF ACQUISITION;

(III)          COMMERCIAL PAPER AND VARIABLE OR FIXED RATE NOTES ISSUED BY ANY
APPROVED LENDER (OR BY THE PARENT COMPANY THEREOF) OR ANY VARIABLE RATE NOTES
ISSUED BY, OR GUARANTEED BY, ANY DOMESTIC CORPORATION NOT AN AFFILIATE OF THE
BORROWER RATED (W) A-1 (OR THE EQUIVALENT THEREOF) OR BETTER BY S&P, (X) P-1 (OR
THE EQUIVALENT THEREOF) OR BETTER BY MOODY’S, (Y) D-1 (OR THE EQUIVALENT
THEREOF) OR BETTER BY DRC, OR (Z) F1 (OR THE EQUIVALENT THEREOF) OR BETTER BY
FITCH, AND MATURING WITHIN 270 DAYS OF THE DATE OF ACQUISITION;

(IV)          REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE THAN ONE YEAR WITH A
BANK OR TRUST COMPANY (INCLUDING ANY OF THE LENDERS) OR RECOGNIZED SECURITIES
DEALER HAVING CAPITAL AND SURPLUS IN EXCESS OF $500,000,000 FOR DIRECT
OBLIGATIONS ISSUED BY OR FULLY GUARANTEED BY THE UNITED STATES OF AMERICA IN
WHICH THE BORROWER OR ONE OR MORE OF ITS SUBSIDIARIES SHALL HAVE A PERFECTED
FIRST PRIORITY SECURITY INTEREST (SUBJECT TO NO OTHER LIENS) AND HAVING, ON THE
DATE OF PURCHASE THEREOF, A FAIR MARKET VALUE OF AT LEAST 100% OF THE AMOUNT OF
THE REPURCHASE OBLIGATIONS;

(V)           INVESTMENTS, CLASSIFIED IN ACCORDANCE WITH GAAP AS CURRENT ASSETS,
IN MONEY MARKET INVESTMENT PROGRAMS REGISTERED UNDER THE INVESTMENT COMPANY ACT
OF 1940, AS AMENDED, WHICH ARE ADMINISTERED BY REPUTABLE FINANCIAL INSTITUTIONS
HAVING CAPITAL OF AT LEAST $500,000,000 AND THE PORTFOLIOS OF WHICH ARE LIMITED
TO INVESTMENTS OF THE CHARACTER DESCRIBED IN THE FOREGOING CLAUSES (I) THROUGH
(IV); AND

(VI)          AUCTION RATE SECURITIES, CORPORATE BONDS, TAXABLE MUNICIPAL BONDS,
TAX-EXEMPT MUNICIPAL BONDS AND MONEY MARKET FUNDS, IN EACH CASE, HAVING A
MATURITY WITHIN ONE YEAR OF THE DATE OF ACQUISITION THEREOF, SO LONG AS SUCH
INVESTMENTS ARE RATED AT LEAST AAA OR THE FUNCTIONAL EQUIVALENT BY AT LEAST TWO
OF THE FOLLOWING: (A) S&P, (B) MOODY’S, (C) DRC, AND (D) FITCH.

“Cash Management Agreement” means any agreement or other instrument governing
Cash Management Obligations between one or more Loan Parties and a Cash
Management Bank.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by any Lender or its Affiliates in connection with any Loan Document, including
obligations for the payment of agreed interest and reasonable, fees, charges,
expenses, Attorney Costs and disbursements in connection therewith.

“Cash on Hand” means, at any date, the amount in excess of $10,000,000 of cash
and Cash Equivalents of Holdings and its Wholly-Owned Subsidiaries on such date,
it being understood that

6


--------------------------------------------------------------------------------




“Cash on Hand” shall (i) exclude in any event any cash and Cash Equivalents
which are “restricted” for purposes of GAAP or are subject to a consensual Lien
in favor of any other Person (other than security interests under the Collateral
Documents) and (ii) in the case of Foreign Subsidiaries, be limited to 75.0% of
their cash and Cash Equivalents.

“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements.

“Casualty Insurance Policy” means any insurance policy maintained by any Group
Company covering losses with respect to Casualties.

“Change of Control” means the occurrence of any of the following events:

(I)            (A) PARENT HOLDINGS OR HOLDINGS SHALL CEASE TO OWN, DIRECTLY OR
INDIRECTLY, 100% OF THE EQUITY INTERESTS IN THE BORROWER ON A FULLY-DILUTED
BASIS ASSUMING THE CONVERSION AND EXERCISE OF ALL OUTSTANDING EQUITY EQUIVALENTS
(WHETHER OR NOT SUCH SECURITIES ARE THEN CURRENTLY CONVERTIBLE OR EXERCISABLE),
OR (B) ANY “PERSON” OR “GROUP” (WITHIN THE MEANING OF SECTION 13(D) OR 14(D) OF
THE EXCHANGE ACT) HAS BECOME THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3
AND 13D-5 UNDER THE EXCHANGE ACT, EXCEPT THAT A PERSON SHALL BE DEEMED TO HAVE
“BENEFICIAL OWNERSHIP” OF ALL SECURITIES THAT ANY SUCH PERSON HAS THE RIGHT TO
ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR ONLY AFTER THE PASSAGE
OF TIME), BY WAY OF MERGER, CONSOLIDATION OR OTHERWISE, OF 35% OR MORE OF THE
EQUITY INTERESTS OF PARENT HOLDINGS ON A FULLY-DILUTED BASIS AFTER GIVING EFFECT
TO THE CONVERSION AND EXERCISE OF ALL OUTSTANDING EQUITY EQUIVALENTS (WHETHER OR
NOT SUCH SECURITIES ARE THEN CURRENTLY CONVERTIBLE OR EXERCISABLE); OR

(II)           DURING ANY PERIOD OF TWO CONSECUTIVE CALENDAR YEARS, INDIVIDUALS
WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD OF DIRECTORS (OR
PERSONS PERFORMING SIMILAR FUNCTIONS) OF PARENT HOLDINGS TOGETHER WITH ANY NEW
MEMBERS OF SUCH BOARD OF DIRECTORS WHOSE ELECTIONS BY SUCH BOARD OF DIRECTORS OR
WHOSE NOMINATIONS FOR ELECTION BY THE STOCKHOLDERS OF PARENT HOLDINGS WAS
APPROVED BY A VOTE OF A MAJORITY OF THE MEMBERS OF SUCH BOARD OF DIRECTORS THEN
STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF SUCH PERIOD OR
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED (EXCLUDING
ANY INDIVIDUAL WHOSE INITIAL NOMINATION FOR, OR ASSUMPTION OF OFFICE AS, A
MEMBER OF SUCH BOARD OF DIRECTORS OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS FOR THE ELECTION OR REMOVAL OF ONE OR MORE
DIRECTORS BY ANY PERSON OR GROUP OTHER THAN A SOLICITATION FOR THE ELECTION OF
ONE OR MORE DIRECTORS BY OR ON BEHALF OF THE BOARD OF DIRECTORS) CEASE FOR ANY
REASON TO CONSTITUTE A MAJORITY OF THE DIRECTORS OF PARENT HOLDINGS STILL IN
OFFICE.

“Class” has the meaning specified in Section 1.08.

“Closing Date” means the date on or after the Effective Date when the first
Credit Extension occurs in accordance with Section 4.01.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.

“Co-Documentation Agent” means each of Bank Leumi USA and Wells Fargo Bank,
N.A., in its capacity as a Co-Documentation Agent under this Agreement, and
“Co-Documentation Agents” means all of them, collectively.

7


--------------------------------------------------------------------------------


“Collateral” means all of the property which is subject or is purported to be
subject to the Liens granted by the Collateral Documents.

“Collateral Agent” means JPMCB, as Collateral Agent for the Lenders under this
Agreement and the Collateral Documents, and its permitted successor or
successors in such capacity and, if there is no acting Collateral Agent under
this Agreement and the Collateral Documents, the Required Lenders.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Depositary Bank Agreements, any Additional Collateral Documents,
any additional pledges, security agreements, patent, trademark or copyright
filings or mortgages required to be delivered pursuant to the Loan Documents and
any instruments of assignment, control agreements or other instruments or
agreements executed pursuant to the foregoing.

“Commitment” means (i) with respect to each Lender, its Revolving Commitment
and/or Term B Commitment, as and to the extent applicable, (ii) with respect to
each L/C Issuer, its L/C Commitment and (iii) with respect to the Swing Line
Lender, the Swing Line Commitment, in each case as set forth on Schedule 2.01 or
in the applicable Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as its Commitment of the applicable
Class, as any such amount may be adjusted from time to time in accordance with
this Agreement.

“Commitment Fee” has the meaning specified in Section 2.11(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.

“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.

“Condemnation Award” means all proceeds of any Condemnation.

“Consolidated Adjusted Working Capital” means at any date the excess of (i)
Consolidated Current Assets (excluding cash and Cash Equivalents classified as
such in accordance with GAAP) over (ii) Consolidated Current Liabilities
(excluding the current portion of any Consolidated Funded Indebtedness).

“Consolidated Capital Expenditures” means for any period the aggregate amount of
all expenditures (whether paid in cash or other consideration or accrued as a
liability) that would, in accordance with GAAP, be included as additions to
property, plant and equipment and other capital expenditures of Holdings and its
Consolidated Subsidiaries for such period, excluding interest capitalized during
construction, in each case as the same are or would be set forth in a
consolidated statement of cash flows of Holdings and its Consolidated
Subsidiaries for such period (including the amount of assets leased under any
Capital Lease), but excluding (to the extent that they would otherwise be
included) (i) any such expenditures made for the replacement or restoration of
assets to the extent paid for by any Casualty Insurance Policy or Condemnation
Award with respect to the asset or assets being replaced or restored to the
extent such expenditures are permitted under the Loan Documents, (ii) any such
expenditures made with proceeds of a Qualifying Equity Issuance or to the extent
that Holdings or any of its Consolidated Subsidiaries has received or will
receive reimbursement in cash from a third party other than Holdings or one or
more if its Consolidated Subsidiaries and (iii) for purposes of Section 7.14
only, capital expenditures for Permitted Business Acquisitions and Permitted
Joint Ventures.

8


--------------------------------------------------------------------------------




“Consolidated Cash Interest Expense” means for any period Consolidated Interest
Expense that has been paid or is payable in cash for such period other than (to
the extent, but only to the extent, included in the determination of
Consolidated Interest Expense for such period in accordance with GAAP and paid
in cash for such period):  (i) amortization of debt discount and debt issuance
fees, (ii) any fees (including underwriting fees and expenses) paid in
connection with the consummation of the Transaction or Permitted Business
Acquisitions, (iii) any payments made or expenses incurred to obtain Swap
Agreements, (iv) any fees paid or required to be paid pursuant to any Loan
Document and (v) annual agency fees, unused line fees and letter of credit fees
and expenses paid hereunder; provided that Consolidated Cash Interest Expense
for any period of four fiscal quarters ending on the last day of the first,
second or third fiscal quarters of Holdings first ending after the Closing Date
shall be deemed equal to the product of (i) Consolidated Cash Interest Expense
computed in accordance with the requirements of this definition for such one,
two or three quarter period multiplied by (ii) a fraction, the numerator of
which is four and the denominator of which is the number of such fiscal quarters
ended after the Closing Date.

“Consolidated Cash Taxes” means for any period the aggregate amount of all taxes
of Holdings and its Consolidated Subsidiaries for such period to the extent the
same are paid in cash by Holdings or any Consolidated Subsidiary of Holdings
during such period; provided that Consolidated Cash Taxes for any period of four
fiscal quarters ending on the last day of the first, second or third fiscal
quarters of Holdings first ending after the Closing Date shall be deemed equal
to the product of (i) Consolidated Cash Taxes computed in accordance with the
requirements of this definition for such one, two or three quarter period
multiplied by (ii) a fraction, the numerator of which is four and the
denominator of which is the number of such fiscal quarters ended after the
Closing Date.

“Consolidated Current Assets” means at any date the consolidated current assets
of Holdings and its Consolidated Subsidiaries determined as of such date in
accordance with GAAP.

“Consolidated Current Liabilities” means at any date, without duplication, (i)
the consolidated current liabilities of Holdings and its Consolidated
Subsidiaries plus (ii) all Guaranty Obligations of Holdings or any Consolidated
Subsidiary of Holdings in respect of the current liabilities of any Person
(other than Holdings or a Consolidated Subsidiary of Holdings), determined as of
such date in accordance with GAAP.

“Consolidated EBITDA” means for any period the sum of:

(I)            CONSOLIDATED NET INCOME FOR SUCH PERIOD (EXCLUDING THEREFROM (X)
ANY EXTRAORDINARY OR NON-RECURRING ITEMS OF GAIN OR LOSS AND (Y) ANY GAIN OR
LOSS FROM DISCONTINUED OPERATIONS); PLUS

(II)           TO THE EXTENT NOT OTHERWISE INCLUDED IN THE DETERMINATION OF
CONSOLIDATED NET INCOME FOR SUCH PERIOD, ALL NET CASH PROCEEDS OF BUSINESS
INTERRUPTION INSURANCE POLICIES, IF ANY, RECEIVED DURING SUCH PERIOD; PLUS

(III)          WITHOUT DUPLICATION, THOSE AMOUNTS WHICH, IN THE DETERMINATION OF
CONSOLIDATED NET INCOME FOR SUCH PERIOD, HAVE BEEN DEDUCTED FOR (A) CONSOLIDATED
INTEREST EXPENSE, (B) THE PRINCIPAL COMPONENT OF SYNTHETIC LEASE OBLIGATIONS
PAID OR PAYABLE IN CASH UNDER LEASES ACCOUNTED FOR AS OPERATING LEASES DURING
SUCH PERIOD BUT WHICH CONSTITUTE SYNTHETIC LEASES HEREUNDER, (C) FEDERAL, STATE,
LOCAL AND FOREIGN INCOME TAX, FRANCHISE TAXES AND STATE SINGLE BUSINESS UNITARY
AND SIMILAR TAXES IMPOSED IN LIEU OF INCOME TAX, (D) DEPRECIATION, AMORTIZATION
(INCLUDING, WITHOUT LIMITATION, AMORTIZATION OF GOODWILL AND OTHER INTANGIBLE
ASSETS), IMPAIRMENT OF GOODWILL AND OTHER NONRECURRING, NON-CASH CHARGES OR
EXPENSES (EXCLUDING ANY SUCH NON-CASH

9


--------------------------------------------------------------------------------




CHARGE OR EXPENSE TO THE EXTENT THAT IT REPRESENTS AMORTIZATION OF A PREPAID
CASH EXPENSE THAT WAS PAID IN A PRIOR PERIOD OR AN ACCRUAL OF, OR A RESERVE FOR,
CASH CHARGES OR EXPENSES IN ANY FUTURE PERIOD), (E) NON-CASH COMPENSATION
EXPENSE, OR OTHER NON-CASH EXPENSES OR CHARGES, ARISING FROM THE ISSUANCE OR
SALE OF STOCK, THE GRANTING OF STOCK OPTIONS, RESTRICTED STOCK UNITS, STOCK
APPRECIATION RIGHTS OR OTHER SIMILAR INSTRUMENTS (INCLUDING ANY REPRICING,
AMENDMENT, MODIFICATION, SUBSTITUTION OR CHANGE OF ANY SUCH STOCK, STOCK OPTION,
RESTRICTED STOCK UNIT, STOCK APPRECIATION RIGHTS OR SIMILAR INSTRUMENTS), (F)
NON-CASH PURCHASE ACCOUNTING ADJUSTMENTS IN ACCORDANCE WITH GAAP, (G) ANY
FINANCIAL ADVISORY FEES, ACCOUNTING FEES, LEGAL FEES AND OTHER SIMILAR ADVISORY
AND CONSULTING FEES AND RELATED OUT-OF-POCKET EXPENSES OF THE BORROWER OR ANY OF
ITS AFFILIATES INCURRED BY OCTOBER 31, 2007 AS A RESULT OF THE TRANSACTION, (H)
TRANSACTION RELATED EXPENDITURES (INCLUDING CASH CHARGES IN RESPECT OF STRATEGIC
MARKET REVIEWS, MANAGEMENT BONUSES, EARLY RETIREMENT OF INDEBTEDNESS,
RESTRUCTURING, CONSOLIDATION, SEVERANCE OR DISCONTINUANCE OF ANY PORTION OF
OPERATIONS, EMPLOYEES AND/OR MANAGEMENT) WHICH SHALL NOT IN THE AGGREGATE EXCEED
$15,000,000, (I) THE AMOUNT OF (X) ANY EXPENSE TO THE EXTENT THAT A
CORRESPONDING AMOUNT IS RECEIVED IN CASH BY A GROUP COMPANY FROM A PERSON OTHER
THAN HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS UNDER ANY AGREEMENT PROVIDING FOR
REIMBURSEMENT OF SUCH EXPENSE OR (Y) ANY EXPENSES WITH RESPECT TO LIABILITY OR
CASUALTY EVENTS, BUSINESS INTERRUPTION OR PRODUCT RECALLS, TO THE EXTENT COVERED
BY INSURANCE (IT BEING UNDERSTOOD THAT IF THE AMOUNT RECEIVED IN CASH UNDER ANY
SUCH AGREEMENT IN ANY PERIOD EXCEEDS THE AMOUNT OF EXPENSE PAID DURING SUCH
PERIOD SUCH EXCESS AMOUNTS RECEIVED MAY BE CARRIED FORWARD AND APPLIED AGAINST
EXPENSES IN FUTURE PERIODS), (J) ANY FINANCIAL ADVISORY FEES, ACCOUNTING FEES,
LEGAL FEES AND OTHER SIMILAR ADVISORY AND CONSULTING FEES AND RELATED
OUT-OF-POCKET EXPENSES OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES
INCURRED AS A RESULT OF PERMITTED BUSINESS ACQUISITIONS, A QUALIFYING EQUITY
ISSUANCE OR A PUBLIC DEBT ISSUANCE AND (K) NON-RECURRING CASH CHARGES RESULTING
FROM SEVERANCE, INTEGRATION, RESTRUCTURING COSTS AND OTHER ADJUSTMENTS (X)
INCURRED BY OCTOBER 31, 2007 AS A RESULT OF THE BORROWER’S ACQUISITION OF LIPMAN
OR (Y) INCURRED AS A RESULT OF PERMITTED BUSINESS ACQUISITIONS, PROVIDED THAT
THE AMOUNTS REFERRED TO IN THIS CLAUSE (K) REPORTED IN ANY FISCAL PERIOD ENDING
AFTER OCTOBER 31, 2006 SHALL NOT, IN THE AGGREGATE, EXCEED (1) $20,000,000 IN
THE CASE OF CLAUSE (K)(X) AND (2) 20% OF THE AGGREGATE CONSIDERATION PAID IN
CONNECTION WITH PERMITTED BUSINESS ACQUISITIONS IN THE CASE OF CLAUSE (K)(Y);
MINUS

(IV)          ANY AMOUNT WHICH, IN THE DETERMINATION OF CONSOLIDATED NET INCOME
FOR SUCH PERIOD, HAS BEEN ADDED FOR (A) INTEREST INCOME AND (B) ANY NON-CASH
INCOME OR NON-CASH GAINS, ALL AS DETERMINED IN ACCORDANCE WITH GAAP;

provided that Consolidated EBITDA for any fiscal period ending prior to the
Closing Date which is identified on Schedule 1.01A hereto shall be deemed to
equal the amount set forth on Schedule 1.01A opposite such period.  For purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the Total
Leverage Ratio, the Fixed Charge Coverage Ratio or the Senior Leverage Ratio, if
during such Reference Period (or in the case of pro-forma calculations, during
the period from the last day of such Reference Period to and including the date
as of which such calculation is made) any Group Company shall have made an Asset
Disposition or a Permitted Business Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving effect thereto on a Pro-Forma
Basis giving effect, without duplication, to projected or anticipated cost
savings and synergies permitted or required by Regulations S-K or S-X under the
Securities Act and to operating expense reductions to the extent factually
supportable and such reductions have been realized or for which all steps
necessary for realization have been taken or are reasonably expected to be taken
within twelve months, in each case as certified by a Responsible Officer of the
Borrower.

10


--------------------------------------------------------------------------------




“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Cash Interest Expense plus (ii) Consolidated Scheduled Debt Payments.

“Consolidated Funded Indebtedness” means at any date the Funded Indebtedness of
Holdings and its Consolidated Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Indebtedness” means at any date the Indebtedness of Holdings and
its Consolidated Subsidiaries, determined on a consolidated basis as of such
date.

“Consolidated Interest Expense” means, for any period, the total interest
expense, whether paid or accrued, (including, without limitation, amortization
of debt issuance costs and original issue discount, interest capitalized during
construction, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments under Capital Leases
and the implied interest component of Synthetic Leases (regardless of whether
accounted for as interest expense under GAAP), all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs in respect of Swap Obligations constituting interest
rate swaps, collars, caps or other arrangements requiring payments contingent
upon interest rates of Holdings and its Consolidated Subsidiaries), net of
interest income, in each case determined on a consolidated basis for such
period; provided that any interest on Indebtedness of another Person that is
guaranteed by Holdings or any of its Consolidated Subsidiaries or secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on, or payable out of the proceeds of the
sale of or production from, assets of Holdings or any of its Consolidated
Subsidiaries (whether or not such guarantee or Lien is called upon) shall be
included (but for purposes of calculating the Fixed Charge Coverage Ratio for
any period only to the extent paid by Holdings or any Consolidated Subsidiary).

“Consolidated Net Income” means, for any period, the net income (or net loss)
after taxes of Holdings and its Consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from the calculation of Consolidated Net Income for any period
(i) the income (or loss) of any Person in which any other Person (other than
Holdings or any of its Wholly-Owned Subsidiaries) has an ownership interest,
except to the extent that any such income is actually distributed in cash to
Holdings or such Wholly-Owned Subsidiary during such period, (ii) the income (or
loss) of any Person accrued prior to the date it becomes a Consolidated
Subsidiary of Holdings or is merged with or into or consolidated with Holdings
or any of its Consolidated Subsidiaries or that Person’s assets are acquired by
Holdings or any of its Consolidated Subsidiaries, except as provided in the
definitions of “Consolidated EBITDA” and “Pro-Forma Basis” herein and (iii) the
income of any Subsidiary of Holdings to the extent that the declaration or
payment of Restricted Payments or similar distributions by that Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.

“Consolidated Scheduled Debt Payments” means, for any period, the sum of all
scheduled payments of principal on the Loans and all other Consolidated Funded
Indebtedness (including, without limitation, the principal component of Capital
Lease Obligations and Synthetic Lease Obligations (regardless of whether
accounted for as indebtedness under GAAP) paid or payable during such period),
but excluding payments due on Revolving Loans and Swing Line Loans during such
period; provided that Consolidated Scheduled Debt Payments for any period shall
not include voluntary prepayments of Consolidated Funded Indebtedness, mandatory
prepayments of the Term B Loans pursuant to Section 2.09(b) or other mandatory
prepayments (other than by virtue of scheduled amortization) of Consolidated
Funded Indebtedness (but Consolidated Scheduled Debt Payments for a period shall
be adjusted to reflect

11


--------------------------------------------------------------------------------




the effect on scheduled payments of principal for such period of the application
of any prepayments of Consolidated Funded Indebtedness during or preceding such
period).

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares or their equivalent, by contract
or otherwise or (ii) with respect to any Person having voting shares or their
equivalent, the possession, directly or indirectly, of the power to vote 15% or
more of the Voting Securities of such Person.

“Credit Extension” means a Borrowing or the issuance, renewal, extension or
increase of a Letter of Credit.

“Debt Equivalents” of any Person means (i) any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, (B) is
convertible into or exchangeable for Indebtedness or Debt Equivalents or (C) is
redeemable or subject to any repurchase requirement arising at the option of the
holder thereof, in whole or in part, in each case on or prior to the date which
is six months after the later of the Revolving Termination Date and the Term B
Maturity Date and (ii) if such Person is a Subsidiary of the Borrower but not a
Loan Party, any Preferred Stock of such Person.

“Debt Issuance” means the issuance by any Group Company of any Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of applicable grace periods or both
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means at any time any Lender that, within one Business Day
of when due, (i) has failed to make a Loan or purchase a Participation Interest
in a Swing Line Loan or an L/C Obligation required pursuant to the terms of this
Agreement, (ii) other than as set forth in clause (i) above, has failed to pay
to any Agent or any Lender an amount owed by such Lender pursuant to the terms
of the Agreement or any other Loan Document unless such amount is subject to a
good faith dispute or (iii) has been deemed insolvent or has become subject to a
receivership or insolvency event.

“Default Rate” means, for any day and with respect to any amount owing under any
Loan Document, an interest rate equal to the applicable rate specified in
Section 2.06(e).

12


--------------------------------------------------------------------------------




“Depositary Bank Agreement” means an agreement between a Loan Party and any bank
or other depositary institution, substantially in the form of, or containing
terms substantially equivalent to those in, Exhibit C to the Security Agreement,
as the same may be amended, modified or supplemented from time to time.

“Dollars” and the sign “$” means lawful money of the United States of America.

“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person that is organized under the laws of the United States or any political
subdivision or any territory thereof, and “Domestic Subsidiaries” means any two
or more of them.

“DRC” means Duff & Phelps Credit Rating Co., and its successors.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 10.21.

“Eligible Assignee” has the meaning specified in Section 10.07(g).

“Employee Benefit Arrangements” means in any jurisdiction the material benefit
schemes or arrangements in respect of any employees or past employees operated
by any Group Company or in which any Group Company participates and which
provide benefits on retirement, ill-health, injury, death or voluntary
withdrawal from or termination of employment, including termination indemnity
payments and life assurance and post-retirement medical benefits, other than
Plans and Foreign Pension Plans.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or restrictions
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to hazardous
substances or wastes, air emissions and wastewater discharges.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Group Company directly or indirectly resulting from or
based on (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the release or
threatened release of any Hazardous Material into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into such Equity Interests.

13


--------------------------------------------------------------------------------




“Equity Issuance” means (i) any sale or issuance by any Group Company to any
Person other than Holdings or a Subsidiary of Holdings of any Equity Interests
or any Equity Equivalents (other than any such Equity Equivalents that
constitute Indebtedness) and (ii) the receipt by any Group Company of any cash
capital contributions, whether or not paid in connection with any issuance of
Equity Interests of any Group Company, from any Person other than Holdings or a
Subsidiary of Holdings.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rule or regulation issued thereunder.

“ERISA Affiliate” means each business or entity which is under “common control”
with a Group Company within the meaning of Section 4001(a)(14) of ERISA or, for
purposes of subsection (viii) of the definition of “ERISA Event”, the definition
of “Plan” and Section 6.08, each business or entity which is a member of a
“controlled group of corporations,” under “common control” or an “affiliated
service group” with a Group Company within the meaning of Section 414(b), (c) or
(m) of the Code or required to be aggregated with a Group Company under Section
414(o) of the Code.

“ERISA Event” means:

(I)            A REPORTABLE EVENT AS DEFINED IN SECTION 4043 OF ERISA AND THE
REGULATIONS ISSUED UNDER SUCH SECTION WITH RESPECT TO A PLAN, EXCLUDING,
HOWEVER, SUCH EVENTS AS TO WHICH THE PBGC BY REGULATION HAS WAIVED THE
REQUIREMENT OF SECTION 4043(A) OF ERISA THAT IT BE NOTIFIED WITHIN 30 DAYS OF
THE OCCURRENCE OF SUCH EVENT;

(II)           THE REQUIREMENTS OF SECTION 4043(B) OF ERISA APPLY WITH RESPECT
TO A CONTRIBUTING SPONSOR, AS DEFINED IN SECTION 4001(A)(13) OF ERISA, OF ANY
PLAN, AND AN EVENT DESCRIBED IN PARAGRAPH (9), (10), (11), (12) OR (13) OF
SECTION 4043(C) OF ERISA IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO SUCH
PLAN WITHIN THE FOLLOWING 30 DAYS;

(III)          THE FAILURE TO MEET THE MINIMUM FUNDING STANDARD OF SECTION 412
OF THE CODE WITH RESPECT TO ANY PLAN (WHETHER OR NOT WAIVED IN ACCORDANCE WITH
SECTION 412(D) OF THE CODE), THE APPLICATION FOR A MINIMUM FUNDING WAIVER UNDER
SECTION 303 OF ERISA WITH RESPECT TO ANY PLAN, THE FAILURE TO MAKE BY ITS DUE
DATE A REQUIRED INSTALLMENT UNDER SECTION 412(M) OF THE CODE WITH RESPECT TO ANY
PLAN OR THE FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A MULTIEMPLOYER PLAN;

(IV)          (A) THE INCURRENCE OF ANY MATERIAL LIABILITY BY A GROUP COMPANY
PURSUANT TO TITLE I OF ERISA OR TO THE PENALTY OR EXCISE TAX PROVISIONS OF THE
CODE RELATING TO EMPLOYEE BENEFIT PLANS (AS DEFINED IN SECTION 3 OF ERISA), OR
THE OCCURRENCE OR EXISTENCE OF ANY EVENT, TRANSACTION OR CONDITION THAT COULD
REASONABLY BE EXPECTED TO RESULT IN THE INCURRENCE OF ANY SUCH MATERIAL
LIABILITY BY A GROUP COMPANY PURSUANT TO TITLE I OF ERISA OR TO SUCH PENALTY OR
EXCISE TAX PROVISIONS OF THE CODE; OR (B) THE INCURRENCE OF ANY MATERIAL
LIABILITY BY A GROUP COMPANY OR AN ERISA AFFILIATE PURSUANT TO TITLE IV OF ERISA
OR THE OCCURRENCE OR EXISTENCE OF ANY EVENT, TRANSACTION OR CONDITION THAT COULD
REASONABLY BE EXPECTED TO RESULT IN THE INCURRENCE OF ANY SUCH MATERIAL
LIABILITY OR IMPOSITION OF ANY LIEN ON ANY OF THE RIGHTS, PROPERTIES OR ASSETS
OF A GROUP COMPANY OR ANY ERISA AFFILIATE PURSUANT TO TITLE IV OF ERISA OR TO
SECTION 401(A)(29) OR 412 OF THE CODE;

(V)           THE PROVISION BY THE ADMINISTRATOR OF ANY PLAN OF A NOTICE
PURSUANT TO SECTION 4041(A)(2) OF ERISA (OR THE REASONABLE EXPECTATION OF SUCH
PROVISION OF NOTICE) OF INTENT TO TERMINATE SUCH PLAN IN A DISTRESS TERMINATION
DESCRIBED IN SECTION 4041(C) OF ERISA, THE INSTITUTION BY THE PBGC OF
PROCEEDINGS TO TERMINATE ANY PLAN OR THE OCCURRENCE OF ANY EVENT OR

14


--------------------------------------------------------------------------------




CONDITION WHICH MIGHT CONSTITUTE GROUNDS UNDER ERISA FOR THE TERMINATION OF A
PLAN BY THE PBGC, OR THE APPOINTMENT OF A TRUSTEE BY THE PBGC TO ADMINISTER ANY
PLAN;

(VI)          THE WITHDRAWAL OF A GROUP COMPANY OR ERISA AFFILIATE IN A COMPLETE
OR PARTIAL WITHDRAWAL (WITHIN THE MEANING OF SECTION 4203 AND 4205 OF ERISA)
FROM ANY MULTIEMPLOYER PLAN IF THERE IS ANY POTENTIAL MATERIAL LIABILITY
THEREFOR, OR THE RECEIPT BY A GROUP COMPANY OR ERISA AFFILIATE OF NOTICE FROM
ANY MULTIEMPLOYER PLAN THAT IT IS IN REORGANIZATION OR INSOLVENCY PURSUANT TO
SECTION 4241 OR 4245 OF ERISA, OR THAT IT INTENDS TO TERMINATE OR HAS TERMINATED
UNDER SECTION 4041A OR 4042 OF ERISA;

(VII)         THE IMPOSITION OF MATERIAL LIABILITY (OR THE REASONABLE
EXPECTATION THEREOF) ON A GROUP COMPANY OR ERISA AFFILIATE PURSUANT TO SECTION
4062, 4063, 4064 OR 4069 OF ERISA OR BY REASON OF THE APPLICATION OF SECTION
4212(C) OF ERISA;

(VIII)        THE ASSERTION OF A MATERIAL CLAIM (OTHER THAN ROUTINE CLAIMS FOR
BENEFITS) AGAINST ANY PLAN OTHER THAN A MULTIEMPLOYER PLAN OR THE ASSETS
THEREOF, OR AGAINST A GROUP COMPANY OR ERISA AFFILIATE IN CONNECTION WITH ANY
PLAN;

(IX)           THE RECEIPT FROM THE UNITED STATES INTERNAL REVENUE SERVICE OF
NOTICE OF THE FAILURE OF ANY PLAN (OR ANY EMPLOYEE BENEFIT ARRANGEMENT INTENDED
TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE) TO QUALIFY UNDER SECTION
401(A) OF THE CODE, OR THE FAILURE OF ANY TRUST FORMING PART OF ANY PLAN TO
QUALIFY FOR EXEMPTION FROM TAXATION UNDER SECTION 501(A) OF THE CODE, AND, WITH
RESPECT TO MULTIEMPLOYER PLANS, NOTICE THEREOF TO ANY GROUP COMPANY; AND

(X)            THE ESTABLISHMENT OR AMENDMENT BY A GROUP COMPANY OF ANY WELFARE
PLAN THAT PROVIDES POST-EMPLOYMENT WELFARE BENEFITS IN A MANNER THAT WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

“Eurodollar Loan” means at any date a Loan which bears interest at a rate based
on the Eurodollar Rate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Loan:

(I)            THE RATE PER ANNUM EQUAL TO THE RATE DETERMINED BY THE
ADMINISTRATIVE AGENT TO BE THE OFFERED RATE THAT APPEARS ON THE PAGE OF THE
TELERATE SCREEN (OR ANY SUCCESSOR THERETO) THAT DISPLAYS AN AVERAGE BRITISH
BANKERS ASSOCIATION INTEREST SETTLEMENT RATE FOR DEPOSITS IN DOLLARS (FOR
DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A TERM EQUIVALENT TO
SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY 11:00 A.M. (LONDON TIME)
TWO BUSINESS DAYS PRIOR TO THE FIRST DAY OF SUCH INTEREST PERIOD; OR

(II)           IF THE RATE REFERRED TO IN CLAUSE (I) ABOVE DOES NOT APPEAR ON
SUCH PAGE OR SERVICE OR SUCH PAGE OR SERVICE SHALL NOT BE AVAILABLE, THE RATE
PER ANNUM EQUAL TO THE RATE DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE
OFFERED RATE ON SUCH OTHER PAGE OR OTHER SERVICE THAT DISPLAYS AN AVERAGE
BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATE FOR DEPOSITS IN DOLLARS
(FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A TERM EQUIVALENT
TO SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY 11:00 A.M. TWO BUSINESS
DAYS PRIOR TO THE FIRST DAY OF SUCH INTEREST PERIOD; OR

(III)          IF THE RATES REFERENCED IN THE PRECEDING CLAUSES (I) AND (II) ARE
NOT AVAILABLE, THE RATE PER ANNUM DETERMINED BY THE ADMINISTRATIVE AGENT AS THE
RATE OF INTEREST (ROUNDED UPWARDS TO THE NEXT 1/16TH OF 1%) AT WHICH DEPOSITS IN
DOLLARS FOR DELIVERY ON THE FIRST

15


--------------------------------------------------------------------------------




DAY OF SUCH INTEREST PERIOD IN SAME DAY FUNDS IN THE APPROXIMATE AMOUNT OF THE
EURODOLLAR LOAN BEING MADE, CONTINUED OR CONVERTED BY JPMCB AND WITH A TERM
EQUIVALENT TO SUCH INTEREST PERIOD AS WOULD BE OFFERED BY JPMCB’S LONDON BRANCH
TO MAJOR BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET AT THEIR REQUEST AT
APPROXIMATELY 4:00 P.M. (LONDON TIME) TWO BUSINESS DAYS PRIOR TO THE FIRST DAY
OF SUCH INTEREST PERIOD.

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). 
The Adjusted Eurodollar Rate for each outstanding Eurodollar Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means for any period an amount equal to:

(I)            CONSOLIDATED EBITDA FOR SUCH PERIOD; PLUS

(II)           ALL CASH EXTRAORDINARY OR NON-RECURRING GAINS AND CASH GAINS FROM
DISCONTINUED OPERATIONS, IF ANY, DURING SUCH PERIOD (WHETHER OR NOT ACCRUED IN
SUCH PERIOD) AND (WITHOUT DUPLICATION) CASH GAINS ATTRIBUTABLE TO ASSET
DISPOSITIONS OUT OF THE ORDINARY COURSE OF BUSINESS, IF ANY, OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES DURING SUCH PERIOD IN EACH CASE TO THE EXTENT NOT
OTHERWISE INCLUDED IN CONSOLIDATED EBITDA FOR SUCH PERIOD AND NOT REQUIRED TO BE
UTILIZED IN CONNECTION WITH A REPAYMENT OR PREPAYMENT OF THE LOANS MADE OR TO BE
MADE PURSUANT TO SECTION 2.09(B)(III); PLUS

(III)          (X) THE DECREASE, IF ANY, IN CONSOLIDATED ADJUSTED WORKING
CAPITAL LESS (Y) THE DECREASE, IF ANY, IN THE PRINCIPAL AMOUNT OF REVOLVING
LOANS AND SWING LINE LOANS, IN EACH CASE FROM THE FIRST DAY TO THE LAST DAY OF
SUCH PERIOD; MINUS

(IV)          THE AMOUNT, IF ANY, WHICH, IN THE DETERMINATION OF CONSOLIDATED
EBITDA FOR SUCH PERIOD, HAS BEEN INCLUDED IN RESPECT OF INCOME OR CASH GAINS
FROM ASSET DISPOSITIONS OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES TO THE
EXTENT UTILIZED TO REPAY OR PREPAY LOANS PURSUANT TO SECTION 2.09(B)(III); MINUS

(V)           THE AGGREGATE AMOUNT (WITHOUT DUPLICATION AND IN EACH CASE EXCEPT
TO THE EXTENT PAID, DIRECTLY OR INDIRECTLY, WITH PROCEEDS OF ANY EQUITY ISSUANCE
OR DEBT ISSUANCE (OTHER THAN REVOLVING LOANS) OR WITH ANY AMOUNT REFERRED TO IN
CLAUSE (III)(I) OF THE DEFINITION OF “CONSOLIDATED EBITDA” BY ANY GROUP COMPANY)
OF (A) THE SUM OF (X) CASH PAYMENTS DURING SUCH PERIOD IN RESPECT OF
CONSOLIDATED CAPITAL EXPENDITURES ALLOWED UNDER SECTION 7.14 PLUS (Y) TO THE
EXTENT AMOUNTS PERMITTED TO BE PAID DURING SUCH PERIOD IN RESPECT OF
CONSOLIDATED CAPITAL EXPENDITURES ARE CARRIED FORWARD TO THE NEXT SUCCEEDING
PERIOD IN ACCORDANCE WITH SECTION 7.14(B), THE AGGREGATE AMOUNTS OF ALL CASH
PAYMENTS (NOT TO EXCEED SUCH PERMITTED CARRYFORWARD AMOUNT) IN RESPECT OF SUCH
CONSOLIDATED CAPITAL EXPENDITURES MADE DURING SUCH NEXT SUCCEEDING PERIOD
PURSUANT TO COMMITMENTS ENTERED INTO DURING SUCH PERIOD OR PRIOR TO THE DATE THE
EXCESS CASH FLOW CERTIFICATE IS REQUIRED TO BE DELIVERED FOR SUCH PERIOD
PURSUANT TO SECTION 6.02(F) (IT BEING UNDERSTOOD AND AGREED THAT ANY CASH
PAYMENTS IN RESPECT OF CONSOLIDATED CAPITAL

16


--------------------------------------------------------------------------------




EXPENDITURES DEDUCTED FROM EXCESS CASH FLOW PURSUANT TO THIS CLAUSE (V)(A)(Y)
SHALL NOT THEREAFTER BE DEDUCTED PURSUANT TO CLAUSE (V)(A)(X) ABOVE IN THE
DETERMINATION OF EXCESS CASH FLOW FOR THE PERIOD DURING WHICH SUCH PAYMENTS WERE
ACTUALLY PAID), (B) CASH PAYMENTS DURING SUCH PERIOD IN RESPECT OF (X) PERMITTED
JOINT VENTURES ALLOWED UNDER SECTION 7.06(A)(XII) AND (Y) PERMITTED BUSINESS
ACQUISITIONS, (C) OPTIONAL PREPAYMENTS OF THE INDEBTEDNESS (OTHER THAN
SUBORDINATED INDEBTEDNESS) PROVIDED THAT (X) SUCH PREPAYMENTS ARE OTHERWISE
PERMITTED HEREUNDER AND (Y) IF SUCH INDEBTEDNESS CONSISTS OF A REVOLVING LINE OF
CREDIT, THE COMMITMENTS UNDER SUCH LINE OF CREDIT ARE PERMANENTLY REDUCED BY THE
AMOUNT OF SUCH PREPAYMENT DURING SUCH PERIOD, (D) TO THE EXTENT NOT INCLUDED IN
CLAUSE (IV) ABOVE, REPAYMENTS OR PREPAYMENTS OF THE REVOLVING LOANS AND SWING
LINE LOANS TO THE EXTENT THE REVOLVING COMMITMENTS AND THE SWING LINE COMMITMENT
ARE PERMANENTLY REDUCED AT THE TIME OF SUCH PAYMENT, (E) CONSOLIDATED SCHEDULED
DEBT PAYMENTS ACTUALLY PAID BY HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES DURING
SUCH PERIOD, (F) CONSOLIDATED CASH INTEREST EXPENSE ACTUALLY PAID BY HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES DURING SUCH PERIOD, (G) CONSOLIDATED CASH
TAXES FOR SUCH PERIOD (EXCLUSIVE OF ANY TAXES REFERRED TO IN CLAUSE (VIII) BELOW
AND DEDUCTED IN RESPECT OF THE DETERMINATION OF EXCESS CASH FLOW FOR A PRIOR
PERIOD), (H) THE AGGREGATE AMOUNT OF ALL RESTRICTED PAYMENTS ALLOWED UNDER
SECTION 7.07(III), (IV) AND (V) ACTUALLY PAID IN CASH DURING SUCH PERIOD OR
COMMITTED ON OR PRIOR TO THE DATE THE COMPLIANCE CERTIFICATE FOR SUCH PERIOD IS
DELIVERED PURSUANT TO SECTION 6.02(B) TO BE PAID IN CASH WITH RESPECT TO SUCH
PERIOD, (I) THE AGGREGATE AMOUNT OF ALL FINANCIAL ADVISORY FEES, ACCOUNTING
FEES, LEGAL FEES AND OTHER SIMILAR ADVISORY AND CONSULTING FEES AND RELATED
OUT-OF-POCKET EXPENSES INCURRED AS A RESULT OF THE TRANSACTION, ANY PERMITTED
BUSINESS ACQUISITION OR PERMITTED JOINT VENTURE, A QUALIFYING EQUITY ISSUANCE OR
A PUBLIC DEBT ISSUANCE AND ACTUALLY PAID IN CASH BY HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES DURING SUCH PERIOD, IN EACH CASE TO THE EXTENT
REFLECTED IN CONSOLIDATED NET INCOME AND IN THE DETERMINATION OF CONSOLIDATED
EBITDA FOR SUCH PERIOD, (J) TRANSACTION RELATED EXPENDITURES (INCLUDING CASH
CHARGES IN RESPECT OF STRATEGIC MARKET REVIEWS, MANAGEMENT BONUSES, EARLY
RETIREMENT OF INDEBTEDNESS, RESTRUCTURING, CONSOLIDATION, SEVERANCE OR
DISCONTINUANCE OF ANY PORTION OF OPERATIONS, EMPLOYEES AND/OR MANAGEMENT) WHICH
SHALL NOT IN THE AGGREGATE EXCEED $15,000,000 AND WHICH ARE ACTUALLY PAID IN
CASH BY HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES DURING SUCH PERIOD, IN EACH
CASE TO THE EXTENT REFLECTED IN CONSOLIDATED NET INCOME AND IN THE DETERMINATION
OF CONSOLIDATED EBITDA FOR SUCH PERIOD, AND (K) TO THE EXTENT REFLECTED IN
CONSOLIDATED NET INCOME AND IN THE DETERMINATION OF CONSOLIDATED EBITDA FOR SUCH
PERIOD, EARN-OUT OBLIGATIONS INCURRED IN CONNECTION WITH PERMITTED BUSINESS
ACQUISITIONS; MINUS

(VI)          ALL CASH EXTRAORDINARY OR NON-RECURRING LOSSES AND LOSSES FROM
DISCONTINUED OPERATIONS, IF ANY, DURING SUCH PERIOD (WHETHER OR NOT ACCRUED IN
SUCH PERIOD); MINUS

(VII)         (X) THE INCREASE, IF ANY, IN CONSOLIDATED ADJUSTED WORKING CAPITAL
LESS (Y) THE INCREASE, IF ANY, IN THE PRINCIPAL AMOUNT OF REVOLVING LOANS AND
SWING LINE LOANS, IN EACH CASE FROM THE FIRST DAY TO THE LAST DAY OF SUCH
PERIOD; MINUS

(VIII)        AN AMOUNT EQUAL TO THE INCOME AND WITHHOLDING TAXES (AS ESTIMATED
IN GOOD FAITH BY A SENIOR FINANCIAL OR SENIOR ACCOUNTING OFFICER OF THE BORROWER
GIVING EFFECT TO THE OVERALL TAX POSITION OF PARENT HOLDINGS AND ITS
SUBSIDIARIES) PAYABLE IN THE PERIOD FOLLOWING THE PERIOD FOR WHICH EXCESS CASH
FLOW IS DETERMINED IN RESPECT OF THAT AMOUNT OF EXCESS CASH FLOW AS IS
ATTRIBUTABLE TO THE ACTUAL REPATRIATION TO THE BORROWER OF UNDISTRIBUTED
EARNINGS OF THOSE SUBSIDIARIES OF THE BORROWER THAT ARE “CONTROLLED FOREIGN
CORPORATIONS” UNDER SECTION 957 OF THE CODE TO ENABLE IT TO PREPAY THE LOANS AND
OR CASH COLLATERALIZE L/C OBLIGATIONS AS REQUIRED UNDER SECTION 2.09(B)(II) IN
RESPECT OF EXCESS CASH FLOW FOR SUCH PERIOD.

17


--------------------------------------------------------------------------------


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Asset Disposition” means an Asset Disposition permitted pursuant to
any one or more of clauses (i) through (xvi) of Section 7.05.

“Existing Credit Agreement” means the Credit Agreement dated as of June 30,
2004, as amended as of March 23, 2005 and September 7, 2005, among the Borrower,
Holdings, the Lenders (as defined therein) from time to time party thereto, Bank
of America, N.A., as Administrative Agent, Senior Collateral Agent, Second Lien
Collateral Agent, L/C Issuer and Swing Line Lender, Credit Suisse First Boston,
Cayman Islands Branch, as Syndication Agent, and Wells Fargo Bank, N.A., as
Documentation Agent.

“Existing Indebtedness” has the meaning specified in Section 7.01(i).

“Facilities Increase” has the meaning specified in Section 2.10(a).

“Facilities Increase Date(s)” has the meaning specified in Section 2.10(a).

“Failed Loan” has the meaning specified in Section 2.03(e).

“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) quoted to JPMCB on such day on such
transactions as determined by the Administrative Agent.

“Finance Document” means (i) each Loan Document, (ii) each Swap Agreement
between one or more Loan Parties and a Swap Creditor evidencing Swap Obligations
permitted hereunder and (iii) each Cash Management Agreement, and “Finance
Documents” means all of them, collectively.

“Finance Obligations” means, at any date, (i) all Senior Credit Obligations,
(ii) all Swap Obligations of a Loan Party permitted hereunder owed or owing to
any Swap Creditor and (iii) all Cash Management Obligations owing to a Cash
Management Bank.

“Finance Party” means each Senior Credit Party, each Swap Creditor and each Cash
Management Bank and their respective successors and assigns, and “Finance
Parties” means any two or more of them, collectively.

“First Priority Liens” means, valid and perfected first priority security
interests in favor of the Collateral Agent for the benefit of the Finance
Parties and securing the Finance Obligations.

“Fitch” means Fitch IBCA, Inc., and its successors.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i)
Consolidated EBITDA less the aggregate amount of Consolidated Capital
Expenditures for such period (exclusive,

18


--------------------------------------------------------------------------------




without duplication, of (x) the portion thereof financed with (A) any Debt
Issuance, (B) any Qualifying Equity Issuance and (C) the Net Cash Proceeds of
Asset Dispositions or from Casualties or Condemnations received during such
period that are not required to be applied to repay Loans or cash collateralize
L/C Obligations pursuant to Section 2.09(b)(iii) and (y) Consolidated Capital
Expenditures referred to in Section 7.14(d)) less Consolidated Cash Taxes to
(ii) Consolidated Fixed Charges for such period.

“Foreign Cash Equivalents” means:

(I)            SECURITIES ISSUED OR FULLY GUARANTEED BY THE UNITED KINGDOM OR
ANY INSTRUMENTALITY THEREOF (AS LONG AS THAT THE FULL FAITH AND CREDIT OF THE
UNITED KINGDOM IS PLEDGED IN SUPPORT OF THOSE SECURITIES);

(II)           CERTIFICATES OF DEPOSIT, EURODOLLAR TIME DEPOSITS, OVERNIGHT BANK
DEPOSITS AND BANKERS’ ACCEPTANCES OF ANY FOREIGN BANK, OR ITS BRANCHES OR
AGENCIES (FULLY PROTECTED AGAINST CURRENCY FLUCTUATIONS) THAT, AT THE TIME OF
ACQUISITION, ARE RATED AT LEAST “A-I” BY S&P OR “P-I” BY MOODY’S, AND (II)
CERTIFICATES OF DEPOSIT, EURODOLLAR TIME DEPOSITS, BANKER’S ACCEPTANCES AND
OVERNIGHT BANK DEPOSITS, IN EACH CASE OF ANY NON-U.S. COMMERCIAL BANK HAVING
CAPITAL AND SURPLUS IN EXCESS OF $500,000,000 AND A THOMSON BANKWATCH RATING OF
AT LEAST “B”;

(III)          REPURCHASE OBLIGATIONS WITH A TERM OF NOT MORE THAN SEVEN DAYS
WITH RESPECT TO SECURITIES OR OTHER INSTRUMENTS OF THE TYPES DESCRIBED IN CLAUSE
(I) OR (II) WITH A BANK OR TRUST COMPANY (INCLUDING ANY OF THE LENDERS) OR
RECOGNIZED SECURITIES DEALER HAVING CAPITAL AND SURPLUS IN EXCESS OF
$500,000,000 IN WHICH THE BORROWER OR ONE OR MORE OF ITS SUBSIDIARIES SHALL HAVE
A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO NO OTHER LIENS) AND
HAVING, ON THE DATE OF PURCHASE THEREOF, A FAIR MARKET VALUE OF AT LEAST 100% OF
THE AMOUNT OF THE REPURCHASE OBLIGATIONS; AND

(IV)          INVESTMENTS, CLASSIFIED IN ACCORDANCE WITH GAAP AS CURRENT ASSETS,
IN SHARES OF ANY MONEY MARKET FUND THAT HAS AT LEAST 95% OF ITS ASSETS INVESTED
CONTINUOUSLY IN THE TYPES OF INVESTMENTS REFERRED TO IN CLAUSES (I) THROUGH
(III) ABOVE WHICH ARE ADMINISTERED BY REPUTABLE FINANCIAL INSTITUTIONS HAVING
CAPITAL OF AT LEAST $500,000,000; PROVIDED, HOWEVER, THAT THE MATURITIES OF ALL
OBLIGATIONS OF THE TYPE SPECIFIED IN CLAUSES (I) THROUGH (III) ABOVE SHALL NOT
EXCEED THE LESSER OF THE TIME SPECIFIED IN SUCH CLAUSES.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Pension Plan” means any material plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by any Group Company primarily for the
benefit of employees of any Group Company residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

“Funded Indebtedness” means, with respect to any Person and without duplication,
(i) all Indebtedness of such Person of the types referred to in clauses (i),
(ii), (iii), (iv), (v), (vi), and (vii) of the definition of “Indebtedness” in
this Section 1.01, (ii) all Indebtedness of others of the type referred to in
clause (i) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent

19


--------------------------------------------------------------------------------




 

or otherwise, to be secured by) a Lien on, or payable out of the proceeds of
production from, any property or asset of such Person, whether or not the
obligations secured thereby have been assumed by such Person, (iii) all Guaranty
Obligations of such Person with respect to Indebtedness of others of the type
referred to in clause (i) above and (iv) all Indebtedness of the type referred
to in clause (i) above of any other Person (including any Partnership in which
such Person is a general partner and any unincorporated joint venture in which
such Person is a joint venturer) to the extent such Person would be liable
therefor under any applicable law or any agreement or instrument by virtue of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person
shall not be liable therefor.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Government Acts” has the meaning specified in Section 2.05(m)(i).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Group Company” means any of Holdings, the Borrower or their respective
Subsidiaries (regardless of whether or not consolidated with Holdings or the
Borrower for purposes of GAAP), and “Group Companies” means all of them,
collectively.

“Group” means at any time a group of Loans consisting of (i) all Loans which are
Base Rate Loans at such time or (ii) all Loans which are Eurodollar Loans having
the same Interest Period at such time; provided that, if a Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article III, such Loan shall be included in the same Group or Group of Loans
from time to time as it would have been had it not been so converted or made.

“Guaranty” means the Guaranty, substantially in the form of Exhibit F hereto, by
Parent Holdings, Holdings and the Subsidiary Guarantors in favor of the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time.

“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Indebtedness of any
other Person in any manner, whether direct or indirect, and including, without
limitation, any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or any property constituting security therefor, (ii) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or obligation or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, support agreements, comfort letters, take or pay arrangements, put
agreements or similar agreements or arrangements) for the benefit of the holder
of Indebtedness of such other Person, (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of such
Indebtedness or (iv) to otherwise assure or hold harmless the owner of such
Indebtedness against loss in respect thereof.  The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be

20


--------------------------------------------------------------------------------




deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants or
environmental contaminants, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
and all other substances or wastes regulated pursuant to any Environment Law
because of their hazardous or deleterious properties.

“Holdings” means VeriFone Intermediate Holdings, Inc., a Delaware corporation,
and its successors.

“Honor Date” has the meaning specified in Section 2.05(e).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all
obligations, other than intercompany items, of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable and
accrued expenses arising in the ordinary course of business and due within six
months of the incurrence thereof), (v) the Attributable Indebtedness of such
Person in respect of Capital Lease Obligations and Synthetic Lease Obligations
(regardless of whether accounted for as indebtedness under GAAP), (vi) all
obligations of such Person to purchase securities or other property which arise
out of or in connection with the sale of the same or substantially similar
securities or property, (vii) all obligations, contingent or otherwise, of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit, bankers’ acceptance or similar instrument, (viii) all
Indebtedness of others secured by (or for which the holder of such obligations
has an existing right, contingent or otherwise, to be secured by) a Lien on, or
payable out of the proceeds of production from, any property or asset of such
Person, whether or not such obligation is assumed by such Person; provided that
the amount of any Indebtedness of others that constitutes Indebtedness of such
Person solely by reason of this clause (viii) shall not for purposes of this
Agreement exceed the greater of the book value or the fair market value of the
properties or assets subject to such Lien, (ix) all Guaranty Obligations of such
Person, (x) all Debt Equivalents of such Person and (xii) the Indebtedness of
any other Person (including any partnership in which such Person is a general
partner and any unincorporated joint venture in which such Person is a joint
venturer) to the extent such Person would be liable therefor under applicable
Law or any agreement or instrument by virtue of such Person’s ownership interest
in or other relationship with such entity, except to the extent the terms of
such Indebtedness provide that such person shall not be liable therefor;
provided that (i) Indebtedness shall not include (A) deferred compensation
arrangements, (B) earn-out obligations until matured or earned (whether or not
represented by a note or other instrument) or (C) non-compete or consulting
obligations incurred in connection with Permitted Business Acquisitions and (ii)
the amount of any Limited Recourse Indebtedness of any Person shall be equal to
the lesser of (A) the aggregate principal amount of such Limited Recourse
Indebtedness for which such Person provides credit support of any kind
(including any undertaking agreement or instrument that would constitute
Indebtedness), is directly or indirectly liable as a guarantor or otherwise or
is the lender and (B) the fair market value of any assets securing such
Indebtedness or to which such Indebtedness is otherwise recourse.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

21


--------------------------------------------------------------------------------




“Indemnitees” has the meaning specified in Section 10.05.

“Insurance Proceeds” means all cash insurance proceeds (other than business
interruption insurance proceeds) with respect to any Casualty.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Note” means a promissory note contemplated by Section 7.06(a)(x)
or (xi), substantially in the form of Exhibit H hereto, and “Intercompany Notes”
means any two or more of them.

“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each fiscal quarter of the Borrower and the Maturity Date for Loans of the
applicable Class and (ii) as to Eurodollar Loans, the last day of each
applicable Interest Period and the Maturity Date for Loans of the applicable
Class, and in addition where the applicable Interest Period for a Eurodollar
Loan is greater than three months, then also the respective dates that fall
every three months after the beginning of such Interest Period.

“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending (i) one, two, three, six (or if deposits of such
duration are available to all of the Lenders having Commitments or Loans of the
applicable Class, nine or twelve) months thereafter or (ii) in the case of a
Eurodollar Loan borrowed or converted prior to the Syndication Date, on a date
which is less than one month thereafter as may be agreed to by all of the
Lenders having Commitments or Loans of the applicable Class, as the Borrower may
elect in the applicable notice; provided that:

(I)            ANY INTEREST PERIOD WHICH WOULD OTHERWISE END ON A DAY WHICH IS
NOT A BUSINESS DAY SHALL, SUBJECT TO CLAUSE (V) BELOW, BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY UNLESS SUCH BUSINESS DAY FALLS IN ANOTHER CALENDAR
MONTH, IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT PRECEDING
BUSINESS DAY;

(II)           ANY INTEREST PERIOD HAVING A DURATION OF ONE OR MORE MONTHS WHICH
BEGINS ON THE LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE
IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH
INTEREST PERIOD) SHALL END ON THE LAST BUSINESS DAY OF A CALENDAR MONTH;

(III)          NO INTEREST PERIOD IN RESPECT OF TERM LOANS MAY BE SELECTED WHICH
EXTENDS BEYOND A PRINCIPAL AMORTIZATION PAYMENT DATE FOR LOANS OF THE APPLICABLE
CLASS UNLESS, AFTER GIVING EFFECT TO THE SELECTION OF SUCH INTEREST PERIOD, THE
AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS OF THE APPLICABLE CLASS WHICH ARE
COMPRISED OF BASE RATE LOANS TOGETHER WITH SUCH TERM LOANS COMPRISED OF
EURODOLLAR LOANS WITH INTEREST PERIODS EXPIRING ON OR PRIOR TO SUCH PRINCIPAL
AMORTIZATION PAYMENT DATE ARE AT LEAST EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT
OF TERM LOANS OF THE APPLICABLE CLASS DUE ON SUCH DATE;

(IV)          IF SO PROVIDED IN WRITTEN NOTICE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT AT THE DIRECTION OF THE REQUIRED LENDERS, NO INTEREST
PERIOD MAY BE SELECTED AT ANY TIME WHEN A DEFAULT OR AN EVENT OF DEFAULT IS THEN
IN EXISTENCE; AND

(V)           NO INTEREST PERIOD MAY BE SELECTED WHICH WOULD END AFTER THE
MATURITY DATE FOR LOANS OF THE APPLICABLE CLASS.

22


--------------------------------------------------------------------------------




 

“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets (other than inventory, machinery, equipment and other assets in the
ordinary course of business), Equity Interests, Equity Equivalents, Debt
Equivalents, Indebtedness or other securities of such Person, (ii) any deposit
with, or advance, loan or other extension of credit to or for the benefit of
such Person (other than deposits made in connection with the purchase of
equipment, inventory or services in the ordinary course of business) or (iii)
any other capital contribution to or investment in such Person, including by way
of Guaranty Obligations of any obligation of such Person, any support for a
letter of credit issued on behalf of such Person incurred for the benefit of
such Person or in the case of any Subsidiary of the Borrower, any release,
cancellation, compromise or forgiveness in whole or in part of any Indebtedness
owing by such Person.  The amount of any Investment at any time shall be deemed
to equal the difference of (i) the aggregate initial amount of such Investment
less (ii) all returns of principal thereof or capital with respect thereto prior
to such time and all liabilities expressly assumed by another Person (and with
respect to which Holdings and its Subsidiaries, as applicable, shall have
received a novation) in connection with the sale of such Investment.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“JPMCB” means JPMorgan Chase Bank, N.A.

“Joint Lead Arrangers” means J.P. Morgan Securities Inc. and Lehman Brothers
Inc.

“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

“LCPI” means Lehman Commercial Paper Inc.

“L/C Borrowing” means a Revolving Borrowing made pursuant to Section 2.05(e)(iv)
and (v) to refinance Unreimbursed Amounts in respect of drawn Letters of Credit.

“L/C Cash Collateral Account” has the meaning specified in the Security
Agreement.

“L/C Commitment” means the commitment of one or more L/C Issuers to issue
Letters of Credit in an aggregate face amount at any one time outstanding
(together with the amounts of any unreimbursed drawings thereon) of up to the
L/C Sublimit.

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any other documents delivered in connection
therewith, any application therefor and any agreements, instruments, Guaranties
or other documents (whether general in application to Letters of Credit
generally or applicable only to such Letter of Credit) governing or providing
for (i) the rights and obligations of the parties concerned or at risk or (ii)
any collateral security for such obligations.

23


--------------------------------------------------------------------------------




“L/C Issuer” means (i) JPMCB in its capacity as issuer of Letters of Credit
under Section 2.05(a), and its permitted successor or successors in such
capacity and (ii) any other Lender which the Borrower shall have designated as
an “L/C Issuer” by notice to the Administrative Agent.

“L/C Obligations” means at any time, the sum of (i) the maximum amount which is,
or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all L/C
Disbursements not yet reimbursed by the Borrower as provided in Section
2.05(e)(ii), (iii), (iv) or (v) to the applicable L/C Issuers in respect of
drawings under Letters of Credit, including any portion of any such obligation
to which a Lender has become subrogated pursuant to Section 2.05(e)(vi).  For
all purposes of this Agreement and all other Loan Documents, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means an amount equal to $20,000,000.  The L/C Sublimit is a part
of, and not in addition to, the Revolving Committed Amount.

“Leaseholds” means with respect to any Person all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

“Lender” means each bank or other lending institution identified on Schedule
2.01 as having a Revolving Commitment or a Swing Line Commitment, each bank or
other lending institution having a Term B Commitment and each Eligible Assignee
which acquires a Revolving Loan or a Term B Loan pursuant to Section 10.07(b)
and their respective successors.

“Letter of Credit” means any letter of credit issued hereunder by a L/C Issuer
on or after the Closing Date.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Request” has the meaning specified in Section 2.05(b).

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, lien (statutory or other) or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable Laws of any jurisdiction).  Solely for
the avoidance of doubt, the filing of a Uniform Commercial Code financing
statement that is a protective lease filing in respect of an Operating Lease
that does not constitute a security interest in the leased property or otherwise
give rise to a Lien does not constitute a Lien solely on account of being filed
in a public office.

“Limited Recourse Indebtedness” means, with respect to any Person, Indebtedness
to the extent:  (i) such Person (A) provides no credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (B) is not directly or indirectly liable as a guarantor or
otherwise or (C) does not constitute the lender; and (ii) no default with
respect thereto would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of

24


--------------------------------------------------------------------------------




such Person to declare a default on such other Indebtedness or cause the payment
thereof to be accelerated or payable prior to its stated maturity.

“Lipman” means Lipman Electronic Engineering Ltd., an Israeli corporation, and
its successors and permitted assigns.

“Loan” means a Revolving Loan, a Term B Loan or a Swing Line Loan (or a portion
of any Revolving Loans, Term B Loans or Swing Line Loans), individually or
collectively as appropriate; provided that, if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of
Extension/Conversion, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, each Perfection Certificate, the Intercompany Notes,
each Accession Agreement and each L/C Document, in each case as the same may be
amended, modified or supplemented from time to time, and all other related
agreements, certificates and documents executed by a Loan Party and delivered to
any Senior Credit Party in connection with or pursuant to any of the foregoing.

“Loan Party” means each of Parent Holdings, Holdings, the Borrower and each
Subsidiary Guarantor, and “Loan Parties” means any combination of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, liabilities (actual or contingent), operations, properties or
condition (financial or otherwise) of Holdings and its Subsidiaries taken as a
whole, (ii) a material impairment of the ability of any Loan Party to perform
any of its obligations under any Loan Document to which it is a party, which
materially impairs the ability of the Loan Parties to perform their obligations
under the Loan Documents, taken as a whole, (iii) a material impairment of the
rights and remedies of the Lenders under any Loan Document, which materially
impairs the rights or benefits of the Lenders under the Loan Documents, taken as
a whole.

“Maturity Date” means (i) as to Revolving Loans and Swing Line Loans, the
Revolving Termination Date and (ii) as to Term B Loans, the Term B Maturity
Date.

“Merger” means the merger of Merger Sub with and into Lipman pursuant to, and in
accordance with, the terms of the Merger Agreement, with Lipman as the surviving
entity of such merger.

“Merger Agreement” means the Agreement and Plan of Merger dated as of April 10,
2006 among Parent Holdings, Merger Sub and Lipman, and including the Lipman
Disclosure Letter referred to therein and all schedules and exhibits thereto.

“Merger Documents” means the Merger Agreement and the other agreements,
instruments and documents relating thereto.

“Merger Sub” means Lion Acquisitions Ltd., an Israeli corporation and a direct
Wholly-Owned Subsidiary of the Borrower.

 

25


--------------------------------------------------------------------------------


“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means (without duplication):

(I)            WITH RESPECT TO ANY ASSET DISPOSITION (OTHER THAN AN ASSET
DISPOSITION CONSISTING OF A LEASE WHERE ONE OR MORE GROUP COMPANIES IS ACTING AS
LESSOR ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS), CASUALTY OR
CONDEMNATION, (A) THE GROSS AMOUNT OF ALL CASH PROCEEDS (INCLUDING CASH
INSURANCE PROCEEDS AND CASH CONDEMNATION AWARDS IN THE CASE OF ANY CASUALTY OR
CONDEMNATION, EXCEPT TO THE EXTENT AND FOR SO LONG AS SUCH INSURANCE PROCEEDS OR
CONDEMNATION AWARDS CONSTITUTE REINVESTMENT FUNDS) ACTUALLY RECEIVED BY ANY
GROUP COMPANY IN RESPECT OF SUCH ASSET DISPOSITION, CASUALTY OR CONDEMNATION
(INCLUDING ANY CASH PROCEEDS RECEIVED AS INCOME OR OTHER PROCEEDS OF ANY NONCASH
PROCEEDS OF ANY ASSET DISPOSITION, CASUALTY OR CONDEMNATION AS AND WHEN
RECEIVED), LESS (B) THE SUM OF (1) THE AMOUNT, IF ANY, OF ALL TAXES (OTHER THAN
INCOME TAXES) AND ALL INCOME TAXES (AS ESTIMATED IN GOOD FAITH BY A SENIOR
FINANCIAL OR SENIOR ACCOUNTING OFFICER OF THE BORROWER GIVING EFFECT TO THE
OVERALL TAX POSITION OF PARENT HOLDINGS AND ITS SUBSIDIARIES), AND CUSTOMARY
FEES, LEGAL FEES, BROKERAGE FEES, COMMISSIONS, COSTS AND OTHER EXPENSES (OTHER
THAN THOSE PAYABLE TO ANY GROUP COMPANY OR TO AFFILIATES OF ANY GROUP COMPANY
EXCEPT FOR THOSE PAYABLE ON TERMS AND CONDITIONS AS FAVORABLE TO THE APPLICABLE
GROUP COMPANY AS WOULD BE OBTAINABLE BY IT IN A COMPARABLE ARMS’-LENGTH
TRANSACTION WITH AN INDEPENDENT, UNRELATED THIRD PARTY) THAT ARE INCURRED IN
CONNECTION WITH SUCH ASSET DISPOSITION, CASUALTY OR CONDEMNATION AND ARE PAYABLE
BY ANY GROUP COMPANY, BUT ONLY TO THE EXTENT NOT ALREADY DEDUCTED IN ARRIVING AT
THE AMOUNT REFERRED TO IN CLAUSE (I)(A) ABOVE, (2) APPROPRIATE AMOUNTS SET ASIDE
AS A RESERVE IN GOOD FAITH AGAINST ANY INDEMNITIES, LIABILITIES (CONTINGENT OR
OTHERWISE) ASSOCIATED WITH SUCH ASSET DISPOSITION, CASUALTY OR CONDEMNATION, (3)
IF APPLICABLE, THE AMOUNT OF ANY INDEBTEDNESS SECURED BY A PERMITTED LIEN THAT
HAS BEEN REPAID OR REFINANCED IN ACCORDANCE WITH ITS TERMS WITH THE PROCEEDS OF
SUCH ASSET DISPOSITION, CASUALTY OR CONDEMNATION; AND (4) ANY PAYMENTS TO BE
MADE BY ANY GROUP COMPANY AS AGREED BETWEEN SUCH GROUP COMPANY AND THE PURCHASER
OF ANY ASSETS SUBJECT TO AN ASSET DISPOSITION, CASUALTY OR CONDEMNATION IN
CONNECTION THEREWITH; AND

(II)           WITH RESPECT TO ANY DEBT ISSUANCE, THE GROSS AMOUNT OF CASH
PROCEEDS PAID TO OR RECEIVED BY ANY GROUP COMPANY IN RESPECT OF SUCH DEBT
ISSUANCE AS THE CASE MAY BE (INCLUDING CASH PROCEEDS SUBSEQUENTLY AS AND WHEN
RECEIVED AT ANY TIME IN RESPECT OF SUCH DEBT ISSUANCE FROM NON-CASH
CONSIDERATION INITIALLY RECEIVED OR OTHERWISE), NET OF UNDERWRITING DISCOUNTS
AND COMMISSIONS OR PLACEMENT FEES, INVESTMENT BANKING FEES, LEGAL FEES,
CONSULTING FEES, ACCOUNTING FEES AND OTHER CUSTOMARY FEES AND EXPENSES DIRECTLY
INCURRED BY ANY GROUP COMPANY IN CONNECTION THEREWITH (OTHER THAN THOSE PAYABLE
TO ANY GROUP COMPANY OR ANY AFFILIATE OF ANY GROUP COMPANY EXCEPT FOR THOSE
PAYABLE ON TERMS AND CONDITIONS AS FAVORABLE TO THE APPLICABLE GROUP COMPANY AS
WOULD BE OBTAINABLE BY IT IN A COMPARABLE ARMS’-LENGTH TRANSACTION WITH AN
INDEPENDENT, UNRELATED THIRD PARTY).

“Note” means a Revolving Note, a Term B Note or a Swing Line Note, and “Notes”
means any combination of the foregoing.

“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1 hereto.

26


--------------------------------------------------------------------------------




“Notice of Extension/Conversion” has the meaning specified in Section 2.07.

“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01.

“Outstanding Amount” means (i) with respect to Term B Loans, Revolving Loans or
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term B
Loans, Revolving Credit Loans and Swing Line Loans, as the case may be,
occurring on such date, and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of L/C Disbursements.

“paid in full” and “payment in full” means, with respect to any Finance
Obligation, the occurrence of all of the foregoing:  (i) with respect to such
Finance Obligations other than (A) contingent indemnification obligations, Swap
Obligations and Cash Management Obligations not then due and payable and (B) to
the extent covered by clause (ii) below, obligations with respect to undrawn
Letters of Credit, payment in full thereof in cash (or otherwise to the written
satisfaction of the Finance Parties owed such Finance Obligations), (ii) with
respect to any undrawn Letter of Credit, the obligations under which are
included in such Finance Obligations, (A) the cancellation thereof and payment
in full of all resulting Finance Obligations pursuant to clause (i) above or (B)
the receipt of cash collateral (or a backstop letter of credit in respect
thereof on terms acceptable to the applicable L/C Issuer and the Administrative
Agent) in an amount at least equal to 102% of the L/C Obligations for such
Letter of Credit and (iii) if such Finance Obligations consist of all the Senior
Credit Obligations under or in respect of the Revolving Commitments or the Term
B Commitments, termination of all Commitments and all other obligations of the
Lenders in respect of such Commitments under the Loan Documents.

“Parent Holdings” means VeriFone Holdings, Inc., a Delaware corporation, and its
successors.

“Participation Interest” means a Credit Extension by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 2.05(d), in Swing Line Loans as provided in Section
2.01(c)(vi) or in any Loans as provided in Section 2.13.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

27


--------------------------------------------------------------------------------




“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit G-3 to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby to the
satisfaction of the Collateral Agent and duly executed by the chief executive
officer and the chief legal officer of such Loan Party.

“Permit” means any license, permit, franchise, right or privilege, certificate
of authority or order, or any waiver of the foregoing, issued or issuable by any
Governmental Authority.

“Permitted Business Acquisition” means a Business Acquisition; provided that:

(I)            THE EQUITY INTERESTS OR PROPERTY OR ASSETS ACQUIRED IN SUCH
ACQUISITION RELATE TO A LINE OF BUSINESS SIMILAR TO THE BUSINESS OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES ENGAGED IN ON THE CLOSING DATE OR REASONABLY RELATED,
ANCILLARY OR COMPLEMENTARY THERETO;

(II)           THE REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES IN
EACH LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS
OF THE DATE OF SUCH ACQUISITION (AS IF MADE ON SUCH DATE AFTER GIVING EFFECT TO
SUCH ACQUISITION), EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF SUCH
EARLIER DATE);

(III)          THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS APPLICABLE,
SHALL HAVE RECEIVED ALL ITEMS IN RESPECT OF THE EQUITY INTERESTS OR PROPERTY OR
ASSETS ACQUIRED IN SUCH ACQUISITION (AND/OR THE SELLER THEREOF) REQUIRED TO BE
DELIVERED BY SECTION 6.12;

(IV)          IN THE CASE OF AN ACQUISITION OF THE EQUITY INTERESTS OF ANOTHER
PERSON, (A) EXCEPT IN THE CASE OF THE INCORPORATION OF A NEW SUBSIDIARY, THE
BOARD OF DIRECTORS (OR OTHER COMPARABLE GOVERNING BODY) OF SUCH OTHER PERSON
SHALL HAVE DULY APPROVED SUCH ACQUISITION AND (B) THE EQUITY INTERESTS ACQUIRED
SHALL CONSTITUTE 100% OF THE TOTAL EQUITY INTERESTS OF THE ISSUER THEREOF;

(V)           NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
IMMEDIATELY BEFORE OR IMMEDIATELY AFTER GIVING EFFECT TO SUCH ACQUISITION, AND
THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A PRO-FORMA
COMPLIANCE CERTIFICATE DEMONSTRATING THAT, UPON GIVING EFFECT TO SUCH
ACQUISITION ON A PRO-FORMA BASIS, THE BORROWER SHALL BE IN COMPLIANCE WITH THE
TOTAL LEVERAGE RATIO SPECIFIED IN SECTION 7.17(A) AND THE FIXED CHARGE COVERAGE
RATIO SPECIFIED IN SECTION 7.17(B) HEREOF, IN EACH CASE (X) AS OF THE LAST DAY
OF THE MOST RECENT PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE BORROWER
WHICH PRECEDES OR ENDS ON THE DATE OF SUCH ACQUISITION AND (Y) IN THE CASE OF
THE TOTAL LEVERAGE RATIO, AFTER COMPUTING THE MAXIMUM PERMITTED RATIO FOR ANY
PERIOD BY SUBTRACTING .25 FROM THE APPLICABLE MAXIMUM RATIO SPECIFIED THEREIN
FOR SUCH PERIOD; AND

(VI)          AFTER GIVING EFFECT TO SUCH ACQUISITION, THE SUM OF (A) THE EXCESS
OF THE REVOLVING COMMITTED AMOUNT OVER THE TOTAL REVOLVING OUTSTANDINGS PLUS (B)
UNRESTRICTED CASH AND CASH EQUIVALENTS OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES SHALL BE NOT LESS THAN $10,000,000;

and provided, further, that the term “Permitted Business Acquisition” shall
include a Business Acquisition not otherwise meeting the requirements of the
foregoing definition the terms and provisions of which have been approved by the
Required Lenders.

28


--------------------------------------------------------------------------------




“Permitted Joint Venture” means a joint venture, in the form of a corporation,
limited liability company, business trust, joint venture, association, company
or partnership, entered into by the Borrower or any of its Subsidiaries which
(i) is engaged in a line of business related, ancillary or complementary to
those engaged in by the Borrower and its Subsidiaries and (ii) is formed or
organized in a manner that limits the exposure of the Borrower and its
Subsidiaries for the liabilities thereof to (A) the Investments of the Borrower
and its Subsidiaries therein permitted under Section 7.06(a)(xii) and (B) any
Indebtedness of any Permitted Joint Venture or any Guaranty Obligations by the
Borrower or any of its Subsidiaries in respect of such Indebtedness, which
Indebtedness or Guaranty Obligations are permitted at the time under Section
7.01.

“Permitted Liens” has the meaning specified in Section 7.02.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.01, (ii) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (iii) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to any Senior Credit Obligation, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the applicable Senior Credit Obligations on terms at least as favorable to
the applicable Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (iv) the
terms and conditions (including, if applicable, as to collateral) of any such
modified, refinanced, refunded, renewed or extended Indebtedness are not
materially less favorable to the Loan Parties or the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended, (v) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor on the Indebtedness being modified,
refinanced, refunded, renewed or extended, and (vi) at the time thereof, no
Event of Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained by or contributed to by any Group Company or any ERISA Affiliate
including a Multiemployer Plan.

“Pledge Agreement” means Pledge Agreement, substantially in the form of Exhibit
G-2 hereto, dated as of the date hereof among Parent Holdings, Holdings, the
Borrower, the Subsidiary Guarantors and the Collateral Agent, as the same may be
amended, modified or supplemented from time to time.

“Pledged Collateral” has the meaning specified in the Pledge Agreement.

29


--------------------------------------------------------------------------------




“Pre-Commitment Information” means, taken as an entirety, the information with
respect to the Borrower and its Subsidiaries contained in the Confidential
Information Memorandum dated September 2006.

“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.

“Prepayment Account” has the meaning specified in Section 2.09(b)(viii).

“Proceeds” has the meaning specified for such term in the Uniform Commercial
Code as in effect from time to time in the State of New York.

“Principal Amortization Payment” means a scheduled principal payment on the Term
B Loans pursuant to Section 2.08(b).

“Principal Amortization Payment Date” means (i) with respect to the Term B
Loans, the last Business Day of each calendar quarter, commencing with the first
such date occurring at least 90 days after the Closing Date, and ending prior to
the later of the Term B Maturity Date, or (ii) the Term B Maturity Date.

“Pro-Forma Basis” means, for purposes of determining compliance with any
provision hereof, that the transaction in question shall be deemed to have
occurred as of the first day of the most recent period of four consecutive
fiscal quarters of the Borrower which most recently precedes or ends on the date
of such transaction and with respect to which the Administrative Agent has
received the financial information for Parent Holdings and its Consolidated
Subsidiaries required under Section 6.01(a) or (b), as applicable, and the
Compliance Certificate required by Section 6.02(b) for such period.  In
connection with any calculation of the financial covenants set forth in Section
7.17 upon giving effect to a transaction on a “Pro-Forma Basis”, (i) any
Indebtedness incurred by the Borrower or any of its Subsidiaries in connection
with such transaction (or any other transaction which occurred during the
relevant four fiscal quarter period) shall be deemed to have been incurred as of
the first day of the relevant four fiscal-quarter period, (ii) if such
Indebtedness has a floating or formula rate, then the rate of interest for such
Indebtedness for the applicable period for purposes of the calculations
contemplated by this definition shall be determined by utilizing the rate which
is or would be in effect with respect to such Indebtedness as at the relevant
date of such calculations, (iii) income statement items (whether positive or
negative) attributable to all property acquired in such transaction or to the
Investment comprising such transaction, as applicable, shall be included as if
such transaction has occurred as of the first day of the relevant
four-fiscal-quarter period, (iv) such other pro-forma adjustments which would be
permitted or required by Regulations S-K and S-X under the Securities Act shall
be taken into account and (v) such other adjustments made by the Borrower with
the consent of the Administrative Agent (not to be unreasonably withheld) shall
be taken into account.

“Pro-Forma Compliance Certificate” means a certificate of the chief financial
officer or chief accounting officer of the Borrower delivered to the
Administrative Agent in connection with any transaction for which a calculation
on a “Pro-Forma Basis” is permitted or required hereunder and containing
reasonably detailed calculations demonstrating, upon giving effect to the
applicable transaction on a Pro-Forma Basis, compliance, as applicable, with the
Total Leverage Ratio and the Fixed Charge Coverage Ratio specified in Section
7.17 as of the last day of the most recent period of four consecutive fiscal
quarters of Holdings which precedes or ends on the date of the applicable
transaction and with respect to which the Administrative Agent shall have
received the consolidated financial information for

30


--------------------------------------------------------------------------------




Parent Holdings and its Consolidated Subsidiaries required under Section 6.01(a)
or (b), as applicable, and the Compliance Certificate required by Section
6.02(b) for such period.

“Public Debt Issuance” has the meaning specified in Section 7.01(xvi).

“Purchase Money Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries incurred for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of property used in the
business of the Borrower or such Subsidiary.

“Qualified Capital Stock” means common stock of Parent Holdings issued in a
Qualifying Equity Issuance.

“Qualifying Equity Issuance” means any issuance of Equity Interests by Parent
Holdings or any receipt by Parent Holdings of a capital contribution, the Net
Cash Proceeds of which are contributed promptly to the common equity of the
Borrower if:  (i) after giving effect thereto, no Change of Control shall have
occurred; and (ii) the Net Cash Proceeds thereof shall be used (without
duplication) only (A) to make Consolidated Capital Expenditures in excess of the
amounts allowed under Section 7.14, (B) to make Investments in Permitted Joint
Ventures in excess of the amounts allowed under Section 7.06(a)(xii), (C) to
make Permitted Business Acquisitions, (D) to make Investments contemplated by,
but in excess of the amounts allowed under, Section 7.06(a)(xvi), (E) to repay
Indebtedness of the Borrower and its Subsidiaries, (F) to make Restricted
Payments in excess of the amounts allowed under Section 7.07(iii), (iv) and (v)
and (G) to fund Investments contemplated by Section 7.06(a)(xv)(A)(x).

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

“Refinanced Agreements” means the Existing Credit Agreement and those
instruments, documents and agreements of Lipman and its Subsidiaries listed on
Schedule 1.01B.

“Refinancing” means the termination of the commitments under the Refinanced
Agreements and the repayment in full of all Indebtedness, other obligations and
liabilities owing by the Group Companies thereunder.

“Refunded Swing Line Loan” has the meaning specified in Section 2.01(c)(iii).

“Register” has the meaning specified in Section 10.07(c).

“Regulation D, O, T, U or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as amended, or any
successor regulation.

“Reinvestment Funds” means, with respect to any Insurance Proceeds or any
Condemnation Award exceeding $10,000,000 in respect of the single event or
series of related events giving rise thereto, that portion of such funds as
shall, according to a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent within 30 days after the occurrence of the
Casualty or Condemnation giving rise thereto (and in any case prior to the
receipt thereof by any Group Company), be reinvested within 365 days after the
occurrence of the Casualty or Condemnation giving rise thereto in the repair,
restoration or replacement of the properties that were the subject of such
Casualty or Condemnation; provided that (i) such certificate shall be
accompanied by evidence reasonably satisfactory to the Administrative Agent that
any property subject to such Casualty or Condemnation has been or will be
repaired, restored or replaced to its condition immediately prior to such
Casualty or Condemnation, (ii) pending such reinvestment, the entire amount of
such proceeds shall be deposited in

31


--------------------------------------------------------------------------------




an account with the Collateral Agent for the benefit of the Finance Parties,
over which the Collateral Agent shall have sole control and exclusive right of
withdrawal (which may include the Reinvestment Funds Account established under
the Security Agreement), (iii) from and after the date of delivery of such
certificate, the Borrower or one or more of its Subsidiaries shall diligently
proceed, in a commercially reasonable manner, to complete the repair,
restoration or replacement of the properties that were the subject of such
Casualty or Condemnation as described in such certificate and (iv) no Event of
Default shall have occurred and be continuing or, if the Borrower or one or more
of its Subsidiaries shall have then entered into one or more continuing
agreements with a Person not an Affiliate of any of them for the repair,
restoration or replacement of the properties that were the subject of such
Casualty or Condemnation, none of the Administrative Agent or the Collateral
Agent shall have commenced any action or proceeding to exercise or seek to
exercise an right or remedy with respect to any Collateral (including any action
of foreclosure, enforcement, collection or execution or by and proceeding under
any Debtor Relief Law with respect to any Loan Party); and provided, further,
that, if any of the foregoing conditions shall cease to be satisfied at any
time, such funds shall no longer be deemed Reinvestment Funds and such funds
shall immediately be applied to prepayment of the Loans in accordance with
Section 2.09(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Hazardous Materials into the indoor or
outdoor environment or into or out of any property owned, leased or operated by
such Person, including the movement of Hazardous Materials through or in the
air, soil, surface water, ground water or property.

“Required Lenders” means at any date of determination, Lenders holding more than
50% of the sum of (i) the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (ii) the aggregate unused Term B Commitments, if any, and (iii) the
aggregate unused Revolving Commitments, if any.  A Defaulting Lender shall not
be included in the calculation of the “Required Lenders”.

“Required Revolving Lenders” means, collectively, Revolving Lenders having more
than 50% of the aggregate Revolving Commitments or, after the Revolving
Termination Date, more than 50% of the aggregate Revolving Outstandings.  A
Defaulting Lender shall not be included in the calculation of “Required
Revolving Lenders”.

“Required Term B Lenders” means, collectively, Term B Lenders having more than
50% of the aggregate amount of the Term B Commitments or, after the Availability
Period for Term B Loans, more than 50% of the principal amount of the Term B
Loans then outstanding.  A Defaulting Lender shall not be included in the
calculation of “Required Term B Lenders”.

“Responsible Officer” means the chief executive officer, president, senior vice
president, chief financial officer or treasurer of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

32


--------------------------------------------------------------------------------




“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of any Group Company, now or hereafter
outstanding, (ii) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or similar
payment, purchase or other acquisition for value, direct or indirect, of any
class of Equity Interests or Equity Equivalents of any Group Company, now or
hereafter outstanding or (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
class of Equity Interests or Equity Equivalents of any Group Company, now or
hereafter outstanding.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans and
identified as such in the Notice of Borrowing with respect thereto.

“Revolving Commitment” means, with respect to any Lender, (i) the commitment of
such Lender, in an aggregate principal amount at any time outstanding of up to
such Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(A) to make Revolving Loans in accordance with the provisions of Section
2.01(a), (B) to purchase Participation Interests in Swing Line Loans in
accordance with the provisions of Section 2.01(c) and (C) to purchase
Participation Interests in Letters of Credit in accordance with the provisions
of Section 2.05(d) and (ii) any such commitment of such Lender that is included
as part of a Facilities Increase.

“Revolving Commitment Percentage” means, for each Lender, the percentage
(carried out to the ninth decimal place) identified as its Revolving Commitment
Percentage on Schedule 2.01 hereto, as such percentage may be adjusted pursuant
to Section 2.10 or modified in connection with any assignment made in accordance
with the provisions of Section 10.07(b).

“Revolving Committed Amount” means $40,000,000 or such greater or lesser amount
to which the Revolving Committed Amount may be adjusted pursuant to Section
2.10.

“Revolving Lender” means each Lender identified in Schedule 2.01 as having a
Revolving Commitment and each Eligible Assignee which acquires a Revolving
Commitment or Revolving Loan pursuant to Section 10.07(b) and their respective
successors.

“Revolving Loan” means a Loan made under Section 2.01(a).

“Revolving Note” means a promissory note, substantially in the form of Exhibit
B-1 hereto, evidencing the obligation of the Borrower to repay outstanding
Revolving Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.

“Revolving Outstandings” means at any date the aggregate outstanding principal
amount of all Revolving Loans and Swing Line Loans plus the aggregate
outstanding amount of all L/C Obligations.

“Revolving Termination Date” means the sixth anniversary of the Closing Date
(or, if such day is not a Business Day, the next preceding Business Day) or such
earlier date upon which the Revolving Commitments shall have been terminated in
their entirety in accordance with this Agreement.

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person (other than Holdings or any of its Subsidiaries) or to which any such
Person is a party providing for the leasing to Holdings or any of its
Subsidiaries of any property, whether owned by Holdings or any of its
Subsidiaries as of the Closing Date or later acquired, which has been or is to
be sold or transferred by

33


--------------------------------------------------------------------------------




Holdings or any of its Subsidiaries to such Person or to any other Person from
whom funds have been, or are to be, advanced by such Person to Holdings or any
if its Subsidiaries on the security of such property.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit G-1 hereto, dated as of the date hereof among Parent Holdings, Holdings,
the Borrower, the Subsidiary Guarantors and the Collateral Agent, as the same
may be amended, modified or supplemented from time to time.

“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:

(I)            IN THE CASE OF THE BORROWER, ALL PRINCIPAL OF AND INTEREST
(INCLUDING, WITHOUT LIMITATION, ANY INTEREST WHICH ACCRUES AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW WITH RESPECT TO THE
BORROWER, WHETHER OR NOT ALLOWED OR ALLOWABLE AS A CLAIM IN ANY SUCH PROCEEDING)
ON ANY REVOLVING LOAN, TERM B LOAN OR L/C OBLIGATION UNDER, OR ANY REVOLVING
NOTE, TERM B NOTE OR SWINGLINE NOTE ISSUED PURSUANT TO, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT;

(II)           ALL FEES, EXPENSES, INDEMNIFICATION OBLIGATIONS AND OTHER AMOUNTS
OF WHATEVER NATURE NOW OR HEREAFTER PAYABLE BY SUCH LOAN PARTY UNDER ANY LOAN
DOCUMENT IN RESPECT OF ANY REVOLVING LOAN, TERM B LOAN OR L/C OBLIGATION UNDER,
OR ANY REVOLVING NOTE, TERM B NOTE OR SWINGLINE NOTE ISSUED PURSUANT TO, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING, WITHOUT LIMITATION, ANY AMOUNTS
WHICH ACCRUE AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF
LAW WITH RESPECT TO SUCH LOAN PARTY, WHETHER OR NOT ALLOWED OR ALLOWABLE AS A
CLAIM IN ANY SUCH PROCEEDING) PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT;

(III)          ALL EXPENSES OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT
AS TO WHICH SUCH AGENT HAVE A RIGHT TO REIMBURSEMENT BY SUCH LOAN PARTY UNDER
SECTION 10.04 OF THIS AGREEMENT OR UNDER ANY OTHER SIMILAR PROVISION OF ANY
OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL SUMS ADVANCED BY
THE COLLATERAL AGENT TO PRESERVE THE COLLATERAL OR PRESERVE ITS SECURITY
INTERESTS IN THE COLLATERAL TO THE EXTENT PERMITTED UNDER ANY LOAN DOCUMENT OR
APPLICABLE LAW;

(IV)          ALL AMOUNTS PAID BY ANY INDEMNITEE IN RESPECT OF ANY REVOLVING
LOAN, TERM B LOAN OR L/C OBLIGATION UNDER, OR ANY REVOLVING NOTE, TERM B NOTE OR
SWINGLINE NOTE ISSUED PURSUANT TO, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AS
TO WHICH SUCH INDEMNITEE HAS THE RIGHT TO REIMBURSEMENT BY SUCH LOAN PARTY UNDER
SECTION 10.05 OF THIS AGREEMENT OR UNDER ANY OTHER SIMILAR PROVISION OF ANY
OTHER LOAN DOCUMENT; AND

(V)           IN THE CASE OF PARENT HOLDINGS, HOLDINGS AND EACH SUBSIDIARY
GUARANTOR, ALL AMOUNTS NOW OR HEREAFTER PAYABLE BY PARENT HOLDINGS, HOLDINGS OR
SUCH SUBSIDIARY GUARANTOR

34


--------------------------------------------------------------------------------




AND ALL OTHER OBLIGATIONS OR LIABILITIES NOW EXISTING OR HEREAFTER ARISING OR
INCURRED (INCLUDING, WITHOUT LIMITATION, ANY AMOUNTS WHICH ACCRUE AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW WITH RESPECT TO THE
BORROWER, PARENT HOLDINGS, HOLDINGS OR SUCH SUBSIDIARY GUARANTOR UNDER OR IN
RESPECT OF ANY REVOLVING LOAN, SWING LINE LOAN, TERM B LOAN OR L/C OBLIGATION
UNDER, OR ANY REVOLVING NOTE, SWING LINE NOTE OR TERM B NOTE ISSUED PURSUANT TO,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER OR NOT ALLOWED OR ALLOWABLE
AS A CLAIM IN ANY SUCH PROCEEDING) ON THE PART OF PARENT HOLDINGS, HOLDINGS OR
SUCH SUBSIDIARY GUARANTOR PURSUANT TO THIS AGREEMENT, THE GUARANTY OR ANY OTHER
LOAN DOCUMENT;

together in each case with all renewals, modifications, consolidations or
extensions thereof.

“Senior Credit Party” means each Lender (including any Affiliate in respect of
any Cash Management Obligations), each L/C Issuer, the Administrative Agent, the
Collateral Agent and each Indemnitee in respect of Loans and their respective
successors and assigns, and “Senior Credit Parties” means any two or more of
them, collectively.

“Senior Leverage Ratio” means on any day the ratio of (i) Consolidated Funded
Indebtedness (exclusive of Subordinated Indebtedness) as of the last day of the
fiscal quarter of Holdings ending on, or most recently preceding, such date,
less Cash on Hand, to (ii) Consolidated EBITDA for the four consecutive fiscal
quarters of Holdings ended on, or most recently preceding, such day.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (i) such Person is able generally to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, (iii) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or a transaction, for which such
Person’s assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage, (iv) the fair value (determined on a going concern
basis and in accordance with the United States Bankruptcy Code) of the assets of
such Person is greater than the total amount of liabilities, including, without
limitation, probable liabilities, of such Person and (v) the present fair value
(i.e., the amount that may be realized within a commercially reasonable time,
either through collection or sale at the regular market value, conceiving the
latter as the amount that could be obtained for the assets in question within
such period by a capable and diligent businessperson from a buyer who is willing
to purchase under ordinary selling conditions) of the assets of such Person will
exceed the amount that will be required to pay the probable liability on such
Person’s existing debts as they become absolute and matured.  For purposes of
this definition, “debt” means any legal liability, whether matured, unmatured,
liquidated or unliquidated, absolute, fixed or contingent, or a right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right is an equitable remedy, is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.  In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (in each case as interpreted in accordance
with applicable Debtor Relief Laws).

“SPC” has the meaning specified in Section 10.07(h).

“Standby Letter of Credit” has the meaning specified in Section 2.05(a).

“Standby Letter of Credit Fee” has the meaning specified in Section 2.11(b)(i).

35


--------------------------------------------------------------------------------


“Subordinated Indebtedness” of any Person means all unsecured Indebtedness (i)
the principal of which by its terms is not required to be repaid, in whole or in
part, before the first anniversary of the latest of the Revolving Termination
Date and the Term B Maturity Date, (ii) which is subordinated in right of
payment to such Person’s indebtedness, obligations and liabilities to the Senior
Credit Parties under the Loan Documents pursuant to payment and subordination
provisions reasonably satisfactory in form and substance to the Administrative
Agent and (iii) is issued pursuant to documents having covenants, subordination
provisions and events of default that are in no event less favorable, including
with respect to rights of acceleration, to such Person than the terms hereof or
are otherwise reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which more
than 50% of the Voting Securities or the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination
thereof.  For purposes hereof, a Person or Persons shall be deemed to have more
than 50% ownership interest in a partnership, limited liability company,
association or other business entity if such Person or Persons shall be
allocated more than 50% of partnership, association or other business entity
gains or losses or shall be or control the managing director, manager or a
general partner of such partnership, association or other business entity. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower
(including Lipman after giving effect to the Merger).

“Subsidiary Guarantor” means each Subsidiary of Holdings on the Closing Date
(other than the Borrower and a Foreign Subsidiary) and each Subsidiary of
Holdings (other than a Foreign Subsidiary, except to the extent otherwise
provided in Section 6.12(d)) that becomes a party to the Guaranty after the
Closing Date by execution of an Accession Agreement, and “Subsidiary Guarantors”
means any two or more of them.

“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Creditor” means any Lender or any Affiliate of any Lender from time to
time party to one or more Swap Agreements permitted hereunder with a Loan Party
(even if any such Lender for any reason ceases after the execution of such
agreement to be a Lender hereunder), and its successors and assigns, and “Swap
Creditors” means any two or more of them, collectively.

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any

36


--------------------------------------------------------------------------------




Debtor Relief Law) of such Person in respect of any Swap Agreement, excluding
any amounts which such Person is entitled to set-off against its obligations
under applicable Law.

“Swap Termination Value” means, at any date and in respect of any one or more
Swap Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Swap Agreements, (i) for any date on or
after the date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (ii)
for any date prior to the date referenced in clause (i), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include any Lender).

“Swing Line Borrowing” means a Borrowing comprised of Swing Line Loans and
identified as such in the Swing Line Loan Request with respect thereto.

“Swing Line Commitment” means the agreement of the Swing Line Lender to make
Loans pursuant to Section 2.01(c).  The Swing Line Commitment is a part of, and
not in addition to, the Revolving Committed Amount.

“Swing Line Committed Amount” means $20,000,000, as such Swing Line Committed
Amount may be reduced pursuant to Section 2.10.

“Swing Line Lender” means JPMCB, in its capacity as the Swing Line Lender under
Section 2.01(c), and its successor or successors in such capacity.

“Swing Line Loan” means a Base Rate Loan made by the Swing Line Lender pursuant
to Section 2.01(c), and “Swing Line Loans” means any two or more of such Base
Rate Loans.

“Swing Line Loan Request” has the meaning specified in Section 2.02(b).

“Swing Line Note” means a promissory note, substantially in the form of Exhibit
B-3 hereto, evidencing the obligation of the Borrower to repay outstanding Swing
Line Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.

“Swing Line Termination Date” means the earlier of (i) sixth anniversary of the
Closing Date (or, if such day is not a Business Day, the next preceding Business
Day) or such earlier date upon which the Revolving Commitments shall have been
terminated in their entirety in accordance with this Agreement and (ii) the date
on which the Swing Line Commitment is terminated in its entirety in accordance
with this Agreement.

“Syndication Agent” means LCPI in its capacity as syndication agent under any of
the Loan Documents.

“Syndication Date” means the earlier of (i) the date which is 90 days after the
Closing Date and (ii) the date on which the Administrative Agent determines in
its sole discretion (and notifies the Borrower) that the primary syndication
(and the resulting addition of Lenders pursuant to Section 10.07(b)) has been
completed.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic, off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the

37


--------------------------------------------------------------------------------




insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such person (without regard to accounting treatment).

“Taxes” has the meaning specified in Section 3.01.

“Term B Borrowing” means a Borrowing comprised of Term B Loans and identified as
such in the Notice of Borrowing with respect thereto.

“Term B Commitment” means, with respect to any Lender, as applicable, (i) the
commitment of such Lender to make  Term B Loans during the Availability Period
for Term B Loans in a principal amount equal to such Lender’s Term B Commitment
Percentage of the Term B Committed Amount and (ii) any commitment of such Lender
that is included as part of a Facilities Increase to make Term B Loans on any
Facilities Increase Date.

“Term B Commitment Percentage” means, for each Lender, the percentage (carried
out to the ninth decimal place) identified as its Term B Commitment Percentage
on Schedule 2.01, as such percentage may be adjusted pursuant to Section 2.10 or
modified in connection with any assignment made in accordance with the
provisions of Section 10.07(b).

“Term B Committed Amount” means $500,000,000.

“Term B Lender” means each bank or other lending institution identified on
Schedule 2.01 as having a Term B Commitment and (ii) each Eligible Assignee
which acquires a Term B Loan pursuant to Section 10.07(b) and their respective
successors.

“Term B Loan” means a Loan made under Section 2.01(b) and “Term B Loans” means
two or more of them, collectively.

“Term B Maturity Date” means the seventh anniversary of the Closing Date (or if
such day is not a Business Day, the next preceding Business Day).

“Term B Note” means a promissory note, dated as of the date of issue and
substantially in the form of Exhibit B-2 hereto, evidencing the obligation of
the Borrower to repay outstanding Term B Loans, as such note may be amended,
modified or supplemented from time to time.

“Term Loan” means a Term B Loan, and “Term Loans” means any two or more of them,
collectively.

“Threshold Amount” means $5,000,000.

“Total Leverage Ratio” means on any day the ratio of (i) Consolidated Funded
Indebtedness as of the last day of the fiscal quarter of Holdings ending on, or
most recently preceding, such date, less Cash on Hand, to (ii) Consolidated
EBITDA for the four consecutive fiscal quarters of Holdings ended on, or most
recently preceding, such day.

“Total Outstandings” means, at any date the aggregate Outstanding Amount of all
Loans and all L/C Obligations.

“Trade Letter of Credit” has the meaning specified in Section 2.05(a).

“Trade Letter of Credit Fee” has the meaning specified in Section 2.11(b)(ii).

38


--------------------------------------------------------------------------------




“Transaction” means the borrowing of the Loans on the Closing Date and of Term B
Loans during the Availability Period for Term B Loans, the Merger, the
Refinancing and the other events contemplated hereby and thereby to occur in
connection therewith.

“Transaction Documents” means all agreements, instruments and documents relating
to the Transaction.

“Type” has the meaning specified in Section 1.08.

“Unfunded Liabilities” means, except as otherwise provided in Section
5.12(a)(1)(B), (i) with respect to each Plan, the amount (if any) by which the
present value of all nonforfeitable benefits under each Plan exceeds the current
value of such Plan’s assets allocable to such benefits, all determined in
accordance with the respective most recent valuations for such Plan using
applicable PBGC plan termination actuarial assumptions (the terms “present
value” and “current value” shall have the same meanings specified in Section 3
of ERISA) and (ii) with respect to each Foreign Pension Plan, the amount (if
any) by which the present value of all nonforfeitable benefits under each
Foreign Pension Plan exceeds the current value of such Foreign Pension Plan’s
assets allocable to such benefits, all determined in accordance with the
respective most recent valuations for such Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.

“United States” means the United States of America, including each of the States
and the District of Columbia, but excluding its territories and possessions.

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into Law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.

“Unreimbursed Amount” has the meaning specified in Section 2.05(e)(iv).

“Unused Revolving Commitment Amount” means, for any period, the amount by which
(i) the then applicable Revolving Committed Amount exceeds (ii) the daily
average sum for such period of (A) the aggregate principal amount of all
outstanding Revolving Loans plus (B) the aggregate amount of all outstanding L/C
Obligations.  For the avoidance of doubt, no deduction shall be made on account
of outstanding Swing Line Loans in calculating the Unused Revolving Commitment
Amount.

“Voting Securities” means Equity Interests of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.

39


--------------------------------------------------------------------------------




“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.


SECTION 1.02  OTHER INTERPRETATIVE PROVISIONS.  WITH REFERENCE TO THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT:


(A)           THE MEANINGS OF DEFINED TERMS ARE EQUALLY APPLICABLE TO THE
SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.


(B)           THE WORDS “HEREIN,” “HERETO,” “HEREOF” AND “HEREUNDER” AND WORDS
OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT SHALL REFER TO SUCH LOAN
DOCUMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION THEREOF.  ARTICLE,
SECTION, EXHIBIT AND SCHEDULE REFERENCES ARE TO THE LOAN DOCUMENT IN WHICH SUCH
REFERENCE APPEARS.  THE TERM “INCLUDING” IS BY WAY OF EXAMPLE AND NOT
LIMITATION.  THE TERM “DOCUMENTS” INCLUDES ANY AND ALL INSTRUMENTS, DOCUMENTS,
AGREEMENTS, CERTIFICATES, NOTICES, REPORTS, FINANCIAL STATEMENTS AND OTHER
WRITINGS, HOWEVER EVIDENCED, WHETHER IN PHYSICAL OR ELECTRONIC FORM.


(C)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”, THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING”.


(D)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


SECTION 1.03  ACCOUNTING TERMS AND DETERMINATIONS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE
INTERPRETED, AND ALL FINANCIAL STATEMENTS AND CERTIFICATES AND REPORTS AS TO
FINANCIAL MATTERS REQUIRED TO BE DELIVERED TO THE LENDERS HEREUNDER SHALL BE
PREPARED, IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS.  ALL FINANCIAL
STATEMENTS DELIVERED TO THE LENDERS HEREUNDER SHALL BE ACCOMPANIED BY A
STATEMENT FROM THE BORROWER THAT GAAP HAS NOT CHANGED SINCE THE MOST RECENT
FINANCIAL STATEMENTS DELIVERED BY THE BORROWER TO THE LENDERS OR IF GAAP HAS
CHANGED DESCRIBING SUCH CHANGES IN DETAIL AND EXPLAINING HOW SUCH CHANGES AFFECT
THE FINANCIAL STATEMENTS.  ALL CALCULATIONS MADE FOR THE PURPOSES OF DETERMINING
COMPLIANCE WITH THIS AGREEMENT SHALL (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN) BE MADE BY APPLICATION OF GAAP APPLIED ON A BASIS CONSISTENT WITH THE
MOST RECENT ANNUAL OR QUARTERLY FINANCIAL STATEMENTS DELIVERED PURSUANT TO
SECTION 6.01 (OR, PRIOR TO THE DELIVERY OF THE FIRST FINANCIAL STATEMENTS
PURSUANT TO SECTION 6.01, CONSISTENT WITH THE FINANCIAL STATEMENTS DESCRIBED IN
SECTION 5.05(A) (BUT WITHOUT GIVING EFFECT TO ANY DEVIATIONS FROM GAAP DISCLOSED
THEREIN)); PROVIDED, HOWEVER, THAT (I) IF (A) THE BORROWER SHALL OBJECT TO
DETERMINING SUCH COMPLIANCE ON SUCH BASIS AT THE TIME OF DELIVERY OF SUCH
FINANCIAL STATEMENTS DUE TO ANY CHANGE IN GAAP OR THE RULES PROMULGATED WITH
RESPECT THERETO OR (B) EITHER THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
SHALL SO OBJECT IN WRITING WITHIN 60 DAYS AFTER DELIVERY OF SUCH FINANCIAL
STATEMENTS (OR AFTER THE LENDERS HAVE BEEN INFORMED OF THE CHANGE IN GAAP
AFFECTING SUCH FINANCIAL STATEMENTS, IF LATER), THEN SUCH CALCULATIONS SHALL BE
MADE ON A BASIS CONSISTENT WITH THE MOST RECENT FINANCIAL STATEMENTS DELIVERED
BY THE BORROWER TO THE LENDERS AS TO WHICH NO SUCH OBJECTION SHALL HAVE BEEN
MADE, AND THE BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP AND (II)
IF ANY CHANGE IN GAAP OR THE RULES PROMULGATED WITH RESPECT THERETO FROM THOSE
USED IN THE PREPARATION OF THE MOST RECENT ANNUAL OR QUARTERLY FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 6.01 (OR, PRIOR TO THE DELIVERY OF THE
FIRST FINANCIAL STATEMENTS PURSUANT TO SECTION 6.01, THE FINANCIAL STATEMENTS
DESCRIBED IN SECTION 5.05(A) (BUT WITHOUT GIVING EFFECT TO ANY DEVIATIONS FROM
GAAP DISCLOSED THEREIN) RESULTS IN A CHANGE IN ANY OF THE

40


--------------------------------------------------------------------------------





FINANCIAL CALCULATIONS REQUIRED BY SECTION 7.17 OR OTHERWISE SPECIFIED IN
ARTICLE VII (INCLUDING IN EACH CASE ALL RELATED DEFINITIONS SPECIFIED IN SECTION
1.01) THAT WOULD NOT HAVE RESULTED HAD SUCH ACCOUNTING CHANGE NOT OCCURRED, THE
PARTIES HERETO AGREE TO ENTER INTO NEGOTIATIONS IN ORDER TO AMEND SUCH
PROVISIONS SO AS EQUITABLY TO REFLECT SUCH CHANGE SUCH THAT THE CRITERIA FOR
EVALUATION COMPLIANCE WITH SUCH COVENANTS SHALL BE THE SAME AFTER SUCH CHANGES
AS IF SUCH CHANGE HAD NOT BEEN MADE.


SECTION 1.04  ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY ANY
GROUP COMPANY PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED HEREIN AND
ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUNDING-UP IF
THERE IS NO NEAREST NUMBER).


SECTION 1.05  REFERENCES TO AGREEMENTS AND LAWS.  UNLESS OTHERWISE EXPRESSLY
PROVIDED HEREIN, (I) REFERENCES TO ORGANIZATION DOCUMENTS, AGREEMENTS (INCLUDING
THE LOAN DOCUMENTS) AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO INCLUDE
ALL SUBSEQUENT AMENDMENTS, RESTATEMENTS, EXTENSIONS, SUPPLEMENTS AND OTHER
MODIFICATIONS THERETO, BUT ONLY TO THE EXTENT THAT SUCH AMENDMENTS,
RESTATEMENTS, EXTENSIONS, SUPPLEMENTS AND OTHER MODIFICATIONS ARE NOT PROHIBITED
BY ANY LOAN DOCUMENT; AND (II) REFERENCES TO ANY LAW SHALL INCLUDE ALL STATUTORY
AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING, SUPPLEMENTING OR
INTERPRETING SUCH LAW.


SECTION 1.06  TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN
TO TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT OR STANDARD, AS
APPLICABLE).


SECTION 1.07  LETTER OF CREDIT AMOUNTS.  UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES HEREIN TO THE AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE
DEEMED TO MEAN THE MAXIMUM FACE AMOUNT OF SUCH LETTER OF CREDIT AFTER GIVING
EFFECT TO ALL INCREASES THEREOF CONTEMPLATED BY SUCH LETTER OF CREDIT OR THE L/C
DOCUMENTS RELATED THERETO, WHETHER OR NOT SUCH MAXIMUM FACE AMOUNT IS IN EFFECT
AT SUCH TIME.


SECTION 1.08  CLASSES AND TYPES OF BORROWINGS.  THE TERM “BORROWING” DENOTES THE
AGGREGATION OF LOANS OF ONE OR MORE LENDERS MADE TO THE BORROWER PURSUANT TO
ARTICLE II ON THE SAME DATE, ALL OF WHICH LOANS ARE OF THE SAME CLASS AND TYPE
(SUBJECT TO ARTICLE III) AND, EXCEPT IN THE CASE OF BASE RATE LOANS, HAVE THE
SAME INITIAL INTEREST PERIOD.  LOANS HEREUNDER ARE DISTINGUISHED BY “CLASS” AND
“TYPE”.  THE “CLASS” OF A LOAN (OR OF A COMMITMENT TO MAKE SUCH A LOAN OR OF A
BORROWING COMPRISED OF SUCH LOANS) REFERS TO WHETHER SUCH LOAN IS A REVOLVING
LOAN OR A TERM B LOAN.  THE “TYPE” OF A LOAN REFERS TO WHETHER SUCH LOAN IS A
EURODOLLAR LOAN OR A BASE RATE LOAN.  IDENTIFICATION OF A LOAN (OR A BORROWING)
BY BOTH CLASS AND TYPE (E.G., A “TERM B EURODOLLAR LOAN”) INDICATES THAT SUCH
LOAN IS A LOAN OF BOTH SUCH CLASS AND SUCH TYPE (E.G., BOTH A TERM B LOAN AND A
EURODOLLAR LOAN) OR THAT SUCH BORROWING IS COMPRISED OF SUCH LOANS.


ARTICLE II
THE CREDIT FACILITIES


SECTION 2.01  COMMITMENTS TO LEND.


(A)           REVOLVING LOANS.  EACH REVOLVING LENDER SEVERALLY AGREES, ON THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO MAKE REVOLVING LOANS TO THE
BORROWER PURSUANT TO THIS SECTION 2.01(A) FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD FOR REVOLVING LOANS IN AMOUNTS SUCH THAT ITS REVOLVING
OUTSTANDINGS SHALL NOT EXCEED (AFTER GIVING EFFECT TO ALL REVOLVING LOANS
REPAID, ALL REIMBURSEMENTS OF L/C DISBURSEMENTS MADE, AND ALL REFUNDED SWING
LINE LOANS PAID CONCURRENTLY WITH THE MAKING OF ANY REVOLVING LOANS) ITS
REVOLVING COMMITMENT; PROVIDED THAT, IMMEDIATELY AFTER GIVING

41


--------------------------------------------------------------------------------





EFFECT TO EACH SUCH REVOLVING LOAN, (I) THE AGGREGATE REVOLVING OUTSTANDINGS
SHALL NOT EXCEED THE REVOLVING COMMITTED AMOUNT AND (II) WITH RESPECT TO EACH
REVOLVING LENDER INDIVIDUALLY, SUCH LENDER’S OUTSTANDING REVOLVING LOANS PLUS
ITS (OTHER THAN THE SWING LINE LENDER’S IN ITS CAPACITY AS SUCH) PARTICIPATION
INTERESTS IN OUTSTANDING SWING LINE LOANS PLUS ITS PARTICIPATION INTERESTS IN
OUTSTANDING L/C OBLIGATIONS SHALL NOT EXCEED SUCH LENDER’S REVOLVING COMMITMENT
PERCENTAGE OF THE REVOLVING COMMITTED AMOUNT.  EACH REVOLVING BORROWING
COMPRISED OF EURODOLLAR LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF
$1,000,000 OR ANY LARGER MULTIPLE OF $500,000, AND EACH REVOLVING BORROWING
COMPRISED OF BASE RATE LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF
$500,000 OR ANY LARGER MULTIPLE OF $100,000 (EXCEPT THAT ANY SUCH BORROWING MAY
BE IN THE AGGREGATE AMOUNT OF THE UNUSED REVOLVING COMMITMENTS AND ANY L/C
BORROWING MAY BE IN THE AGGREGATE AMOUNT OF ANY OUTSTANDING UNREIMBURSED AMOUNTS
OWED TO ONE OR MORE L/C ISSUERS AS PROVIDED IN SECTION 2.05(E)(IV)) AND SHALL BE
MADE FROM THE SEVERAL REVOLVING LENDERS RATABLY IN PROPORTION TO THEIR
RESPECTIVE REVOLVING COMMITMENTS.  WITHIN THE FOREGOING LIMITS, THE BORROWER MAY
BORROW UNDER THIS SECTION 2.01(A), REPAY, OR, TO THE EXTENT PERMITTED BY SECTION
2.09, PREPAY, REVOLVING LOANS AND REBORROW UNDER THIS SECTION 2.01(A).


(B)           TERM B LOANS.  EACH TERM B LENDER SEVERALLY AGREES, ON THE TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO MAKE TERM B LOANS TO THE BORROWER
FROM TIME TO TIME DURING THE AVAILABILITY PERIOD FOR TERM B LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING ITS TERM B COMMITMENT.  EACH TERM B
BORROWING COMPRISED OF EURODOLLAR LOANS SHALL BE IN AN AGGREGATE PRINCIPAL
AMOUNT OF $1,000,000 OR ANY LARGER MULTIPLE OF $500,000, AND EACH TERM B
BORROWING COMPRISED OF BASE RATE LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT
OF $500,000 OR ANY LARGER MULTIPLE OF $100,000 (EXCEPT THAT ANY SUCH BORROWING
MAY BE IN THE AGGREGATE AMOUNT OF THE UNUSED TERM B COMMITMENTS) AND SHALL BE
MADE FROM THE SEVERAL TERM B LENDERS RATABLY IN PROPORTION TO THEIR RESPECTIVE
TERM B COMMITMENTS.  THE TERM B COMMITMENTS ARE NOT REVOLVING IN NATURE, AND
AMOUNTS REPAID OR PREPAID PRIOR TO THE TERM B MATURITY DATE MAY NOT BE
REBORROWED.  EACH TERM B LENDER (OR AFFILIATE OR APPROVED FUND THEREOF) OR
ELIGIBLE ASSIGNEE HAVING, IN ITS SOLE DISCRETION, COMMITTED TO A FACILITIES
INCREASE PURSUANT TO SECTION 2.10(A) SHALL AGREE AS PART OF SUCH COMMITMENT
THAT, ON THE FACILITIES INCREASE DATE FOR SUCH FACILITIES INCREASE IN THE
AGGREGATE TERM B COMMITMENTS, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET
FORTH IN ITS COMMITMENT THEREFOR OR OTHERWISE AGREED TO AS PART OF SUCH
COMMITMENT OR SET FOR IN THIS AGREEMENT AS AMENDED IN CONNECTION WITH SUCH
FACILITIES INCREASE, SUCH TERM B LENDER (OR AFFILIATE OR APPROVED FUND THEREOF)
OR ELIGIBLE ASSIGNEE WILL MAKE A TERM B LOAN TO THE BORROWER ON THE FACILITIES
INCREASE DATE FOR SUCH FACILITIES INCREASE IN A PRINCIPAL AMOUNT NOT TO EXCEED
SUCH COMMITMENT TO SUCH FACILITIES INCREASE.


(C)           SWING LINE LOANS.

(I)            THE SWING LINE LENDER AGREES, ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS, TO MAKE A PORTION
OF THE REVOLVING COMMITMENTS AVAILABLE TO THE BORROWER FROM TIME TO TIME DURING
THE AVAILABILITY PERIOD BY MAKING SWING LINE LOANS TO THE BORROWER IN DOLLARS
(EACH SUCH LOAN, A “SWING LINE LOAN” AND, COLLECTIVELY, THE “SWING LINE LOANS”);
PROVIDED THAT (A) THE AGGREGATE PRINCIPAL AMOUNT OF THE SWING LINE LOANS
OUTSTANDING AT ANY ONE TIME SHALL NOT EXCEED THE SWING LINE COMMITTED AMOUNT,
(B) WITH REGARD TO EACH LENDER INDIVIDUALLY (OTHER THAN THE SWING LINE LENDER IN
ITS CAPACITY AS SUCH), SUCH LENDER’S OUTSTANDING REVOLVING LOANS PLUS ITS
PARTICIPATION INTERESTS IN OUTSTANDING SWING LINE LOANS PLUS ITS PARTICIPATION
INTERESTS IN OUTSTANDING L/C OBLIGATIONS SHALL NOT AT ANY TIME EXCEED SUCH
LENDER’S REVOLVING COMMITMENT PERCENTAGE OF THE REVOLVING COMMITTED AMOUNT, (C)
WITH REGARD TO THE REVOLVING LENDERS COLLECTIVELY, THE SUM OF THE AGGREGATE
PRINCIPAL AMOUNT OF SWING LINE LOANS OUTSTANDING PLUS THE AGGREGATE AMOUNT OF
REVOLVING LOANS OUTSTANDING PLUS THE AGGREGATE AMOUNT OF L/C OBLIGATIONS
OUTSTANDING SHALL NOT EXCEED THE  REVOLVING COMMITTED AMOUNT  AND (D) THE SWING
LINE COMMITTED AMOUNT SHALL NOT

42


--------------------------------------------------------------------------------




EXCEED THE AGGREGATE OF THE REVOLVING COMMITMENTS THEN IN EFFECT.  SWING LINE
LOANS SHALL BE MADE AND MAINTAINED AS BASE RATE LOANS AND MAY BE REPAID AND
REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF PRIOR TO THE SWING LINE
TERMINATION DATE.  SWING LINE LOANS MAY BE MADE NOTWITHSTANDING THE FACT THAT
SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE SWING LINE LENDER’S OTHER
REVOLVING OUTSTANDINGS, EXCEEDS ITS REVOLVING COMMITMENT.  THE PROCEEDS OF A
SWING LINE BORROWING MAY NOT BE USED, IN WHOLE OR IN PART, TO REFUND ANY PRIOR
SWING LINE BORROWING.

(II)           THE PRINCIPAL AMOUNT OF ALL SWING LINE LOANS SHALL BE DUE AND
PAYABLE ON THE EARLIEST OF (A) THE MATURITY DATE AGREED TO BY THE SWING LINE
LENDER AND THE BORROWER WITH RESPECT TO SUCH SWING LINE LOAN (WHICH MATURITY
DATE SHALL NOT BE MORE THAN SEVEN BUSINESS DAYS FROM THE DATE OF ADVANCE
THEREOF), (B) AT THE REQUEST OF THE SWING LINE LENDER, THE LAST DAY OF THE
CURRENT CALENDAR QUARTER, (C) THE SWING LINE TERMINATION DATE, (D) THE
OCCURRENCE OF ANY PROCEEDING WITH RESPECT TO THE BORROWER UNDER ANY DEBTOR
RELIEF LAW OR (E) THE ACCELERATION OF ANY LOAN OR THE TERMINATION OF THE
REVOLVING COMMITMENTS PURSUANT TO SECTION 8.02.

(III)          WITH RESPECT TO ANY SWING LINE LOANS THAT HAVE NOT BEEN
VOLUNTARILY PREPAID BY THE BORROWER OR PAID BY THE BORROWER WHEN DUE UNDER
CLAUSE (II) ABOVE, THE SWING LINE LENDER (BY REQUEST TO THE ADMINISTRATIVE
AGENT) OR THE ADMINISTRATIVE AGENT AT ANY TIME MAY, AND SHALL AT ANY TIME SWING
LINE LOANS IN AN AMOUNT OF $1,000,000 OR MORE SHALL HAVE BEEN OUTSTANDING FOR
MORE THAN SEVEN DAYS, ON ONE BUSINESS DAY’S NOTICE, REQUIRE EACH REVOLVING
LENDER, INCLUDING THE SWING LINE LENDER, AND EACH SUCH LENDER HEREBY AGREES,
SUBJECT TO THE PROVISIONS OF THIS SECTION 2.01(C), TO MAKE A REVOLVING LOAN
(WHICH SHALL BE INITIALLY FUNDED AS A BASE RATE LOAN) IN AN AMOUNT EQUAL TO SUCH
LENDER’S REVOLVING COMMITMENT PERCENTAGE OF THE AMOUNT OF THE SWING LINE LOANS
(THE “REFUNDED SWING LINE LOANS”) OUTSTANDING ON THE DATE NOTICE IS GIVEN.

(IV)          IN THE CASE OF REVOLVING LOANS MADE BY LENDERS OTHER THAN THE
SWING LINE LENDER UNDER CLAUSE (III) ABOVE, EACH SUCH REVOLVING LENDER SHALL
MAKE THE AMOUNT OF ITS REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT, IN
SAME DAY FUNDS, AT THE ADMINISTRATIVE AGENT’S OFFICE, NOT LATER THAN 1:00 P.M.
ON THE BUSINESS DAY NEXT SUCCEEDING THE DATE SUCH NOTICE IS GIVEN.  THE PROCEEDS
OF SUCH REVOLVING LOANS SHALL BE IMMEDIATELY DELIVERED TO THE SWING LINE LENDER
(AND NOT TO THE BORROWER) AND APPLIED TO REPAY THE REFUNDED SWING LINE LOANS. 
ON THE DAY SUCH REVOLVING LOANS ARE MADE, THE SWING LINE LENDER’S REVOLVING
COMMITMENT PERCENTAGE OF THE REFUNDED SWING LINE LOANS SHALL BE DEEMED TO BE
PAID WITH THE PROCEEDS OF A REVOLVING LOAN MADE BY THE SWING LINE LENDER AND
SUCH PORTION OF THE SWING LINE LOANS DEEMED TO BE SO PAID SHALL NO LONGER BE
OUTSTANDING AS SWING LINE LOANS AND SHALL INSTEAD BE OUTSTANDING AS REVOLVING
LOANS.  THE BORROWER AUTHORIZES THE ADMINISTRATIVE AGENT AND THE SWING LINE
LENDER TO CHARGE THE BORROWER’S ACCOUNT WITH THE ADMINISTRATIVE AGENT (UP TO THE
AMOUNT AVAILABLE IN SUCH ACCOUNT) IN ORDER TO PAY IMMEDIATELY TO THE SWING LINE
LENDER THE AMOUNT OF SUCH REFUNDED SWING LINE LOANS TO THE EXTENT AMOUNTS
RECEIVED FROM THE REVOLVING LENDERS, INCLUDING AMOUNTS DEEMED TO BE RECEIVED
FROM THE SWING LINE LENDER, ARE NOT SUFFICIENT TO REPAY IN FULL SUCH REFUNDED
SWING LINE LOANS.  IF ANY PORTION OF ANY SUCH AMOUNT PAID (OR DEEMED TO BE PAID)
TO THE SWING LINE LENDER SHOULD BE RECOVERED BY OR ON BEHALF OF THE BORROWER
FROM THE SWING LINE LENDER IN BANKRUPTCY, BY ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR OTHERWISE, THE LOSS OF THE AMOUNT SO RECOVERED SHALL BE RATABLY
SHARED AMONG ALL REVOLVING LENDERS IN THE MANNER CONTEMPLATED BY SECTION 2.13.

(V)           A COPY OF EACH NOTICE GIVEN BY THE SWING LINE LENDER PURSUANT TO
THIS SECTION 2.01(C) SHALL BE PROMPTLY DELIVERED BY THE SWING LINE LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER.  UPON THE MAKING OF A REVOLVING LOAN BY A
REVOLVING LENDER PURSUANT

43


--------------------------------------------------------------------------------




TO THIS SECTION 2.01(C), THE AMOUNT SO FUNDED SHALL NO LONGER BE OWED IN RESPECT
OF ITS PARTICIPATION INTEREST IN THE RELATED REFUNDED SWING LINE LOANS.

(VI)          IF AS A RESULT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW,
REVOLVING LOANS ARE NOT MADE PURSUANT TO THIS SECTION 2.01(C) SUFFICIENT TO
REPAY ANY AMOUNTS OWED TO THE SWING LINE LENDER AS A RESULT OF A NONPAYMENT OF
OUTSTANDING SWING LINE LOANS, EACH REVOLVING LENDER AGREES TO PURCHASE, AND
SHALL BE DEEMED TO HAVE PURCHASED, A PARTICIPATION IN SUCH OUTSTANDING SWING
LINE LOANS IN AN AMOUNT EQUAL TO ITS REVOLVING COMMITMENT PERCENTAGE OF THE
UNPAID AMOUNT TOGETHER WITH ACCRUED INTEREST THEREON.  UPON ONE BUSINESS DAY’S
NOTICE FROM THE SWING LINE LENDER, EACH REVOLVING LENDER SHALL DELIVER TO THE
SWING LINE LENDER AN AMOUNT EQUAL TO ITS RESPECTIVE PARTICIPATION INTEREST IN
SUCH SWING LINE LOANS IN SAME DAY FUNDS AT THE OFFICE OF THE SWING LINE LENDER
SPECIFIED OR REFERRED TO IN SECTION 10.02.  IN ORDER TO EVIDENCE SUCH
PARTICIPATION INTEREST EACH REVOLVING LENDER AGREES TO ENTER INTO A
PARTICIPATION AGREEMENT AT THE REQUEST OF THE SWING LINE LENDER IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO ALL PARTIES.  IN THE EVENT ANY REVOLVING
LENDER FAILS TO MAKE AVAILABLE TO THE SWING LINE LENDER THE AMOUNT OF SUCH
REVOLVING LENDER’S PARTICIPATION INTEREST AS PROVIDED IN THIS SECTION
2.01(C)(VI), THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON
DEMAND FROM SUCH REVOLVING LENDER TOGETHER WITH INTEREST AT THE CUSTOMARY RATE
SET BY THE SWING LINE LENDER FOR CORRECTION OF ERRORS AMONG BANKS IN NEW YORK
CITY FOR ONE BUSINESS DAY AND THEREAFTER AT THE BASE RATE PLUS THE THEN
APPLICABLE MARGIN FOR BASE RATE LOANS.

(VII)         EACH REVOLVING LENDER’S OBLIGATION TO MAKE REVOLVING LOANS
PURSUANT TO CLAUSE (IV) ABOVE AND TO PURCHASE PARTICIPATION INTERESTS IN
OUTSTANDING SWING LINE LOANS PURSUANT TO CLAUSE (VI) ABOVE SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (WITHOUT
LIMITATION) (I) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT
WHICH SUCH REVOLVING LENDER OR ANY OTHER PERSON MAY HAVE AGAINST THE SWING LINE
LENDER, THE BORROWER, HOLDINGS OR ANY OTHER LOAN PARTY, (II) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE TERMINATION OR REDUCTION
IN THE AMOUNT OF THE REVOLVING COMMITMENTS AFTER ANY SUCH SWING LINE LOANS WERE
MADE, (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE
BORROWER OR ANY OTHER PERSON, (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY THE BORROWER OR ANY OTHER LENDER, (V) WHETHER ANY CONDITION
SPECIFIED IN ARTICLE IV IS THEN SATISFIED OR (VI) ANY OTHER CIRCUMSTANCE,
HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FORGOING. 
IF SUCH LENDER DOES NOT PAY SUCH AMOUNT FORTHWITH UPON THE SWING LINE LENDER’S
DEMAND THEREFOR, AND UNTIL SUCH TIME AS SUCH LENDER MAKES THE REQUIRED PAYMENT,
THE SWING LINE LENDER SHALL BE DEEMED TO CONTINUE TO HAVE OUTSTANDING SWING LINE
LOANS IN THE AMOUNT OF SUCH UNPAID PARTICIPATION INTEREST FOR ALL PURPOSES OF
THE LOAN DOCUMENTS OTHER THAN THOSE PROVISIONS REQUIRING THE OTHER LENDERS TO
PURCHASE A PARTICIPATION THEREIN.  FURTHER, SUCH LENDER SHALL BE DEEMED TO HAVE
ASSIGNED ANY AND ALL PAYMENTS MADE OF PRINCIPAL AND INTEREST ON ITS LOANS, AND
ANY OTHER AMOUNTS DUE TO IT HEREUNDER TO THE SWING LINE LENDER TO FUND SWING
LINE LOANS IN THE AMOUNT OF THE PARTICIPATION INTEREST IN SWING LINE LOANS THAT
SUCH LENDER FAILED TO PURCHASE PURSUANT TO THIS SECTION 2.01(C)(VI) UNTIL SUCH
AMOUNT HAS BEEN PURCHASED (AS A RESULT OF SUCH ASSIGNMENT OR OTHERWISE).


SECTION 2.02  NOTICE OF BORROWINGS.


(A)           BORROWINGS OTHER THAN SWING LINE LOANS.  EXCEPT IN THE CASE OF
SWING LINE LOANS AND L/C BORROWINGS, THE BORROWER SHALL GIVE THE ADMINISTRATIVE
AGENT A NOTICE OF BORROWING NOT LATER THAN 1:00 P.M. ON (I) THE BUSINESS DAY
IMMEDIATELY PRECEDING EACH BASE RATE BORROWING AND (II) THE THIRD BUSINESS DAY
BEFORE EACH EURODOLLAR BORROWING (UNLESS THE BORROWER WISHES TO REQUEST AN
INTEREST PERIOD FOR SUCH BORROWING OTHER THAN ONE, TWO, THREE OR SIX MONTHS IN
DURATION AS PROVIDED IN THE

44


--------------------------------------------------------------------------------





DEFINITION OF “INTEREST PERIOD”, IN WHICH CASE ON THE FOURTH BUSINESS DAY BEFORE
EACH SUCH EURODOLLAR BORROWING), SPECIFYING:

(I)            THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(II)           THE AGGREGATE AMOUNT OF SUCH BORROWING;

(III)          THE CLASS AND INITIAL TYPE OF THE LOANS COMPRISING SUCH
BORROWING; AND

(IV)          IN THE CASE OF A EURODOLLAR BORROWING, THE DURATION OF THE INITIAL
INTEREST PERIOD APPLICABLE THERETO, SUBJECT TO THE PROVISIONS OF THE DEFINITION
OF INTEREST PERIOD AND TO SECTION 2.06(A); AND

(V)           THE LOCATION (WHICH MUST BE IN THE UNITED STATES) AND NUMBER OF
THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY
WITH THE REQUIREMENTS OF SECTION 2.03.

If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an initial Interest Period of one month, subject to the provisions of
the definition of Interest Period and to Section 2.06(a).


(B)           SWING LINE BORROWINGS.  THE BORROWER SHALL REQUEST A SWING LINE
LOAN BY WRITTEN NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED IN WRITING)
SUBSTANTIALLY IN THE FORM OF EXHIBIT A-4 HERETO (A “SWING LINE LOAN REQUEST”) TO
THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:30 P.M. ON
THE BUSINESS DAY OF THE REQUESTED SWING LINE LOAN.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY (I) THAT A SWING LINE LOAN IS REQUESTED, (II) THE
DATE OF THE REQUESTED SWING LINE LOAN (WHICH SHALL BE A BUSINESS DAY) AND (III)
THE PRINCIPAL AMOUNT OF THE SWING LINE LOAN REQUESTED.  EACH SWING LINE LOAN
SHALL BE MADE AS A BASE RATE LOAN AND, SUBJECT TO SECTION 2.01(C)(II), SHALL
HAVE SUCH MATURITY DATE AS AGREED TO BY THE SWING LINE LENDER AND THE BORROWER
UPON RECEIPT BY THE SWING LINE LENDER OF THE SWING LINE LOAN REQUEST FROM THE
BORROWER.


(C)           L/C BORROWINGS.  EACH L/C BORROWING SHALL BE MADE AS SPECIFIED IN
SECTION 2.05(E)(IV) WITHOUT THE NECESSITY OF A NOTICE OF BORROWING.


SECTION 2.03  NOTICE TO LENDERS; FUNDING OF LOANS.


(A)           NOTICE TO LENDERS.  IF THE BORROWER HAS REQUESTED AN INTEREST
PERIOD OF NINE OR TWELVE MONTHS OR LESS THAN ONE MONTH IN DURATION, THE
ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE OF SUCH REQUEST TO THE LENDERS
HAVING COMMITMENTS OF THE APPLICABLE CLASS AND DETERMINE WHETHER THE REQUESTED
INTEREST PERIOD IS ACCEPTABLE TO ALL OF THEM.  NOT LATER THAN 2:00 P.M. ON THE
THIRD BUSINESS DAY BEFORE THE REQUESTED DATE OF SUCH A EURODOLLAR BORROWING, THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER (WHICH NOTICE MAY BE BY
TELEPHONE) WHETHER OR NOT THE REQUESTED INTEREST PERIOD HAS BEEN CONSENTED TO BY
ALL THE LENDERS.  UPON RECEIPT OF A NOTICE OF BORROWING, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF SUCH LENDER’S RATABLE SHARE (IF ANY)
OF THE BORROWING REFERRED TO THEREIN, AND SUCH NOTICE OF BORROWING SHALL NOT
THEREAFTER BE REVOCABLE BY THE BORROWER.


(B)           FUNDING OF LOANS.

(I)            NOT LATER THAN 1:00 P.M. ON THE DATE OF EACH BORROWING (OTHER
THAN A SWING LINE BORROWING AND A L/C BORROWING), EACH LENDER PARTICIPATING
THEREIN SHALL MAKE AVAILABLE ITS SHARE OF SUCH BORROWING, IN FEDERAL OR OTHER
IMMEDIATELY AVAILABLE FUNDS, TO THE

45


--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE.  UNLESS THE
ADMINISTRATIVE AGENT DETERMINES THAT ANY APPLICABLE CONDITION SPECIFIED IN
ARTICLE IV HAS NOT BEEN SATISFIED, THE ADMINISTRATIVE AGENT SHALL MAKE THE FUNDS
SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER ON THE
BOOKS OF JPMCB WITH THE AMOUNT OF SUCH FUNDS OR (II) IN EACH CASE IN ACCORDANCE
WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE
AGENT, WIRE TRANSFER OF SUCH FUNDS TO SUCH OTHER ACCOUNT AS MAY BE SPECIFIED FOR
SUCH PURPOSE FROM TIME TO TIME BY THE BORROWER TO THE ADMINISTRATIVE AGENT OR AS
MAY HAVE BEEN OTHERWISE SPECIFIED BY THE BORROWER IN THE APPLICABLE NOTICE OF
BORROWING OR, IF A BORROWING SHALL NOT OCCUR ON SUCH DATE BECAUSE ANY CONDITION
PRECEDENT HEREIN SHALL NOT HAVE BEEN MET, PROMPTLY RETURN THE AMOUNTS RECEIVED
FROM THE LENDERS IN LIKE FUNDS, WITHOUT INTEREST.

(II)           NOT LATER THAN 3:00 P.M. ON THE DATE OF EACH SWING LINE
BORROWING, THE SWING LINE LENDER SHALL, UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE NOTIFIED THE SWING LINE LENDER THAT ANY APPLICABLE CONDITION SPECIFIED IN
ARTICLE IV HAS NOT BEEN SATISFIED, MAKE AVAILABLE THE AMOUNT OF SUCH SWING LINE
BORROWING, IN FEDERAL OR OTHER IMMEDIATELY AVAILABLE FUNDS, TO THE BORROWER AT
THE SWING LINE LENDER’S ADDRESS REFERRED TO IN SECTION 10.02.

(III)          NOT LATER THAN 1:00 P.M. ON THE DATE OF EACH L/C BORROWING, EACH
REVOLVING LENDER SHALL MAKE AVAILABLE ITS SHARE OF SUCH BORROWING, IN FEDERAL OR
OTHER IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT AT THE
ADMINISTRATIVE AGENT’S OFFICE.  UNLESS THE ADMINISTRATIVE AGENT DETERMINES THAT
ANY APPLICABLE CONDITION SPECIFIED IN ARTICLE IV HAS NOT BEEN SATISFIED (OTHER
THAN THE DELIVERY OF A NOTICE OF BORROWING), THE ADMINISTRATIVE AGENT SHALL
REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER WHICH HAS ISSUED LETTERS OF CREDIT
HAVING OUTSTANDING UNREIMBURSED AMOUNTS AS CONTEMPLATED BY SECTION 2.05(E)(V).


(C)           FUNDING BY THE ADMINISTRATIVE AGENT IN ANTICIPATION OF AMOUNTS DUE
FROM THE LENDERS.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE
FROM A LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH
SUBSECTION (B) OF THIS SECTION 2.03, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A
CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE SO
MADE SUCH SHARE AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AND THE
BORROWER SEVERALLY AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT, TOGETHER WITH INTEREST THEREON FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT AT (I) A RATE PER ANNUM EQUAL TO
THE HIGHER OF THE FEDERAL FUNDS RATE AND THE INTEREST RATE APPLICABLE THERETO
PURSUANT TO SECTION 2.06, IN THE CASE OF THE BORROWER, AND (II) THE FEDERAL
FUNDS RATE, IN THE CASE OF SUCH LENDER.  IF SUCH LENDER SHALL REPAY TO THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO REPAID SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING FOR PURPOSES OF THIS
AGREEMENT.


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE LOANS AND TO PURCHASE PARTICIPATION INTERESTS IN LETTERS OF
CREDIT AND SWING LINE LOANS ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY
LENDER TO MAKE A LOAN REQUIRED TO BE MADE BY IT AS PART OF ANY BORROWING
HEREUNDER OR TO FUND AND PARTICIPATION INTEREST SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE ANY LOAN ON THE DATE OF SUCH
BORROWING OR FUND ANY SUCH PARTICIPATION INTEREST, BUT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN TO BE MADE BY
SUCH OTHER LENDER ON SUCH DATE OF BORROWING OR FUND ITS PARTICIPATION INTEREST.

46


--------------------------------------------------------------------------------



(E)           FAILED LOANS.  IF ANY LENDER SHALL FAIL TO MAKE ANY LOAN (A
“FAILED LOAN”) WHICH SUCH LENDER IS OTHERWISE OBLIGATED HEREUNDER TO MAKE TO THE
BORROWER ON THE DATE OF BORROWING THEREOF, AND THE ADMINISTRATIVE AGENT SHALL
NOT HAVE RECEIVED NOTICE FROM THE BORROWER OR SUCH LENDER THAT ANY CONDITION
PRECEDENT TO THE MAKING OF THE FAILED LOAN HAS NOT BEEN SATISFIED, THEN, UNTIL
SUCH LENDER SHALL HAVE MADE OR BE DEEMED TO HAVE MADE (PURSUANT TO THE LAST
SENTENCE OF THIS SUBSECTION (E)) THE FAILED LOAN IN FULL OR THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER OR SUCH LENDER THAT ANY
CONDITION PRECEDENT TO THE MAKING OF THE FAILED LOAN WAS NOT SATISFIED AT THE
TIME THE FAILED LOAN WAS TO HAVE BEEN MADE, WHENEVER THE ADMINISTRATIVE AGENT
SHALL RECEIVE ANY AMOUNT FROM THE BORROWER FOR THE ACCOUNT OF SUCH LENDER, (I)
THE AMOUNT SO RECEIVED (UP TO THE AMOUNT OF SUCH FAILED LOAN) WILL, UPON RECEIPT
BY THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN PAID TO THE LENDER IN
SATISFACTION OF THE OBLIGATION FOR WHICH PAID, WITHOUT ACTUAL DISBURSEMENT OF
SUCH AMOUNT TO THE LENDER, (II) THE LENDER WILL BE DEEMED TO HAVE MADE THE SAME
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT FOR DISBURSEMENT AS A LOAN TO THE
BORROWER (UP TO THE AMOUNT OF SUCH FAILED LOAN) AND (III) THE ADMINISTRATIVE
AGENT WILL DISBURSE SUCH AMOUNT (UP TO THE AMOUNT OF THE FAILED LOAN) TO THE
BORROWER OR, IF THE ADMINISTRATIVE AGENT HAS PREVIOUSLY MADE SUCH AMOUNT
AVAILABLE TO THE BORROWER ON BEHALF OF SUCH LENDER PURSUANT TO THE PROVISIONS
HEREOF, REIMBURSE ITSELF (UP TO THE AMOUNT OF THE AMOUNT MADE AVAILABLE TO THE
BORROWER); PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL HAVE NO
OBLIGATION TO DISBURSE ANY SUCH AMOUNT TO THE BORROWER OR OTHERWISE APPLY IT OR
DEEM IT APPLIED AS PROVIDED HEREIN UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
DETERMINED IN ITS SOLE DISCRETION THAT TO SO DISBURSE SUCH AMOUNT WILL NOT
VIOLATE ANY LAW, RULE, REGULATION OR REQUIREMENT APPLICABLE TO THE
ADMINISTRATIVE AGENT.  UPON ANY SUCH DISBURSEMENT BY THE ADMINISTRATIVE AGENT,
SUCH LENDER SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN OF THE SAME CLASS AS
THE FAILED LOAN TO THE BORROWER IN SATISFACTION, TO THE EXTENT THEREOF, OF SUCH
LENDER’S OBLIGATION TO MAKE THE FAILED LOAN.


SECTION 2.04  EVIDENCE OF LOANS.


(A)           LENDER ACCOUNTS.  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING
THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME
TO TIME UNDER THIS AGREEMENT.


(B)           ADMINISTRATIVE AGENT RECORDS.  THE ADMINISTRATIVE AGENT SHALL
MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD (I) THE AMOUNT OF EACH LOAN MADE
HEREUNDER, THE CLASS AND TYPE OF EACH LOAN MADE AND THE INTEREST PERIOD, IF ANY,
APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND
(III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM
THE BORROWER AND EACH LENDER’S SHARE THEREOF.


(C)           EVIDENCE OF INDEBTEDNESS.  THE ENTRIES MADE IN THE ACCOUNTS
MAINTAINED PURSUANT TO SUBSECTIONS (A) AND (B) OF THIS SECTION 2.04 SHALL BE
PRIMA FACIE EVIDENCE ABSENT DEMONSTRABLE ERROR OF THE EXISTENCE AND AMOUNTS OF
THE OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY
LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF THE BORROWER TO REPAY
THE LOANS IN ACCORDANCE WITH THEIR TERMS.


(D)           NOTES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF
ANY LENDER SHALL REQUEST AND RECEIVE A NOTE OR NOTES AS PROVIDED IN SECTION
10.07 OR OTHERWISE, THEN THE LOANS OF SUCH LENDER SHALL BE EVIDENCED BY A SINGLE
REVOLVING NOTE OR TERM B NOTE, AS APPLICABLE, IN EACH CASE, SUBSTANTIALLY IN THE
FORM OF EXHIBIT B-1 OR B-2, AS APPLICABLE, PAYABLE TO THE ORDER OF SUCH LENDER
FOR THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE IN AN AMOUNT EQUAL TO THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF SUCH LENDER’S REVOLVING LOANS OR TERM B
LOANS , AS APPLICABLE.  IF REQUESTED BY THE SWING LINE LENDER, THE SWING LINE
LOANS SHALL BE EVIDENCED BY A SINGLE SWING LINE NOTE, SUBSTANTIALLY IN THE FORM
OF

47


--------------------------------------------------------------------------------





EXHIBIT B-3, PAYABLE TO THE ORDER OF THE SWING LINE LENDER IN AN AMOUNT EQUAL TO
THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE SWING LINE LOANS.


(E)           NOTE ENDORSEMENTS.  EACH LENDER HAVING ONE OR MORE NOTES SHALL
RECORD THE DATE, AMOUNT, CLASS AND TYPE OF EACH LOAN MADE BY IT AND THE DATE AND
AMOUNT OF EACH PAYMENT OF PRINCIPAL MADE BY THE BORROWER WITH RESPECT THERETO,
AND MAY, IF SUCH LENDER SO ELECTS IN CONNECTION WITH ANY PERMITTED TRANSFER OR
ENFORCEMENT OF ANY NOTE, ENDORSE ON THE REVERSE SIDE OR ON THE SCHEDULE, IF ANY,
FORMING A PART THEREOF APPROPRIATE NOTATIONS TO EVIDENCE THE FOREGOING
INFORMATION WITH RESPECT TO EACH OUTSTANDING LOAN EVIDENCED THEREBY; PROVIDED
THAT THE FAILURE OF ANY LENDER TO MAKE ANY SUCH RECORDATION OR ENDORSEMENT SHALL
NOT AFFECT THE OBLIGATIONS OF THE BORROWER HEREUNDER OR UNDER ANY SUCH NOTE. 
EACH LENDER IS HEREBY IRREVOCABLY AUTHORIZED BY THE BORROWER SO TO ENDORSE EACH
OF ITS NOTES AND TO ATTACH TO AND MAKE A PART OF EACH OF ITS NOTES A
CONTINUATION OF ANY SUCH SCHEDULE AS AND WHEN REQUIRED.


SECTION 2.05  LETTERS OF CREDIT.


(A)           ISSUANCE OF LETTERS OF CREDIT.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, (I) EACH L/C ISSUER AGREES, IN RELIANCE UPON THE
AGREEMENTS OF THE OTHER REVOLVING LENDERS SET FORTH IN THIS SECTION 2.05, (A)
FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE
UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO ISSUE LETTERS OF CREDIT FOR THE
ACCOUNT, AND UPON THE REQUEST, OF THE BORROWER OR ONE OR MORE OF ITS
SUBSIDIARIES AND IN SUPPORT OF (X) TRADE OBLIGATIONS OF THE BORROWER AND/OR ITS
SUBSIDIARIES, WHICH SHALL BE PAYABLE AT SIGHT IN DOLLARS (EACH SUCH LETTER OF
CREDIT, A “TRADE LETTER OF CREDIT” AND, COLLECTIVELY, THE “TRADE LETTERS OF
CREDIT”) AND (Y) SUCH OTHER OBLIGATIONS OF THE BORROWER INCURRED FOR ITS GENERAL
CORPORATE PURPOSES (EACH SUCH LETTER OF CREDIT, A “STANDBY LETTER OF CREDIT”
AND, COLLECTIVELY, THE “STANDBY LETTERS OF CREDIT”), AND TO AMEND OR EXTEND
LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH SUBSECTION (C)
BELOW, AND (B) TO HONOR DRAWINGS UNDER ITS LETTERS OF CREDIT, AND (II) EACH
REVOLVING LENDER SEVERALLY AGREES TO PARTICIPATE IN LETTERS OF CREDIT ISSUED FOR
THE ACCOUNT OF THE BORROWER OR ITS SUBSIDIARIES AND ANY DRAWING THEREUNDER IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (E) BELOW; PROVIDED THAT,
IMMEDIATELY AFTER EACH LETTER OF CREDIT IS ISSUED, (I) THE AGGREGATE AMOUNT OF
THE L/C OBLIGATIONS SHALL NOT EXCEED THE L/C SUBLIMIT, (II) THE REVOLVING
OUTSTANDINGS SHALL NOT EXCEED THE REVOLVING COMMITTED AMOUNT AND (III) WITH
RESPECT TO EACH INDIVIDUAL REVOLVING LENDER, THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE REVOLVING LENDER’S REVOLVING LOANS PLUS ITS PARTICIPATION
INTERESTS IN OUTSTANDING L/C OBLIGATIONS PLUS ITS (OTHER THAN THE SWING LINE
LENDER’S) PARTICIPATION INTERESTS IN OUTSTANDING SWING LINE LOANS SHALL NOT
EXCEED SUCH REVOLVING LENDER’S REVOLVING COMMITMENT PERCENTAGE OF THE REVOLVING
COMMITTED AMOUNT.  EACH REQUEST BY THE BORROWER OR A SUBSIDIARY FOR THE ISSUANCE
OR AMENDMENT OF A LETTER OF CREDIT SHALL BE DEEMED TO BE A REPRESENTATION BY THE
BORROWER AND SUCH SUBSIDIARY THAT THE ISSUANCE OR AMENDMENT OF SUCH LETTER OF
CREDIT COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING
SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY
REVOLVING, AND ACCORDINGLY THE BORROWER MAY, DURING THE PERIOD SPECIFIED IN
CLAUSE (I)(A) ABOVE, OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT
HAVE EXPIRED OR THAT HAVE BEEN DRAWN UPON AND REIMBURSED.


(B)           CERTAIN LIMITATIONS ON ISSUANCES OF LETTERS OF CREDIT.

(I)            NO L/C ISSUER SHALL ISSUE ANY LETTER OF CREDIT, IF (A) SUBJECT TO
SUBSECTION (C) BELOW WITH RESPECT TO AUTO-EXTENSION LETTERS OF CREDIT, THE
EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE
MONTHS (OR 24 MONTHS FOR LETTERS OF CREDIT HAVING AN AGGREGATE STATED OR FACE
AMOUNT NOT EXCEEDING $10,000,000 AT ANY TIME OUTSTANDING) AFTER THE DATE OF
ISSUANCE OR LAST EXTENSION, UNLESS THE REQUIRED REVOLVING LENDERS HAVE APPROVED
SUCH EXPIRY DATE, (B) THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD

48


--------------------------------------------------------------------------------




OCCUR AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE LENDERS HAVE
APPROVED SUCH EXPIRY DATE OR (C) SUCH LETTER OF CREDIT IS TO BE USED FOR ANY
PURPOSE OTHER THAN FOR ITS GENERAL CORPORATE PURPOSES UNLESS THE REQUIRED
REVOLVING LENDERS HAVE CONSENTED THERETO.

(II)           NO L/C ISSUER SHALL BE UNDER ANY OBLIGATION TO ISSUE ANY LETTER
OF CREDIT IF: (A) ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY
SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM ISSUING
SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO SUCH L/C ISSUER OR ANY REQUEST
OR DIRECTIVE (WHETHER OR NOT HAVING A FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH L/C ISSUER SHALL PROHIBIT, OR REQUEST THAT
SUCH L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR
SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON SUCH L/C ISSUER WITH
RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL REQUIREMENT
(FOR WHICH SUCH L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT
ON THE CLOSING DATE, OR SHALL IMPOSE UPON SUCH L/C ISSUER ANY UNREIMBURSED LOSS,
COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE AND WHICH SUCH L/C
ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT; (B) THE ISSUANCE OF SUCH LETTER OF
CREDIT SHALL VIOLATE ANY LAWS OR ONE ORE MORE POLICIES OF SUCH L/C ISSUER; (C)
EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE L/C
ISSUER, SUCH LETTER OF CREDIT IS IN AN INITIAL FACE AMOUNT LESS THAN $100,000,
IN THE CASE OF A TRADE LETTER OF CREDIT, OR $250,000, IN THE CASE OF A STANDBY
LETTER OF CREDIT; (D) SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY
OTHER THAN DOLLARS; OR (E) A DEFAULT OF ANY REVOLVING LENDER’S OBLIGATIONS TO
FUND UNDER SUBSECTION (E)(IV) OR (VI) BELOW EXISTS OR ANY REVOLVING LENDER IS AT
SUCH TIME A DEFAULTING LENDER HEREUNDER, UNLESS THE L/C ISSUER HAS ENTERED INTO
SATISFACTORY ARRANGEMENTS WITH THE BORROWER OR SUCH REVOLVING LENDER TO
ELIMINATE THE L/C ISSUER’S RISK WITH RESPECT TO SUCH REVOLVING LENDER.

(III)          NO L/C ISSUER SHALL AMEND ANY LETTER OF CREDIT IF THE L/C ISSUER
WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

(IV)          NO L/C ISSUER SHALL BE UNDER ANY OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.


(C)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE APPLICABLE L/C ISSUER
(WITH A COPY TO THE ADMINISTRATIVE AGENT) SUBSTANTIALLY IN THE FORM OF EXHIBIT
A-3 HERETO (A “LETTER OF CREDIT REQUEST”), APPROPRIATELY COMPLETED AND SIGNED BY
A RESPONSIBLE OFFICER OF THE BORROWER.  SUCH LETTER OF CREDIT REQUEST MUST BE
RECEIVED BY THE L/C ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00
A.M. AT LEAST TWO BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN
THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT,
AS THE CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A
LETTER OF CREDIT, SUCH LETTER OF CREDIT REQUEST SHALL SPECIFY IN FORM AND DETAIL
REASONABLY SATISFACTORY TO THE L/C ISSUER:  (A) THE PROPOSED ISSUANCE DATE OF
THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY); (B) THE AMOUNT
THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN
CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; AND (G) SUCH
OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.  IN THE CASE OF A REQUEST FOR AN
AMENDMENT OF

49


--------------------------------------------------------------------------------




ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT REQUEST SHALL SPECIFY IN
FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER:  (A) THE LETTER OF CREDIT TO BE
AMENDED; (B) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS
DAY); (C) THE NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS
THE L/C ISSUER MAY REQUIRE.  IF REQUESTED BY THE APPLICABLE L/C ISSUER, THE
BORROWER SHALL ALSO SUBMIT A LETTER OF CREDIT APPLICATION ON SUCH L/C ISSUER’S
STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR THE ISSUANCE OR AMENDMENT OF A
LETTER OF CREDIT.  ADDITIONALLY, THE BORROWER SHALL FURNISH TO THE L/C ISSUER
AND THE ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION PERTAINING TO
SUCH REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING ANY L/C
DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REQUIRE.

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT REQUEST, THE L/C
ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING)
THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF CREDIT
REQUEST FROM THE BORROWER AND, IF NOT, THE L/C ISSUER WILL PROVIDE THE
ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS RECEIVED
WRITTEN NOTICE FROM ANY REVOLVING LENDER, THE ADMINISTRATIVE AGENT OR ANY LOAN
PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ISSUANCE OR
AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE APPLICABLE
CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN, SUBJECT TO
THE TERMS AND CONDITIONS THEREOF, THE L/C ISSUER SHALL, ON THE REQUESTED DATE,
ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWER (OR THE APPLICABLE
SUBSIDIARY) OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH
CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS PRACTICES.

(III)          IF THE BORROWER SO REQUESTS IN ANY APPLICABLE LETTER OF CREDIT
REQUEST, THE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, AGREE TO ISSUE
A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH, AN
“AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION LETTER
OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE
IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER
OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A
DAY (THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE
AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED.  UNLESS OTHERWISE
DIRECTED BY THE L/C ISSUER, THE BORROWER SHALL NOT BE REQUIRED TO MAKE A
SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH EXTENSION.  ONCE AN
AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE REVOLVING LENDERS SHALL BE
DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO PERMIT THE
EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO A DATE NOT LATER THAN THE
LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C ISSUER SHALL
NOT PERMIT ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED THAT IT WOULD
NOT BE PERMITTED, OR WOULD HAVE NO OBLIGATION, AT SUCH TIME TO ISSUE SUCH LETTER
OF CREDIT IN ITS REVISED FORM (AS EXTENDED) UNDER THE TERMS HEREOF (BY REASON OF
THE PROVISIONS OF THE PROVISIONS OF SUBSECTION (B)(I) OR (II) ABOVE OR
OTHERWISE) OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE OR IN
WRITING) ON OR BEFORE THE DAY THAT IS FIVE BUSINESS DAYS BEFORE THE
NON-EXTENSION NOTICE DATE (X) FROM THE ADMINISTRATIVE AGENT THAT THE REQUIRED
REVOLVING LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (Y) FROM THE
ADMINISTRATIVE AGENT, ANY REVOLVING LENDER OR ANY LOAN PARTY THAT ONE OR MORE OF
THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.04 IS NOT THEN SATISFIED, AND
IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH EXTENSION.

(IV)          IF ANY LETTER OF CREDIT CONTAINS PROVISIONS PROVIDING FOR
AUTOMATIC REINSTATEMENT OF THE STATED AMOUNT AFTER ANY DRAWING THEREUNDER, (A)
UNLESS OTHERWISE DIRECTED BY THE L/C ISSUER TO PERMIT SUCH REINSTATEMENT, AND
(B) THE ADMINISTRATIVE AGENT AND THE REVOLVING LENDERS HEREBY AUTHORIZE AND
DIRECT THE L/C ISSUER TO PERMIT SUCH AUTOMATIC REINSTATEMENT, WHETHER OR NOT A
DEFAULT THEN EXISTS, UNLESS THE L/C ISSUER HAS RECEIVED A NOTICE (WHICH MAY BE
BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DATE THAT IS TWO BUSINESS DAYS
BEFORE THE REINSTATEMENT

50


--------------------------------------------------------------------------------




DATE FROM THE ADMINISTRATIVE AGENT, THE REQUIRED REVOLVING LENDERS OR ANY LOAN
PARTY THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.04 IS
NOT THEN SATISFIED AND DIRECTING THE L/C ISSUER TO CEASE PERMITTING SUCH
AUTOMATIC REINSTATEMENT OF SUCH LETTER OF CREDIT.

(V)           PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE BORROWER AND
THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.


(D)           PURCHASE AND SALE OF LETTER OF CREDIT PARTICIPATIONS.  IMMEDIATELY
UPON THE ISSUANCE BY AN L/C ISSUER OF AN LETTER OF CREDIT, SUCH L/C ISSUER SHALL
BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE SOLD TO EACH
REVOLVING LENDER, AND EACH REVOLVING LENDER SHALL BE DEEMED, WITHOUT FURTHER
ACTION BY ANY PARTY HERETO, TO HAVE PURCHASED FROM SUCH L/C ISSUER, WITHOUT
RECOURSE OR WARRANTY, AN UNDIVIDED PARTICIPATION INTEREST IN SUCH LETTER OF
CREDIT AND THE RELATED L/C OBLIGATIONS IN THE PROPORTION ITS REVOLVING
COMMITMENT PERCENTAGE BEARS TO THE REVOLVING COMMITTED AMOUNT (ALTHOUGH ANY
FRONTING FEE PAYABLE UNDER SECTION 2.11 SHALL BE PAYABLE DIRECTLY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE L/C ISSUER, AND THE
LENDERS (OTHER THAN SUCH L/C ISSUER) SHALL HAVE NO RIGHT TO RECEIVE ANY PORTION
OF ANY SUCH FRONTING FEE) AND ANY SECURITY THEREFOR OR GUARANTY PERTAINING
THERETO.  UPON ANY CHANGE IN THE REVOLVING COMMITMENTS PURSUANT TO SECTION
2.10(A) OR SECTION 10.07, THERE SHALL BE AN AUTOMATIC ADJUSTMENT TO THE
PARTICIPATION INTERESTS IN ALL OUTSTANDING LETTERS OF CREDIT AND ALL L/C
OBLIGATIONS TO REFLECT THE ADJUSTED REVOLVING COMMITMENTS OF THE ASSIGNING AND
ASSIGNEE LENDERS OR OF ALL LENDERS HAVING REVOLVING COMMITMENTS, AS THE CASE MAY
BE.


(E)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE APPLICABLE L/C ISSUER SHALL
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF AND SHALL DETERMINE IN
ACCORDANCE WITH THE TERMS OF SUCH LETTER OF CREDIT WHETHER SUCH DRAWING SHOULD
BE HONORED.  IF THE L/C ISSUER DETERMINES THAT ANY SUCH DRAWING SHALL BE
HONORED, SUCH L/C ISSUER SHALL MAKE AVAILABLE TO SUCH BENEFICIARY IN ACCORDANCE
WITH THE TERMS OF SUCH LETTER OF CREDIT THE AMOUNT OF THE DRAWING AND SHALL
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AS TO THE AMOUNT TO BE PAID AS
A RESULT OF SUCH DRAWING AND THE PAYMENT DATE (EACH SUCH DATE, AN “HONOR DATE”).

(II)           THE BORROWER SHALL BE IRREVOCABLY AND UNCONDITIONALLY OBLIGATED
FORTHWITH TO REIMBURSE EACH L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT FOR ANY
AMOUNTS PAID BY SUCH L/C ISSUER UPON ANY DRAWING UNDER ANY LETTER OF CREDIT,
TOGETHER WITH ANY AND ALL REASONABLE CHARGES AND EXPENSES WHICH THE L/C ISSUER
MAY PAY OR INCUR RELATIVE TO SUCH DRAWING.  SUCH REIMBURSEMENT PAYMENT SHALL BE
DUE AND PAYABLE (I) AT OR BEFORE 1:00 P.M. ON THE DATE THE HONOR DATE IF THE L/C
ISSUER NOTIFIES THE BORROWER OF SUCH DRAWING AT OR BEFORE 12:00 P.M. ON THE
HONOR DATE OR (II) AT OR BEFORE 1:00 P.M. ON THE NEXT SUCCEEDING BUSINESS DAY IF
SUCH NOTICE IF GIVEN AFTER 12:00 P.M. ON THE HONOR DATE; PROVIDED THAT NO
PAYMENT OTHERWISE REQUIRED BY THIS SENTENCE TO BE MADE BY THE BORROWER AT OR
BEFORE 1:00 P.M. ON ANY DAY SHALL BE OVERDUE HEREUNDER IF ARRANGEMENTS FOR SUCH
PAYMENT BY VIRTUE OF A BORROWING OF REVOLVING LOANS OR A SWING LINE LOAN OR
OTHER ARRANGEMENTS SATISFACTORY TO THE APPLICABLE L/C ISSUER, IN ITS REASONABLE
DISCRETION, SHALL HAVE BEEN MADE BY THE BORROWER AT OR BEFORE 1:00 P.M. ON SUCH
DAY AND SUCH PAYMENT IS ACTUALLY MADE AT OR BEFORE 3:00 P.M. ON SUCH DAY.  IN
ADDITION, THE BORROWER AGREES TO PAY TO THE L/C ISSUER INTEREST, PAYABLE ON
DEMAND, ON ANY AND ALL AMOUNTS NOT PAID BY THE BORROWER TO THE L/C ISSUER WHEN
DUE UNDER THIS SUBSECTION (E)(II), FOR EACH DAY FROM AND INCLUDING THE DATE WHEN
SUCH AMOUNT BECOMES DUE TO BUT EXCLUDING THE DATE SUCH AMOUNT IS PAID IN FULL,
WHETHER BEFORE OR AFTER JUDGMENT, AT A RATE PER ANNUM EQUAL TO THE SUM OF 2%
PLUS THE RATE

51


--------------------------------------------------------------------------------




APPLICABLE TO REVOLVING BASE RATE LOANS FOR SUCH DAY.  EACH REIMBURSEMENT AND
OTHER PAYMENT TO BE MADE BY THE BORROWER PURSUANT TO THIS CLAUSE (II) SHALL BE
MADE TO THE L/C ISSUER IN FEDERAL OR OTHER FUNDS IMMEDIATELY AVAILABLE TO IT AT
ITS ADDRESS REFERRED TO IN SECTION 10.02.

(III)          SUBJECT TO THE SATISFACTION OF ALL APPLICABLE CONDITIONS SET
FORTH IN ARTICLE IV, THE BORROWER MAY, AT ITS OPTION, UTILIZE THE SWING LINE
COMMITMENT OR THE REVOLVING COMMITMENTS, OR MAKE OTHER ARRANGEMENTS FOR PAYMENT
SATISFACTORY TO THE L/C ISSUER, FOR THE REIMBURSEMENT OF ALL L/C DISBURSEMENTS
AS REQUIRED BY CLAUSE (II) ABOVE.

(IV)          WITH RESPECT TO ANY L/C DISBURSEMENT THAT HAVE NOT BEEN REIMBURSED
BY THE BORROWER WHEN DUE UNDER CLAUSES (II) AND (III) ABOVE (AN “UNREIMBURSED
AMOUNT”), THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING LENDER
OF THE HONOR DATE, THE AMOUNT OF THE UNREIMBURSED AMOUNT AND THE AMOUNT OF SUCH
REVOLVING LENDER’S PRO-RATA SHARE THEREOF SUCH REVOLVING LENDER’S PRO-RATA SHARE
OF SUCH UNREIMBURSED L/C DISBURSEMENT (DETERMINED BY THE PROPORTION ITS
REVOLVING COMMITMENT PERCENTAGE BEARS TO THE AGGREGATE REVOLVING COMMITTED
AMOUNT).  IN SUCH EVENT, THE BORROWER SHALL BE DEEMED TO HAVE REQUESTED A
BORROWING (A “L/C BORROWING”) OF REVOLVING BASE RATE LOANS TO BE DISBURSED ON
THE HONOR DATE IN AN AGGREGATE AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT
REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.01(A), BUT SUBJECT TO
THE AMOUNT OF THE UNUTILIZED PORTION OF THE REVOLVING COMMITMENTS AND THE
CONDITIONS SET FORTH IN SECTION 4.04 (OTHER THAN THE DELIVERY OF A NOTICE OF
BORROWING), AND EACH SUCH REVOLVING LENDER HEREBY AGREES TO MAKE A REVOLVING
LOAN (WHICH SHALL BE INITIALLY FUNDED AS A BASE RATE LOAN) IN AN AMOUNT EQUAL TO
SUCH LENDER’S REVOLVING COMMITMENT PERCENTAGE OF THE UNREIMBURSED AMOUNT
OUTSTANDING ON THE DATE NOTICE IS GIVEN.  ANY SUCH NOTICE GIVEN BY A L/C ISSUER
OR THE ADMINISTRATIVE AGENT GIVEN PURSUANT TO THIS CLAUSE (IV) MAY BE GIVEN BY
TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN
IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF
SUCH NOTICE.

(V)           EACH REVOLVING LENDER (INCLUDING ANY REVOLVING LENDER ACTING AS
L/C ISSUER IN RESPECT OF ANY UNREIMBURSED AMOUNT) SHALL, UPON ANY NOTICE FROM
THE ADMINISTRATIVE AGENT PURSUANT TO CLAUSE (IV) ABOVE, MAKE THE AMOUNT OF ITS
REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT, IN DOLLARS IN FEDERAL OR
OTHER IMMEDIATELY AVAILABLE FUNDS SAME DAY FUNDS, AT THE ADMINISTRATIVE AGENT’S
OFFICE, NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE,
WHEREUPON, SUBJECT TO CLAUSE (VI) BELOW, EACH REVOLVING LENDER THAT SO MAKES
FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A REVOLVING BASE RATE LOAN TO THE
BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE APPLICABLE L/C ISSUER IN SATISFACTION OF THE UNREIMBURSED AMOUNT
TO THE EXTENT OF SUCH FUNDS.

(VI)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A L/C BORROWING PURSUANT TO CLAUSES (IV) AND (V) ABOVE BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.04 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE L/C ISSUER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING LENDER (OTHER THAN THE
RELEVANT L/C ISSUER), AND EACH SUCH REVOLVING LENDER SHALL PROMPTLY AND
UNCONDITIONALLY PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF SUCH L/C
ISSUER, SUCH REVOLVING LENDER’S PRO-RATA SHARE OF SUCH UNREIMBURSED AMOUNT
(DETERMINED BY THE PROPORTION ITS REVOLVING COMMITMENT PERCENTAGE BEARS TO THE
AGGREGATE REVOLVING COMMITTED AMOUNT) IN DOLLARS IN FEDERAL OR OTHER IMMEDIATELY
AVAILABLE FUNDS.  SUCH PAYMENT FROM THE REVOLVING LENDERS SHALL BE DUE (I) AT OR
BEFORE 1:00 P.M. ON THE DATE THE ADMINISTRATIVE AGENT SO NOTIFIES A REVOLVING
LENDER, IF SUCH NOTICE IS GIVEN AT OR BEFORE 10:00 A.M. ON SUCH DATE OR (II) AT
OR BEFORE 10:00 A.M. ON THE NEXT SUCCEEDING BUSINESS DAY, TOGETHER WITH INTEREST
ON SUCH AMOUNT FOR EACH DAY FROM AND INCLUDING THE DATE OF SUCH DRAWING TO BUT
EXCLUDING THE DAY SUCH PAYMENT IS DUE

52


--------------------------------------------------------------------------------




FROM SUCH REVOLVING LENDER AT THE FEDERAL FUNDS RATE FOR SUCH DAY (WHICH FUNDS
THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE APPLICABLE L/C ISSUER). 
EACH PAYMENT BY A REVOLVING LENDER TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF AN L/C ISSUER IN RESPECT OF AN UNREIMBURSED AMOUNT SHALL CONSTITUTE A PAYMENT
IN RESPECT OF ITS PARTICIPATION INTEREST IN RELATED LETTER OF CREDIT PURCHASED
PURSUANT TO SUBSECTION (D) ABOVE.  THE FAILURE OF ANY REVOLVING LENDER TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF AN L/C ISSUER ITS
PRO-RATA SHARE OF ANY UNREIMBURSED AMOUNT SHALL NOT RELIEVE ANY OTHER REVOLVING
LENDER OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF SUCH L/C ISSUER ITS PRO-RATA SHARE OF ANY PAYMENT MADE UNDER
ANY LETTER OF CREDIT ON THE DATE REQUIRED, AS SPECIFIED ABOVE, BUT NO SUCH
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER SUCH
OTHER LENDER’S PRO-RATA SHARE OF ANY SUCH PAYMENT.  UPON PAYMENT IN FULL OF ALL
AMOUNTS PAYABLE BY A LENDER UNDER THIS CLAUSE (VI), SUCH LENDER SHALL BE
SUBROGATED TO THE RIGHTS OF THE L/C ISSUER AGAINST THE BORROWER TO THE EXTENT OF
SUCH LENDER’S PRO-RATA SHARE OF THE RELATED L/C OBLIGATION SO PAID (INCLUDING
INTEREST ACCRUED THEREON).

(VII)         EACH REVOLVING LENDER’S OBLIGATION TO MAKE REVOLVING LOANS
PURSUANT TO CLAUSE (IV) ABOVE AND TO MAKE PAYMENTS IN RESPECT OF ITS
PARTICIPATION INTERESTS IN UNREIMBURSED AMOUNTS PURSUANT TO CLAUSE (VI) ABOVE
SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE, INCLUDING:  (A) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE L/C ISSUER, THE BORROWER OR
ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF
A DEFAULT; OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH REVOLVING LENDER’S
OBLIGATION TO MAKE REVOLVING LOANS AS A PART OF A L/C BORROWING PURSUANT TO
CLAUSE (IV) ABOVE IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.04 (OTHER
THAN DELIVERY BY THE BORROWER OF A NOTICE OF BORROWING).  NO SUCH MAKING BY A
REVOLVING LENDER OF A REVOLVING LOAN OR A PAYMENT BY A REVOLVING LENDER OF AN
AMOUNT IN RESPECT OF ITS PARTICIPATION INTEREST IN UNREIMBURSED AMOUNTS SHALL
RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER TO REIMBURSE THE L/C
ISSUER FOR THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF
CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

(VIII)        IF ANY REVOLVING LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF AN L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH REVOLVING LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SUBSECTION (E) BY THE TIME SPECIFIED THEREFOR, THE APPLICABLE L/C ISSUER SHALL
BE ENTITLED TO RECOVER FROM SUCH REVOLVING LENDER (ACTING THROUGH THE
ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT
IS IMMEDIATELY AVAILABLE TO THE APPLICABLE L/C ISSUER AT A RATE PER ANNUM EQUAL
TO THE FEDERAL FUNDS RATE FOR SUCH DAY.  ANY PAYMENT MADE BY ANY LENDER AFTER
3:00 P.M. ON ANY BUSINESS DAY SHALL BE DEEMED FOR PURPOSES OF THE PRECEDING
SENTENCE TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY  A CERTIFICATE OF
THE APPLICABLE L/C ISSUER SUBMITTED TO ANY REVOLVING LENDER (THROUGH THE
ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (VIII)
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(F)            REPAYMENT OF FUNDED PARTICIPATIONS IN RESPECT OF DRAWN LETTERS OF
CREDIT.

(I)            WHENEVER THE ADMINISTRATIVE AGENT RECEIVES A PAYMENT OF AN L/C
OBLIGATION AS TO WHICH THE ADMINISTRATIVE AGENT HAS RECEIVED FOR THE ACCOUNT OF
AN L/C ISSUER ANY PAYMENTS FROM THE REVOLVING LENDERS PURSUANT TO SUBSECTION (E)
ABOVE (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF
CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE
AGENT SHALL PROMPTLY PAY TO EACH REVOLVING LENDER

53


--------------------------------------------------------------------------------




WHICH HAS PAID ITS PRO-RATA SHARE THEREOF AN AMOUNT EQUAL TO SUCH LENDER’S
PRO-RATA SHARE OF THE AMOUNT THEREOF (APPROPRIATELY ADJUSTED, IN THE CASE OF
INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH THE PAYMENTS FROM
THE REVOLVING LENDERS WERE RECEIVED) IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF AN L/C ISSUER PURSUANT TO CLAUSE (I) ABOVE IS REQUIRED TO BE RETURNED
UNDER ANY OF THE CIRCUMSTANCES  DESCRIBED IN SECTION 10.06 (INCLUDING PURSUANT
TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION), EACH
REVOLVING LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
L/C ISSUER ITS PRO-RATA SHARE THEREOF (DETERMINED BY THE PROPORTION ITS
REVOLVING COMMITMENT PERCENTAGE BEARS TO THE AGGREGATE REVOLVING COMMITTED
AMOUNT) ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE
DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH REVOLVING
LENDER, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FOR SUCH DAY.


(G)           OBLIGATIONS ABSOLUTE.  THE OBLIGATIONS OF THE BORROWER UNDER
SECTION 2.05(E) ABOVE SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
UNDER ALL CIRCUMSTANCES WHATSOEVER, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING
CIRCUMSTANCES:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;

(II)           ANY AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ALL
OR ANY OF THE PROVISIONS OF THIS AGREEMENT, ANY LETTER OF CREDIT OR ANY OTHER
LOAN DOCUMENT;

(III)          THE USE WHICH MAY BE MADE OF THE LETTER OF CREDIT BY, OR ANY ACTS
OR OMISSION OF, A BENEFICIARY OF A LETTER OF CREDIT (OR ANY PERSON FOR WHOM THE
BENEFICIARY MAY BE ACTING);

(IV)          THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SET-OFF, DEFENSE OR
OTHER RIGHTS THAT THE BORROWER OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY OR ANY TRANSFEREE OF A LETTER OF CREDIT (OR ANY PERSON FOR WHOM THE
BENEFICIARY OR TRANSFEREE MAY BE ACTING), ANY L/C ISSUER OR ANY OTHER PERSON,
WHETHER IN CONNECTION WITH THIS AGREEMENT OR ANY LETTER OF CREDIT OR ANY
DOCUMENT RELATED HERETO OR THERETO OR ANY UNRELATED TRANSACTION;

(V)           ANY DRAFT, DEMAND, CERTIFICATE, STATEMENT OR ANY OTHER DOCUMENT
PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT WHATSOEVER, OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE
OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

(VI)          ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT;

(VII)         ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT TO
ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION,
ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR, RECEIVER OR OTHER
REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH
LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW; OR

54


--------------------------------------------------------------------------------




 

(VIII)        ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND BY ANY L/C
ISSUER OR ANY OTHER PERSON OR ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SUBSECTION (VII), CONSTITUTE A DEFENSE TO,
OR A LEGAL OR EQUITABLE DISCHARGE OF, THE BORROWER’S OR ANY SUBSIDIARY’S
OBLIGATIONS HEREUNDER.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(H)           ROLE OF L/C ISSUERS; RELIANCE.  EACH REVOLVING LENDER AND THE
BORROWER AGREE THAT, IN DETERMINING WHETHER TO PAY UNDER ANY LETTER OF CREDIT,
THE RELEVANT L/C ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT
(OTHER THAN ANY SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY
THE LETTER OF CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY
OF ANY SUCH DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY
SUCH DOCUMENT.  NONE OF THE L/C ISSUER, ANY AGENT-RELATED PERSON NOR ANY OF THE
RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF THE L/C ISSUER SHALL BE
LIABLE TO ANY LENDER FOR: (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH
AT THE REQUEST OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS
APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF BAD FAITH, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS,
VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER
OF CREDIT OR LETTER OF CREDIT REQUEST.  THE BORROWER HEREBY ASSUMES ALL RISKS OF
THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE
OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED
TO, AND SHALL NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS
IT MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER
AGREEMENT.  NONE OF THE L/C ISSUER, ANY AGENT-RELATED PERSON, NOR ANY OF THE
RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF THE L/C ISSUER, SHALL BE
LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH
(VIII) OF SUBSECTION (G) OF THIS SECTION 2.05; PROVIDED, HOWEVER, THAT ANYTHING
IN SUCH CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM
AGAINST THE L/C ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE
EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR
EXEMPLARY, DAMAGES SUFFERED BY THE BORROWER WHICH THE BORROWER PROVES WERE
CAUSED BY THE L/C ISSUER’S BAD FAITH, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR
THE L/C ISSUER’S WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE
PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S)
STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT
DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR
FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY,
AND THE L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF
ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON. 
EACH L/C ISSUER SHALL BE ENTITLED (BUT NOT OBLIGATED) TO RELY, AND SHALL BE
FULLY PROTECTED IN RELYING, ON THE REPRESENTATION AND WARRANTY BY THE BORROWER
SET FORTH IN THE LAST SENTENCE OF SECTION 4.04 TO ESTABLISH WHETHER THE
CONDITIONS SPECIFIED IN PARAGRAPHS (B) AND (C) OF SECTION 4.04 ARE MET IN
CONNECTION WITH ANY ISSUANCE OR EXTENSION OF A LETTER OF CREDIT.  EACH L/C
ISSUER SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON
ADVICE AND STATEMENTS OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER
EXPERTS SELECTED BY SUCH L/C ISSUER AND UPON ANY LETTER OF CREDIT, DRAFT,
WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, CABLEGRAM,
TELEGRAM, TELECOPIER, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER
DOCUMENT BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE BEEN
SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS, AND MAY ACCEPT DOCUMENTS
THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY UNLESS
THE BENEFICIARY AND THE BORROWER SHALL HAVE NOTIFIED SUCH L/C ISSUER THAT SUCH
DOCUMENTS DO NOT COMPLY WITH THE TERMS AND CONDITIONS OF THE LETTER OF CREDIT. 
EACH L/C ISSUER SHALL BE FULLY

55


--------------------------------------------------------------------------------





JUSTIFIED IN REFUSING TO TAKE ANY ACTION REQUESTED OF IT UNDER THIS SECTION 2.05
IN RESPECT OF ANY LETTER OF CREDIT UNLESS IT SHALL FIRST HAVE RECEIVED SUCH
ADVICE OR CONCURRENCE OF THE REQUIRED REVOLVING LENDERS AS IT REASONABLY DEEMS
APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS REASONABLE SATISFACTION BY
THE REVOLVING LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE
INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE, OR OMITTING OR
CONTINUING TO OMIT, ANY SUCH ACTION.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS SECTION 2.05, EACH L/C ISSUER SHALL IN ALL CASES BE FULLY PROTECTED IN
ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS SECTION 2.05 IN RESPECT OF ANY
LETTER OF CREDIT IN ACCORDANCE WITH A REQUEST OF THE REQUIRED REVOLVING LENDERS,
AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT HERETO SHALL BE
BINDING UPON ALL REVOLVING LENDERS AND ALL FUTURE HOLDERS OF PARTICIPATIONS IN
SUCH LETTER OF CREDIT.


(I)            CASH COLLATERAL.  IF THE BORROWER IS REQUIRED PURSUANT TO THE
TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO CASH COLLATERALIZE ANY L/C
OBLIGATIONS, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT (WHICH MAY BE THE L/C CASH
COLLATERAL ACCOUNT UNDER THE SECURITY AGREEMENT) WITH THE COLLATERAL AGENT AN
AMOUNT IN CASH EQUAL TO 105% OF SUCH L/C OBLIGATIONS.  SUCH DEPOSIT SHALL BE
HELD BY THE COLLATERAL AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF
THE L/C OBLIGATIONS.  THE COLLATERAL AGENT SHALL HAVE EXCLUSIVE DOMINION AND
CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  THE
COLLATERAL AGENT WILL, AT THE REQUEST OF THE BORROWER, INVEST AMOUNTS DEPOSITED
IN SUCH ACCOUNT IN CASH EQUIVALENTS; PROVIDED, HOWEVER, THAT (I) THE COLLATERAL
AGENT SHALL NOT BE REQUIRED TO MAKE ANY INVESTMENT THAT, IN ITS SOLE JUDGMENT,
WOULD REQUIRE OR CAUSE THE COLLATERAL AGENT TO BE IN, OR WOULD RESULT IN ANY,
VIOLATION OF ANY LAW, (II) SUCH CASH EQUIVALENTS SHALL BE SUBJECTED TO A FIRST
PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT AND (III)
IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE SELECTION OF
SUCH CASH EQUIVALENTS SHALL BE IN THE SOLE DISCRETION OF THE COLLATERAL AGENT. 
THE BORROWER SHALL INDEMNIFY THE COLLATERAL AGENT FOR ANY LOSSES RELATING TO
SUCH INVESTMENTS IN CASH EQUIVALENTS.  OTHER THAN ANY INTEREST OR PROFITS EARNED
ON SUCH INVESTMENTS, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR
PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS
IN SUCH ACCOUNT SHALL BE APPLIED BY THE COLLATERAL AGENT TO REIMBURSE THE L/C
ISSUERS IMMEDIATELY FOR DRAWINGS UNDER THE APPLICABLE LETTERS OF CREDIT AND, IF
THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, TO SATISFY THE L/C OBLIGATIONS. 
IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS
A RESULT OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER
ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.  IF THE BORROWER IS REQUIRED TO
PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER PURSUANT TO SECTION 2.09(B)(I),
SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE
BORROWER UPON DEMAND; PROVIDED THAT, AFTER GIVING EFFECT TO SUCH RETURN, (I) THE
AGGREGATE REVOLVING OUTSTANDINGS WOULD NOT EXCEED THE REVOLVING COMMITTED AMOUNT
AND (II) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING. 
IF THE BORROWER IS REQUIRED TO DEPOSIT AN AMOUNT OF CASH COLLATERAL HEREUNDER
PURSUANT TO SECTION 2.09(B)(II), (III), (IV) OR (V), INTEREST OR PROFITS THEREON
(TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE BORROWER AFTER
THE FULL AMOUNT OF SUCH DEPOSIT HAS BEEN APPLIED BY THE COLLATERAL AGENT TO
REIMBURSE THE L/C ISSUER FOR DRAWINGS UNDER LETTERS OF CREDIT.  THE BORROWER
HEREBY PLEDGES AND ASSIGNS TO THE COLLATERAL AGENT, FOR ITS BENEFIT AND THE
BENEFIT OF THE L/C ISSUERS AND THE REVOLVING LENDERS, THE CASH COLLATERAL
ACCOUNT ESTABLISHED HEREUNDER (AND ALL MONIES AND INVESTMENTS HELD THEREIN) TO
SECURE ALL L/C OBLIGATIONS AND REVOLVING LOANS.


(J)            APPLICABILITY OF ISP98 AND UCP.  UNLESS OTHERWISE EXPRESSLY
AGREED BY THE L/C ISSUER AND THE BORROWER WHEN A LETTER OF CREDIT IS ISSUED
(INCLUDING ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT),
(I) THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT, AND
(II) THE RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, AS
MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF
ISSUANCE SHALL APPLY TO EACH TRADE LETTER OF CREDIT.


(K)           CONFLICT WITH L/C DOCUMENTS.  IN THE EVENT OF ANY CONFLICT BETWEEN
THIS AGREEMENT AND ANY L/C DOCUMENT, THIS AGREEMENT SHALL GOVERN.

 

56


--------------------------------------------------------------------------------



(L)            LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES.  NOTWITHSTANDING THAT
A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY, THE BORROWER SHALL BE
OBLIGATED TO REIMBURSE THE APPLICABLE L/C ISSUER HEREUNDER FOR ANY AND ALL
DRAWINGS UNDER SUCH LETTER OF CREDIT.  THE BORROWER HEREBY ACKNOWLEDGES THAT THE
ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF SUBSIDIARIES INURES TO THE
BENEFIT OF THE BORROWER, AND THAT THE BORROWER’S BUSINESS DERIVES SUBSTANTIAL
BENEFITS FROM THE BUSINESSES OF SUCH SUBSIDIARIES.


(M)          INDEMNIFICATION OF L/C ISSUERS.

(I)            IN ADDITION TO ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT, THE
BORROWER HEREBY AGREES TO PROTECT, INDEMNIFY, PAY AND SAVE EACH L/C ISSUER
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES,
LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING REASONABLE ATTORNEY COSTS) THAT
SUCH L/C ISSUER MAY INCUR OR BE SUBJECT TO AS A CONSEQUENCE, DIRECT OR INDIRECT,
OF (A) THE ISSUANCE OF ANY LETTER OF CREDIT OR (B) THE FAILURE OF SUCH L/C
ISSUER TO HONOR A DRAWING UNDER A LETTER OF CREDIT AS A RESULT OF ANY ACT OR
OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE JURE OR DE
FACTO GOVERNMENT OR GOVERNMENTAL AUTHORITY (ALL SUCH ACTS OR OMISSIONS, HEREIN
CALLED “GOVERNMENT ACTS”); PROVIDED THAT SUCH INDEMNITY SHALL NOT BE AVAILABLE
TO THE EXTENT THAT SUCH CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS,
CHARGES AND EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE BAD FAITH, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH L/C ISSUER.

(II)           IN FURTHERANCE AND EXTENSION AND NOT IN LIMITATION OF THE
SPECIFIC PROVISIONS HEREINABOVE SET FORTH, ANY ACTION TAKEN OR OMITTED BY AN L/C
ISSUER, UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED
CERTIFICATES, IF TAKEN OR OMITTED IN GOOD FAITH, SHALL NOT PUT THE L/C ISSUER
UNDER ANY RESULTING LIABILITY TO THE BORROWER OR ANY OTHER LOAN PARTY.  IT IS
THE INTENTION OF THE PARTIES THAT THIS AGREEMENT SHALL BE CONSTRUED AND APPLIED
TO PROTECT AND INDEMNIFY THE L/C ISSUERS AGAINST ANY AND ALL RISKS INVOLVED IN
THE ISSUANCE OF ANY LETTER OF CREDIT, ALL OF WHICH RISKS ARE HEREBY ASSUMED BY
THE LOAN PARTIES, INCLUDING, WITHOUT LIMITATION, ANY AND ALL RISKS, WHETHER
RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE GOVERNMENT ACTS.  THE L/C ISSUERS
SHALL NOT, IN ANY WAY, BE LIABLE FOR ANY FAILURE BY THE L/C ISSUERS OR ANYONE
ELSE TO PAY ANY DRAWING UNDER ANY LETTER OF CREDIT AS A RESULT OF ANY GOVERNMENT
ACTS OR ANY OTHER CAUSE BEYOND THE CONTROL OF THE L/C ISSUERS.

(III)          NOTHING IN THIS SUBSECTION (M) IS INTENDED TO LIMIT THE
REIMBURSEMENT OBLIGATION OF THE BORROWER CONTAINED IN THIS SECTION 2.05.  THE
OBLIGATIONS OF THE BORROWER UNDER THIS SUBSECTION (M) SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.  NO ACT OR OMISSION OF ANY CURRENT OR PRIOR
BENEFICIARY OF A LETTER OF CREDIT SHALL IN ANY WAY AFFECT OR IMPAIR THE RIGHTS
OF ANY L/C ISSUER TO ENFORCE ANY RIGHT, POWER OR BENEFIT UNDER THIS AGREEMENT.

(IV)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SUBSECTION (N), THE BORROWER SHALL HAVE NO OBLIGATION TO INDEMNIFY ANY L/C
ISSUER IN RESPECT OF ANY LIABILITY INCURRED BY THE L/C ISSUER ARISING SOLELY OUT
OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE L/C ISSUER, AS DETERMINED
BY A COURT OF COMPETENT JURISDICTION.  NOTHING IN THIS AGREEMENT SHALL RELIEVE
ANY L/C ISSUER OF ANY LIABILITY TO THE BORROWER IN RESPECT OF ANY ACTION TAKEN
BY THE L/C ISSUER WHICH ACTION CONSTITUTES GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE L/C ISSUER OR A VIOLATION OF THE UCP OR UNIFORM COMMERCIAL
CODE, AS APPLICABLE, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(N)           RESIGNATION OF AN L/C ISSUER.  AN L/C ISSUER MAY RESIGN AT ANY
TIME BY GIVING 60 DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, THE REVOLVING
LENDERS AND THE BORROWER; PROVIDED, HOWEVER,

57


--------------------------------------------------------------------------------





THAT ANY SUCH RESIGNATION SHALL NOT AFFECT THE RIGHTS OR OBLIGATIONS OF THE L/C
ISSUER WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH
RESIGNATION.  UPON ANY SUCH RESIGNATION, THE BORROWER SHALL (WITHIN 60 DAYS
AFTER SUCH NOTICE OF RESIGNATION) EITHER APPOINT A SUCCESSOR, OR TERMINATE THE
UNUTILIZED L/C COMMITMENT OF SUCH L/C ISSUER; PROVIDED, HOWEVER, THAT, IF THE
BORROWER ELECTS TO TERMINATE SUCH UNUTILIZED L/C COMMITMENT, THE BORROWER MAY AT
ANY TIME THEREAFTER THAT THE REVOLVING COMMITMENTS ARE IN EFFECT REINSTATE SUCH
L/C COMMITMENT IN CONNECTION WITH THE APPOINTMENT OF ANOTHER L/C ISSUER.  UPON
THE ACCEPTANCE OF ANY APPOINTMENT AS AN L/C ISSUER HEREUNDER BY A SUCCESSOR L/C
ISSUER, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE
INTERESTS, RIGHTS AND OBLIGATIONS OF THE RETIRING L/C ISSUER AND THE RETIRING
L/C ISSUER SHALL BE DISCHARGED FROM ITS OBLIGATIONS TO ISSUE ADDITIONAL LETTERS
OF CREDIT HEREUNDER.  THE ACCEPTANCE OF ANY APPOINTMENT AS L/C ISSUER HEREUNDER
BY A SUCCESSOR L/C ISSUER SHALL BE EVIDENCED BY AN AGREEMENT ENTERED INTO BY
SUCH SUCCESSOR, IN A FORM REASONABLY SATISFACTORY TO THE BORROWER AND THE
ADMINISTRATIVE AGENT, AND, FROM AND AFTER THE EFFECTIVE DATE OF SUCH AGREEMENT,
(I) SUCH SUCCESSOR SHALL BE A PARTY HERETO AND HAVE ALL THE RIGHTS AND
OBLIGATIONS OF AN L/C ISSUER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND (II) REFERENCES HEREIN AND IN THE OTHER LOAN DOCUMENTS TO THE “L/C ISSUER”
SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS L/C ISSUER, OR TO
SUCH SUCCESSOR AND ALL PREVIOUS L/C ISSUERS, AS THE CONTEXT SHALL REQUIRE. 
AFTER THE RESIGNATION OF AN L/C ISSUER HEREUNDER THE RETIRING L/C ISSUER SHALL
REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS
OF AN L/C ISSUER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH RESIGNATION BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


(O)           REPORTING.  EACH L/C ISSUER WILL REPORT IN WRITING TO THE
ADMINISTRATIVE AGENT (I) ON THE FIRST BUSINESS DAY OF EACH WEEK, THE AGGREGATE
FACE AMOUNT OF LETTERS OF CREDIT ISSUED BY IT AND OUTSTANDING AS OF THE LAST
BUSINESS DAY OF THE PRECEDING WEEK, (II) ON OR PRIOR TO EACH BUSINESS DAY ON
WHICH SUCH L/C ISSUER EXPECTS TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF
CREDIT, THE DATE OF SUCH ISSUANCE OR AMENDMENT, AND THE AGGREGATE FACE AMOUNT OF
LETTERS OF CREDIT TO BE ISSUED, AMENDED, RENEWED OR EXTENDED BY IT AND
OUTSTANDING AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION (AND SUCH L/C ISSUER SHALL ADVISE THE ADMINISTRATIVE AGENT ON SUCH
BUSINESS DAY WHETHER SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OCCURRED AND
WHETHER THE AMOUNT THEREOF CHANGED), (III) ON EACH BUSINESS DAY ON WHICH SUCH
L/C ISSUER MAKES ANY L/C DISBURSEMENT, THE DATE AND AMOUNT OF SUCH L/C
DISBURSEMENT AND (IV) ON ANY BUSINESS DAY ON WHICH THE BORROWER FAILS TO
REIMBURSE AN L/C DISBURSEMENT REQUIRED TO BE REIMBURSED TO SUCH L/C ISSUER ON
SUCH DAY, THE DATE AND AMOUNT OF SUCH FAILURE.


SECTION 2.06  INTEREST.


(A)           RATE OPTIONS APPLICABLE TO LOANS.  EACH BORROWING MADE PRIOR TO
THE SYNDICATION DATE SHALL BE COMPRISED OF BASE RATE LOANS OR (EXCEPT IN THE
CASE OF SWING LINE LOANS, WHICH SHALL BE MADE AND MAINTAINED AS BASE RATE LOANS,
AND L/C BORROWINGS, WHICH SHALL BE MADE INITIALLY AS BASE RATE LOANS) EURODOLLAR
LOANS WITH A THREE-MONTH (OR OF A DURATION LESS THAN ONE MONTH AS MAY BE AGREED
TO BY ALL OF THE LENDERS HAVING COMMITMENTS OR LOANS OF THE APPLICABLE CLASS)
INTEREST PERIOD (ENDING ON THE SAME DATE), AS THE BORROWER MAY REQUEST PURSUANT
TO SECTION 2.02.  EACH BORROWING MADE ON OR AFTER THE SYNDICATION DATE SHALL BE
COMPRISED OF BASE RATE LOANS OR (EXCEPT IN THE CASE OF SWING LINE LOANS, WHICH
SHALL BE MADE AND MAINTAINED AS BASE RATE LOANS) EURODOLLAR LOANS, AS THE
BORROWER MAY REQUEST PURSUANT TO SECTION 2.02.  BORROWINGS OF MORE THAN ONE TYPE
MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED, HOWEVER, THAT THE BORROWER MAY
NOT REQUEST ANY BORROWING THAT, IF MADE, WOULD RESULT IN AN AGGREGATE OF MORE
THAN TEN SEPARATE GROUPS OF EURODOLLAR LOANS BEING OUTSTANDING HEREUNDER AT ANY
ONE TIME.  FOR THIS PURPOSE, LOANS HAVING DIFFERENT INTEREST PERIODS, REGARDLESS
OF WHETHER COMMENCING ON THE SAME DATE, SHALL BE CONSIDERED SEPARATE GROUPS. 
INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF
BEFORE AND AFTER JUDGMENT AND BEFORE AND AFTER THE COMMENCEMENT OF ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

58


--------------------------------------------------------------------------------





(B)           BASE RATE LOANS.  EACH LOAN OF A CLASS WHICH IS MADE AS, OR
CONVERTED INTO, A BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH LOAN IS MADE AS, OR
CONVERTED INTO, A BASE RATE LOAN UNTIL IT BECOMES DUE OR IS CONVERTED INTO A
LOAN OF ANY OTHER TYPE, AT A RATE PER ANNUM EQUAL TO THE BASE RATE FOR SUCH DAY
PLUS THE THEN APPLICABLE MARGIN.  SUCH INTEREST SHALL BE PAYABLE IN ARREARS ON
EACH INTEREST PAYMENT DATE AND, WITH RESPECT TO THE PRINCIPAL AMOUNT OF ANY BASE
RATE LOAN CONVERTED TO A EURODOLLAR LOAN, ON THE DATE SUCH BASE RATE LOAN IS SO
CONVERTED.  ANY OVERDUE PRINCIPAL OF AND, TO THE EXTENT PERMITTED BY LAW,
INTEREST ON ANY BASE RATE LOAN OF ANY CLASS SHALL BEAR INTEREST, PAYABLE ON
DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS
THE BASE RATE FOR SUCH DAY PLUS THE APPLICABLE MARGIN FOR BASE RATE LOANS OF THE
SAME CLASS FOR SUCH DAY.


(C)           EURODOLLAR LOANS.  EACH EURODOLLAR LOAN OF A CLASS SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY DURING THE
INTEREST PERIOD APPLICABLE THERETO, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE
ADJUSTED EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE THEN APPLICABLE
MARGIN.  SUCH INTEREST SHALL BE PAYABLE FOR EACH INTEREST PERIOD ON EACH
INTEREST PAYMENT DATE.  ANY OVERDUE PRINCIPAL OF AND, TO THE EXTENT PERMITTED BY
LAW, INTEREST ON ANY EURODOLLAR LOAN OF ANY CLASS SHALL BEAR INTEREST, PAYABLE
ON DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL TO THE SUM OF 2%
PLUS THE RATE OTHERWISE APPLICABLE TO EURODOLLAR LOANS OF THE SAME CLASS FOR
SUCH DAY (OR, IF THE CIRCUMSTANCES DESCRIBED IN SECTION 3.02 SHALL EXIST, AT A
RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS THE BASE RATE FOR SUCH DAY PLUS THE
APPLICABLE MARGIN FOR BASE RATE LOANS OF THE SAME CLASS FOR SUCH DAY).


(D)           DETERMINATION AND NOTICE OF INTEREST RATES.  THE ADMINISTRATIVE
AGENT SHALL DETERMINE EACH INTEREST RATE APPLICABLE TO THE LOANS HEREUNDER.  THE
ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE TO THE BORROWER AND THE
PARTICIPATING LENDERS OF EACH RATE OF INTEREST SO DETERMINED, AND ITS
DETERMINATION THEREOF SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  ANY
NOTICE WITH RESPECT TO EURODOLLAR LOANS SHALL, WITHOUT THE NECESSITY OF THE
ADMINISTRATIVE AGENT SO STATING IN SUCH NOTICE, BE SUBJECT TO THE PROVISIONS OF
THE DEFINITION OF “APPLICABLE MARGIN” PROVIDING FOR ADJUSTMENTS IN THE
APPLICABLE MARGIN APPLICABLE TO SUCH LOANS AFTER THE BEGINNING OF THE INTEREST
PERIOD APPLICABLE THERETO.  WHEN DURING AN INTEREST PERIOD ANY EVENT OCCURS THAT
CAUSES AN ADJUSTMENT IN THE APPLICABLE MARGIN APPLICABLE TO LOANS TO WHICH SUCH
INTEREST PERIOD IS APPLICABLE, THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE
TO THE BORROWER AND THE LENDERS OF SUCH EVENT AND THE ADJUSTED RATE OF INTEREST
SO DETERMINED FOR SUCH LOANS, AND ITS DETERMINATION THEREOF SHALL BE CONCLUSIVE
IN THE ABSENCE OF MANIFEST ERROR.


(E)           DEFAULT INTEREST.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT UNDER SECTION 8.01(A) OR (F), THE PRINCIPAL OF AND, TO
THE EXTENT PERMITTED BY LAW, INTEREST ON THE LOANS AND ANY OTHER AMOUNTS OWING
HEREIN OR UNDER THE OTHER LOAN DOCUMENTS SHALL BEAR INTEREST, PAYABLE ON DEMAND,
AT A PER ANNUM RATE EQUAL TO (I) IN THE CASE OF PRINCIPAL OF ANY LOAN, THE RATE
OTHERWISE APPLICABLE TO SUCH LOAN DURING SUCH PERIOD PURSUANT TO THIS SECTION
2.06 PLUS 2.00% (WITHOUT DUPLICATION OF ANY AMOUNT OWING IN RESPECT OF BASE RATE
LOANS UNDER THE THIRD SENTENCE OF SECTION 2.06(B) OR IN RESPECT OF EURODOLLAR
LOANS UNDER THE THIRD SENTENCE OF SECTION 2.06(C)), (II) IN THE CASE OF INTEREST
ON ANY LOAN, THE RATE SPECIFIED IN THE THIRD SENTENCE OF SECTION 2.06(B) IN
RESPECT OF BASE RATE LOANS, OR IN THE THIRD SENTENCE OF SECTION 2.06(C) IN
RESPECT OF EURODOLLAR LOANS, AND (III) IN THE CASE OF ANY OTHER AMOUNT, IF
EXPRESSLY PROVIDED FOR HEREIN, AT THE RATE SO PROVIDED AND OTHERWISE AT THE BASE
RATE PLUS THE APPLICABLE MARGIN FOR REVOLVING BASE RATE LOANS PLUS 2.00%.


SECTION 2.07  EXTENSION AND CONVERSION.


(A)           CONTINUATION AND CONVERSION OPTIONS.  THE LOANS INCLUDED IN EACH
BORROWING SHALL BEAR INTEREST INITIALLY AT THE TYPE OF RATE ALLOWED BY SECTION
2.06 AND AS SPECIFIED BY THE BORROWER IN THE APPLICABLE NOTICE OF BORROWING. 
THEREAFTER, THE BORROWER SHALL HAVE THE OPTION, ON ANY BUSINESS

59


--------------------------------------------------------------------------------





DAY, TO ELECT TO CHANGE OR CONTINUE THE TYPE OF INTEREST RATE BORNE BY EACH
GROUP OF LOANS (SUBJECT IN EACH CASE TO THE PROVISIONS OF ARTICLE III AND
SUBSECTION 2.07(D)), AS FOLLOWS:

(I)            IF SUCH LOANS ARE BASE RATE LOANS, THE BORROWER MAY ELECT TO
CONVERT SUCH LOANS TO EURODOLLAR LOANS AS OF ANY BUSINESS DAY; AND

(II)           IF SUCH LOANS ARE EURODOLLAR LOANS, THE BORROWER MAY ELECT TO
CONVERT SUCH LOANS TO BASE RATE LOANS OR ELECT TO CONTINUE SUCH LOANS AS
EURODOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD, SUBJECT TO SECTION 3.05 IN
THE CASE OF ANY SUCH CONVERSION OR CONTINUATION EFFECTIVE ON ANY DAY OTHER THAN
THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH LOANS.

Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 hereto (a “Notice of Extension/Conversion”) (which may be by
telephone if promptly confirmed in writing, which notice shall not thereafter be
revocable by the Borrower, to the Administrative Agent not later than 12:00 Noon
on the third Business Day before the conversion or continuation selected in such
notice is to be effective; provided, however, that if the Borrower wishes to
request to continue Loans as Eurodollar Loans or convert Loans to Eurodollar
Loans in either case having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period”, then the
applicable Notice of Extension/Conversion must be received by the Administrative
Agent not later than 11:00 A.M. on the fourth Business Day before the conversion
or continuation selected in such notice is to be effective, whereupon the
Administrative Agent shall (i) give prompt notice to the Lenders having
Commitments or Loans of the applicable Class and determine whether the requested
Interest Period is acceptable to all of them and (ii) notify the Borrower not
later than 12:00 Noon on the third Business Day before the conversion or
continuation selected in such notice is to be effective (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all of the Lenders having Commitments or Loans of the applicable Class.  A
Notice of Extension/Conversion may, if it so specifies, apply to only a portion
of the aggregate principal amount of the relevant Group of Loans; provided that
(i) such portion is allocated ratably among the Loans comprising such Group and
(ii) the portion to which such Notice of Extension/Conversion applies, and the
remaining portion to which it does not apply, are each $2,000,000 or any larger
multiple of $500,000.


(B)           CONTENTS OF NOTICE OF EXTENSION/CONVERSION.  EACH NOTICE OF
EXTENSION/CONVERSION SHALL SPECIFY:

(I)            THE GROUP OF LOANS (OR PORTION THEREOF) TO WHICH SUCH NOTICE
APPLIES;

(II)           THE DATE ON WHICH THE CONVERSION OR CONTINUATION SELECTED IN SUCH
NOTICE IS TO BE EFFECTIVE, WHICH SHALL COMPLY WITH THE APPLICABLE CLAUSE OF
SUBSECTION 2.07(A) ABOVE;

(III)          IF THE LOANS COMPRISING SUCH GROUP ARE TO BE CONVERTED, THE NEW
TYPE OF LOANS AND, IF THE LOANS BEING CONVERTED ARE TO BE EURODOLLAR LOANS, THE
DURATION OF THE NEXT SUCCEEDING INTEREST PERIOD APPLICABLE THERETO; AND

(IV)          IF SUCH LOANS ARE TO BE CONTINUED AS EURODOLLAR LOANS FOR AN
ADDITIONAL INTEREST PERIOD, THE DURATION OF SUCH ADDITIONAL INTEREST PERIOD.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.  If
no Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrower shall be deemed
to have elected that such Group be converted to Base Rate Loans as of the last
day of such Interest Period.

60


--------------------------------------------------------------------------------




 


(C)           NOTIFICATION TO LENDERS.  UPON RECEIPT OF A NOTICE OF
EXTENSION/CONVERSION FROM THE BORROWER PURSUANT TO SUBSECTION 2.07(A) ABOVE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE CONTENTS THEREOF.


(D)           LIMITATION ON CONVERSION/CONTINUATION OPTIONS.  THE BORROWER SHALL
NOT BE ENTITLED TO ELECT TO CONVERT ANY LOANS TO, OR CONTINUE ANY LOANS FOR AN
ADDITIONAL INTEREST PERIOD AS, EURODOLLAR LOANS IF (I) THE AGGREGATE PRINCIPAL
AMOUNT OF ANY GROUP OF EURODOLLAR LOANS CREATED OR CONTINUED AS A RESULT OF SUCH
ELECTION WOULD BE LESS THAN $2,000,000 OR (II) A DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING WHEN THE BORROWER DELIVERS NOTICE OF SUCH ELECTION TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS HAVE DIRECTED THE ADMINISTRATIVE
AGENT DURING THE PERIOD OF SUCH EVENT OF DEFAULT THAT EURODOLLAR LOANS SHALL NO
LONGER BE MADE AVAILABLE TO THE BORROWER.


(E)           ACCRUED INTEREST.  ACCRUED INTEREST ON A LOAN (OR PORTION THEREOF)
BEING EXTENDED OR CONVERTED SHALL BE PAID BY THE BORROWER (I) WITH RESPECT TO
ANY BASE RATE LOAN BEING CONVERTED TO A EURODOLLAR LOAN, ON THE LAST BUSINESS
DAY OF THE FIRST FISCAL QUARTER OF THE BORROWER ENDING ON OR AFTER THE DATE OF
CONVERSION AND (II) OTHERWISE, ON THE DATE OF EXTENSION OR CONVERSION.


SECTION 2.08  MATURITY OF LOANS.


(A)           MATURITY OF REVOLVING LOANS.  THE REVOLVING LOANS SHALL MATURE ON
THE REVOLVING TERMINATION DATE, AND ANY REVOLVING LOANS, SWING LINE LOANS AND
L/C OBLIGATIONS THEN OUTSTANDING (TOGETHER WITH ACCRUED INTEREST THEREON AND
FEES IN RESPECT THEREOF) SHALL BE DUE AND PAYABLE ON SUCH DATE.


(B)           SCHEDULED AMORTIZATION OF TERM B LOANS.  THE BORROWER SHALL REPAY,
AND THERE SHALL BECOME DUE AND PAYABLE (TOGETHER WITH ACCRUED INTEREST THEREON)
ON EACH PRINCIPAL AMORTIZATION PAYMENT DATE AND ON THE TERM B MATURITY DATE (I)
THE SUM OF (A) ¼ OF 1% OF THE AGGREGATE INITIAL PRINCIPAL AMOUNT OF THE TERM B
LOANS OUTSTANDING AT THE CLOSE OF THE AVAILABILITY PERIOD FOR TERM B LOANS IN
THE CASE OF THE FIRST 27 PRINCIPAL AMORTIZATION PAYMENT DATES AND (B) ¼ OF 1% OF
THE AGGREGATE INITIAL PRINCIPAL AMOUNT OF EACH ADDITIONAL TERM B LOANS MADE AS
PART OF A FACILITIES INCREASE IN THE CASE OF EACH OF THE THEN REMAINING
PRINCIPAL AMORTIZATION PAYMENT DATES OCCURRING AFTER EACH SUCH APPLICABLE
FACILITIES INCREASE AND PRIOR TO THE TERM B MATURITY DATE AND (II) THE REMAINING
OUTSTANDING PRINCIPAL AMOUNT OF ALL TERM B LOANS ON THE TERM B MATURITY DATE.


SECTION 2.09  PREPAYMENTS.


(A)           VOLUNTARY PREPAYMENTS.  THE BORROWER SHALL HAVE THE RIGHT
VOLUNTARILY TO PREPAY LOANS IN WHOLE OR IN PART FROM TIME TO TIME, SUBJECT TO
SECTION 3.05; PROVIDED, HOWEVER, THAT (I) EACH PARTIAL PREPAYMENT OF LOANS SHALL
BE IN A MINIMUM PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $500,000
IN EXCESS THEREOF, IN THE CASE OF EURODOLLAR LOANS, AND $500,000 OR A WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF, IN THE CASE OF BASE RATE LOANS AND (II)
THE BORROWER SHALL HAVE GIVEN PRIOR WRITTEN OR TELECOPY NOTICE (OR TELEPHONE
NOTICE PROMPTLY CONFIRMED BY WRITTEN OR TELECOPY NOTICE) TO THE ADMINISTRATIVE
AGENT, IN THE CASE OF ANY REVOLVING LOAN WHICH IS A BASE RATE LOAN OR ANY SWING
LINE LOAN, BY 1:00 P.M. (OR 1:30 P.M. IN THE CASE OF SWING LINE LOANS), ON THE
DATE OF PREPAYMENT AND, IN THE CASE OF ANY OTHER LOAN, BY 1:00 P.M., AT LEAST
THREE BUSINESS DAYS PRIOR TO THE DATE OF PREPAYMENT.  EACH NOTICE OF PREPAYMENT
SHALL SPECIFY THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT TO BE PREPAID, WHETHER
THE LOAN TO BE PREPAID IS A REVOLVING LOAN, TERM B LOAN, OR SWING LINE LOAN,
WHETHER THE LOAN TO BE PREPAID IS A EURODOLLAR LOAN OR A BASE RATE LOAN AND, IN
THE CASE OF A EURODOLLAR LOAN, THE INTEREST PERIOD OF SUCH LOAN.  EACH NOTICE OF
PREPAYMENT SHALL BE IRREVOCABLE AND SHALL COMMIT THE BORROWER TO PREPAY SUCH
LOAN BY THE AMOUNT STATED THEREIN ON THE DATE STATED THEREIN.  SUBJECT TO THE
FOREGOING AND TO SECTION 5.18, AMOUNTS PREPAID UNDER THIS SECTION 2.09(A) SHALL
BE APPLIED AS THE BORROWER MAY ELECT;

61


--------------------------------------------------------------------------------





PROVIDED THAT IF THE BORROWER FAILS TO SPECIFY THE APPLICATION OF A VOLUNTARY
PREPAYMENT, THEN SUCH PREPAYMENT SHALL BE APPLIED FIRST TO REVOLVING LOANS, THEN
TO SWING LINE LOANS AND THEN TO THE TERM B LOANS (IN EACH CASE RATABLY TO THE
REMAINING PRINCIPAL AMORTIZATION PAYMENTS THEREOF), IN EACH CASE FIRST TO BASE
RATE LOANS AND THEN TO EURODOLLAR LOANS IN DIRECT ORDER OF INTEREST PERIOD.  ALL
PREPAYMENTS OF EURODOLLAR LOANS UNDER THIS SECTION 2.09(A) SHALL BE ACCOMPANIED
BY ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING PREPAID TO THE DATE OF
PAYMENT.


(B)           MANDATORY PREPAYMENTS.

(I)            REVOLVING COMMITTED AMOUNT.  IF ON ANY DATE THE AGGREGATE
REVOLVING OUTSTANDINGS EXCEED THE REVOLVING COMMITTED AMOUNT, THE BORROWER SHALL
REPAY, AND THERE SHALL BECOME DUE AND PAYABLE (TOGETHER WITH ACCRUED INTEREST
THEREON), ON SUCH DATE AN AGGREGATE PRINCIPAL AMOUNT OF SWING LINE LOANS EQUAL
TO SUCH EXCESS.  IF THE OUTSTANDING SWING LINE LOANS HAVE BEEN REPAID IN FULL,
THE BORROWER SHALL PREPAY, AND THERE SHALL BECOME DUE AND PAYABLE (TOGETHER WITH
ACCRUED INTEREST THEREON), REVOLVING LOANS IN SUCH AMOUNTS AS ARE NECESSARY SO
THAT, AFTER GIVING EFFECT TO THE REPAYMENT OF THE SWING LINE LOANS AND THE
REPAYMENT OF REVOLVING LOANS, THE AGGREGATE REVOLVING OUTSTANDINGS DO NOT EXCEED
THE REVOLVING COMMITTED AMOUNT.  IF THE OUTSTANDING REVOLVING LOANS AND SWING
LINE LOANS HAVE BEEN REPAID IN FULL, THE BORROWER SHALL CASH COLLATERALIZE L/C
OBLIGATIONS SO THAT, AFTER GIVING EFFECT TO THE REPAYMENT OF SWING LINE LOANS
AND REVOLVING LOANS AND THE CASH COLLATERALIZATION OF L/C OBLIGATIONS PURSUANT
TO THIS SUBSECTION (I), THE AGGREGATE REVOLVING OUTSTANDINGS DOES NOT EXCEED THE
REVOLVING COMMITTED AMOUNT.  IN DETERMINING THE AGGREGATE REVOLVING OUTSTANDINGS
FOR PURPOSES OF THIS SUBSECTION (I), L/C OBLIGATIONS SHALL BE REDUCED TO THE
EXTENT THAT THEY ARE CASH COLLATERALIZED AS CONTEMPLATED BY THIS SUBSECTION
(I).  EACH PREPAYMENT OF REVOLVING LOANS REQUIRED PURSUANT TO THIS SUBSECTION
(I) SHALL BE APPLIED RATABLY AMONG OUTSTANDING REVOLVING LOANS BASED ON THE
RESPECTIVE AMOUNTS OF PRINCIPAL THEN OUTSTANDING.  EACH CASH COLLATERALIZATION
OF L/C OBLIGATIONS REQUIRED BY THIS SUBSECTION (I) SHALL BE APPLIED RATABLY
AMONG L/C OBLIGATIONS BASED ON THE RESPECTIVE AMOUNTS THEREOF THEN OUTSTANDING.

(II)           EXCESS CASH FLOW.  WITHIN 100 DAYS AFTER THE END OF EACH FISCAL
YEAR OF HOLDINGS (COMMENCING WITH THE FISCAL YEAR ENDING OCTOBER 31, 2007), THE
BORROWER SHALL PREPAY THE LOANS AND/OR CASH COLLATERALIZE OR PAY THE L/C
OBLIGATIONS IN AN AMOUNT EQUAL TO APPLICABLE PERCENTAGE OF THE EXCESS CASH FLOW
FOR SUCH PRIOR FISCAL YEAR.  AS USED IN THIS SECTION 2.09(B)(II), THE TERM
“APPLICABLE PERCENTAGE” FOR ANY FISCAL YEAR MEANS (I) 50% OR (II) IF THE SENIOR
LEVERAGE RATIO AS OF THE LAST DAY OF THE FISCAL YEAR IN RESPECT OF WHICH EXCESS
CASH FLOW IS BEING DETERMINED IS LESS THAN 3.0 TO 1.0, THEN THE APPLICABLE
PERCENTAGE SHALL BE ZERO FOR THAT FISCAL YEAR.

(III)          ASSET DISPOSITIONS, CASUALTIES AND CONDEMNATIONS, ETC.  WITHIN
FIVE BUSINESS DAYS AFTER RECEIPT BY ANY GROUP COMPANY OF NET CASH PROCEEDS FROM
ANY ASSET DISPOSITION (OTHER THAN ANY EXCLUDED ASSET DISPOSITION), CASUALTY OR
CONDEMNATION, THE BORROWER SHALL PREPAY THE LOANS AND/OR CASH COLLATERALIZE OR
PAY THE L/C OBLIGATIONS IN AN AGGREGATE AMOUNT EQUAL TO 100% OF THE NET CASH
PROCEEDS OF SUCH ASSET DISPOSITION, CASUALTY OR CONDEMNATION; PROVIDED, THAT NO
SUCH PREPAYMENT CAUSED BY THE RECEIPT OF NET CASH PROCEEDS FROM ANY ASSET
DISPOSITION SHALL BE REQUIRED TO THE EXTENT THAT THE SUM OF SUCH NET CASH
PROCEEDS AND ALL OTHER NET CASH PROCEEDS FROM ASSET DISPOSITIONS OCCURRING AFTER
THE CLOSING DATE AND DURING THE SAME FISCAL YEAR DOES NOT EXCEED $5,000,000 (IT
BEING UNDERSTOOD THAT A PREPAYMENT SHALL ONLY BE REQUIRED OF SUCH EXCESS).

(IV)          DEBT ISSUANCES.  WITHIN FIVE BUSINESS DAYS AFTER RECEIPT BY ANY
GROUP COMPANY OF NET CASH PROCEEDS FROM ANY DEBT ISSUANCE (OTHER THAN ANY DEBT
ISSUANCE PERMITTED PURSUANT TO CLAUSES (I) THROUGH (XVI) OF SECTION 7.01 OF THIS
AGREEMENT), THE BORROWER SHALL

62


--------------------------------------------------------------------------------




PREPAY THE LOANS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE
AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS OF SUCH DEBT ISSUANCE.

(V)           PAYMENTS IN RESPECT OF SUBORDINATED INDEBTEDNESS.  IMMEDIATELY
UPON RECEIPT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY AMOUNT SO PAYABLE
PURSUANT TO THE SUBORDINATION PROVISION OF ANY INDEBTEDNESS OF HOLDINGS OR ANY
OF ITS SUBSIDIARIES THAT IS SUBORDINATE TO THE SENIOR CREDIT OBLIGATIONS, ALL
PROCEEDS THEREOF SHALL BE APPLIED AS SET FORTH IN SUBSECTION (VI)(B) BELOW.

(VI)          APPLICATION OF MANDATORY PREPAYMENTS.  SUBJECT TO SECTION 8.03,
ALL AMOUNTS REQUIRED TO BE PAID PURSUANT TO THIS SECTION 2.09(B) SHALL BE
APPLIED AS FOLLOWS:

(A)          WITH RESPECT TO ALL AMOUNTS PAID PURSUANT TO SECTION 2.09(B)(I),
FIRST TO SWING LINE LOANS, SECOND TO REVOLVING LOANS AND THIRD TO CASH
COLLATERALIZE L/C OBLIGATIONS;

(B)           WITH RESPECT TO ALL AMOUNTS PAID PURSUANT TO SECTION 2.09(B)(II),
(III), (IV) OR (V), (1) FIRST TO THE TERM B LOANS (RATABLY TO THE REMAINING
PRINCIPAL AMORTIZATION PAYMENTS THEREOF OR, AT THE OPTION OF THE BORROWER, IN
DIRECT ORDER FOR NOT MORE THAN THE NEXT FOUR PRINCIPAL AMORTIZATION PAYMENTS AND
THEN RATABLY TO THE REMAINING PRINCIPAL AMORTIZATION PAYMENTS THEREOF) (WITH A
CORRESPONDING REDUCTION IN THE TERM B COMMITTED AMOUNT PURSUANT TO SECTION
2.10(C), AND (2) SECOND, (X) TO THE SWING LINE LOANS (WITH A CORRESPONDING
REDUCTION IN THE SWING LINE COMMITTED AMOUNT PURSUANT TO SECTION 2.10(C)), (Y)
THEN TO REVOLVING LOANS (WITH A CORRESPONDING REDUCTION IN THE REVOLVING
COMMITTED AMOUNT PURSUANT TO SECTION 2.10(C)), AND (Z) THEN TO CASH
COLLATERALIZE L/C OBLIGATIONS.

(VII)         ORDER OF APPLICATIONS.  ANY AMOUNTS REQUIRED TO BE APPLIED TO
REVOLVING OUTSTANDINGS AS PROVIDED IN THIS SECTION 2.09(B) ABOVE REMAINING AFTER
SUCH APPLICATION SHALL BE APPLIED TO THE TERM B LOANS (IN EACH CASE RATABLY TO
THE REMAINING PRINCIPAL AMORTIZATION PAYMENTS THEREOF).  WITHIN THE PARAMETERS
OF THE APPLICATIONS SET FORTH ABOVE, PREPAYMENTS SHALL BE APPLIED FIRST TO BASE
RATE LOANS AND THEN, SUBJECT TO SUBSECTION (VIII) BELOW, TO EURODOLLAR LOANS IN
DIRECT ORDER OF INTEREST PERIOD MATURITIES.  ALL PREPAYMENTS UNDER THIS SECTION
2.09(B) SHALL BE SUBJECT TO SECTION 3.05 AND TO PARAGRAPH (C) BELOW.  ALL
PREPAYMENTS UNDER THIS SECTION 2.09(B) SHALL BE ACCOMPANIED BY ACCRUED INTEREST
ON THE PRINCIPAL AMOUNT BEING PREPAID TO THE DATE OF PAYMENT.

(VIII)        PREPAYMENT ACCOUNTS.  AMOUNTS TO BE APPLIED AS PROVIDED IN
SUBSECTION (VI) ABOVE TO THE PREPAYMENT OF LOANS OF ANY CLASS SHALL BE APPLIED
FIRST TO REDUCE OUTSTANDING BASE RATE LOANS OF SUCH CLASS.  ANY AMOUNTS
REMAINING AFTER EACH SUCH APPLICATION SHALL, AT THE OPTION OF THE BORROWER, BE
APPLIED TO PREPAY EURODOLLAR LOANS OF SUCH CLASS IMMEDIATELY AND/OR SHALL BE
DEPOSITED IN A SEPARATE PREPAYMENT ACCOUNT (AS DEFINED BELOW) FOR THE LOANS OF
SUCH CLASS.  THE ADMINISTRATIVE AGENT SHALL APPLY ANY CASH DEPOSITED IN THE
PREPAYMENT ACCOUNT FOR ANY CLASS OF LOANS, UPON WITHDRAWAL BY THE COLLATERAL
AGENT, TO PREPAY EURODOLLAR LOANS OF SUCH CLASS ON THE LAST DAY OF THEIR
RESPECTIVE INTEREST PERIODS (OR, AT THE DIRECTION OF THE BORROWER, ON ANY
EARLIER DATE) UNTIL ALL OUTSTANDING LOANS OF SUCH CLASS HAVE BEEN PREPAID OR
UNTIL ALL THE ALLOCABLE CASH ON DEPOSIT IN THE PREPAYMENT ACCOUNT FOR SUCH CLASS
HAS BEEN EXHAUSTED.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “PREPAYMENT
ACCOUNT” FOR ANY CLASS OF LOANS SHALL MEAN AN ACCOUNT (WHICH MAY INCLUDE THE
PREPAYMENT ACCOUNT ESTABLISHED UNDER THE SECURITY AGREEMENT) ESTABLISHED BY THE
BORROWER WITH THE COLLATERAL AGENT AND OVER WHICH THE COLLATERAL AGENT SHALL
HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF

63


--------------------------------------------------------------------------------




WITHDRAWAL FOR APPLICATION IN ACCORDANCE WITH THIS SUBSECTION (VIII).  THE
COLLATERAL AGENT WILL, AT THE REQUEST OF THE BORROWER, INVEST AMOUNTS ON DEPOSIT
IN THE PREPAYMENT ACCOUNT FOR ANY CLASS OF LOANS IN CASH EQUIVALENTS THAT MATURE
PRIOR TO THE LAST DAY OF THE APPLICABLE INTEREST PERIODS OF THE EURODOLLAR LOANS
OF SUCH CLASS TO BE PREPAID; PROVIDED, HOWEVER, THAT (I) THE COLLATERAL AGENT
SHALL NOT BE REQUIRED TO MAKE ANY INVESTMENT THAT, IN ITS SOLE JUDGMENT, WOULD
REQUIRE OR CAUSE THE COLLATERAL AGENT TO BE IN, OR WOULD RESULT IN ANY,
VIOLATION OF ANY LAW, (II) SUCH CASH EQUIVALENTS SHALL BE SUBJECTED TO A
REQUISITE PRIORITY LIEN IN FAVOR OF THE COLLATERAL AGENT AND (III) IF ANY EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE SELECTION OF SUCH CASH
EQUIVALENTS SHALL BE IN THE SOLE DISCRETION OF THE COLLATERAL AGENT.  THE
BORROWER SHALL INDEMNIFY THE COLLATERAL AGENT FOR ANY LOSSES RELATING TO SUCH
INVESTMENTS IN CASH EQUIVALENTS SO THAT THE AMOUNT AVAILABLE TO PREPAY
EURODOLLAR LOANS ON THE LAST DAY OF THE APPLICABLE INTEREST PERIODS IS NOT LESS
THAN THE AMOUNT THAT WOULD HAVE BEEN AVAILABLE HAD NO INVESTMENTS BEEN MADE
PURSUANT THERETO.  OTHER THAN ANY INTEREST OR PROFITS EARNED ON SUCH
INVESTMENTS, THE PREPAYMENT ACCOUNTS SHALL NOT BEAR INTEREST.  INTEREST OR
PROFITS, IF ANY, ON THE INVESTMENTS IN ANY PREPAYMENT ACCOUNT SHALL ACCUMULATE
IN SUCH PREPAYMENT ACCOUNT UNTIL ALL OUTSTANDING LOANS OF ANY APPLICABLE CLASS
WITH RESPECT TO WHICH AMOUNTS HAVE BEEN DEPOSITED IN THE PREPAYMENT ACCOUNTS
HAVE BEEN PREPAID IN FULL, AT WHICH TIME SO MUCH THEREOF AS IS NOT REQUIRED TO
MAKE PAYMENT OF THE SENIOR CREDIT OBLIGATIONS WHICH HAVE BECOME DUE AND PAYABLE
(WHETHER BY SCHEDULED MATURITY, ACCELERATION OR OTHERWISE) SHALL BE WITHDRAWN BY
THE COLLATERAL AGENT ON THE NEXT BUSINESS DAY FOLLOWING THE DAY ON WHICH THE
COLLATERAL AGENT CONSIDERS THE FUNDS DEPOSITED THEREIN TO BE COLLECTED FUNDS AND
DISBURSED TO THE BORROWER OR ITS ORDER.  IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED PURSUANT TO SECTION 8.02, THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, CAUSE THE COLLATERAL AGENT TO WITHDRAW AMOUNTS ON DEPOSIT IN THE
PREPAYMENT ACCOUNT FOR THE APPLICABLE CLASS OF LOANS AND, SUBJECT TO SECTION
8.03, APPLY SUCH FUNDS TO SATISFY THE SENIOR CREDIT OBLIGATIONS OF THE
APPLICABLE CLASS OR CLASSES.

(IX)           NOTICE.  THE BORROWER SHALL GIVE TO THE ADMINISTRATIVE AGENT AND
THE LENDERS AT LEAST FIVE BUSINESS DAYS’ PRIOR WRITTEN OR TELECOPY NOTICE OF
EACH AND EVERY EVENT OR OCCURRENCE REQUIRING A PREPAYMENT UNDER SECTION
2.09(B)(II), (III), (IV) OR (V), INCLUDING THE AMOUNT OF NET CASH PROCEEDS
EXPECTED TO BE RECEIVED THEREFROM AND THE EXPECTED SCHEDULE FOR RECEIVING SUCH
PROCEEDS; PROVIDED, HOWEVER, THAT IN THE CASE OF ANY PREPAYMENT EVENT CONSISTING
OF A CASUALTY OR CONDEMNATION, THE BORROWER SHALL GIVE SUCH NOTICE WITHIN FIVE
BUSINESS DAYS AFTER THE OCCURRENCE OF SUCH EVENT.


SECTION 2.10  ADJUSTMENT OF COMMITMENTS.


(A)           OPTIONAL INCREASE OF REVOLVING AND TERM B COMMITMENTS.

(I)            THE BORROWER SHALL HAVE THE RIGHT TO GIVE THE ADMINISTRATIVE
AGENT, AFTER THE CLOSING DATE, A FACILITIES INCREASE NOTICE TO REQUEST AN
INCREASE (EACH A “FACILITIES INCREASE”) IN THE AGGREGATE REVOLVING COMMITMENTS
OR THE DISBURSEMENT OF TERM B LOANS IN EXCESS OF THE TERM B LOANS PREVIOUSLY
DISBURSED, IN A PRINCIPAL AMOUNT NOT TO EXCEED $200,000,000 IN THE AGGREGATE FOR
ALL SUCH REQUESTS; PROVIDED, HOWEVER, THAT (A) NO FACILITIES INCREASE IN THE
REVOLVING COMMITMENTS SHALL BE EFFECTIVE LATER THAN ONE YEAR PRIOR TO THE
REVOLVING TERMINATION DATE, (B) NO FACILITIES INCREASE IN THE TERM B COMMITMENTS
SHALL BE EFFECTIVE LATER THAN TWO YEARS PRIOR TO THE TERM B MATURITY DATE, (C)
NO FACILITIES INCREASE SHALL BE EFFECTIVE EARLIER THAN 10 DAYS AFTER THE
DELIVERY OF THE FACILITIES INCREASE NOTICE TO THE ADMINISTRATIVE AGENT IN
RESPECT OF SUCH FACILITIES INCREASE AND (D) NO MORE THAN THREE FACILITIES
INCREASES SHALL BE MADE.

(II)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE
PROPOSED FACILITIES INCREASE AND OF THE PROPOSED TERMS AND CONDITIONS THEREFOR
AGREED BETWEEN

64


--------------------------------------------------------------------------------




THE BORROWER AND THE ADMINISTRATIVE AGENT.  EACH SUCH LENDER (AND EACH OF THEIR
AFFILIATES AND APPROVED FUNDS) MAY, IN ITS SOLE DISCRETION, COMMIT TO
PARTICIPATE IN SUCH FACILITIES INCREASE BY FORWARDING ITS COMMITMENT TO THE
ADMINISTRATIVE AGENT THEREFOR IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT WITHIN 10 DAYS OF RECEIPT OF SUCH NOTICE.  THE
ADMINISTRATIVE AGENT SHALL ALLOCATE, IN ITS SOLE DISCRETION BUT IN AMOUNTS NOT
TO EXCEED FOR EACH SUCH LENDER THE COMMITMENT RECEIVED FROM SUCH LENDER,
AFFILIATE OR APPROVED FUND, THE COMMITMENTS TO BE MADE AS PART OF THE FACILITIES
INCREASE TO THE LENDERS FROM WHICH IT HAS RECEIVED SUCH WRITTEN COMMITMENTS.  IF
THE ADMINISTRATIVE AGENT DOES NOT RECEIVE SUFFICIENT COMMITMENTS FROM EXISTING
LENDERS OR THEIR AFFILIATES OR APPROVED FUNDS, IT MAY, AFTER CONSULTATION WITH
THE BORROWER, ALLOCATE TO ELIGIBLE ASSIGNEES ANY EXCESS OF THE PROPOSED AMOUNT
OF SUCH FACILITIES INCREASE AGREED WITH THE BORROWER OVER THE AGGREGATE AMOUNTS
OF THE COMMITMENTS RECEIVED FROM EXISTING LENDERS.

(III)          EACH FACILITIES INCREASE SHALL BECOME EFFECTIVE ON A DATE AGREED
BY THE BORROWER AND THE ADMINISTRATIVE AGENT (EACH A “FACILITIES INCREASE
DATE”), WHICH SHALL BE IN ANY CASE ON OR AFTER THE DATE OF SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 4.05 AND FOLLOWING NOTICE TO THE
LENDERS AND THE BORROWER OF  SUCH EFFECTIVENESS.  ONCE A FACILITIES INCREASE
BECOMES EFFECTIVE, THE ADMINISTRATIVE AGENT SHALL RECORD IN THE REGISTER ALL
APPLICABLE ADDITIONAL INFORMATION IN RESPECT OF SUCH FACILITIES INCREASE.

(IV)          ON THE FACILITIES INCREASE DATE FOR ANY FACILITIES INCREASE IN THE
REVOLVING COMMITMENTS, EACH LENDER PARTICIPATING IN SUCH FACILITIES INCREASE
SHALL PURCHASE FROM EACH EXISTING REVOLVING LENDER HAVING REVOLVING LOANS
OUTSTANDING ON SUCH FACILITIES INCREASE DATE, WITHOUT RECOURSE OR WARRANTY, AN
UNDIVIDED PARTICIPATION INTEREST IN SUCH OUTSTANDING REVOLVING LOANS IN THE
PROPORTION ITS REVOLVING COMMITMENT PERCENTAGE BEARS TO THE REVOLVING COMMITTED
AMOUNT (AFTER GIVING EFFECT TO SUCH FACILITIES INCREASE) SO AS TO ENSURE THAT,
ON THE FACILITIES INCREASE DATE AFTER GIVING EFFECT TO SUCH FACILITIES INCREASE,
EACH REVOLVING LENDER IS OWED NO MORE THAN ITS PROPORTIONATE SHARE OF THE
REVOLVING LOANS OUTSTANDING ON SUCH FACILITIES INCREASE DATE.

(V)           FROM AND AFTER THE FACILITIES INCREASE DATE, THE TERM “LENDERS”,
AS USED HEREIN, SHALL INCLUDE ALL ELIGIBLE ASSIGNEES WHICH BECOME LENDERS
PURSUANT TO THIS SECTION 2.10(A).

This subsection (a) shall supersede any provisions of Section 2.13 or 10.01 to
the contrary.


(B)           OPTIONAL TERMINATION OR REDUCTION OF COMMITMENTS (PRO-RATA).  THE
BORROWER MAY FROM TIME TO TIME PERMANENTLY REDUCE OR TERMINATE THE REVOLVING
COMMITTED AMOUNT IN WHOLE OR IN PART (IN MINIMUM AGGREGATE AMOUNTS OF $2,000,000
OR ANY WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF (OR, IF LESS, THE FULL
REMAINING AMOUNT OF THE THEN APPLICABLE REVOLVING COMMITTED AMOUNT)) UPON FIVE
BUSINESS DAYS’ PRIOR WRITTEN OR TELECOPY NOTICE TO THE ADMINISTRATIVE AGENT;
PROVIDED, HOWEVER, THAT NO SUCH TERMINATION OR REDUCTION SHALL BE MADE WHICH
WOULD CAUSE THE REVOLVING OUTSTANDINGS TO EXCEED THE REVOLVING COMMITTED AMOUNT
AS SO REDUCED, UNLESS, CONCURRENTLY WITH SUCH TERMINATION OR REDUCTION, THE
REVOLVING LOANS ARE REPAID (AND, AFTER THE REVOLVING LOANS HAVE BEEN PAID IN
FULL, THE SWING LINE LOANS ARE REPAID AND, AFTER THE SWING LINE LOANS HAVE BEEN
PAID IN FULL, THE L/C OBLIGATIONS ARE CASH COLLATERALIZED) TO THE EXTENT
NECESSARY TO ELIMINATE SUCH EXCESS.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THE TERMS
OF SECTION 2.11, ON THE DATE OF EACH TERMINATION OR REDUCTION OF THE REVOLVING
COMMITTED AMOUNT, ANY FEES ACCRUED THROUGH THE DATE OF SUCH TERMINATION OR
REDUCTION ON THE AMOUNT OF THE REVOLVING COMMITTED AMOUNT SO TERMINATED OR
REDUCED.  IN ADDITION, DURING THE AVAILABILITY PERIOD FOR TERM B LOANS, THE
BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE (IN WHOLE OR IN
PART) THE UNUSED PORTION OF THE AGGREGATE TERM B

65


--------------------------------------------------------------------------------





COMMITMENTS.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED
LENDER OF THE RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY NOTICE FROM THE
BORROWER PURSUANT TO THIS SECTION 2.10(B).  ANY PARTIAL REDUCTION OF THE
REVOLVING COMMITTED AMOUNT PURSUANT TO THIS SECTION 2.10(B) SHALL BE APPLIED TO
THE REVOLVING COMMITMENTS OF THE LENDERS PRO-RATA BASED UPON THEIR RESPECTIVE
REVOLVING COMMITMENT PERCENTAGES.  ANY PARTIAL REDUCTION OF THE TERM B COMMITTED
AMOUNT PURSUANT TO THIS SECTION 2.10(B) SHALL BE APPLIED TO THE TERM B
COMMITMENTS OF THE LENDERS PRO-RATA BASED UPON THEIR RESPECTIVE TERM B
COMMITMENT PERCENTAGES.


(C)           MANDATORY REDUCTIONS OF REVOLVING COMMITMENTS.  ON ANY DATE THAT
ANY TERM B LOANS ARE REQUIRED TO BE PREPAID PURSUANT TO THE TERMS OF SECTION
2.09(B)(II), (III), (IV) OR (V) (OR WOULD BE SO REQUIRED IF ANY TERM B LOANS
WERE OUTSTANDING), THE TERM B COMMITTED AMOUNT SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED BY THE TOTAL AMOUNT OF SUCH REQUIRED (AND, IN THE EVENT THAT
THE AMOUNT OF ANY PAYMENT REFERRED TO IN SECTION 2.09(B)(II), (III), (IV) OR (V)
WHICH IS ALLOCABLE TO THE TERM B LOAN EXCEEDS THE AMOUNT OF ALL OUTSTANDING TERM
B LOANS, THE TERM B COMMITTED AMOUNT SHALL BE FURTHER REDUCED BY 100% OF SUCH
EXCESS).  ON ANY DATE THAT ANY REVOLVING LOANS ARE REQUIRED TO BE PREPAID, SWING
LINE LOANS ARE REQUIRED TO BE PREPAID AND/OR L/C OBLIGATIONS ARE REQUIRED TO BE
CASH COLLATERALIZED PURSUANT TO THE TERMS OF SECTION 2.09(B)(II), (III), (IV) OR
(V) (OR WOULD BE SO REQUIRED IF ANY REVOLVING LOANS, SWING LINE LOANS OR L/C
OBLIGATIONS WERE OUTSTANDING), THE REVOLVING COMMITTED AMOUNT SHALL BE
AUTOMATICALLY AND PERMANENTLY REDUCED BY THE TOTAL AMOUNT OF SUCH REQUIRED
PREPAYMENTS AND CASH COLLATERAL (AND, IN THE EVENT THAT THE AMOUNT OF ANY
PAYMENT REFERRED TO IN SECTION 2.09(B)(II), (III), (IV) OR (V) WHICH IS
ALLOCABLE TO THE REVOLVING OUTSTANDINGS EXCEEDS THE AMOUNT OF ALL OUTSTANDING
REVOLVING OUTSTANDINGS, THE REVOLVING COMMITTED AMOUNT SHALL BE FURTHER REDUCED
BY 100% OF SUCH EXCESS).


(D)           TERMINATION; PRO-RATA APPLICATION.  THE REVOLVING COMMITMENTS OF
THE LENDERS AND THE L/C COMMITMENTS OF THE L/C ISSUERS SHALL TERMINATE
AUTOMATICALLY ON THE REVOLVING TERMINATION DATE.  THE SWING LINE COMMITMENT OF
THE SWING LINE LENDER SHALL TERMINATE AUTOMATICALLY ON THE SWING LINE
TERMINATION DATE.  THE TERM B COMMITMENTS OF THE LENDERS SHALL TERMINATE
AUTOMATICALLY IMMEDIATELY AT THE END OF THE AVAILABILITY PERIOD FOR TERM B
LOANS, SUBJECT TO A SUBSEQUENT FACILITIES INCREASE PURSUANT TO PARAGRAPH (A)
ABOVE.


(E)           REPLACEMENT OF LENDERS.  IF (I) ANY LENDER HAS DEMANDED
COMPENSATION OR INDEMNIFICATION PURSUANT TO SECTION 3.01 OR SECTION 3.04, (II)
THE OBLIGATION OF ANY LENDER TO MAKE EURODOLLAR LOANS HAS BEEN SUSPENDED
PURSUANT TO SECTION 3.02, (III) ANY LENDER IS A DEFAULTING LENDER OR (IV) ANY
LENDER HAS FAILED TO CONSENT TO A PROPOSED AMENDMENT, WAIVER, DISCHARGE OR
TERMINATION WHICH PURSUANT TO THE TERMS OF SECTION 10.01 OR ANY OTHER PROVISION
OF ANY LOAN DOCUMENT REQUIRES THE CONSENT OF ALL OF THE LENDERS OF A CLASS OR
CLASS AND WITH RESPECT TO WHICH THE REQUIRED LENDERS FOR SUCH CLASS OR CLASSES
SHALL HAVE GRANTED THEIR CONSENT, THE BORROWER SHALL HAVE THE RIGHT, IF NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS, TO (I) REMOVE SUCH LENDER BY
TERMINATING SUCH LENDER’S COMMITMENT IN FULL OR (II) REPLACE SUCH LENDER BY
CAUSING SUCH LENDER TO ASSIGN ITS COMMITMENT TO ONE OR MORE EXISTING LENDERS OR
ELIGIBLE ASSIGNEES PURSUANT TO SECTION 10.07; PROVIDED, HOWEVER, THAT (X) IF THE
BORROWER ELECTS TO EXERCISE SUCH RIGHT WITH RESPECT TO ANY LENDER PURSUANT TO
CLAUSE (I) OR (II) ABOVE, IT SHALL BE OBLIGATED TO REMOVE OR REPLACE, AS THE
CASE MAY BE, ALL LENDERS THAT HAVE SIMILAR REQUESTS THEN OUTSTANDING FOR
COMPENSATION PURSUANT TO SECTION 3.01 OR 3.04 OR WHOSE OBLIGATION TO MAKE
EURODOLLAR LOANS HAS BEEN SIMILARLY SUSPENDED AND (Y) IN THE CASE OF ANY
REPLACEMENT OF LENDERS UNDER THE CIRCUMSTANCES DESCRIBED IN CLAUSE (IV) ABOVE,
THE APPLICABLE AMENDMENT, WAIVER, DISCHARGE OR TERMINATION THAT THE BORROWER HAS
REQUESTED SHALL BECOME EFFECTIVE UPON GIVING EFFECT TO SUCH REPLACEMENT (AND ANY
RELATED ASSIGNMENT AND ASSUMPTIONS REQUIRED TO BE EFFECTED IN CONNECTION
THEREWITH IN ACCORDANCE WITH THIS PARAGRAPH (E)).  THE REPLACEMENT OF A LENDER
PURSUANT TO THIS SECTION 2.10(E) SHALL BE EFFECTIVE ON THE TENTH BUSINESS DAY
(THE “REPLACEMENT DATE”) FOLLOWING THE DATE OF NOTICE OF SUCH REPLACEMENT TO THE
LENDERS THROUGH THE ADMINISTRATIVE AGENT, SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS:

66


--------------------------------------------------------------------------------




 

(I)            EACH REPLACEMENT LENDER AND/OR ELIGIBLE ASSIGNEE, AND THE
ADMINISTRATIVE AGENT ACTING ON BEHALF OF EACH LENDER SUBJECT TO REPLACEMENT,
SHALL HAVE SATISFIED THE CONDITIONS TO AN ASSIGNMENT AND ASSUMPTION SET FORTH IN
SECTION 10.07(B) AND, IN CONNECTION THEREWITH, THE REPLACEMENT LENDER(S) AND/OR
ELIGIBLE ASSIGNEE(S) SHALL PAY:

(A)          TO EACH LENDER SUBJECT TO REPLACEMENT AN AMOUNT EQUAL IN THE
AGGREGATE TO THE SUM OF (X) THE PRINCIPAL OF, AND ALL ACCRUED BUT UNPAID
INTEREST ON, ITS OUTSTANDING LOANS, (Y) ALL L/C DISBURSEMENTS THAT HAVE BEEN
FUNDED BY (AND NOT REIMBURSED TO) IT UNDER SECTION 2.05, TOGETHER WITH ALL
ACCRUED BUT UNPAID INTEREST WITH RESPECT THERETO, AND (Z) ALL ACCRUED BUT UNPAID
FEES OWING TO IT PURSUANT TO SECTION 2.11; AND

(B)           TO THE L/C ISSUERS AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OWING
BY THE REPLACED LENDERS TO THE L/C ISSUERS AS REIMBURSEMENT PURSUANT TO SECTION
2.05, TO THE EXTENT SUCH AMOUNT WAS NOT THERETOFORE FUNDED BY SUCH REPLACED
LENDERS; AND

(II)           THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH REPLACED LENDER ALL OBLIGATIONS OWING TO SUCH REPLACED LENDERS
BY THE BORROWER PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN THOSE OBLIGATIONS OF THE BORROWER REFERRED TO IN CLAUSE (I)(A) ABOVE).

In the case of the removal of a Lender pursuant to this Section 2.10(e), upon
(i) payment by the Borrower to the Administrative Agent for the account of the
Lender subject to such removal of an amount equal to the sum of (A) the
aggregate principal amount of all Loans and L/C Obligations held by such Lender
and (B) all accrued interest, fees and other amounts owing to such Lender
hereunder, including, without limitation, all amounts payable by the Borrower to
such Lender under Article III or Sections 10.04 and 10.05, and (ii) provision by
the Borrower to the Swing Line Lender and each L/C Issuer of appropriate
assurances and indemnities (which may include letters of credit) as each may
reasonably require with respect to any continuing obligation of such removed
Lender to purchase Participation Interests in any L/C Obligations or Swing Line
Loans then outstanding, such Lender shall, without any further consent or other
action by it, cease to constitute a Lender hereunder; provided that the
provisions of this Agreement (including, without limitation, the provisions of
Article III and Sections 10.04 and 10.05) shall continue to govern the rights
and obligations of a removed Lender with respect to any Loans made, any Letters
of Credit issued or any other actions taken by such removed Lender while it was
a Lender.


(F)            GENERAL.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THE TERMS OF SECTION 2.10, ON THE
DATE OF EACH TERMINATION OF THE REVOLVING COMMITTED AMOUNT, THE COMMITMENT FEE
ACCRUED THROUGH THE DATE OF SUCH TERMINATION ON THE AMOUNT OF THE REVOLVING
COMMITTED AMOUNT SO TERMINATED.


SECTION 2.11  FEES.


(A)           COMMITMENT FEE.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A FEE (THE “COMMITMENT FEE”) ON
SUCH LENDER’S REVOLVING COMMITMENT PERCENTAGE OF THE DAILY UNUSED REVOLVING
COMMITTED AMOUNT, COMPUTED AT A PER ANNUM RATE FOR EACH DAY AT A RATE EQUAL TO
THE THEN APPLICABLE RATE PER ANNUM SET FORTH UNDER CLAUSE (C) OF THE DEFINITION
OF “APPLICABLE MARGIN” IN SECTION 1.01.  THE COMMITMENT FEE SHALL COMMENCE TO
ACCRUE ON THE CLOSING DATE AND SHALL BE DUE AND PAYABLE IN ARREARS ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER (AND ON THE REVOLVING
TERMINATION DATE) FOR THE QUARTER OR PORTION THEREOF ENDING ON EACH SUCH DATE,
BEGINNING WITH THE FIRST OF SUCH DATES TO OCCUR AFTER THE CLOSING DATE.

 

67


--------------------------------------------------------------------------------



 


(B)           LETTER OF CREDIT FEES.

(I)            STANDBY LETTER OF CREDIT ISSUANCE FEE.  THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A FEE (THE
“STANDBY LETTER OF CREDIT FEE”) ON SUCH LENDER’S REVOLVING COMMITMENT PERCENTAGE
OF THE AVERAGE DAILY MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER EACH SUCH
STANDBY LETTER OF CREDIT (WHETHER OR NOT SUCH MAXIMUM AMOUNT IS THEN IN EFFECT
UNDER SUCH LETTER OF CREDIT) COMPUTED AT A PER ANNUM RATE FOR EACH DAY FROM THE
DATE OF ISSUANCE TO THE DATE OF EXPIRATION EQUAL TO THE APPLICABLE MARGIN FOR
STANDBY LETTER OF CREDIT FEES IN EFFECT FROM TIME TO TIME.  THE STANDBY LETTER
OF CREDIT FEE WILL BE COMPUTED ON A QUARTERLY BASIS IN ARREARS AND SHALL BE DUE
AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST OF SUCH DATES TO OCCUR AFTER
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT, AND ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER ON DEMAND.

(II)           TRADE LETTER OF CREDIT FEE.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A FEE (THE “TRADE
LETTER OF CREDIT FEE”) ON SUCH LENDER’S REVOLVING COMMITMENT PERCENTAGE OF THE
AVERAGE DAILY MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER EACH SUCH TRADE LETTER
OF CREDIT (WHETHER OR NOT SUCH MAXIMUM AMOUNT IS THEN IN EFFECT UNDER SUCH
LETTER OF CREDIT) COMPUTED AT A PER ANNUM RATE FOR EACH DAY FROM THE DATE OF
ISSUANCE TO THE DATE OF EXPIRATION EQUAL TO THE APPLICABLE MARGIN FOR TRADE
LETTER OF CREDIT FEES IN EFFECT FROM TIME TO TIME.  THE TRADE LETTER OF CREDIT
FEE WILL BE COMPUTED ON A QUARTERLY BASIS IN ARREARS AND SHALL BE DUE AND
PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER
AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE AFTER THE ISSUANCE OF SUCH
LETTER OF CREDIT, AND ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON
DEMAND.

(III)          FRONTING FEES.  THE BORROWER SHALL PAY DIRECTLY TO EACH L/C
ISSUER FOR ITS OWN ACCOUNT A FRONTING FEE IN THE AMOUNT (A) WITH RESPECT TO EACH
TRADE LETTER OF CREDIT, EQUAL TO .125% OF THE AMOUNT OF SUCH TRADE LETTER OF
CREDIT (OR SUCH HIGHER AMOUNT AS MAY BE AGREED TO BETWEEN THE BORROWER AND THE
L/C ISSUER), DUE AND PAYABLE UPON THE ISSUANCE THEREOF AND (B) WITH RESPECT TO
EACH STANDBY LETTER OF CREDIT, EQUAL TO .125% PER ANNUM (OR SUCH HIGHER AMOUNT
AS MAY BE AGREED TO BETWEEN THE BORROWER AND THE L/C ISSUER) ON THE DAILY
MAXIMUM AMOUNT AVAILABLE TO BE DRAWN THEREUNDER (WHETHER OR NOT SUCH MAXIMUM
AMOUNT IS THEN IN EFFECT UNDER SUCH LETTER OF CREDIT).  SUCH FRONTING FEE SHALL
BE COMPUTED ON A QUARTERLY BASIS IN ARREARS AND SHALL BE DUE AND PAYABLE ON THE
FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT,
AND ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND.

(IV)          L/C ISSUER FEES.  IN ADDITION TO THE STANDBY LETTER OF CREDIT FEE
PAYABLE PURSUANT TO CLAUSE (I) ABOVE AND THE TRADE LETTER OF CREDIT FEE PAYABLE
PURSUANT TO CLAUSE (II) ABOVE AND ANY FRONTING FEES PAYABLE PURSUANT TO CLAUSE
(III) ABOVE, THE BORROWER PROMISES TO PAY TO THE L/C ISSUER FOR ITS OWN ACCOUNT
WITHOUT SHARING BY THE OTHER LENDERS THE CUSTOMARY CHARGES FROM TIME TO TIME OF
THE L/C ISSUER WITH RESPECT TO THE ISSUANCE, AMENDMENT, TRANSFER,
ADMINISTRATION, CANCELLATION AND CONVERSION OF, AND DRAWINGS UNDER, SUCH LETTERS
OF CREDIT (COLLECTIVELY, THE “L/C ISSUER FEES”).  L/C ISSUER FEES ARE DUE AND
PAYABLE ON DEMAND AND ARE NONREFUNDABLE.

(V)           COMPUTATION OF CERTAIN FEES AFTER DEFAULT.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER SECTION 8.01(A) OR (F),
THE STANDBY LETTER OF CREDIT FEE AND THE TRADE LETTER OF CREDIT FEE PAYABLE
UNDER SUBSECTIONS (I) AND (II) ABOVE SHALL BE COMPUTED AT A RATE PER ANNUM EQUAL
TO THE RELEVANT APPLICABLE MARGIN WITH RESPECT TO THE L/C FEE

68


--------------------------------------------------------------------------------




 

(INCLUDING BOTH THE STANDBY LETTER OF CREDIT FEE AND THE TRADE LETTER OF CREDIT
FEE) AS SET FORTH IN THE APPLICABLE TABLE IN THE DEFINITION OF “APPLICABLE
MARGIN” IN SECTION 1.01 HEREOF PLUS 2.00%.


(C)           OTHER FEES.  THE BORROWER SHALL PAY TO THE ARRANGER AND THE
ADMINISTRATIVE FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND AT THE
TIMES AS THEY MAY AGREE.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL
NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.  THE BORROWER SHALL PAY TO THE
LENDERS SUCH FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE
AMOUNTS AND AT THE TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


SECTION 2.12  PRO-RATA TREATMENT.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED
HEREIN:


(A)           LOANS.  EACH BORROWING, EACH PAYMENT OR PREPAYMENT OF PRINCIPAL OF
OR INTEREST ON ANY LOAN, EACH PAYMENT OF FEES (OTHER THAN THE L/C ISSUER FEES
RETAINED BY AN L/C ISSUER FOR ITS OWN ACCOUNT AND THE ADMINISTRATIVE FEES
RETAINED BY THE AGENTS FOR THEIR OWN ACCOUNT), EACH REDUCTION OF THE REVOLVING
COMMITTED AMOUNT AND EACH CONVERSION OR CONTINUATION OF ANY LOAN, SHALL BE
ALLOCATED PRO-RATA AMONG THE RELEVANT LENDERS IN ACCORDANCE WITH THE RESPECTIVE
REVOLVING COMMITMENT PERCENTAGES, TERM B COMMITMENT PERCENTAGES, AS APPLICABLE,
OF SUCH LENDERS (OR, IF THE COMMITMENTS OF SUCH LENDERS HAVE EXPIRED OR BEEN
TERMINATED, IN ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE
OUTSTANDING LOANS OF THE APPLICABLE CLASS AND PARTICIPATION INTERESTS OF SUCH
LENDERS); PROVIDED THAT, IN THE EVENT ANY AMOUNT PAID TO ANY LENDER PURSUANT TO
THIS SUBSECTION (A) IS RESCINDED OR MUST OTHERWISE BE RETURNED BY THE
ADMINISTRATIVE AGENT, EACH LENDER SHALL, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, REPAY TO THE ADMINISTRATIVE AGENT THE AMOUNT SO PAID TO SUCH LENDER, WITH
INTEREST FOR THE PERIOD COMMENCING ON THE DATE SUCH PAYMENT IS RETURNED BY THE
ADMINISTRATIVE AGENT UNTIL THE DATE THE ADMINISTRATIVE AGENT RECEIVES SUCH
REPAYMENT AT A RATE PER ANNUM EQUAL TO, DURING THE PERIOD TO BUT EXCLUDING THE
DATE TWO BUSINESS DAYS AFTER SUCH REQUEST, THE FEDERAL FUNDS RATE, AND
THEREAFTER, THE BASE RATE PLUS 2.00% PER ANNUM.


(B)           LETTERS OF CREDIT.  EACH PAYMENT OF L/C OBLIGATIONS SHALL BE
ALLOCATED TO EACH REVOLVING LENDER PRO-RATA IN ACCORDANCE WITH ITS REVOLVING
COMMITMENT PERCENTAGE; PROVIDED THAT, IF ANY REVOLVING LENDER SHALL HAVE FAILED
TO PAY ITS APPLICABLE PRO-RATA SHARE OF ANY L/C DISBURSEMENT AS REQUIRED UNDER
SECTION 2.05(E)(IV) OR (VI), THEN ANY AMOUNT TO WHICH SUCH REVOLVING LENDER
WOULD OTHERWISE BE ENTITLED PURSUANT TO THIS SUBSECTION (B) SHALL INSTEAD BE
PAYABLE TO THE L/C ISSUER.


SECTION 2.13  SHARING OF PAYMENTS.  THE LENDERS AGREE AMONG THEMSELVES THAT,
EXCEPT TO THE EXTENT OTHERWISE PROVIDED HEREIN, IF ANY LENDER SHALL OBTAIN
PAYMENT IN RESPECT OF ANY LOAN, UNREIMBURSED L/C DISBURSEMENTS OR ANY OTHER
OBLIGATION OWING TO SUCH LENDER UNDER THIS AGREEMENT THROUGH THE EXERCISE OF A
RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM, OR PURSUANT TO A SECURED CLAIM
UNDER SECTION 506 OF THE BANKRUPTCY CODE OR OTHER SECURITY OR INTEREST ARISING
FROM, OR IN LIEU OF, SUCH SECURED CLAIM, RECEIVED BY SUCH LENDER UNDER ANY
APPLICABLE DEBTOR RELIEF LAWS OR OTHERWISE, OR BY ANY OTHER MEANS, IN EXCESS OF
ITS PRO-RATA SHARE OF SUCH PAYMENT AS PROVIDED FOR IN THIS AGREEMENT, SUCH
LENDER SHALL PROMPTLY PAY IN CASH OR PURCHASE FROM THE OTHER LENDERS A
PARTICIPATION IN SUCH LOANS, UNREIMBURSED L/C DISBURSEMENTS AND OTHER
OBLIGATIONS IN SUCH AMOUNTS, AND MAKE SUCH OTHER ADJUSTMENTS FROM TIME TO TIME,
AS SHALL BE EQUITABLE TO THE END THAT ALL LENDERS SHARE SUCH PAYMENT IN
ACCORDANCE WITH THEIR RESPECTIVE RATABLE SHARES AS PROVIDED FOR IN THIS
AGREEMENT; PROVIDED THAT NOTHING IN THIS SECTION 2.13 SHALL IMPAIR THE RIGHT OF
ANY LENDER TO EXERCISE ANY RIGHT OF SET-OFF OR COUNTERCLAIM IT MAY HAVE FOR
PAYMENT OF INDEBTEDNESS OF THE BORROWER OTHER THAN ITS INDEBTEDNESS HEREUNDER. 
THE LENDERS FURTHER AGREE AMONG THEMSELVES THAT IF PAYMENT TO A LENDER OBTAINED
BY SUCH LENDER THROUGH THE EXERCISE OF A RIGHT OF SETOFF, BANKER’S LIEN,
COUNTERCLAIM OR OTHER EVENT AS AFORESAID SHALL BE RESCINDED OR MUST OTHERWISE BE
RESTORED, EACH LENDER WHICH SHALL HAVE SHARED THE BENEFIT OF SUCH PAYMENT SHALL,
BY PAYMENT IN CASH OR A REPURCHASE OF A PARTICIPATION THERETOFORE SOLD, RETURN
ITS SHARE OF THAT BENEFIT

69


--------------------------------------------------------------------------------




 


(TOGETHER WITH ITS SHARE OF ANY ACCRUED INTEREST PAYABLE WITH RESPECT THERETO)
TO EACH LENDER WHOSE PAYMENT SHALL HAVE BEEN RESCINDED OR OTHERWISE RESTORED. 
HOLDINGS AND THE BORROWER AGREE THAT ANY LENDER SO PURCHASING SUCH A
PARTICIPATION MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL RIGHTS
OF PAYMENT, INCLUDING SETOFF, BANKER’S LIEN OR COUNTERCLAIM, WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A HOLDER OF SUCH LOAN, L/C
OBLIGATION OR OTHER OBLIGATION IN THE AMOUNT OF SUCH PARTICIPATION.  THE
ADMINISTRATIVE AGENT WILL KEEP RECORDS (WHICH SHALL BE CONCLUSIVE AND BINDING IN
THE ABSENCE OF MANIFEST ERROR) OF PARTICIPATIONS PURCHASED UNDER THIS SECTION
AND WILL IN EACH CASE NOTIFY THE LENDERS FOLLOWING ANY SUCH PURCHASES OR
REPAYMENTS.  EACH LENDER THAT PURCHASES A PARTICIPATION PURSUANT TO THIS SECTION
SHALL FROM AND AFTER SUCH PURCHASE HAVE THE RIGHT TO GIVE ALL NOTICES, REQUESTS,
DEMANDS, DIRECTIONS AND OTHER COMMUNICATIONS UNDER THIS AGREEMENT WITH RESPECT
TO THE PORTION OF THE LOAN, L/C/ OBLIGATION OR OTHER OBLIGATION PURCHASED TO THE
SAME EXTENT AS THOUGH THE PURCHASING LENDER WERE THE ORIGINAL OWNER OF THE
OBLIGATIONS PURCHASED.  IF UNDER ANY APPLICABLE DEBTOR RELIEF LAW, ANY LENDER
RECEIVES A SECURED CLAIM IN LIEU OF A SETOFF TO WHICH THIS SECTION 2.13 APPLIES,
SUCH LENDER SHALL, TO THE EXTENT PRACTICABLE, EXERCISE ITS RIGHTS IN RESPECT OF
SUCH SECURED CLAIM IN A MANNER CONSISTENT WITH THE RIGHTS OF THE LENDERS UNDER
THIS SECTION 2.13 TO SHARE IN THE BENEFITS OF ANY RECOVERY ON SUCH SECURED
CLAIM.


SECTION 2.14  PAYMENTS; COMPUTATIONS.


(A)           PAYMENTS BY THE BORROWER.  EACH PAYMENT OF PRINCIPAL OF AND
INTEREST ON LOANS, L/C OBLIGATIONS AND FEES HEREUNDER (OTHER THAN FEES PAYABLE
DIRECTLY TO THE L/C ISSUERS) SHALL BE PAID NOT LATER THAN 2:00 P.M. ON THE DATE
WHEN DUE, IN FEDERAL OR OTHER FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT AT THE ACCOUNT DESIGNATED BY IT BY NOTICE TO THE BORROWER.  EACH SUCH
PAYMENT SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM,
DEFENSE, RECOUPMENT OR SETOFF AND IRRESPECTIVE OF ANY CLAIM OR DEFENSE TO
PAYMENT WHICH MIGHT IN THE ABSENCE OF THIS PROVISION BE ASSERTED BY THE BORROWER
OR ANY AFFILIATE AGAINST THE ANY AGENT OR ANY LENDER.  PAYMENTS RECEIVED AFTER
2:00 P.M. SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT BUSINESS DAY, AND
ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  EXCEPT FOR PAYMENTS
AND OTHER AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT AND APPLIED IN ACCORDANCE
WITH THE PROVISIONS OF PARAGRAPH (D) BELOW OR REQUIRED TO BE APPLIED IN
ACCORDANCE WITH SECTION 2.09(B)(VI), THE BORROWER SHALL, AT THE TIME IT MAKES
ANY PAYMENTS UNDER THIS AGREEMENT, SPECIFY TO THE ADMINISTRATIVE AGENT THE LOAN,
LETTERS OF CREDIT, FEES OR OTHER AMOUNTS PAYABLE BY THE BORROWER HEREUNDER TO
WHICH SUCH PAYMENT IS TO BE APPLIED (AND IF IT FAILS TO SPECIFY OR IF SUCH
APPLICATION WOULD BE INCONSISTENT WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL, SUBJECT TO PARAGRAPH (D) BELOW, TO SECTION 2.08, TO SECTION
2.09(B)(VI) AND TO SECTION 2.12 , DISTRIBUTE SUCH PAYMENT TO THE LENDERS IN SUCH
MANNER AS THE ADMINISTRATIVE AGENT MAY DEEM REASONABLY APPROPRIATE).  THE
ADMINISTRATIVE AGENT MAY IN ITS SOLE DISCRETION, DISTRIBUTE SUCH PAYMENTS TO THE
APPLICABLE LENDERS ON THE DATE OF RECEIPT THEREOF, IF SUCH PAYMENT IS RECEIVED
PRIOR TO 2:00 P.M.; OTHERWISE THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, DISTRIBUTE SUCH PAYMENT TO THE APPLICABLE LENDERS ON THE DATE OF
RECEIPT THEREOF OR ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY.  WHENEVER ANY
PAYMENT HEREUNDER SHALL BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY, THE DATE
FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS
(IN THE CASE OF EURODOLLAR LOANS) SUCH BUSINESS DAY FALLS IN ANOTHER CALENDAR
MONTH, IN WHICH CASE THE DATE FOR PAYMENT THEREOF SHALL BE THE NEXT PRECEDING
BUSINESS DAY.  IF THE DATE FOR ANY PAYMENT OF PRINCIPAL IS EXTENDED BY OPERATION
OF LAW OR OTHERWISE, INTEREST THEREON SHALL BE PAYABLE FOR SUCH EXTENDED TIME. 
THE BORROWER HEREBY AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO DEBIT ANY
ACCOUNT MAINTAINED BY THE BORROWER WITH THE ADMINISTRATIVE AGENT TO PAY WHEN DUE
ANY AMOUNTS REQUIRED TO BE PAID FROM TIME TO TIME UNDER THIS AGREEMENT.


(B)           DISTRIBUTIONS BY THE ADMINISTRATIVE AGENT.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE IF
PROMPTLY CONFIRMED IN WRITING) FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY
PAYMENT IS DUE TO THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT IN FULL, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE
SUCH PAYMENT IN

70


--------------------------------------------------------------------------------





 


FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE, AND THE ADMINISTRATIVE AGENT MAY,
IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH LENDER ON SUCH
DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE
EXTENT THAT THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT, EACH LENDER SHALL
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO
SUCH LENDER TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH
AMOUNT IS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


(C)           COMPUTATIONS.  ALL COMPUTATIONS OF INTEREST FOR BASE RATE LOANS
WHEN THE BASE RATE IS DETERMINED BY JPMCB’S “PRIME RATE” AND ALL COMPUTATIONS OF
FEES HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE
CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS OF INTEREST SHALL
BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN
MORE INTEREST BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY YEAR). 
INTEREST SHALL ACCRUE FROM AND INCLUDING THE DATE OF BORROWING (OR CONTINUATION
OR CONVERSION) BUT EXCLUDING THE DATE OF PAYMENT; PROVIDED THAT ANY LOAN THAT IS
REPAID ON THE SAME DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.14(A),
BEAR INTEREST FOR ONE DAY.


(D)           CERTAIN PAYMENTS AFTER AN EVENT OF DEFAULT.  THE BORROWER HEREBY
IRREVOCABLY WAIVES THE RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS
IN RESPECT OF THE FINANCE OBLIGATIONS AND ANY PROCEEDS OF COLLATERAL AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AND AGREES THAT,
NOTWITHSTANDING THE PROVISIONS OF SECTION 2.09(B)(VI) AND PARAGRAPH (A) ABOVE,
THE ADMINISTRATIVE AGENT MAY, AND (UPON EITHER (I) THE WRITTEN DIRECTION OF THE
REQUIRED LENDERS OR (II) ACCELERATION OF THE SENIOR CREDIT OBLIGATIONS PURSUANT
TO SECTION 8.02), SHALL APPLY ALL PAYMENTS IN RESPECT OF ANY FINANCE OBLIGATION,
ALL FUNDS IN ANY PREPAYMENT ACCOUNT OR OTHER CASH COLLATERAL ACCOUNT AND ALL
OTHER PROCEEDS OF COLLATERAL ACCORDING TO SECTION 8.03 HEREOF.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


SECTION 3.01  TAXES.


(A)           PAYMENTS NET OF CERTAIN TAXES.  ANY AND ALL PAYMENTS BY ANY LOAN
PARTY TO OR FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER ANY
LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND
ALL PRESENT OR FUTURE TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS,
FEES, WITHHOLDINGS OR SIMILAR CHARGES, AND ALL LIABILITIES WITH RESPECT THERETO,
EXCLUDING, IN THE CASE OF THE ADMINISTRATIVE AGENT AND EACH LENDER, TAXES
IMPOSED ON OR MEASURED BY ITS OVERALL NET INCOME, AND FRANCHISE TAXES IMPOSED ON
IT (IN LIEU OF NET INCOME TAXES), BY THE JURISDICTION (OR ANY POLITICAL
SUBDIVISION THEREOF) UNDER THE LAWS OF WHICH THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, IS ORGANIZED OR MAINTAINS A LENDING OFFICE (ALL SUCH
NON-EXCLUDED TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES,
WITHHOLDINGS OR SIMILAR CHARGES, AND LIABILITIES BEING HEREINAFTER REFERRED TO
AS “TAXES”).  IF THE BORROWER SHALL BE REQUIRED BY ANY LAWS TO DEDUCT ANY TAXES
FROM OR IN RESPECT OF ANY SUM PAYABLE UNDER ANY LOAN DOCUMENT TO THE
ADMINISTRATIVE AGENT OR ANY LENDER, (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION), EACH OF THE
ADMINISTRATIVE AGENT AND SUCH LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL
MAKE SUCH DEDUCTIONS, (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO
THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAWS, AND (IV) WITHIN 30 DAYS AFTER THE DATE OF SUCH PAYMENT, THE BORROWER SHALL
FURNISH TO THE ADMINISTRATIVE AGENT (WHICH SHALL FORWARD THE SAME TO SUCH
LENDER) THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT
THEREOF.

71


--------------------------------------------------------------------------------




 


(B)           OTHER TAXES.  IN ADDITION, THE BORROWER AGREES TO PAY ANY AND ALL
PRESENT OR FUTURE STAMP, COURT OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR
PROPERTY TAXES OR CHARGES OR SIMILAR LEVIES (INCLUDING MORTGAGE RECORDING TAXES)
WHICH ARISE FROM ANY PAYMENT MADE UNDER ANY LOAN DOCUMENT OR FROM THE EXECUTION,
DELIVERY, PERFORMANCE, ENFORCEMENT OR REGISTRATION OF, OR OTHERWISE WITH RESPECT
TO, ANY LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


(C)           GROSS-UP.  IF THE BORROWER SHALL BE REQUIRED TO DEDUCT OR PAY ANY
TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE UNDER ANY LOAN
DOCUMENT TO THE ADMINISTRATIVE AGENT OR ANY LENDER, THE BORROWER SHALL ALSO PAY
TO THE ADMINISTRATIVE AGENT OR TO SUCH LENDER, AS THE CASE MAY BE, AT THE TIME
INTEREST IS PAID, SUCH ADDITIONAL AMOUNT THAT THE ADMINISTRATIVE AGENT OR SUCH
LENDER SPECIFIES IS NECESSARY TO PRESERVE THE AFTER-TAX YIELD (AFTER FACTORING
IN ALL TAXES, INCLUDING TAXES IMPOSED ON OR MEASURED BY NET INCOME) THAT THE
ADMINISTRATIVE AGENT OR SUCH LENDER WOULD HAVE RECEIVED IF SUCH TAXES OR OTHER
TAXES HAD NOT BEEN IMPOSED.


(D)           BORROWER INDEMNIFICATION.  THE BORROWER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER FOR (I) THE FULL AMOUNT OF TAXES AND OTHER
TAXES (INCLUDING ANY TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT AND SUCH LENDER, (II) AMOUNTS PAYABLE UNDER SECTION 3.01(C) AND (III) ANY
LIABILITY (INCLUDING ADDITIONS TO TAX, PENALTIES, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, IN EACH CASE WHETHER OR NOT SUCH TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  PAYMENT UNDER THIS SUBSECTION (D) SHALL BE MADE WITHIN
30 DAYS AFTER THE DATE THE LENDER OR THE ADMINISTRATIVE AGENT MAKES A DEMAND
THEREFOR.


(E)           CERTAIN RECOVERIES.  IF THE AGENT OR ANY LENDER DETERMINES, IN ITS
SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES AS TO WHICH IT HAS
BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.01, IT SHALL PAY TO THE BORROWER
AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 3.01 WITH
RESPECT TO THE TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT INTEREST
(OTHER THAN INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO
SUCH REFUND); PROVIDED, HOWEVER, THAT THE BORROWER, UPON THE REQUEST OF THE
AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS
ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE AGENT OR SUCH LENDER IN THE EVENT THE AGENT OR SUCH LENDER IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH
(E) SHALL NOT BE CONSTRUED TO REQUIRE THE AGENT OR ANY LENDER TO MAKE AVAILABLE
ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS
CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


SECTION 3.02  ILLEGALITY.  IF, ON OR AFTER THE DATE OF THIS AGREEMENT, THE
ADOPTION OF ANY APPLICABLE LAW, OR ANY CHANGE IN ANY APPLICABLE LAW, OR ANY
CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER (OR ITS APPLICABLE LENDING
OFFICE) WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW)
OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY SHALL MAKE IT UNLAWFUL
OR IMPOSSIBLE FOR ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) TO MAKE,
MAINTAIN OR FUND ANY OF ITS EURODOLLAR LOANS AND SUCH LENDER SHALL SO NOTIFY THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL FORTHWITH GIVE NOTICE
THEREOF TO THE OTHER LENDERS AND THE BORROWER, WHEREUPON, UNTIL SUCH LENDER
NOTIFIES THE BORROWER AND THE ADMINISTRATIVE AGENT THAT THE CIRCUMSTANCES GIVING
RISE TO SUCH SUSPENSION NO LONGER EXIST, THE OBLIGATION OF SUCH LENDER TO MAKE
EURODOLLAR LOANS, OR TO CONVERT OUTSTANDING LOANS INTO EURODOLLAR LOANS, SHALL
BE SUSPENDED.  BEFORE GIVING ANY NOTICE TO THE ADMINISTRATIVE AGENT PURSUANT TO
THIS SECTION 3.02, SUCH LENDER SHALL DESIGNATE A DIFFERENT APPLICABLE LENDING
OFFICE IF SUCH DESIGNATION WILL AVOID THE NEED FOR GIVING SUCH NOTICE AND WILL
NOT, IN THE JUDGMENT OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH
LENDER.  IF SUCH NOTICE IS

72


--------------------------------------------------------------------------------





 


GIVEN, EACH EURODOLLAR LOAN OF SUCH LENDER THEN OUTSTANDING SHALL BE CONVERTED
TO A BASE RATE LOAN EITHER (I) ON THE LAST DAY OF THE THEN CURRENT INTEREST
PERIOD APPLICABLE TO SUCH EURODOLLAR LOAN, IF SUCH LENDER MAY LAWFULLY CONTINUE
TO MAINTAIN AND FUND SUCH LOAN TO SUCH DAY OR (II) IMMEDIATELY, IF SUCH LENDER
SHALL DETERMINE THAT IT MAY NOT LAWFULLY CONTINUE TO MAINTAIN AND FUND SUCH LOAN
TO SUCH DAY.


SECTION 3.03  INABILITY TO DETERMINE RATES.  IF ON OR PRIOR TO THE FIRST DAY OF
ANY INTEREST PERIOD FOR ANY EURODOLLAR LOAN:

(I)            THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE) THAT BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET,
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD; OR

(II)           LENDERS HAVING 50% OR MORE OF THE AGGREGATE AMOUNT OF THE
COMMITMENTS ADVISE THE ADMINISTRATIVE AGENT THAT THE LONDON INTERBANK OFFERED
RATE AS DETERMINED BY THE ADMINISTRATIVE AGENT WILL NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH LENDERS OF FUNDING THEIR EURODOLLAR LOANS FOR SUCH
INTEREST PERIOD;

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon, until the Administrative Agent notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended and (ii) each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the then current Interest Period applicable thereto.  Unless the Borrower
notifies the Administrative Agent at least two Business Days before the date of
any Eurodollar Borrowing for which a Notice of Borrowing has previously been
given that it elects not to borrow on such date, such Borrowing shall instead be
made as a Base Rate Borrowing in the same aggregate amount as the requested
Borrowing and shall bear interest for each day from and including the first day
to but excluding the last day of the Interest Period applicable thereto at the
rate applicable to Revolving Base Rate Loans for such day.


SECTION 3.04  INCREASED COSTS AND REDUCED RETURN; CAPITAL ADEQUACY.


(A)           IF ON OR AFTER THE DATE HEREOF, THE ADOPTION OF OR ANY CHANGE IN
ANY APPLICABLE LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF APPLICABLE TO
ANY LENDER (OR ITS APPLICABLE LENDING OFFICE), OR COMPLIANCE BY ANY LENDER (OR
ITS APPLICABLE LENDING OFFICE) WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY,
IN EACH CASE MADE SUBSEQUENT TO THE EFFECTIVE DATE (OR, IF LATER, THE DATE ON
WHICH SUCH LENDER BECOMES A LENDER):

(I)            SHALL SUBJECT SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) TO
ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO ANY LETTER OF CREDIT, ANY
EURODOLLAR LOANS MADE BY IT OR ANY OF ITS NOTES OR ITS OBLIGATION TO MAKE
EURODOLLAR LOANS OR TO PARTICIPATE IN LETTERS OF CREDIT, OR CHANGE THE BASIS OF
TAXATION OF PAYMENTS TO SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) IN
RESPECT THEREOF (EXCEPT FOR (A) TAXES AND OTHER TAXES COVERED BY SECTION 3.01
(INCLUDING TAXES IMPOSED SOLELY BY REASON OF ANY FAILURE OF SUCH LENDER TO
COMPLY WITH ITS OBLIGATIONS UNDER SECTION 10.15) AND (B) CHANGES IN TAXES
MEASURED BY OR IMPOSED UPON THE OVERALL NET INCOME, OR FRANCHISE TAX (IMPOSED IN
LIEU OF SUCH NET INCOME TAX), OF SUCH LENDER OR ITS APPLICABLE LENDING OFFICE,
BRANCH OR ANY AFFILIATE THEREOF));

(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR

73


--------------------------------------------------------------------------------




 

FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR ANY
OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER (OR ITS APPLICABLE
LENDING OFFICE) WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EURODOLLAR RATE HEREUNDER; OR

(III)          SHALL IMPOSE ON SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE)
ANY OTHER CONDITION (EXCLUDING ANY TAX OF ANY KIND WHATSOEVER);

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, converting into, continuing or
maintaining any Eurodollar Loans or issuing or participating in Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower from such Lender, through the
Administrative Agent, in accordance herewith, the Borrower shall be obligated to
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
increased cost or reduced amount receivable.  Each Lender will promptly notify
the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section and will designate a different lending
office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OR THE
BECOMING EFFECTIVE OF, OR ANY CHANGE IN, OR ANY CHANGE BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF IN THE INTERPRETATION OR ADMINISTRATION OF, ANY
APPLICABLE LAW REGARDING CAPITAL ADEQUACY, OR COMPLIANCE BY SUCH LENDER, OR ITS
PARENT CORPORATION, WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S (OR PARENT CORPORATION’S) CAPITAL OR ASSETS AS A
CONSEQUENCE OF ITS COMMITMENTS OR OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT
WHICH SUCH LENDER, OR ITS PARENT CORPORATION, COULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, EFFECTIVENESS, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH
LENDER’S (OR PARENT CORPORATION’S) POLICIES WITH RESPECT TO CAPITAL ADEQUACY),
THEN, UPON NOTICE FROM SUCH LENDER TO THE BORROWER, THE BORROWER SHALL BE
OBLIGATED TO PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER ON AN AFTER-TAX BASIS (AFTER TAKING INTO ACCOUNT
APPLICABLE DEDUCTIONS AND CREDITS IN RESPECT OF THE AMOUNT INDEMNIFIED) FOR SUCH
REDUCTION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE ANY
LENDER PURSUANT TO SUBSECTION (A) ABOVE OR THIS SUBSECTION (B) FOR ANY
ADDITIONAL COSTS OR REDUCTIONS SUFFERED MORE THAN 180 DAYS PRIOR TO THE DATE
SUCH LENDER NOTIFIES THE BORROWER OF THE CIRCUMSTANCES GIVING RISE TO SUCH
ADDITIONAL COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTIONS TO CLAIM
COMPENSATION THEREFOR, AND PROVIDED FURTHER THAT, IF THE CHANGE IN LAW OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF GIVING RISE TO SUCH ADDITIONAL COSTS OR
REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.  EACH
DETERMINATION BY ANY SUCH LENDER OF AMOUNTS OWING UNDER THIS SECTION 3.04 SHALL,
ABSENT MANIFEST ERROR, BE CONCLUSIVE AND BINDING ON THE PARTIES HERETO.


(C)           A CERTIFICATE OF EACH LENDER SETTING FORTH IN REASONABLE DETAIL
SUCH AMOUNT OR AMOUNTS AS SHALL BE NECESSARY TO COMPENSATE SUCH LENDER OR ITS
HOLDING COMPANY AS SPECIFIED IN SUBSECTION (A) OR (B) ABOVE, AS THE CASE MAY BE,
SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWER SHALL PAY EACH LENDER OR THE L/C ISSUER THE AMOUNT SHOWN AS
DUE ON ANY SUCH CERTIFICATE DELIVERED BY IT WITHIN 10 BUSINESS DAYS AFTER
RECEIPT OF THE SAME.


(D)           PROMPTLY AFTER ANY LENDER BECOMES AWARE OF ANY CIRCUMSTANCE THAT
WILL, IN ITS REASONABLE JUDGMENT, RESULT IN A REQUEST FOR INCREASED COMPENSATION
PURSUANT TO THIS SECTION 3.04, SUCH LENDER SHALL NOTIFY THE BORROWER THEREOF. 
FAILURE ON THE PART OF ANY LENDER SO TO NOTIFY THE BORROWER OR

74


--------------------------------------------------------------------------------




 


TO DEMAND COMPENSATION FOR ANY INCREASED COSTS OR REDUCTION IN AMOUNTS RECEIVED
OR RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL WITH RESPECT TO ANY PERIOD SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND COMPENSATION WITH
RESPECT TO SUCH PERIOD OR ANY OTHER PERIOD, EXCEPT AS EXPRESSLY OTHERWISE
PROVIDED ABOVE.  THE PROTECTION OF THIS SECTION 3.04 SHALL BE AVAILABLE TO EACH
LENDER REGARDLESS OF ANY POSSIBLE CONTENTION OF THE INVALIDITY OR
INAPPLICABILITY OF THE LAW, RULE, REGULATION, GUIDELINE OR OTHER CHANGE OR
CONDITION WHICH SHALL HAVE OCCURRED OR BEEN IMPOSED.


SECTION 3.05  FUNDING LOSSES.  THE BORROWER SHALL INDEMNIFY EACH LENDER AGAINST
ANY LOSS OR EXPENSE (BUT EXCLUDING IN ANY EVENT LOSS OF ANTICIPATED PROFIT)
WHICH SUCH LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (I) ANY FAILURE BY
ANY BORROWER TO FULFILL ON THE DATE OF ANY BORROWING HEREUNDER THE APPLICABLE
CONDITIONS SET FORTH IN ARTICLE IV, (II) ANY FAILURE BY THE BORROWER TO BORROW
OR TO CONVERT OR CONTINUE ANY LOAN HEREUNDER AFTER IRREVOCABLE NOTICE OF SUCH
BORROWING, CONVERSION OR CONTINUATION HAS BEEN GIVEN PURSUANT TO SECTION 2.02 OR
2.07, (III) ANY PAYMENT, PREPAYMENT OR CONVERSION OF A EURODOLLAR LOAN, WHETHER
VOLUNTARY OR INVOLUNTARY, PURSUANT TO ANY OTHER PROVISION OF THIS AGREEMENT OR
OTHERWISE MADE ON A DATE OTHER THAN THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO, (IV) ANY DEFAULT IN PAYMENT OR PREPAYMENT OF THE PRINCIPAL
AMOUNT OF ANY LOAN OR ANY PART THEREOF OR INTEREST ACCRUED THEREON, AS AND WHEN
DUE AND PAYABLE (AT THE DUE DATE THEREOF, BY IRREVOCABLE NOTICE OF PREPAYMENT OR
OTHERWISE) OR (V) THE ASSIGNMENT OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE
BORROWER PURSUANT TO SECTION 2.10(E), INCLUDING, IN EACH SUCH CASE, ANY LOSS OR
REASONABLE EXPENSE SUSTAINED OR INCURRED OR TO BE SUSTAINED OR INCURRED IN
LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD PARTIES ACQUIRED TO EFFECT OR
MAINTAIN SUCH LOAN OR ANY PART THEREOF AS A EURODOLLAR LOAN.  SUCH LOSS OR
REASONABLE EXPENSE SHALL INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY, AS
REASONABLY DETERMINED BY SUCH LENDER, OF (I) ITS COST OF OBTAINING THE FUNDS FOR
THE LOAN BEING PAID, PREPAID, CONVERTED, NOT BORROWED OR ASSIGNED (BASED ON THE
APPLICABLE LONDON INTERBANK OFFERED RATE), FOR THE PERIOD FROM THE DATE OF SUCH
PAYMENT, PREPAYMENT, CONVERSION, FAILURE TO BORROW, CONVERT OR CONTINUE TO THE
LAST DAY OF THE INTEREST PERIOD FOR SUCH LOAN (OR, IN THE CASE OF A FAILURE TO
BORROW, THE INTEREST PERIOD FOR SUCH LOAN WHICH WOULD HAVE COMMENCED ON THE DATE
OF SUCH FAILURE TO BORROW, CONVERT OR CONTINUE) OR ASSIGNMENT OVER (II) THE
AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD BE
REALIZED BY SUCH LENDER IN REEMPLOYING THE FUNDS SO PAID, PREPAID, CONVERTED,
NOT BORROWED, CONVERTED OR CONTINUED FOR SUCH PERIOD OR INTEREST PERIOD OR
ASSIGNMENT, AS THE CASE MAY BE.  A CERTIFICATE OF ANY LENDER SETTING FORTH ANY
AMOUNT OR AMOUNTS WHICH SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS
SECTION 3.05 SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


SECTION 3.06  BASE RATE LOANS SUBSTITUTED FOR AFFECTED EURODOLLAR LOANS.  IF (I)
THE OBLIGATION OF ANY LENDER TO MAKE, OR TO CONTINUE OR CONVERT OUTSTANDING
LOANS AS OR TO, EURODOLLAR LOANS HAS BEEN SUSPENDED PURSUANT TO SECTION 3.02 OR
(II) ANY LENDER HAS DEMANDED COMPENSATION UNDER SECTION 3.01 OR 3.04 WITH
RESPECT TO ITS EURODOLLAR LOANS, AND IN ANY SUCH CASE THE BORROWER SHALL, BY AT
LEAST FIVE BUSINESS DAYS’ PRIOR NOTICE TO SUCH LENDER THROUGH THE ADMINISTRATIVE
AGENT, HAVE ELECTED THAT THE PROVISIONS OF THIS SECTION 3.06 SHALL APPLY TO SUCH
LENDER, THEN, UNLESS AND UNTIL SUCH LENDER NOTIFIES THE BORROWER THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION OR DEMAND FOR COMPENSATION NO
LONGER EXIST, ALL LOANS WHICH WOULD OTHERWISE BE MADE BY SUCH LENDER AS (OR
CONTINUED AS OR CONVERTED TO) EURODOLLAR LOANS SHALL INSTEAD BE BASE RATE LOANS
(ON WHICH INTEREST AND PRINCIPAL SHALL BE PAYABLE CONTEMPORANEOUSLY WITH THE
RELATED EURODOLLAR LOANS OF THE OTHER LENDERS).  IF SUCH LENDER NOTIFIES THE
BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION OR DEMAND FOR
COMPENSATION NO LONGER EXIST, THE PRINCIPAL AMOUNT OF EACH SUCH BASE RATE LOAN
SHALL BE CONVERTED INTO A EURODOLLAR LOAN ON THE FIRST DAY OF THE NEXT
SUCCEEDING INTEREST PERIOD APPLICABLE TO THE RELATED EURODOLLAR LOANS OF THE
OTHER LENDERS.


SECTION 3.07  SURVIVAL.  ALL OF THE BORROWER’S OBLIGATIONS UNDER THIS ARTICLE
III SHALL SURVIVE TERMINATION OF THE COMMITMENTS AND REPAYMENT OF ALL OTHER
FINANCE OBLIGATIONS HEREUNDER.

75


--------------------------------------------------------------------------------



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


SECTION 4.01  CONDITIONS TO INITIAL CREDIT EXTENSION.  THE OBLIGATION OF EACH
LENDER TO MAKE A LOAN OR ISSUE A LETTER OF CREDIT ON THE CLOSING DATE IS SUBJECT
TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


(A)           EXECUTED LOAN DOCUMENTS.  RECEIPT BY THE ADMINISTRATIVE AGENT OF
DULY EXECUTED COPIES OF:  (I) THIS AGREEMENT; (II) THE NOTES; (III) THE
GUARANTY; (IV) THE COLLATERAL DOCUMENTS AND (V) ALL OTHER LOAN DOCUMENTS, EACH
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE SYNDICATION AGENT.


(B)           LEGAL MATTERS.  ALL LEGAL MATTERS INCIDENT TO THIS AGREEMENT AND
THE BORROWINGS HEREUNDER SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT AND TO FRIED FRANK HARRIS SHRIVER & JACOBSON, LLP,
COUNSEL FOR THE ADMINISTRATIVE AGENT.


(C)           ORGANIZATION DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED: (I) A COPY OF THE ORGANIZATION DOCUMENTS, INCLUDING ALL AMENDMENTS
THERETO, OF EACH LOAN PARTY, CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF
STATE OR OTHER APPLICABLE GOVERNMENTAL AUTHORITY OF ITS RESPECTIVE JURISDICTION
OF ORGANIZATION; (II) A CERTIFICATE AS TO THE GOOD STANDING OF EACH LOAN PARTY,
AS OF A RECENT DATE, FROM THE SECRETARY OF STATE OR OTHER APPLICABLE AUTHORITY
OF ITS RESPECTIVE JURISDICTION OF ORGANIZATION AND FROM EACH OTHER STATE IN
WHICH SUCH LOAN PARTY IS QUALIFIED OR IS REQUIRED TO BE QUALIFIED TO DO
BUSINESS; (III) A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH
LOAN PARTY DATED THE CLOSING DATE AND CERTIFYING (A) THAT THE ORGANIZATION
DOCUMENTS OF SUCH LOAN PARTY HAVE NOT BEEN AMENDED SINCE THE DATE OF THE LAST
AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF GOOD STANDING FROM ITS
JURISDICTION OF ORGANIZATION FURNISHED PURSUANT TO CLAUSE (II) ABOVE; (B) THAT
ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE AGREEMENT OF LIMITED
PARTNERSHIP, OPERATING AGREEMENT OR BY-LAWS OF SUCH LOAN PARTY, AS APPLICABLE,
AS IN EFFECT ON THE CLOSING DATE AND AT ALL TIMES SINCE A DATE PRIOR TO THE DATE
OF THE RESOLUTIONS DESCRIBED IN CLAUSE (C) BELOW, (C) THAT ATTACHED THERETO IS A
TRUE AND COMPLETE COPY OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OR
OTHER GOVERNING BODY OF SUCH LOAN PARTY AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS TO BE A PARTY AND, IN THE CASE
OF THE BORROWER, THE BORROWINGS HEREUNDER, AND THAT SUCH RESOLUTIONS HAVE NOT
BEEN MODIFIED, RESCINDED OR AMENDED AND ARE IN FULL FORCE AND EFFECT; AND (D) AS
TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER EXECUTING ANY LOAN
DOCUMENT; (IV) A CERTIFICATE OF ANOTHER OFFICER AS TO THE INCUMBENCY AND
SPECIMEN SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY EXECUTING THE
CERTIFICATE PURSUANT TO CLAUSE (III) ABOVE; AND (V) SUCH OTHER CORPORATE OR
OTHER CONSTITUTIVE OR ORGANIZATIONAL DOCUMENTS AS THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT OR FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP, COUNSEL FOR
THE ADMINISTRATIVE AGENT, MAY REASONABLY REQUEST.


(D)           OFFICER’S CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY A RESPONSIBLE
OFFICER OF EACH OF HOLDINGS AND THE BORROWER, CONFIRMING COMPLIANCE WITH THE
CONDITIONS PRECEDENT SET FORTH IN PARAGRAPHS (B) AND (C) OF SECTION 4.04 AND
(II) A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY A RESPONSIBLE OFFICER
OF EACH OTHER LOAN PARTY, CONFIRMING COMPLIANCE WITH THE CONDITION PRECEDENT SET
FORTH IN PARAGRAPH (B) OF SECTION 4.04.


(E)           OPINIONS OF COUNSEL.  ON THE CLOSING DATE, THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION OF SULLIVAN & CROMWELL
LLP, SPECIAL COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND EACH LENDER, DATED THE CLOSING DATE, SUBSTANTIALLY IN
THE FORM OF EXHIBIT E HERETO AND COVERING SUCH ADDITIONAL MATTERS INCIDENT TO
THE

76


--------------------------------------------------------------------------------





TRANSACTIONS CONTEMPLATED HEREBY AS THE ADMINISTRATIVE AGENT OR THE SYNDICATION
AGENT MAY REASONABLY REQUEST.


(F)            CAPITALIZATION.  THE ADMINISTRATIVE AGENT AND THE SYNDICATION
AGENT SHALL BE SATISFIED IN THEIR REASONABLE JUDGMENT THAT PARENT HOLDINGS OWNS
ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF HOLDINGS, THAT
HOLDINGS OWNS ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF THE
BORROWER AND THAT THE BORROWER OR ONE OR MORE WHOLLY-OWNED SUBSIDIARIES OWNS ALL
OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF, EACH OF THE BORROWER’S
SUBSIDIARIES, IN EACH CASE FREE OF ANY LIEN, CHARGE OR ENCUMBRANCE NOT PERMITTED
HEREUNDER AND THE ORGANIZATION DOCUMENTS OF EACH LOAN PARTY.


(G)           REFINANCING OF CERTAIN EXISTING INDEBTEDNESS; OTHER INDEBTEDNESS. 
ON THE CLOSING DATE, THE COMMITMENTS UNDER ALL REFINANCED AGREEMENTS SHALL HAVE
BEEN TERMINATED, THE REFINANCING SHALL HAVE BEEN CONSUMMATED AND ALL LOANS
OUTSTANDING UNDER THE REFINANCED AGREEMENTS SHALL HAVE BEEN REPAID IN FULL
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS NOT YET DUE AND PAYABLE),
TOGETHER WITH ACCRUED INTEREST THEREON (INCLUDING, WITHOUT LIMITATION, ANY
PREPAYMENT PREMIUM), ALL LETTERS OF CREDIT ISSUED THEREUNDER SHALL HAVE BEEN
TERMINATED, BACKSTOPPED THROUGH THE ISSUANCE OF LETTERS OF CREDIT HEREUNDER OR
CASH COLLATERALIZED OR SHALL HAVE BECOME LETTERS OF CREDIT HEREUNDER AND ALL
OTHER AMOUNTS OWING PURSUANT TO EACH REFINANCED AGREEMENT SHALL HAVE BEEN REPAID
IN FULL, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE IN FORM,
SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO IT THAT THE MATTERS SET FORTH IN
THIS SUBSECTION (G) HAVE BEEN SATISFIED AT SUCH TIME.  IN ADDITION, ON THE
CLOSING DATE, THE CREDITORS UNDER EACH REFINANCED AGREEMENT SHALL HAVE
TERMINATED AND RELEASED ALL APPLICABLE LIENS ON THE CAPITAL STOCK OF AND ASSETS
OWNED BY THE BORROWER AND ITS SUBSIDIARIES, AND THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED ALL SUCH RELEASES AS MAY HAVE BEEN REQUESTED BY THE ADMINISTRATIVE
AGENT OR THE SYNDICATION AGENT, WHICH RELEASES SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT.


(H)           PERFECTION OF PERSONAL PROPERTY SECURITY INTERESTS AND PLEDGES;
SEARCH REPORTS.  ON OR PRIOR TO THE CLOSING DATE, THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED:

(I)            A PERFECTION CERTIFICATE FROM EACH LOAN PARTY;

(II)           APPROPRIATE FINANCING STATEMENTS (FORM UCC-1 OR SUCH OTHER
FINANCING STATEMENTS OR SIMILAR NOTICES AS SHALL BE REQUIRED BY LOCAL LAW)
AUTHENTICATED AND AUTHORIZED FOR FILING UNDER THE UNIFORM COMMERCIAL CODE OR
OTHER APPLICABLE LOCAL LAW OF EACH JURISDICTION IN WHICH THE FILING OF A
FINANCING STATEMENT OR GIVING OF NOTICE MAY BE REQUIRED, OR REASONABLY REQUESTED
BY THE ADMINISTRATIVE AGENT OR THE SYNDICATION AGENT, TO PERFECT THE SECURITY
INTERESTS INTENDED TO BE CREATED BY THE COLLATERAL DOCUMENTS;

(III)          COPIES OF REPORTS FROM CT CORPORATION OR ANOTHER INDEPENDENT
SEARCH SERVICE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT LISTING ALL
EFFECTIVE FINANCING STATEMENTS, NOTICES OF TAX, PBGC OR JUDGMENT LIENS OR
SIMILAR NOTICES THAT NAME THE BORROWER, ANY OTHER LOAN PARTY, AS SUCH (UNDER ITS
PRESENT NAME AND ANY PREVIOUS NAME AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT
OR THE SYNDICATION AGENT, UNDER ANY TRADE NAMES), AS DEBTOR OR SELLER THAT ARE
FILED IN THE JURISDICTIONS REFERRED TO IN CLAUSE (II) ABOVE OR IN ANY OTHER
JURISDICTION HAVING FILES WHICH MUST BE SEARCHED IN ORDER TO DETERMINE FULLY THE
EXISTENCE OF THE UNIFORM COMMERCIAL CODE SECURITY INTERESTS, NOTICES OF THE
FILING OF FEDERAL TAX LIENS (FILED PURSUANT TO SECTION 6323 OF THE CODE), LIENS
OF THE PBGC (FILED PURSUANT TO SECTION 4068 OF ERISA) OR JUDGMENT LIENS ON ANY
COLLATERAL, TOGETHER WITH COPIES OF SUCH FINANCING STATEMENTS, NOTICES OF TAX,
PBGC OR JUDGMENT LIENS OR SIMILAR NOTICES (NONE OF WHICH SHALL COVER THE
COLLATERAL EXCEPT TO THE EXTENT EVIDENCING PERMITTED LIENS OR FOR WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED

77


--------------------------------------------------------------------------------




TERMINATION STATEMENTS (FORM UCC-3 OR SUCH OTHER TERMINATION STATEMENTS AS SHALL
BE REQUIRED BY LOCAL LAW) AUTHENTICATED AND AUTHORIZED FOR FILING);

(IV)          SEARCHES OF OWNERSHIP OF INTELLECTUAL PROPERTY IN THE APPROPRIATE
GOVERNMENTAL OFFICES AND SUCH PATENT, TRADEMARK AND/OR COPYRIGHT FILINGS AS MAY
BE REQUESTED BY THE COLLATERAL AGENT TO THE EXTENT NECESSARY OR REASONABLY
ADVISABLE TO PERFECT THE COLLATERAL AGENT’S SECURITY INTERESTS IN INTELLECTUAL
PROPERTY COLLATERAL;

(V)           ALL OF THE PLEDGED COLLATERAL, WHICH PLEDGED COLLATERAL SHALL BE
IN SUITABLE FORM FOR TRANSFER BY DELIVERY, OR SHALL BE ACCOMPANIED BY DULY
EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK, WITH SIGNATURES
APPROPRIATELY GUARANTEED, ACCOMPANIED IN EACH CASE BY ANY REQUIRED TRANSFER TAX
STAMPS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT; AND

(VI)          EVIDENCE OF THE COMPLETION OF ALL OTHER FILINGS AND RECORDINGS OF
OR WITH RESPECT TO THE COLLATERAL DOCUMENTS AND OF ALL OTHER ACTIONS AS MAY BE
NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT OR THE SYNDICATION
AGENT, DESIRABLE TO PERFECT THE SECURITY INTERESTS INTENDED TO BE CREATED BY THE
COLLATERAL DOCUMENTS.


(I)            EVIDENCE OF INSURANCE.  RECEIPT BY THE ADMINISTRATIVE AGENT OF
COPIES OF INSURANCE POLICIES OR CERTIFICATES OF INSURANCE OF THE LOAN PARTIES
AND THEIR SUBSIDIARIES EVIDENCING LIABILITY AND CASUALTY INSURANCE MEETING THE
REQUIREMENTS SET FORTH IN THE LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED TO,
NAMING THE COLLATERAL AGENT AS ADDITIONAL INSURED AND LOSS PAYEE ON BEHALF OF
THE LENDERS.


(J)            CONSENTS AND APPROVALS.  ON THE CLOSING DATE, ALL NECESSARY
GOVERNMENTAL (DOMESTIC OR FOREIGN), REGULATORY AND MATERIAL THIRD PARTY
APPROVALS IN CONNECTION WITH THE TRANSACTION SHALL HAVE BEEN OBTAINED AND REMAIN
IN FULL FORCE AND EFFECT, AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED,
IN EACH CASE WITHOUT ANY ACTION BEING TAKEN BY ANY AUTHORITY THAT COULD
RESTRAIN, PREVENT OR IMPOSE ANY MATERIAL ADVERSE CONDITIONS ON ANY OF THE GROUP
COMPANIES OR THE TRANSACTION OR THAT COULD SEEK TO RESTRAIN OR THREATEN ANY OF
THE FOREGOING, AND NO LAW SHALL BE APPLICABLE WHICH IN THE REASONABLE JUDGMENT
OF THE ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT COULD HAVE SUCH EFFECT.


(K)           LITIGATION; JUDGMENTS.  ON THE CLOSING DATE, THERE SHALL BE NO
ACTION, SUIT, INVESTIGATION OR PROCEEDING PENDING OR, TO THE KNOWLEDGE OF ANY OF
THE GROUP COMPANIES, THREATENED THAT IN ANY CASE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE
EFFECT OR THAT SEEKS TO RESTRAIN OR ENJOIN THE TRANSACTION.


(L)            MATERIAL ADVERSE EFFECT.  THERE SHALL HAVE BEEN NO CHANGE,
OCCURRENCE OR DEVELOPMENT SINCE OCTOBER 31, 2005 THAT IN ANY CASE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, A MATERIAL ADVERSE EFFECT


(M)          PAYMENT OF FEES.  ALL COSTS, FEES AND EXPENSES DUE TO THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE COLLATERAL AGENT AND THE
LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID.


(N)           COUNSEL FEES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FULL
PAYMENT FROM THE BORROWER OF ALL ATTORNEY COSTS OF THE ADMINISTRATIVE AGENT TO
THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE, PLUS SUCH ADDITIONAL
AMOUNTS OF ATTORNEY COSTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF
ATTORNEY COSTS INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS
(PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF
ACCOUNTS BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT).

78


--------------------------------------------------------------------------------





(O)           REVOLVING AVAILABILITY.  AFTER GIVING EFFECT TO ALL CREDIT
EXTENSIONS OCCURRING ON THE CLOSING DATE, THE AGGREGATE UNUSED REVOLVING
COMMITMENTS SHALL EXCEED THE AGGREGATE AMOUNT OF ALL REVOLVING OUTSTANDINGS BY
AT LEAST $40,000,000.

The documents referred to in this Section 4.01 shall be delivered to the
Administrative Agent no later than the Closing Date.  The certificates and
opinions referred to in this Section 4.01 shall be dated the Closing Date.


SECTION 4.02  DETERMINATION OF CONDITIONS TO INITIAL CREDIT EXTENSION.  FOR
PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS SPECIFIED IN SECTION
4.01, EACH LENDER SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED, ACCEPTED OR BE
SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER REQUIRED HEREUNDER TO BE CONSENTED
TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO THE LENDERS UNLESS AN OFFICER
OF THE ADMINISTRATIVE AGENT RESPONSIBLE FOR THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS SHALL HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE INITIAL
BORROWING HEREUNDER SPECIFYING ITS OBJECTION THERETO AND SUCH LENDER SHALL NOT
HAVE MADE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S RATABLE SHARE OF
SUCH BORROWING.

Promptly after the Closing Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders of the Closing Date, and such notice shall be
conclusive and binding on all parties hereto.


SECTION 4.03  CONDITIONS TO CREDIT EXTENSION TO FUND CASH MERGER CONSIDERATION.
 THE OBLIGATION OF EACH LENDER TO MAKE A LOAN THE PROCEEDS OF WHICH WILL BE USED
TO FUND PAYMENT OF THE CASH PORTION OF THE CONSIDERATION PAYABLE FOR LIPMAN
CAPITAL STOCK UNDER THE MERGER AGREEMENT IS SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS:


(A)           CONSUMMATION OF THE MERGER.  THERE SHALL HAVE BEEN DELIVERED TO
THE ADMINISTRATIVE AGENT TRUE AND CORRECT COPIES OF THE FINAL MERGER DOCUMENTS,
CERTIFIED AS SUCH BY AN APPROPRIATE OFFICER OF THE BORROWER.  NOT LATER THAN
11:59 PM (LOCAL TIME IN TEL AVIV, ISRAEL) ON THE THIRD NEW YORK BUSINESS DAY
AFTER THE DATE OF THE INITIAL TERM B BORROWING, THE MERGER SHALL HAVE BEEN
CONSUMMATED IN ACCORDANCE WITH THE MERGER DOCUMENTS (WITHOUT GIVING EFFECT TO
ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER WITH RESPECT THERETO, INCLUDING,
BUT NOT LIMITED TO, ANY MODIFICATION, AMENDMENT, SUPPLEMENT OR WAIVER RELATING
TO ANY DISCLOSURE SCHEDULE OR EXHIBIT, UNLESS CONSENTED TO BY THE ADMINISTRATIVE
AGENT) AND IN ACCORDANCE WITH ALL APPLICABLE LAWS.


(B)           CERTIFICATE OF MERGER.  ON THE CLOSING DATE, THE REGISTRAR OF
COMPANIES OF THE STATE OF ISRAEL SHALL HAVE ISSUED A CERTIFICATE EVIDENCING THE
COMPLETION OF THE MERGER IN ACCORDANCE WITH SECTION 323(5) OF THE ISRAELI
COMPANIES LAW.


SECTION 4.04  CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION OF ANY LENDER
TO MAKE A LOAN ON THE OCCASION OF ANY BORROWING, AND THE OBLIGATION OF ANY L/C
ISSUER TO ISSUE (OR RENEW OR EXTEND THE TERM OF) ANY LETTER OF CREDIT, IS
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


(A)           NOTICE.  THE BORROWER SHALL HAVE DELIVERED (I) IN THE CASE OF ANY
REVOLVING OR TERM LOAN, TO THE ADMINISTRATIVE AGENT, AN APPROPRIATE NOTICE OF
BORROWING, DULY EXECUTED AND COMPLETED, BY THE TIME SPECIFIED IN, AND OTHERWISE
AS PERMITTED BY, SECTION 2.02, (II) IN THE CASE OF ANY LETTER OF CREDIT, TO THE
L/C ISSUER, AN APPROPRIATE LETTER OF CREDIT REQUEST DULY EXECUTED AND COMPLETED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.05, AND (III) IN THE CASE OF ANY
SWING LINE LOAN, TO THE SWING LINE LENDER, A SWING LINE LOAN REQUEST, DULY
EXECUTED AND COMPLETED, BY THE TIME SPECIFIED IN SECTION 2.02.

79


--------------------------------------------------------------------------------





(B)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN ANY LOAN DOCUMENT ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AT AND AS IF MADE AS OF SUCH DATE EXCEPT TO THE EXTENT
THEY EXPRESSLY RELATE TO AN EARLIER DATE.


(C)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR BE
CONTINUING EITHER PRIOR TO OR AFTER GIVING EFFECT THERETO.


(D)           AVAILABILITY.  IMMEDIATELY AFTER GIVING EFFECT TO THE MAKING OF A
REVOLVING LOAN (AND THE APPLICATION OF THE PROCEEDS THEREOF) OR TO THE ISSUANCE
OF A LETTER OF CREDIT, AS THE CASE MAY BE, (I) THE SUM OF THE REVOLVING LOANS
OUTSTANDING PLUS ALL L/C OBLIGATIONS OUTSTANDING PLUS ALL SWING LINE LOANS
OUTSTANDING SHALL NOT EXCEED THE REVOLVING COMMITTED AMOUNT, (II) THE SUM OF L/C
OBLIGATIONS OUTSTANDING SHALL NOT EXCEED THE L/C SUBLIMIT AND (III) THE SUM OF
ALL SWING LINE LOANS OUTSTANDING SHALL NOT EXCEED THE SWING LINE COMMITTED
AMOUNT.

The delivery of each Notice of Borrowing, Swing Line Loan Request and each
Letter of Credit Request shall constitute a representation and warranty by the
Loan Parties of the correctness of the matters specified in subsections (b), (c)
and (d) above.


SECTION 4.05  CONDITIONS PRECEDENT TO FACILITIES INCREASE.  NO FACILITIES
INCREASE SHALL BECOME EFFECTIVE PRIOR TO THE SATISFACTION OF ALL OF THE
FOLLOWING CONDITIONS PRECEDENT:


(A)           CERTAIN DOCUMENTS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON
OR PRIOR TO THE FACILITIES INCREASE DATE FOR SUCH FACILITIES INCREASE EACH OF
THE FOLLOWING, EACH DATED SUCH FACILITIES INCREASE DATE UNLESS OTHERWISE
INDICATED OR AGREED TO BY THE ADMINISTRATIVE AGENT AND EACH IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT:

(I)            WRITTEN COMMITMENTS DULY EXECUTED BY EXISTING LENDERS (OR THEIR
AFFILIATES OR APPROVED FUNDS) OR ELIGIBLE ASSIGNEES IN AN AGGREGATE AMOUNT EQUAL
TO THE AMOUNT OF THE PROPOSED FACILITIES INCREASE (AS AGREED BETWEEN THE
BORROWER AND THE ADMINISTRATIVE AGENT BUT IN ANY CASE NOT TO EXCEED, IN THE
AGGREGATE FOR ALL SUCH FACILITIES INCREASES, THE MAXIMUM AMOUNT SET FORTH IN
SECTION 2.10(A)) AND, IN THE CASE OF EACH SUCH ELIGIBLE ASSIGNEE OR AFFILIATE OR
APPROVED FUND THAT IS NOT AN EXISTING LENDER, AN ASSIGNMENT AND ASSUMPTION IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND DULY
EXECUTED BY THE BORROWER, THE ADMINISTRATIVE AGENT AND SUCH AFFILIATE, APPROVED
FUND OR ELIGIBLE ASSIGNEE;

(II)           AN AMENDMENT TO THIS AGREEMENT (INCLUDING TO SCHEDULE 2.01),
EFFECTIVE AS OF THE FACILITIES INCREASE DATE AND EXECUTED BY THE BORROWER AND
THE ADMINISTRATIVE AGENT, TO THE EXTENT NECESSARY TO IMPLEMENT TERMS AND
CONDITIONS OF THE FACILITIES INCREASE (INCLUDING INTEREST RATES, FEES AND
SCHEDULED REPAYMENT DATES AND MATURITY), AS AGREED BY THE BORROWER AND THE
ADMINISTRATIVE AGENT BUT, WHICH, IN ANY CASE, EXCEPT FOR INTEREST, FEES,
SCHEDULED REPAYMENT DATES AND MATURITY, SHALL NOT BE APPLIED MATERIALLY
DIFFERENTLY TO THE FACILITIES INCREASE AND THE REVOLVING LOANS AND TERM B LOANS
OUTSTANDING IMMEDIATELY PRIOR TO THE FACILITIES INCREASE;

(III)          CERTIFIED COPIES OF RESOLUTIONS OF THE BOARD OF DIRECTORS OF EACH
LOAN PARTY APPROVING THE CONSUMMATION OF SUCH FACILITIES INCREASE AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE CORRESPONDING AMENDMENTS TO THIS
AGREEMENT AND THE OTHER DOCUMENTS TO BE EXECUTED IN CONNECTION THEREWITH;

(IV)          A FAVORABLE OPINION OF COUNSEL FOR THE LOAN PARTIES, ADDRESSED TO
THE ADMINISTRATIVE AGENT AND THE LENDERS AND IN FORM AND SUBSTANCE AND FROM
COUNSEL REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND

80


--------------------------------------------------------------------------------




(V)           SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST OR AS ANY LENDER PARTICIPATING IN SUCH FACILITIES INCREASE MAY REQUIRE
AS A CONDITION TO ITS COMMITMENT IN SUCH FACILITIES INCREASE.


(B)           FEES AND EXPENSES PAID.  THERE SHALL HAVE BEEN PAID TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS (INCLUDING ANY PERSON BECOMING A LENDER AS PART OF SUCH FACILITIES
INCREASE ON SUCH FACILITIES INCREASE DATE), AS APPLICABLE, ALL FEES AND EXPENSES
(INCLUDING REASONABLE ATTORNEY COSTS) DUE AND PAYABLE ON OR BEFORE THE
FACILITIES INCREASE DATE.


(C)           CONDITIONS TO EACH LOAN AND LETTER OF CREDIT.  (I) THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 4.04 SHALL HAVE BEEN SATISFIED BOTH BEFORE AND
AFTER GIVING EFFECT TO SUCH FACILITIES INCREASE, (II) SUCH FACILITIES INCREASE
SHALL BE MADE ON THE TERMS AND CONDITIONS SET FORTH IN SECTION 2.10(A) AND (III)
THE BORROWER SHALL BE IN COMPLIANCE WITH SECTION 7.17 ON SUCH FACILITIES
INCREASE DATE FOR THE MOST RECENTLY ENDED FISCAL QUARTER ON A PRO-FORMA BASIS
BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH FACILITIES INCREASE.


(D)           YIELD MAINTENANCE.  (I) THE “ALL-IN YIELD” OF SUCH FACILITIES
INCREASE FOR THE TERM B COMMITMENTS OR REVOLVING COMMITMENTS SHALL NOT EXCEED
SUCH “ALL-IN YIELD” (ON A “MARKED-TO-MARKET” BASIS) FOR THE TERM B LOANS OR
REVOLVING CREDIT LOANS OUTSTANDING ON THE FACILITIES INCREASE DATE (AFTER GIVING
EFFECT TO ANY INCREASE IN THE APPLICABLE MARGIN APPLICABLE TO THE EXISTING TERM
B LOANS AND REVOLVING CREDIT LOANS BECOMING EFFECTIVE ON THE FACILITIES INCREASE
DATE) AND (II) AS OF SUCH FACILITIES INCREASE DATE, THE WEIGHTED AVERAGE LIFE TO
MATURITY OF SUCH FACILITIES INCREASE FOR THE TERM B LOANS OR REVOLVING CREDIT
LOANS SHALL NOT BE SHORTER THAN THE REMAINING WEIGHTED AVERAGE LIFE TO MATURITY
FOR THE TERM B LOANS OR REVOLVING CREDIT LOANS OUTSTANDING IMMEDIATELY PRIOR TO
SUCH FACILITIES INCREASE.


ARTICLE V
REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:


SECTION 5.01  EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS.  EACH
GROUP COMPANY (I) IS DULY ORGANIZED OR FORMED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
ORGANIZATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY AND ALL REQUISITE
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO (A) OWN ITS
ASSETS AND CARRY ON ITS BUSINESS AND (B) EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, (III) IS DULY
QUALIFIED AND IS LICENSED AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION OR LICENSE, AND (IV) IS IN
COMPLIANCE WITH ALL LAWS; EXCEPT IN EACH CASE REFERRED TO IN CLAUSE (II)(A),
(III) OR (IV), TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.02  AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH SUCH PERSON IS
PARTY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP, LIMITED
LIABILITY COMPANY OR OTHER ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (I)
CONTRAVENE THE TERMS OF ANY OF SUCH PERSON’S ORGANIZATION DOCUMENTS, (II)
CONFLICT WITH OR RESULT IN ANY BREACH OR CONTRAVENTION OF, OR THE CREATION OF
ANY LIEN UNDER, ANY CONTRACTUAL OBLIGATION TO WHICH SUCH PERSON IS A PARTY OR
ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ANY
ARBITRAL AWARD TO WHICH SUCH PERSON OR ITS PROPERTY IS SUBJECT OR (III)

81


--------------------------------------------------------------------------------





VIOLATE ANY LAW, EXCEPT IN ANY CASE FOR SUCH VIOLATIONS WHICH COULD NOT
REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL
ADVERSE EFFECT.


SECTION 5.03  GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  EXCEPT FOR FILINGS
NECESSARY TO PERFECT THE LIENS IN FAVOR OF THE COLLATERAL AGENT IN THE
COLLATERAL AND TO RELEASE LIENS IN RESPECT OF THE REFINANCED AGREEMENTS AND
OTHER CONSENTS, AUTHORIZATIONS, NOTICES, APPROVALS AND EXEMPTIONS THAT HAVE BEEN
OBTAINED PRIOR TO OR AS OF THE CLOSING DATE, NO APPROVAL, CONSENT, EXEMPTION,
AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT
AGAINST, ANY LOAN PARTY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT
IS A PARTY.


SECTION 5.04  BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND EACH OTHER LOAN
DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND DELIVERED
BY EACH LOAN PARTY THAT IS PARTY THERETO.  THIS AGREEMENT CONSTITUTES, AND EACH
OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY THAT
IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS SUCH ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
(II) THAT RIGHTS OF ACCELERATION AND THE AVAILABILITY OF EQUITABLE REMEDIES MAY
BE LIMITED BY EQUITABLE PRINCIPLES OF GENERAL APPLICABILITY (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW).


SECTION 5.05  FINANCIAL CONDITION; NO MATERIAL ADVERSE EFFECT.


(A)           AUDITED FINANCIAL STATEMENTS.  THE AUDITED FINANCIAL STATEMENTS
(I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE
PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF PARENT HOLDINGS AND
ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIODS COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT
THE PERIODS COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND
(III) SHOW ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR
CONTINGENT, OF PARENT HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATE
THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS.


(B)           INTERIM FINANCIAL STATEMENTS.  THE UNAUDITED CONDENSED
CONSOLIDATED BALANCE SHEET OF PARENT HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES
AS OF JULY 31, 2006 AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME
AND CASH FLOWS FOR THE FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR THEN ENDED WHICH ARE INCLUDED IN PARENT HOLDINGS’ QUARTERLY REPORT ON FORM
10-Q FOR THE THREE MONTHS ENDED JULY 31, 2006, AS FILED WITH THE SEC, FAIRLY
PRESENT, IN ALL MATERIAL RESPECTS AND IN CONFORMITY WITH GAAP APPLIED ON A BASIS
CONSISTENT WITH THE FINANCIAL STATEMENTS REFERRED TO IN SUBSECTION (A) OF THIS
SECTION 5.05 (EXCEPT THAT FOOTNOTES HAVE BEEN PRESENTED IN ACCORDANCE WITH
ARTICLE 10 OF REGULATION S-X PROMULGATED UNDER THE EXCHANGE ACT AND NORMAL
YEAR-END AUDIT ADJUSTMENTS), THE CONSOLIDATED FINANCIAL POSITION OF PARENT
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND THEIR
CONSOLIDATED RESULTS OF OPERATIONS FOR SUCH PERIODS AND CASH FLOWS FOR THE
NINE-MONTH PERIOD ENDED JULY 31, 2006 (SUBJECT IN EACH CASE TO NORMAL YEAR-END
AUDIT ADJUSTMENTS).  DURING THE PERIOD FROM JULY 31, 2006 TO AND INCLUDING THE
CLOSING DATE, EXCEPT AS SET FORTH ON SCHEDULE 5.05, THERE HAS BEEN NO SALE,
TRANSFER OR OTHER DISPOSITION BY PARENT HOLDINGS OR ANY OF ITS CONSOLIDATED
SUBSIDIARIES OF ANY MATERIAL PART OF THE BUSINESS OR PROPERTY (OTHER THAN SALES
OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS) OF PARENT HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES, TAKEN AS A WHOLE, AND NO PURCHASE OR OTHER
ACQUISITION BY THEM OF ANY BUSINESS OR PROPERTY (INCLUDING ANY EQUITY INTERESTS
OF ANY OTHER PERSON) OTHER THAN THE MERGER MATERIAL IN RELATION TO THE
CONSOLIDATED FINANCIAL CONDITION OF PARENT HOLDINGS AND ITS

82


--------------------------------------------------------------------------------





CONSOLIDATED SUBSIDIARIES, TAKEN AS A WHOLE, WHICH IS NOT REFLECTED IN THE
FOREGOING FINANCIAL STATEMENTS OR IN THE NOTES THERETO.


(C)           MATERIAL ADVERSE CHANGE.  SINCE OCTOBER 31, 2005, THERE HAS BEEN
NO CHANGE, OCCURRENCE OR DEVELOPMENT EITHER INDIVIDUALLY OR IN THE AGGREGATE,
THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(D)           PRO-FORMA BALANCE SHEET.  THE CONSOLIDATED BALANCE SHEET OF PARENT
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF APRIL 30, 2006, PREPARED ON A
PRO-FORMA BASIS GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTION, HAS
HERETOFORE BEEN FURNISHED TO EACH LENDER AS PART OF THE PRE-COMMITMENT
INFORMATION.  SUCH PRO-FORMA BALANCE SHEET HAS BEEN PREPARED IN GOOD FAITH BY
THE BORROWER, BASED ON THE ASSUMPTIONS STATED THEREIN (WHICH ASSUMPTIONS ARE
BELIEVED BY THE BORROWER ON THE DATE HEREOF AND ON THE CLOSING DATE TO BE
REASONABLE AND FAIR IN LIGHT OF CURRENT CONDITIONS AND FACTS THEN KNOWN TO THE
BORROWER), IS BASED ON THE BEST INFORMATION AVAILABLE TO THE BORROWER AS OF THE
DATE OF DELIVERY THEREOF, ACCURATELY REFLECTS ALL MATERIAL ADJUSTMENTS REQUIRED
TO BE MADE TO GIVE EFFECT TO THE TRANSACTION AND PRESENTS FAIRLY ON A PRO-FORMA
BASIS THE ESTIMATED CONSOLIDATED FINANCIAL POSITION OF PARENT HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES AS OF APRIL 30, 2006 ASSUMING THAT THE TRANSACTION HAD
ACTUALLY OCCURRED ON THAT DATE.


(E)           PROJECTIONS.  THE PROJECTIONS PREPARED AS PART OF, AND INCLUDED
IN, THE PRE-COMMITMENT INFORMATION (WHICH INCLUDE PROJECTED BALANCE SHEETS AND
INCOME AND CASH FLOW STATEMENTS ON A QUARTERLY BASIS THROUGH OCTOBER 31, 2007
AND ON AN ANNUAL BASIS FOR EACH FISCAL YEAR THEREAFTER UNTIL THE RESPECTIVE
MATURITY DATES OF THE LOANS) HAVE BEEN PREPARED ON A BASIS CONSISTENT WITH THE
FINANCIAL STATEMENTS REFERRED TO IN SUBSECTION (A) ABOVE AND ARE BASED ON GOOD
FAITH ESTIMATES AND ASSUMPTIONS STATED THEREIN MADE BY MANAGEMENT OF THE
BORROWER (WHICH ASSUMPTIONS ARE FAIR IN LIGHT OF THEN EXISTING CONDITIONS).  ON
THE CLOSING DATE, SUCH MANAGEMENT BELIEVES THAT SUCH PROJECTIONS ARE REASONABLE
AND ATTAINABLE, IT BEING RECOGNIZED BY THE LENDERS, HOWEVER, THAT PROJECTIONS AS
TO FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING
THE PERIOD OR PERIODS COVERED BY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED
RESULTS AND THAT SUCH DIFFERENCES MAY BE MATERIAL.


(F)            POST-CLOSING FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS
DELIVERED TO THE LENDERS PURSUANT TO SECTION 6.01(A) AND (B), IF ANY, (I) HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP (EXCEPT AS MAY OTHERWISE BE PERMITTED
UNDER SECTION 6.01(A) AND (B)) AND (II) PRESENT FAIRLY (ON THE BASIS DISCLOSED
IN THE FOOTNOTES TO SUCH FINANCIAL STATEMENTS, IF ANY) IN ALL MATERIAL RESPECTS
THE CONSOLIDATED FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF
PARENT HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE RESPECTIVE DATES
THEREOF AND FOR THE RESPECTIVE PERIODS COVERED THEREBY.


(G)           NO UNDISCLOSED LIABILITIES.  EXCEPT AS FULLY REFLECTED IN THE
FINANCIAL STATEMENTS DESCRIBED IN SUBSECTION (A) AND (B) ABOVE, FOR ITEMS
DISCLOSED ON SCHEDULE 5.05 OR SCHEDULE 7.01 HEREOF AND THE INDEBTEDNESS INCURRED
UNDER THIS AGREEMENT, THERE WERE AS OF THE CLOSING DATE (AND AFTER GIVING EFFECT
TO ANY LOANS MADE AND LETTERS OF CREDIT ISSUED ON SUCH DATE), NO LIABILITIES OR
OBLIGATIONS (EXCLUDING CURRENT OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF
BUSINESS) WITH RESPECT TO ANY GROUP COMPANY OF ANY NATURE WHATSOEVER (WHETHER
ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE AND WHETHER OR NOT DUE AND INCLUDING
OBLIGATIONS OR LIABILITIES FOR TAXES, LONG-TERM LEASES AND UNUSUAL FORWARD OR
OTHER LONG-TERM COMMITMENTS).


SECTION 5.06  LITIGATION.  EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.06,
THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR LEGAL, EQUITABLE, ARBITRATION OR
ADMINISTRATIVE PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF ANY LOAN PARTY,
THREATENED AGAINST OR AFFECTING ANY GROUP COMPANY IN WHICH THERE IS A REASONABLE
POSSIBILITY OF AN ADVERSE DECISION THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

83


--------------------------------------------------------------------------------



SECTION 5.07  NO DEFAULT.  NO GROUP COMPANY IS IN DEFAULT UNDER OR WITH RESPECT
TO ANY CONTRACTUAL OBLIGATION THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 5.08  OWNERSHIP OF PROPERTY; LIENS.  EACH GROUP COMPANY HAS GOOD AND
MARKETABLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS MATERIAL
PROPERTIES AND ASSETS, EXCEPT FOR PERMITTED LIENS AND MINOR DEFECTS IN TITLE
THAT DO NOT INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED.  ALL SUCH MATERIAL PROPERTIES AND ASSETS ARE FREE AND CLEAR OF LIENS
OTHER THAN PERMITTED LIENS.  EACH GROUP COMPANY HAS COMPLIED WITH ALL
OBLIGATIONS UNDER ALL LEASES TO WHICH IT IS A PARTY, OTHER THAN THOSE THE
VIOLATION OF WHICH WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, AND ALL SUCH LEASES ARE IN FULL FORCE AND EFFECT, OTHER THAN
LEASES THAT, INDIVIDUALLY OR IN THE AGGREGATE, ARE NOT MATERIAL TO THE GROUP
COMPANIES, TAKEN AS A WHOLE, AND IN RESPECT OF WHICH THE FAILURE TO BE IN FULL
FORCE AND EFFECT WILL NOT RESULT IN A MATERIAL ADVERSE EFFECT.  EACH GROUP
COMPANY ENJOYS PEACEFUL AND UNDISTURBED POSSESSION UNDER ALL SUCH LEASES WITH
RESPECT TO WHICH IT IS THE LESSEE, OTHER THAN LEASES THAT, INDIVIDUALLY OR IN
THE AGGREGATE, ARE NOT MATERIAL TO THE GROUP COMPANIES, TAKEN AS A WHOLE, AND IN
RESPECT OF WHICH THE FAILURE TO ENJOY PEACEFUL AND UNDISTURBED POSSESSION WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 5.09  ENVIRONMENTAL COMPLIANCE.  NO GROUP COMPANY HAS FAILED TO COMPLY
WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN, OR COMPLY WITH ANY PERMIT,
LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW OR IS SUBJECT TO
ANY ENVIRONMENTAL LIABILITY IN ANY CASE WHICH, INDIVIDUALLY OR COLLECTIVELY,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR HAS
RECEIVED WRITTEN NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY
THE SUBJECT OF WHICH NOTICE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, AND NO GROUP COMPANY KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL
LIABILITY AGAINST ANY GROUP COMPANY THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 5.10  INSURANCE.  THE PROPERTIES OF EACH GROUP COMPANY ARE INSURED WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE
BORROWER, IN SUCH AMOUNTS (AFTER GIVING EFFECT TO ANY SELF-INSURANCE COMPATIBLE
WITH THE FOLLOWING STANDARDS), WITH SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS
ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING
SIMILAR PROPERTIES IN LOCALITIES WHERE THE APPLICABLE GROUP COMPANY OPERATES.


SECTION 5.11  TAXES.  EACH GROUP COMPANY HAS FILED, OR CAUSED TO BE FILED, ALL
MATERIAL FEDERAL, STATE, LOCAL AND FOREIGN TAX RETURNS REQUIRED TO BE FILED AND
PAID (I) ALL AMOUNTS OF TAXES SHOWN THEREON TO BE DUE (INCLUDING INTEREST AND
PENALTIES) AND (II) ALL OTHER TAXES, FEES, ASSESSMENTS AND OTHER GOVERNMENTAL
CHARGES (INCLUDING MORTGAGE RECORDING TAXES, DOCUMENTARY STAMP TAXES AND
INTANGIBLE TAXES) OWING BY IT, EXCEPT FOR SUCH TAXES (A) WHICH ARE NOT YET
DELINQUENT OR (B) THAT ARE BEING CONTESTED IN GOOD FAITH AND BY PROPER
PROCEEDINGS DILIGENTLY PURSUED, AND AGAINST WHICH ADEQUATE RESERVES ARE BEING
MAINTAINED IN ACCORDANCE WITH GAAP.  NO LOAN PARTY KNOWS OF ANY PENDING
INVESTIGATION OF SUCH PARTY BY ANY TAXING AUTHORITY OR PROPOSED TAX ASSESSMENTS
AGAINST ANY GROUP COMPANY THAT WOULD, IF MADE, HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.12  ERISA; FOREIGN PENSION PLANS; EMPLOYEE BENEFIT ARRANGEMENTS. 
EXCEPT AS DISCLOSED IN SCHEDULE 5.12:


(A)           ERISA.

(I)            THERE ARE NO UNFUNDED LIABILITIES IN EXCESS OF THE THRESHOLD
AMOUNT (A) WITH RESPECT TO ANY MEMBER OF THE GROUP COMPANIES AND (B) WITH
RESPECT TO ANY ERISA

84


--------------------------------------------------------------------------------




AFFILIATE; PROVIDED THAT FOR PURPOSES OF THIS SECTION 5.12(A)(I)(B) ONLY,
UNFUNDED LIABILITIES SHALL MEAN THE AMOUNT (IF ANY) BY WHICH THE PROJECTED
BENEFIT OBLIGATION EXCEEDS THE VALUE OF THE PLAN’S ASSETS AS OF ITS LAST
VALUATION DATE USING THE ACTUARIAL ASSUMPTIONS AND METHODS BEING USED BY THE
PLANS’ ACTUARIES FOR MAKING SUCH DETERMINATION.

(II)           EACH PLAN, OTHER THAN A MULTIEMPLOYER PLAN, COMPLIES IN ALL
RESPECTS WITH THE APPLICABLE REQUIREMENTS OF ERISA AND THE CODE, AND EACH GROUP
COMPANY COMPLIES IN ALL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF ERISA AND
THE CODE WITH RESPECT TO ALL MULTIEMPLOYER PLANS TO WHICH IT CONTRIBUTES, EXCEPT
TO THE EXTENT THAT THE FAILURE TO COMPLY THEREWITH WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(III)          NO ERISA EVENT HAS OCCURRED OR, SUBJECT TO THE PASSAGE OF TIME,
IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY PLAN MAINTAINED BY ANY
MEMBER OF THE GROUP COMPANIES AND, EXCEPT TO THE EXTENT THAT SUCH ERISA EVENT
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NO ERISA
EVENT HAS OCCURRED OR, SUBJECT TO THE PASSAGE OF TIME, IS REASONABLY EXPECTED TO
OCCUR WITH RESPECT TO ANY PLAN MAINTAINED BY AN ERISA AFFILIATE.

(IV)          NO GROUP COMPANY:  (A) IS OR HAS BEEN WITHIN THE LAST SIX YEARS A
PARTY TO ANY MULTIEMPLOYER PLAN; OR (B) HAS COMPLETELY OR PARTIALLY WITHDRAWN
FROM ANY MULTIEMPLOYER PLAN.

(V)           IF ANY GROUP COMPANY OR ANY ERISA AFFILIATE WERE TO INCUR A
COMPLETE WITHDRAWAL (AS DESCRIBED IN SECTION 4203 OF ERISA) FROM ANY
MULTIEMPLOYER PLAN AS OF THE CLOSING DATE, THE AGGREGATE WITHDRAWAL LIABILITY,
AS DETERMINED UNDER SECTION 4201 OF ERISA, WITH RESPECT TO ALL SUCH
MULTIEMPLOYER PLANS WOULD NOT EXCEED $2,500,000.

(VI)          THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER WILL NOT INVOLVE ANY TRANSACTION THAT
IS SUBJECT TO THE PROHIBITIONS OF SECTION 406 OF ERISA OR IN CONNECTION WITH
WHICH TAXES COULD BE IMPOSED PURSUANT TO SECTION 4975(C)(1)(A)-(D) OF THE CODE,
FOR WHICH AN EXEMPTION UNDER ERISA DOES NOT APPLY.

(VII)         NO GROUP COMPANY HAS ANY CONTINGENT LIABILITY WITH RESPECT TO ANY
POST-RETIREMENT BENEFIT UNDER A WELFARE PLAN THAT COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


(B)           FOREIGN PENSION PLANS.  EACH FOREIGN PENSION PLAN HAS BEEN
MAINTAINED IN MATERIAL COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF
ANY AND ALL APPLICABLE LAWS, STATUTES, RULES, REGULATIONS AND ORDERS AND HAS
BEEN MAINTAINED, WHERE REQUIRED, IN GOOD STANDING WITH APPLICABLE REGULATORY
AUTHORITIES EXCEPT TO THE EXTENT THAT THE FAILURE TO COMPLY THEREWITH WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO GROUP COMPANY HAS
INCURRED ANY MATERIAL OBLIGATION IN CONNECTION WITH THE TERMINATION OF OR
WITHDRAWAL FROM ANY FOREIGN PENSION PLAN.


(C)           EMPLOYEE BENEFIT ARRANGEMENTS.

(I)            ALL LIABILITIES UNDER THE EMPLOYEE BENEFIT ARRANGEMENTS ARE (A)
FUNDED TO AT LEAST THE MINIMUM LEVEL REQUIRED BY LAW OR, IF HIGHER, TO THE LEVEL
REQUIRED BY THE TERMS GOVERNING THE EMPLOYEE BENEFIT ARRANGEMENTS, (B) INSURED
WITH A REPUTABLE INSURANCE COMPANY, (C) PROVIDED FOR OR RECOGNIZED IN THE
FINANCIAL STATEMENTS MOST RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 6.01 HEREOF OR (D) ESTIMATED IN THE FORMAL NOTES TO THE
FINANCIAL STATEMENTS MOST RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 6.01

85


--------------------------------------------------------------------------------




HEREOF, WHERE SUCH FAILURE TO FUND, INSURE PROVIDE FOR, RECOGNIZE OR ESTIMATE
THE LIABILITIES ARISING UNDER SUCH ARRANGEMENTS COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

(II)           THERE ARE NO CIRCUMSTANCES WHICH MAY GIVE RISE TO A LIABILITY IN
RELATION TO THE EMPLOYEE BENEFIT ARRANGEMENTS WHICH ARE NOT FUNDED, INSURED,
PROVIDED FOR, RECOGNIZED OR ESTIMATED IN THE MANNER DESCRIBED IN CLAUSE (I)
ABOVE AND WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(III)          EACH GROUP COMPANY IS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
LAWS, TRUST DOCUMENTATION AND CONTRACTS RELATING TO THE EMPLOYEE BENEFIT
ARRANGEMENTS.


SECTION 5.13  SUBSIDIARIES.  SCHEDULE 5.13 SETS FORTH A COMPLETE AND ACCURATE
LIST AS OF THE CLOSING DATE OF ALL SUBSIDIARIES OF HOLDINGS.  SCHEDULE 5.13 SETS
FORTH AS OF THE CLOSING DATE THE JURISDICTION OF FORMATION OF EACH SUCH
SUBSIDIARY, WHETHER EACH SUCH SUBSIDIARY IS A SUBSIDIARY GUARANTOR, THE NUMBER
OF AUTHORIZED SHARES OF EACH CLASS OF EQUITY INTERESTS OF EACH SUCH SUBSIDIARY,
THE NUMBER OF OUTSTANDING SHARES OF EACH CLASS OF EQUITY INTERESTS, THE NUMBER
AND PERCENTAGE OF OUTSTANDING SHARES OF EACH CLASS OF EQUITY INTERESTS OF EACH
SUCH SUBSIDIARY OWNED (DIRECTLY OR INDIRECTLY) BY ANY PERSON AND THE NUMBER AND
EFFECT, IF EXERCISED, OF ALL EQUITY EQUIVALENTS OF EACH SUCH SUBSIDIARY.  ALL
THE OUTSTANDING EQUITY INTERESTS OF EACH SUBSIDIARY OF HOLDINGS ARE VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE AND WERE NOT ISSUED IN VIOLATION OF THE
PREEMPTIVE RIGHTS OF ANY SHAREHOLDER AND, AS OF THE CLOSING DATE, ARE OWNED BY
HOLDINGS, DIRECTLY OR INDIRECTLY, FREE AND CLEAR OF ALL LIENS (OTHER THAN THOSE
ARISING UNDER THE COLLATERAL DOCUMENTS).  OTHER THAN AS SET FORTH ON SCHEDULE
5.13, AS OF THE CLOSING DATE, NO SUCH SUBSIDIARY HAS OUTSTANDING ANY EQUITY
EQUIVALENTS NOR DOES ANY SUCH PERSON HAVE OUTSTANDING ANY RIGHTS TO SUBSCRIBE
FOR OR TO PURCHASE OR ANY OPTIONS FOR THE PURCHASE OF, OR ANY AGREEMENTS
PROVIDING FOR THE ISSUANCE (CONTINGENT OR OTHERWISE) OF, OR ANY CALLS,
COMMITMENTS OR CLAIMS OF ANY CHARACTER RELATING TO, ITS EQUITY INTERESTS. 
HOLDINGS HAS NO SUBSIDIARIES, OTHER THAN THE BORROWER AND ITS SUBSIDIARIES.


SECTION 5.14  MARGIN REGULATIONS; INVESTMENT COMPANY ACT.


(A)           NONE OF HOLDINGS AND ITS SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR
AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING “MARGIN STOCK” WITHIN THE MEANING OF
REGULATION U.  NO PART OF THE LETTERS OF CREDIT OR PROCEEDS OF THE LOANS WILL BE
USED, DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING OR CARRYING ANY
“MARGIN STOCK” WITHIN THE MEANING OF REGULATION U.  IF REQUESTED BY ANY LENDER
OR THE ADMINISTRATIVE AGENT, THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE
AGENT AND EACH LENDER A STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY WITH THE
REQUIREMENTS OF FR FORM U-1 REFERRED TO IN REGULATION U.  NO INDEBTEDNESS BEING
REDUCED OR RETIRED OUT OF THE PROCEEDS OF THE LOANS WAS OR WILL BE INCURRED FOR
THE PURPOSE OF PURCHASING OR CARRYING ANY “MARGIN STOCK” WITHIN THE MEANING OF
REGULATION U OR ANY “MARGIN SECURITY” WITHIN THE MEANING OF REGULATION T. 
“MARGIN STOCK” WITHIN THE MEANING OF REGULATION U DOES NOT CONSTITUTE MORE THAN
25% OF THE VALUE OF THE CONSOLIDATED ASSETS OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES.  NONE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(INCLUDING THE DIRECT OR INDIRECT USE OF THE PROCEEDS OF THE LOANS) WILL VIOLATE
OR RESULT IN A VIOLATION OF THE SECURITIES ACT, THE EXCHANGE ACT OR REGULATION
T, U OR X.


(B)           NONE OF THE GROUP COMPANIES IS (I) AN “INVESTMENT COMPANY”
REGISTERED OR REQUIRED TO BE REGISTERED UNDER THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED OR (II) CONTROLLED BY SUCH A COMPANY.


SECTION 5.15  DISCLOSURE.  NO WRITTEN INFORMATION OR WRITTEN DATA (EXCLUDING
FINANCIAL PROJECTIONS, BUDGETS, ESTIMATES AND GENERAL MARKET DATA) WITH RESPECT
TO ANY LOAN PARTY IN ANY LOAN

86


--------------------------------------------------------------------------------





DOCUMENT OR FURNISHED TO THE ADMINISTRATIVE AGENT OR ANY LENDER BY OR ON BEHALF
OF ANY LOAN PARTY IN CONNECTION WITH ANY LOAN DOCUMENT, WHEN TAKEN AS A WHOLE,
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MATERIALLY MISLEADING IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE; PROVIDED THAT (I) TO
THE EXTENT ANY SUCH STATEMENT, INFORMATION OR REPORT THEREIN WAS BASED UPON OR
CONSTITUTES A FORECAST OR PROJECTION, THE BORROWER REPRESENTS ONLY THAT IT ACTED
IN GOOD FAITH AND UTILIZED ASSUMPTIONS BELIEVED BY IT TO BE REASONABLE AT THE
TIME MADE (IT BEING UNDERSTOOD AND AGREED THAT PROJECTIONS AS TO FUTURE EVENTS
ARE NOT TO BE VIEWED AS FACTS OR GUARANTIES OF FUTURE PERFORMANCE, THAT ACTUAL
RESULTS DURING THE PERIOD OR PERIODS COVERED BY SUCH PROJECTIONS MAY DIFFER FROM
THE PROJECTS RESULTS AND THAT SUCH DIFFERENCES MAY BE MATERIAL AND THAT THE LOAN
PARTIES MAKE NO REPRESENTATION THAT SUCH REPRESENTATIONS WILL IN FACT BE
REALIZED) AND (II) AS TO STATEMENTS, INFORMATION AND REPORTS SPECIFIED AS HAVING
BEEN SUPPLIED BY THIRD PARTIES, OTHER THAN AFFILIATES OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES, THE BORROWER REPRESENTS ONLY THAT IT IS NOT AWARE OF ANY
MATERIAL MISSTATEMENT OR OMISSION THEREIN.


SECTION 5.16  COMPLIANCE WITH LAW.  EACH GROUP COMPANY IS IN COMPLIANCE WITH ALL
REQUIREMENTS OF LAW (INCLUDING ENVIRONMENTAL LAWS) APPLICABLE TO IT OR TO ITS
PROPERTIES, EXCEPT FOR ANY SUCH FAILURE TO COMPLY WHICH COULD NOT REASONABLY BE
EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF THE LOAN
PARTIES, NONE OF THE GROUP COMPANIES OR ANY OF THEIR RESPECTIVE MATERIAL
PROPERTIES OR ASSETS IS SUBJECT TO OR IN DEFAULT WITH RESPECT TO ANY JUDGMENT,
WRIT, INJUNCTION, DECREE OR ORDER OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.  AS OF THE CLOSING DATE, EXCEPT AS DISCLOSED IN
SCHEDULE 5.16, NONE OF THE GROUP COMPANIES HAS RECEIVED ANY WRITTEN
COMMUNICATION FROM ANY GOVERNMENTAL AUTHORITY THAT ALLEGES THAT ANY OF THE GROUP
COMPANIES IS NOT IN COMPLIANCE IN ANY MATERIAL RESPECT WITH ANY LAW, EXCEPT FOR
ALLEGATIONS THAT HAVE BEEN SATISFACTORILY RESOLVED AND ARE NO LONGER OUTSTANDING
OR WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 5.17  INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH ON SCHEDULE 5.17, THE
BORROWER AND ITS SUBSIDIARIES OWN, OR POSSESS THE RIGHT TO USE, ALL OF THE
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, PATENTS, PATENT RIGHTS,
FRANCHISES, LICENSES AND OTHER RIGHTS THAT ARE REASONABLY NECESSARY FOR THE
OPERATION OF THEIR RESPECTIVE BUSINESSES, WITHOUT CONFLICT WITH THE RIGHTS OF
ANY OTHER PERSON EXCEPT FOR THOSE CONFLICTS WHICH COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  TO THE BEST KNOWLEDGE OF THE
BORROWER, NO SLOGAN OR OTHER ADVERTISING DEVICE, PRODUCT, PROCESS, METHOD,
SUBSTANCE, PART OR OTHER MATERIAL NOW EMPLOYED, OR NOW CONTEMPLATED TO BE
EMPLOYED, BY THE BORROWER OR ANY SUBSIDIARY INFRINGES IN ANY MATERIAL RESPECT
UPON ANY RIGHTS HELD BY ANY OTHER PERSON.


SECTION 5.18  PURPOSE OF LOANS AND LETTERS OF CREDIT.  THE PROCEEDS OF THE TERM
B LOANS AND ANY REVOLVING LOANS MADE ON THE CLOSING DATE AND OF ANY TERM B LOANS
MADE AFTER THE INITIAL FUNDING OF THE TERM B LOANS ON THE CLOSING DATE AND
DURING THE AVAILABILITY PERIOD FOR TERM B LOANS WILL BE USED SOLELY TO EFFECT
THE MERGER AND THE REFINANCING AND TO PAY FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE TRANSACTION.  THE PROCEEDS OF THE REVOLVING LOANS, SWING
LINE LOANS AND ANY TERM B LOANS COMPRISING PART OF A FACILITIES INCREASE MADE
AFTER THE CLOSING DATE WILL BE USED SOLELY TO PROVIDE FOR THE WORKING CAPITAL
REQUIREMENTS OF THE BORROWER AND ITS SUBSIDIARIES AND FOR THE GENERAL CORPORATE
PURPOSES OF THE BORROWER AND ITS SUBSIDIARIES, INCLUDING PERMITTED
ACQUISITIONS.  THE LETTERS OF CREDIT SHALL BE USED ONLY FOR OR IN CONNECTION
WITH APPEAL BONDS, REIMBURSEMENT OBLIGATIONS ARISING IN CONNECTION WITH SURETY
AND RECLAMATION BONDS, REINSURANCE, DOMESTIC OR INTERNATIONAL TRADE TRANSACTIONS
AND OTHER OBLIGATIONS RELATING TO TRANSACTIONS ENTERED INTO BY THE BORROWER AND
ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS.


SECTION 5.19  LABOR MATTERS.  THERE ARE NO STRIKES AGAINST HOLDINGS OR ANY OF
ITS SUBSIDIARIES, OTHER THAN ANY STRIKES THAT COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE

87


--------------------------------------------------------------------------------





EFFECT.  ALL PAYMENTS DUE FROM HOLDINGS OR ANY OF ITS SUBSIDIARIES, OR FOR WHICH
ANY CLAIM MAY BE MADE AGAINST HOLDINGS OR ANY OF ITS SUBSIDIARIES, ON ACCOUNT OF
WAGES AND EMPLOYEE HEALTH AND WELFARE INSURANCE AND OTHER BENEFITS HAVE BEEN
PAID OR ACCRUED AS A LIABILITY ON THE BOOKS OF HOLDINGS AND ITS SUBSIDIARIES, AS
APPLICABLE AND REQUIRED UNDER GAAP.  THE CONSUMMATION OF THE TRANSACTION WILL
NOT GIVE RISE TO A RIGHT OF TERMINATION OR RIGHT OF RENEGOTIATION ON THE PART OF
ANY UNION UNDER ANY COLLECTIVE BARGAINING AGREEMENT TO WHICH HOLDINGS OR ANY OF
ITS SUBSIDIARIES IS A PARTY OR BY WHICH HOLDINGS OR ANY OF ITS SUBSIDIARIES (OR
ANY PREDECESSOR) IS BOUND, OTHER THAN COLLECTIVE BARGAINING AGREEMENTS WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, ARE NOT MATERIAL TO HOLDINGS AND ITS
SUBSIDIARIES TAKEN AS A WHOLE.


SECTION 5.20  SOLVENCY.  THE LOAN PARTIES ARE AND, AFTER CONSUMMATION OF THE
TRANSACTION, WILL BE SOLVENT.


SECTION 5.21  COLLATERAL DOCUMENTS.


(A)           ARTICLE 9 COLLATERAL.  EACH OF THE SECURITY AGREEMENT AND THE
PLEDGE AGREEMENT IS EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR
THE RATABLE BENEFIT OF THE HOLDERS FROM TIME TO TIME OF THE FINANCE OBLIGATIONS,
A LEGAL, VALID AND ENFORCEABLE FIRST PRIORITY LIEN IN THE COLLATERAL DESCRIBED
THEREIN AND, WHEN FINANCING STATEMENTS IN APPROPRIATE FORM ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 4.01 TO THE SECURITY AGREEMENT AND THE PLEDGED
COLLATERAL IS DELIVERED TO THE COLLATERAL AGENT, EACH OF THE SECURITY AGREEMENT
AND THE PLEDGE AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED FIRST PRIORITY LIEN
ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS
THEREUNDER IN SUCH OF THE COLLATERAL IN WHICH A SECURITY INTEREST CAN BE
PERFECTED UNDER ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE.


(B)           INTELLECTUAL PROPERTY.  WHEN FINANCING STATEMENTS IN THE
APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 4.01 TO THE
SECURITY AGREEMENT, THE PATENT AND TRADEMARK AGREEMENT, SUBSTANTIALLY IN THE
FORM OF EXHIBIT A TO THE SECURITY AGREEMENT, IS FILED IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE AND THE COPYRIGHT AGREEMENT, SUBSTANTIALLY IN THE
FORM OF EXHIBIT B TO THE SECURITY AGREEMENT, IS FILED IN THE UNITED STATES
COPYRIGHT OFFICE, THE SECURITY AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED
FIRST PRIORITY LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST
OF THE GRANTORS THEREUNDER IN THE UNITED STATES PATENTS, TRADEMARKS, COPYRIGHTS,
LICENSES AND OTHER INTELLECTUAL PROPERTY RIGHTS, AND ALL REGISTRATIONS AND
APPLICATIONS RELATING THERETO, COVERED IN SUCH PATENT AND TRADEMARK AGREEMENT
AND COPYRIGHT AGREEMENT (IT BEING UNDERSTOOD THAT SUBSEQUENT RECORDINGS IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE
MAY BE NECESSARY TO PERFECT A LIEN ON REGISTERED PATENTS, PATENT APPLICATIONS,
TRADEMARKS, TRADEMARK APPLICATIONS AND REGISTERED COPYRIGHTS ACQUIRED BY THE
LOAN PARTIES AFTER THE CLOSING DATE).


(C)           STATUS OF LIENS.  AS OF THE CLOSING DATE, NO FILINGS OR RECORDINGS
ARE REQUIRED IN ORDER TO PERFECT THE SECURITY INTERESTS CREATED UNDER THE
COLLATERAL DOCUMENTS, EXCEPT FOR FILINGS OR RECORDINGS LISTED ON SCHEDULE 4.01
TO THE SECURITY AGREEMENT.


SECTION 5.22  OWNERSHIP.


(A)           SECURITIES OF THE BORROWER.  HOLDINGS OWNS GOOD, VALID AND
MARKETABLE TITLE TO ALL THE OUTSTANDING COMMON STOCK OF THE BORROWER, FREE AND
CLEAR OF ALL LIENS OF EVERY KIND, WHETHER ABSOLUTE, MATURED, CONTINGENT OR
OTHERWISE, OTHER THAN THOSE ARISING UNDER THE COLLATERAL DOCUMENTS.  EXCEPT AS
SET FORTH ON SCHEDULE 5.22, AS OF THE CLOSING DATE THERE ARE NO SHAREHOLDER
AGREEMENTS OR OTHER AGREEMENTS PERTAINING TO HOLDINGS’ BENEFICIAL OWNERSHIP OF
THE COMMON STOCK OF THE BORROWER, INCLUDING ANY AGREEMENT THAT WOULD RESTRICT
HOLDINGS’ RIGHT TO DISPOSE OF SUCH COMMON STOCK AND/OR ITS RIGHT TO VOTE SUCH
COMMON STOCK.

88


--------------------------------------------------------------------------------





(B)           HOLDINGS EQUITY INTERESTS.  PARENT HOLDINGS OWNS GOOD, VALID AND
MARKETABLE TITLE TO ALL THE OUTSTANDING COMMON STOCK OF HOLDINGS, FREE AND CLEAR
OF ALL LIENS OF EVERY KIND, WHETHER ABSOLUTE, MATURED, CONTINGENT OR OTHERWISE.


SECTION 5.23  CERTAIN TRANSACTIONS.  EXCEPT AS DISCLOSED ON SCHEDULE 5.23, NO
BROKER’S OR FINDER’S FEE OR COMMISSION WILL BE PAYABLE WITH RESPECT TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AS A RESULT OF ANY
ACTION BY OR ON BEHALF OF THE BORROWER OR THEIR AFFILIATES, AND EACH OF HOLDINGS
AND THE BORROWER HEREBY INDEMNIFIES EACH AGENT AND EACH LENDER AGAINST, AND
AGREES THAT IT WILL HOLD EACH AGENT AND EACH LENDER HARMLESS FROM, ANY CLAIM,
DEMAND OR LIABILITY FOR ANY SUCH BROKER’S OR FINDER’S FEES ALLEGED TO HAVE BEEN
INCURRED IN CONNECTION HEREWITH OR THEREWITH AND ANY EXPENSES (INCLUDING
REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF COUNSEL) ARISING IN CONNECTION
WITH ANY SUCH CLAIM, DEMAND OR LIABILITY.


ARTICLE VI
AFFIRMATIVE COVENANTS

Each of Holdings and the Borrower agrees that so long as any Lender has any
Commitment hereunder, any Senior Credit Obligation or other amount payable
hereunder or under any Note or other Loan Document or any L/C Obligation (in
each case other than contingent indemnification obligations) remains unpaid or
any Letter of Credit remains in effect:


SECTION 6.01  FINANCIAL STATEMENTS.  THE BORROWER WILL FURNISH, OR CAUSE TO BE
FURNISHED, TO THE ADMINISTRATIVE AGENT FOR FURTHER DISTRIBUTION TO EACH OF THE
LENDERS:


(A)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF PARENT HOLDINGS
(COMMENCING WITH THE FISCAL YEAR ENDING OCTOBER 31, 2006), A CONSOLIDATED
BALANCE SHEET AND INCOME STATEMENT OF PARENT HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES, AS OF THE END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED
STATEMENT OF OPERATIONS AND RETAINED EARNINGS AND CONSOLIDATED STATEMENT OF CASH
FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN COMPARATIVE FORM CONSOLIDATED
FIGURES FOR THE PRECEDING FISCAL YEAR, ALL SUCH FINANCIAL STATEMENTS TO BE IN
REASONABLE FORM AND DETAIL AND AUDITED BY PARENT HOLDINGS’ REGISTERED
INDEPENDENT PUBLIC ACCOUNTING FIRM AND ACCOMPANIED BY AN OPINION OF SUCH FIRM
(WHICH SHALL NOT BE QUALIFIED OR LIMITED IN ANY MATERIAL RESPECT) TO THE EFFECT
THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
POSITION AND CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS OF PARENT
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED (EXCEPT FOR CHANGES WITH WHICH SUCH ACCOUNTANTS CONCUR).


(B)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS IN
EACH FISCAL YEAR OF PARENT HOLDINGS (COMMENCING WITH FISCAL QUARTER ENDED
JANUARY 31, 2007), A CONSOLIDATED BALANCE SHEET OF PARENT HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER, TOGETHER WITH
RELATED CONSOLIDATED STATEMENT OF OPERATIONS AND RETAINED EARNINGS AND
CONSOLIDATED STATEMENT OF CASH FLOWS FOR SUCH FISCAL QUARTER AND THE THEN
ELAPSED PORTION OF SUCH FISCAL YEAR, SETTING FORTH IN COMPARATIVE FORM
CONSOLIDATED FIGURES FOR THE CORRESPONDING PERIODS OF THE PRECEDING FISCAL YEAR,
ALL SUCH FINANCIAL STATEMENTS TO BE IN FORM AND DETAIL AND REASONABLY ACCEPTABLE
TO THE ADMINISTRATIVE AGENT, AND ACCOMPANIED BY A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OF PARENT HOLDINGS TO THE EFFECT THAT SUCH QUARTERLY FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION AND CONSOLIDATED RESULTS
OF OPERATIONS AND CASH FLOWS OF PARENT HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO CHANGES
RESULTING FROM NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES
REQUIRED BY GAAP.

89


--------------------------------------------------------------------------------




As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) or (b) at the times specified therein.


SECTION 6.02  CERTIFICATES; OTHER INFORMATION.  THE BORROWER WILL FURNISH, OR
CAUSE TO BE FURNISHED, TO THE ADMINISTRATIVE AGENT FOR FURTHER DISTRIBUTION TO
EACH OF THE LENDERS, IN FORM AND DETAIL REASONABLY SATISFACTORY TO THEM:


(A)           AUDITORS’ CERTIFICATE.  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.01(A), A CERTIFICATE OF ITS
REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM CERTIFYING SUCH FINANCIAL
STATEMENTS AND (UNLESS SUCH ACCOUNTANTS ARE PROHIBITED BY LAW OR THE PUBLIC
COMPANY ACCOUNTING OVERSIGHT BOARD OR THE FINANCIAL ACCOUNTING STANDARDS BOARD
(OR ANY SUCCESSOR TO EITHER OF SUCH BODIES) FROM PROVIDING SUCH STATEMENT)
STATING THAT IN THE COURSE OF THE AUDIT UPON WHICH THEIR OPINION ON SUCH
FINANCIAL STATEMENTS WAS BASED (BUT WITHOUT ANY SPECIAL OR ADDITIONAL AUDIT
PROCEDURES FOR THE PURPOSE), THEY OBTAINED KNOWLEDGE OF NO CONDITION OR EVENT
RELATING TO FINANCIAL MATTERS WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT
OR, IF SUCH ACCOUNTANTS SHALL HAVE OBTAINED IN THE COURSE OF SUCH AUDIT
KNOWLEDGE OF ANY SUCH DEFAULT OR EVENT OF DEFAULT, DISCLOSING IN SUCH WRITTEN
STATEMENT THE NATURE AND PERIOD OF EXISTENCE THEREOF, IT BEING UNDERSTOOD THAT
SUCH ACCOUNTANTS SHALL BE UNDER NO LIABILITY, DIRECTLY OR INDIRECTLY, TO THE
LENDERS FOR FAILURE TO OBTAIN KNOWLEDGE OF ANY SUCH CONDITION OR EVENT.


(B)           COMPLIANCE CERTIFICATE.  AT THE TIME OF DELIVERY OF THE FINANCIAL
STATEMENTS PROVIDED FOR IN SECTIONS 6.01(A) AND 6.01(B) ABOVE (COMMENCING WITH
THE DELIVERY OF THE FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDED JANUARY
31, 2007), A COMPLIANCE CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER OR THE CHIEF
FINANCIAL OFFICER OF HOLDINGS (I) DEMONSTRATING COMPLIANCE WITH THE FINANCIAL
COVENANTS CONTAINED IN SECTION 7.17 BY CALCULATION THEREOF AS OF THE END OF THE
FISCAL PERIOD COVERED BY SUCH FINANCIAL STATEMENTS, (II) STATING THAT NO EVENT
OF DEFAULT EXISTS, OR IF ANY EVENT OF DEFAULT DOES EXIST, SPECIFYING THE NATURE
AND EXTENT THEREOF AND WHAT ACTION THE BORROWER PROPOSES TO TAKE WITH RESPECT
THERETO AND (III) STATING WHETHER, SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS DELIVERED HEREUNDER, THERE HAS BEEN ANY MATERIAL CHANGE IN THE GAAP
APPLIED IN THE PREPARATION OF THE FINANCIAL STATEMENTS OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES, AND, IF SO, DESCRIBING SUCH CHANGE.  AT THE TIME SUCH
CERTIFICATE IS REQUIRED TO BE DELIVERED, THE BORROWER SHALL PROMPTLY DELIVER TO
THE ADMINISTRATIVE AGENT, AT THE ADMINISTRATIVE AGENT’S OFFICE, INFORMATION
REGARDING ANY CHANGE IN THE TOTAL LEVERAGE RATIO THAT WOULD CHANGE THE THEN
EXISTING APPLICABLE MARGIN.


(C)           AUDITOR’S REPORTS.  AT THE TIME OF DELIVERY OF THE FINANCIAL
STATEMENTS PROVIDED FOR IN SECTION 6.01(A) ABOVE, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF ANY GROUP COMPANY BY INDEPENDENT ACCOUNTANTS IN
CONNECTION WITH THE ACCOUNTS OR BOOKS OF ANY GROUP COMPANY, OR ANY AUDIT OF ANY
OF THEM WITH RESPECT TO THE PRIOR FISCAL YEAR.


(D)           SEC REPORTS.  PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF
EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR
COMMUNICATION SENT TO THE STOCKHOLDERS OF PARENT HOLDINGS GENERALLY, AND COPIES
OF ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS
WHICH ANY GROUP COMPANY MAY FILE OR BE REQUIRED TO FILE WITH THE SEC UNDER
SECTION 13 OR 15(D) OF THE EXCHANGE ACT, AND NOT OTHERWISE REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT HERETO.


(E)           ANNUAL BUSINESS PLAN AND BUDGETS AT THE TIME OF DELIVERY OF THE
FINANCIAL STATEMENTS PROVIDED FOR IN SECTION 6.01(A), BEGINNING WITH THE FISCAL
YEAR ENDING OCTOBER 31, 2007, AN

90


--------------------------------------------------------------------------------





ANNUAL BUSINESS PLAN AND BUDGET OF PARENT HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES CONTAINING, AMONG OTHER THINGS, PROJECTED FINANCIAL STATEMENTS FOR
THE NEXT FISCAL YEAR.


(F)            EXCESS CASH FLOW.  WITHIN 100 DAYS AFTER THE END OF EACH FISCAL
YEAR OF HOLDINGS, COMMENCING WITH THE FISCAL YEAR ENDING OCTOBER 31, 2007, A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF HOLDINGS CONTAINING INFORMATION
REGARDING THE CALCULATION OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR.


(G)           EMPLOYEE BENEFIT REPORTS.  AT THE TIME OF DELIVERY OF THE
FINANCIAL STATEMENTS PROVIDED FOR IN SECTION 6.01(A), THE MOST RECENTLY PREPARED
ACTUARIAL REPORTS IN RELATION TO THE PLANS AND EMPLOYEE BENEFIT ARRANGEMENTS FOR
THE TIME BEING OPERATED BY GROUP COMPANIES, AND WITHIN 30 DAYS OF THE SAME
BECOMING AVAILABLE, THE MOST RECENTLY PREPARED ACTUARIAL REPORTS IN RELATION TO
THE FOREIGN PENSION PLANS, WHICH ARE PREPARED IN ORDER TO COMPLY WITH THE THEN
CURRENT STATUTORY OR AUDITING REQUIREMENTS WITHIN THE RELEVANT JURISDICTION
OTHER THAN WITH RESPECT TO FOREIGN PENSION PLANS WHERE THE AGGREGATE UNFUNDED
LIABILITIES OF SUCH FOREIGN PENSION PLANS ARE LESS THAN $750,000.  IF REQUESTED
BY THE ADMINISTRATIVE AGENT, THE BORROWER WILL PROMPTLY INSTRUCT AN ACTUARY TO
PREPARE SUCH ACTUARIAL REPORTS AND DELIVER THOSE TO THE ADMINISTRATIVE AGENT, IF
THE ADMINISTRATIVE AGENT HAS REASONABLE GROUNDS FOR BELIEVING THAT ANY RELEVANT
STATUTORY OR AUDITING REQUIREMENT WITHIN THE RELEVANT JURISDICTION IS NOT BEING
COMPLIED WITH.  PROMPTLY UPON REQUEST, THE BORROWER SHALL ALSO FURNISH THE
ADMINISTRATIVE AGENT AND THE LENDERS WITH SUCH ADDITIONAL INFORMATION CONCERNING
ANY PLAN, FOREIGN PENSION PLAN OR EMPLOYEE BENEFIT ARRANGEMENT AS MAY BE
REASONABLY REQUESTED, INCLUDING, BUT NOT LIMITED TO, WITH RESPECT TO ANY PLANS,
COPIES OF EACH ANNUAL REPORT/RETURN (FORM 5500 SERIES), AS WELL AS ALL SCHEDULES
AND ATTACHMENTS THERETO REQUIRED TO BE FILED WITH THE DEPARTMENT OF LABOR
PURSUANT TO ERISA AND THE CODE, RESPECTIVELY, FOR EACH “PLAN YEAR” (WITHIN THE
MEANING OF SECTION 3(39) OF ERISA).


(H)           ENVIRONMENTAL REPORTS.  PROMPTLY AFTER ANY GROUP COMPANY LEARNING
OF ANY OF THE FOLLOWING, WRITTEN NOTICE OF EACH OF THE FOLLOWING:

(I)            THAT ANY GROUP COMPANY IS OR MAY BE LIABLE TO ANY PERSON AS A
RESULT OF A RELEASE OR THREATENED RELEASE THAT COULD REASONABLY BE EXPECTED TO
SUBJECT SUCH LOAN PARTY OR SUCH SUBSIDIARY TO ENVIRONMENTAL LIABILITIES
EXCEEDING $5,000,000;

(II)           THE RECEIPT BY ANY GROUP COMPANY OF NOTIFICATION THAT ANY REAL OR
PERSONAL PROPERTY OF SUCH GROUP COMPANY IS OR IS REASONABLY LIKELY TO BE SUBJECT
TO ANY LIEN; SECURING ANY ENVIRONMENTAL LIABILITY;

(III)          THE RECEIPT BY ANY GROUP COMPANY OF ANY NOTICE OF VIOLATION OF OR
POTENTIAL LIABILITY UNDER, OR KNOWLEDGE BY SUCH GROUP COMPANY THAT THERE EXISTS
A CONDITION THAT COULD REASONABLY BE EXPECTED TO RESULT IN A VIOLATION OF OR
LIABILITY UNDER, ANY ENVIRONMENTAL LAW, EXCEPT FOR VIOLATIONS AND LIABILITIES
THE CONSEQUENCE OF WHICH, IN THE AGGREGATE, WOULD NOT BE REASONABLY LIKELY TO
SUBJECT HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES COLLECTIVELY TO ENVIRONMENTAL
LIABILITIES EXCEEDING $5,000,000;

(IV)          THE COMMENCEMENT OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING OR
INVESTIGATION ALLEGING A VIOLATION OF OR LIABILITY UNDER ANY ENVIRONMENTAL LAW,
THAT, IN THE AGGREGATE, IF ADVERSELY DETERMINED, WOULD HAVE A REASONABLE
LIKELIHOOD OF SUBJECTING HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES COLLECTIVELY
TO ENVIRONMENTAL LIABILITIES EXCEEDING $5,000,000;

(V)           ANY PROPOSED ACQUISITION OF STOCK, ASSETS OR REAL ESTATE, ANY
PROPOSED LEASING OF PROPERTY OR ANY OTHER ACTION BY ANY GROUP COMPANY OTHER THAN
THOSE THE CONSEQUENCES

91


--------------------------------------------------------------------------------




OF WHICH, IN THE AGGREGATE, DO NOT HAVE A REASONABLE LIKELIHOOD OF SUBJECTING
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES COLLECTIVELY TO ENVIRONMENTAL
LIABILITIES EXCEEDING $5,000,000;

(VI)          ANY PROPOSED ACTION BY ANY GROUP COMPANY OR ANY PROPOSED CHANGE IN
ENVIRONMENTAL LAWS THAT, IN THE AGGREGATE, HAVE A REASONABLE LIKELIHOOD OF
REQUIRING ANY GROUP COMPANY TO OBTAIN ADDITIONAL ENVIRONMENTAL, HEALTH OR SAFETY
PERMITS OR MAKE ADDITIONAL CAPITAL IMPROVEMENTS TO OBTAIN COMPLIANCE WITH
ENVIRONMENTAL LAWS THAT, IN THE AGGREGATE, WOULD HAVE COST $2,000,000 OR MORE OR
THAT SHALL SUBJECT HOLDINGS AND IT CONSOLIDATED SUBSIDIARIES TO ADDITIONAL
ENVIRONMENTAL LIABILITIES EXCEEDING $5,000,000; AND

(VII)         UPON WRITTEN REQUEST BY ANY LENDER THROUGH THE ADMINISTRATIVE
AGENT, A REPORT PROVIDING AN UPDATE OF THE STATUS OF ANY ENVIRONMENTAL, HEALTH
OR SAFETY COMPLIANCE, HAZARD OR LIABILITY ISSUE IDENTIFIED IN ANY NOTICE OR
REPORT DELIVERED PURSUANT TO THIS AGREEMENT.


(I)            ADDITIONAL PATENTS, TRADEMARKS AND COPYRIGHTS.  AT THE TIME OF
DELIVERY OF THE FINANCIAL STATEMENTS AND REPORTS PROVIDED FOR IN SECTION
6.01(A), A REPORT SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER SETTING
FORTH (I) A LIST OF REGISTRATION NUMBERS FOR ALL PATENTS, TRADEMARK
REGISTRATIONS, SERVICE MARK REGISTRATIONS, REGISTERED TRADENAMES AND COPYRIGHT
REGISTRATIONS AWARDED TO THE BORROWER OR ANY DOMESTIC SUBSIDIARY SINCE THE LAST
DAY OF THE IMMEDIATELY PRECEDING FISCAL YEAR OF HOLDINGS AND (II) A LIST OF ALL
PATENT APPLICATIONS, TRADEMARK APPLICATIONS, SERVICE MARK APPLICATIONS, TRADE
NAME APPLICATIONS AND COPYRIGHT APPLICATIONS SUBMITTED BY THE BORROWER OR ANY
DOMESTIC SUBSIDIARY SINCE THE LAST DAY OF THE IMMEDIATELY PRECEDING FISCAL YEAR
AND THE STATUS OF EACH SUCH APPLICATION, ALL IN SUCH FORM AS SHALL BE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(J)            DOMESTICATION IN OTHER JURISDICTION.  NOT LESS THAN 30 DAYS PRIOR
TO ANY CHANGE IN THE JURISDICTION OF ORGANIZATION OF ANY LOAN PARTY, A COPY OF
ALL DOCUMENTS AND CERTIFICATES INTENDED TO BE FILED OR OTHERWISE EXECUTED TO
EFFECT SUCH CHANGE.


(K)           OTHER INFORMATION.  WITH REASONABLE PROMPTNESS UPON REQUEST
THEREFOR, SUCH OTHER INFORMATION REGARDING THE BUSINESS, PROPERTIES OR FINANCIAL
CONDITION OF ANY GROUP COMPANY AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
REASONABLY REQUEST, WHICH MAY INCLUDE SUCH INFORMATION AS ANY LENDER MAY
REASONABLY DETERMINE IS NECESSARY OR ADVISABLE TO ENABLE IT EITHER (I) TO COMPLY
WITH THE POLICIES AND PROCEDURES ADOPTED BY IT AND ITS AFFILIATES TO COMPLY WITH
THE BANK SECRECY ACT, THE U.S. PATRIOT ACT AND ALL APPLICABLE REGULATIONS
THEREUNDER OR (II) TO RESPOND TO REQUESTS FOR INFORMATION CONCERNING HOLDINGS
AND ITS SUBSIDIARIES FROM ANY GOVERNMENTAL, SELF-REGULATORY ORGANIZATION OR
FINANCIAL INSTITUTION IN CONNECTION WITH ITS ANTI-MONEY LAUNDERING AND
ANTI-TERRORISM REGULATORY REQUIREMENTS OR ITS COMPLIANCE PROCEDURES UNDER THE
U.S. PATRIOT ACT, INCLUDING IN EACH CASE INFORMATION CONCERNING THE BORROWER’S
DIRECT AND INDIRECT SHAREHOLDERS AND ITS USE OF THE PROCEEDS OF THE CREDIT
EXTENSIONS HEREUNDER.


(L)            LABELING AND TREATMENT OF CERTAIN INFORMATION.  EACH OF HOLDINGS
AND THE BORROWER HEREBY ACKNOWLEDGES THAT (I) THE ADMINISTRATIVE AGENT AND/OR
THE JOINT LEAD ARRANGERS WILL MAKE AVAILABLE TO THE LENDERS AND THE L/C ISSUERS
MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF HOLDINGS AND THE
BORROWER HEREUNDER (COLLECTIVELY, “GROUP COMPANY MATERIALS”) BY POSTING THE
GROUP COMPANY MATERIALS ON INTRALINKS OR ANOTHER SIMILAR ELECTRONIC SYSTEM (THE
“PLATFORM”) AND (II) CERTAIN OF THE LENDERS MAY BE “PUBLIC-SIDE” LENDERS (I.E.,
LENDERS THAT DO NOT WISH TO RECEIVE MATERIAL NON-PUBLIC INFORMATION WITH RESPECT
TO HOLDINGS, THE BORROWER OR THEIR RESPECTIVE SECURITIES) (EACH, A “PUBLIC
LENDER”).  EACH OF HOLDINGS AND THE BORROWER HEREBY AGREES THAT:  (I) ALL GROUP
COMPANY MATERIALS THAT ARE TO BE MADE AVAILABLE TO PUBLIC LENDERS SHALL BE
CLEARLY AND CONSPICUOUSLY MARKED “PUBLIC” WHICH, AT A MINIMUM, SHALL MEAN THAT
THE WORD “PUBLIC” SHALL APPEAR PROMINENTLY ON THE FIRST PAGE THEREOF; (II) BY
MARKING GROUP COMPANY MATERIALS “PUBLIC,” EACH OF HOLDINGS AND THE

92


--------------------------------------------------------------------------------





BORROWER SHALL BE DEEMED TO HAVE AUTHORIZED THE ADMINISTRATIVE AGENT, THE JOINT
LEAD ARRANGERS, THE L/C ISSUERS AND THE LENDERS TO TREAT SUCH GROUP COMPANY
MATERIALS AS EITHER PUBLICLY AVAILABLE INFORMATION OR NOT MATERIAL INFORMATION
(ALTHOUGH IT MAY BE SENSITIVE AND PROPRIETARY) WITH RESPECT TO HOLDINGS, THE
BORROWER OR THEIR SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL AND STATE
SECURITIES LAWS; (III) ALL GROUP COMPANY MATERIALS MARKED “PUBLIC” ARE PERMITTED
TO BE MADE AVAILABLE THROUGH A PORTION OF THE PLATFORM DESIGNATED “PUBLIC
INVESTOR”, AND (IV) THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS SHALL
BE ENTITLED TO TREAT ANY GROUP COMPANY MATERIALS THAT ARE NOT MARKED “PUBLIC” AS
BEING SUITABLE ONLY FOR POSTING ON A PORTION OF THE PLATFORM NOT DESIGNATED
“PUBLIC INVESTOR”.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or Intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent until a written request to
cease delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.


SECTION 6.03  NOTICES.  THE BORROWER WILL PROMPTLY NOTIFY THE ADMINISTRATIVE
AGENT AND EACH LENDER:

(I)            OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

(II)           OF THE OCCURRENCE OF ANY ERISA EVENT AND OF: (A) ANY EVENT OR
CONDITION THAT CONSTITUTES, OR IS REASONABLY LIKELY TO LEAD TO, AN ERISA EVENT;
OR (B) ANY CHANGE IN THE FUNDING STATUS OF ANY PLAN OR FOREIGN PENSION PLAN THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR (C) ANY EVENT
OR CONDITION THAT CONSTITUTES, OR IS REASONABLY LIKELY TO LEAD TO, AN EVENT
DESCRIBED IN SECTION 8.01(H)(III)-(VIII); AND

(III)          OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICE BY HOLDINGS OR ANY OF ITS SUBSIDIARIES, EXCEPT ANY CHANGES
THAT ARE REQUIRED UNDER GAAP AND DISCLOSED IN ANY FINANCIAL STATEMENTS DELIVERED
PURSUANT TO SECTION 6.01.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(i) shall
describe with particularity any and all provisions of this Agreement or the
other Loan Documents that have been breached.


SECTION 6.04  PAYMENT OF OBLIGATIONS.  EACH OF THE GROUP COMPANIES WILL PAY AND
DISCHARGE (I) ALL MATERIAL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES OR
LEVIES IMPOSED UPON IT, OR

93


--------------------------------------------------------------------------------





UPON ITS INCOME OR PROFITS, OR UPON ANY OF ITS PROPERTIES, BEFORE THEY SHALL
BECOME DELINQUENT, (II) ALL LAWFUL CLAIMS (INCLUDING CLAIMS FOR LABOR, MATERIALS
AND SUPPLIES) WHICH, IF UNPAID, MIGHT GIVE RISE TO A LIEN (OTHER THAN A
PERMITTED LIEN) UPON ANY OF ITS PROPERTIES AND (III) EXCEPT AS PROHIBITED
HEREUNDER, ALL OF ITS OTHER INDEBTEDNESS AS IT SHALL BECOME DUE; PROVIDED,
HOWEVER, THAT NO GROUP COMPANY SHALL BE REQUIRED TO PAY ANY SUCH TAX,
ASSESSMENT, CHARGE, LEVY, CLAIM OR INDEBTEDNESS WHICH IS BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND AS TO WHICH ADEQUATE
RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, UNLESS THE FAILURE TO
MAKE ANY SUCH PAYMENT (I) COULD GIVE RISE TO AN IMMEDIATE RIGHT TO FORECLOSE ON
A LIEN SECURING SUCH AMOUNTS OR (II) COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 6.05  PRESERVATION OF EXISTENCE ETC.; COMPLIANCE.  EXCEPT AS A RESULT OF
OR IN CONNECTION WITH A DISSOLUTION, MERGER OR DISPOSITION OF A SUBSIDIARY OF
THE BORROWER PERMITTED UNDER SECTION 7.04 OR SECTION 7.05, EACH GROUP COMPANY
WILL: (I) PRESERVE, RENEW AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE AND GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION; (II) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS,
PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY OR DESIRABLE IN THE
NORMAL CONDUCT OF ITS BUSINESS, EXCEPT IN THE CASE OF CLAUSE (I) OR (II) TO THE
EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND (III) PRESERVE OR RENEW ALL OF ITS REGISTERED PATENTS,
TRADEMARKS, TRADE NAMES AND SERVICE MARKS, THE NON-PRESERVATION OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH GROUP COMPANY
WILL COMPLY WITH ALL OF ITS CONTRACTUAL OBLIGATIONS EXCEPT TO THE EXTENT THAT
THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 6.06  MAINTENANCE OF PROPERTIES.  EACH GROUP COMPANY WILL: (I) MAINTAIN,
PRESERVE AND PROTECT ALL OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN
THE OPERATION OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR
AND TEAR AND CASUALTY AND CONDEMNATION EXCEPTED; AND (II) MAKE ALL NECESSARY
REPAIRS THERETO AND RENEWALS AND REPLACEMENTS THEREOF EXCEPT WHERE THE FAILURE
TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 6.07  INSURANCE; CERTAIN PROCEEDS.


(A)           INSURANCE POLICIES.  EACH OF THE GROUP COMPANIES WILL AT ALL TIMES
MAINTAIN IN FULL FORCE AND EFFECT INSURANCE (INCLUDING WORKER’S COMPENSATION
INSURANCE, LIABILITY INSURANCE, CASUALTY INSURANCE AND BUSINESS INTERRUPTION
INSURANCE) IN SUCH AMOUNTS, COVERING SUCH RISK AND LIABILITIES AND WITH SUCH
DEDUCTIBLES OR SELF-INSURANCE RETENTIONS AS ARE IN ACCORDANCE WITH NORMAL
INDUSTRY PRACTICE.  THE COLLATERAL AGENT SHALL BE NAMED AS LOSS PAYEE OR
MORTGAGEE, AS ITS INTEREST MAY APPEAR, WITH RESPECT TO ALL SUCH PROPERTY AND
CASUALTY POLICIES AND ADDITIONAL INSURED WITH RESPECT TO ALL BUSINESS
INTERRUPTION OR CASUALTY POLICIES, AND EACH PROVIDER OF ANY SUCH INSURANCE SHALL
AGREE, BY ENDORSEMENT UPON THE POLICY OR POLICIES ISSUED BY IT OR BY INDEPENDENT
INSTRUMENTS FURNISHED TO THE COLLATERAL AGENT, THAT IF THE INSURANCE CARRIER
SHALL HAVE RECEIVED WRITTEN NOTICE FROM THE COLLATERAL AGENT OF THE OCCURRENCE
AND CONTINUANCE OF AN EVENT OF DEFAULT, THE INSURANCE CARRIER SHALL PAY ALL
PROCEEDS OTHERWISE PAYABLE TO HOLDINGS OR ONE OR MORE OF ITS SUBSIDIARIES UNDER
SUCH POLICIES DIRECTLY TO THE COLLATERAL AGENT (WHICH AGREEMENT SHALL BE
EVIDENCED BY A “STANDARD” OR “NEW YORK” LENDER’S LOSS PAYABLE ENDORSEMENT IN THE
NAME OF THE COLLATERAL AGENT ON ACCORD FORM 27) AND THAT IT WILL GIVE THE
COLLATERAL AGENT 30 DAYS’ PRIOR WRITTEN NOTICE BEFORE ANY SUCH POLICY OR
POLICIES SHALL BE ALTERED OR CANCELED, AND THAT NO ACT OR DEFAULT OF ANY GROUP
COMPANY OR ANY OTHER PERSON SHALL AFFECT THE RIGHTS OF THE COLLATERAL AGENT OR
THE LENDERS UNDER SUCH POLICY OR POLICIES.


(B)           LOSS EVENTS.  IN CASE OF ANY CASUALTY OR CONDEMNATION WITH RESPECT
TO ANY PROPERTY OF ANY GROUP COMPANY OR ANY PART THEREOF HAVING A FAIR MARKET
VALUE IN EXCESS OF $5,000,000, THE BORROWER SHALL PROMPTLY GIVE WRITTEN NOTICE
THEREOF TO THE ADMINISTRATIVE AGENT GENERALLY DESCRIBING THE NATURE AND EXTENT
OF SUCH DAMAGE, DESTRUCTION OR TAKING.  IN SUCH CASE, THE BORROWER SHALL, OR
SHALL

94


--------------------------------------------------------------------------------





CAUSE SUCH GROUP COMPANY TO, PROMPTLY REPAIR, RESTORE OR REPLACE THE PROPERTY OF
SUCH PERSON (OR PART THEREOF) WHICH WAS SUBJECT TO SUCH CASUALTY OR
CONDEMNATION, AT SUCH PERSON’S COST AND EXPENSE, WHETHER OR NOT THE INSURANCE
PROCEEDS OR CONDEMNATION AWARD, IF ANY, RECEIVED ON ACCOUNT OF SUCH EVENT SHALL
BE SUFFICIENT FOR THAT PURPOSE; PROVIDED, HOWEVER, THAT SUCH PROPERTY NEED NOT
BE REPAIRED, RESTORED OR REPLACED TO THE EXTENT THE FAILURE TO MAKE SUCH REPAIR,
RESTORATION OR REPLACEMENT (I)(A) IS DESIRABLE TO THE PROPER CONDUCT OF THE
BUSINESS OF SUCH PERSON IN THE ORDINARY COURSE AND OTHERWISE IN THE BEST
INTEREST OF SUCH PERSON AND (B) WOULD NOT MATERIALLY IMPAIR THE RIGHTS AND
BENEFITS OF THE COLLATERAL AGENT OR THE FINANCE PARTIES UNDER THE COLLATERAL
DOCUMENTS OR ANY OTHER LOAN DOCUMENT OR (II) THE FAILURE TO REPAIR, RESTORE OR
REPLACE THE PROPERTY IS ATTRIBUTABLE TO THE APPLICATION OF THE INSURANCE
PROCEEDS FROM SUCH CASUALTY OR THE CONDEMNATION AWARD FROM SUCH CONDEMNATION TO
PAYMENT OF THE SENIOR CREDIT OBLIGATIONS IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS OF THIS SECTION 6.07(B).  IF HOLDINGS OR ANY OF ITS SUBSIDIARIES
SHALL RECEIVE ANY INSURANCE PROCEEDS FROM A CASUALTY OR CONDEMNATION AWARD FROM
A CONDEMNATION EXCEEDING $5,000,000 IN RESPECT OF THE SINGLE EVENT OR SERIES OF
RELATED EVENTS GIVING RISE THERETO, SUCH PERSON WILL PROMPTLY PAY OVER SUCH
PROCEEDS TO THE ADMINISTRATIVE AGENT, FOR PAYMENT OF THE SENIOR CREDIT
OBLIGATIONS IN ACCORDANCE WITH SECTION 2.09(B) OR, IF SUCH FUNDS CONSTITUTE
REINVESTMENT FUNDS, TO BE HELD BY THE COLLATERAL AGENT IN THE REINVESTMENT FUNDS
ACCOUNT ESTABLISHED UNDER THE SECURITY AGREEMENT.  THE ADMINISTRATIVE AGENT
AGREES TO CAUSE THE COLLATERAL AGENT TO RELEASE SUCH INSURANCE PROCEEDS OR
CONDEMNATION AWARDS TO THE BORROWER UPON ITS REQUEST AND AS NEEDED FROM TIME TO
TIME TO PAY FOR THE REPAIR, RESTORATION OR REPLACEMENT OF THE PORTION OF THE
PROPERTY SUBJECT TO SUCH CASUALTY OR CONDEMNATION IF, BUT ONLY IF, THE
CONDITIONS SET FORTH IN THE DEFINITION OF “REINVESTMENT FUNDS” ARE SATISFIED AT
THE TIME OF SUCH REQUEST.


SECTION 6.08  COMPLIANCE WITH LAWS.  EACH OF THE GROUP COMPANIES WILL COMPLY
WITH ALL REQUIREMENTS OF LAW APPLICABLE TO IT AND ITS PROPERTIES TO THE EXTENT
THAT NONCOMPLIANCE WITH ANY SUCH REQUIREMENT OF LAW WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH OF THE GROUP COMPANIES WILL DO EACH OF THE FOLLOWING AS IT
RELATES TO ANY PLAN MAINTAINED BY, OR MULTIEMPLOYER PLAN CONTRIBUTED TO BY, EACH
OF THE GROUP COMPANIES, FOREIGN PENSION PLAN OR EMPLOYEE BENEFIT ARRANGEMENT: 
(I) MAINTAIN EACH PLAN (OTHER THAN A MULTIEMPLOYER PLAN), FOREIGN PENSION PLAN
AND EMPLOYEE BENEFIT ARRANGEMENT IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE OR OTHER FEDERAL, STATE OR FOREIGN LAW;
(II) CAUSE EACH PLAN (OTHER THAN A MULTIEMPLOYER PLAN) WHICH IS QUALIFIED UNDER
SECTION 401(A) OF THE CODE TO MAINTAIN SUCH QUALIFICATIONS; (III) MAKE ALL
REQUIRED CONTRIBUTIONS TO ANY PLAN SUBJECT TO SECTION 412 OF THE CODE AND MAKE
ALL REQUIRED CONTRIBUTIONS TO MULTIEMPLOYER PLANS; (IV) ENSURE THAT THERE ARE NO
UNFUNDED LIABILITIES IN EXCESS OF $5,000,000 UNLESS THE AGGREGATE AMOUNT OF SUCH
UNFUNDED LIABILITIES IS REDUCED BELOW $5,000,000 WITHIN A 30-DAY PERIOD; (V)
EXCEPT FOR THE OBLIGATIONS SET FORTH ON SCHEDULE 5.12, NOT BECOME A PARTY TO ANY
MULTIEMPLOYER PLAN; (VI) MAKE ALL CONTRIBUTIONS (INCLUDING ANY SPECIAL PAYMENTS
TO AMORTIZE ANY UNFUNDED LIABILITIES) REQUIRED TO BE MADE IN ACCORDANCE WITH ALL
APPLICABLE LAWS AND THE TERMS OF EACH FOREIGN PENSION PLAN IN A TIMELY MANNER;
(VII) ENSURE THAT ALL LIABILITIES UNDER ALL EMPLOYEE BENEFIT ARRANGEMENTS ARE
EITHER (A) FUNDED TO AT LEAST THE MINIMUM LEVEL REQUIRED BY LAW OR, IF HIGHER,
TO THE LEVEL REQUIRED BY THE TERMS GOVERNING THE EMPLOYEE BENEFIT ARRANGEMENTS;
(B) INSURED WITH A REPUTABLE INSURANCE COMPANY; OR (C) PROVIDED FOR OR
RECOGNIZED IN THE FINANCIAL STATEMENTS MOST RECENTLY DELIVERED TO THE
ADMINISTRATIVE AGENT UNDER SECTION 6.01(A) OR (B); AND (VII) ENSURE THAT THE
CONTRIBUTIONS OR PREMIUM PAYMENTS TO OR IN RESPECT OF ALL EMPLOYEE BENEFIT
ARRANGEMENTS ARE AND CONTINUE TO BE PROMPTLY PAID AT NO LESS THAN THE RATES
REQUIRED UNDER THE RULES OF SUCH ARRANGEMENTS AND IN ACCORDANCE WITH THE MOST
RECENT ACTUARIAL ADVICE RECEIVED IN RELATION TO THE EMPLOYEE BENEFIT ARRANGEMENT
AND GENERALLY IN ACCORDANCE WITH APPLICABLE LAW; AND (IX) SHALL USE ITS
REASONABLE EFFORTS TO CAUSE EACH OF ITS ERISA AFFILIATES TO DO EACH OF THE ITEMS
LISTED IN CLAUSES (I) THROUGH (IV) ABOVE AS IT RELATES TO PLANS AND
MULTIEMPLOYER PLANS MAINTAINED BY OR CONTRIBUTED TO BY ITS ERISA AFFILIATES SUCH
THAT THERE SHALL BE NO LIABILITY TO A GROUP COMPANY BY VIRTUE OF SUCH ERISA
AFFILIATE’S ACTS OR FAILURE TO ACT.

95


--------------------------------------------------------------------------------



SECTION 6.09  BOOKS AND RECORDS; LENDER MEETING.  EACH OF THE GROUP COMPANIES
WILL KEEP COMPLETE AND ACCURATE BOOKS AND RECORDS OF ITS TRANSACTIONS IN
ACCORDANCE WITH GOOD ACCOUNTING PRACTICES ON THE BASIS OF GAAP (INCLUDING THE
ESTABLISHMENT AND MAINTENANCE OF APPROPRIATE RESERVES).  IF THE ADMINISTRATIVE
AGENT SO REQUESTS, THE BORROWER WILL CONDUCT A MEETING OF THE LENDERS WITHIN 90
DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER TO DISCUSS SUCH FISCAL
YEAR’S RESULTS AND THE FINANCIAL CONDITION OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES.  THE CHIEF EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OFFICER OF
THE BORROWER AND SUCH OTHER OFFICERS OF THE BORROWER AS THE BORROWER’S CHIEF
EXECUTIVE OFFICER SHALL DESIGNATE SHALL BE PRESENT AT EACH SUCH MEETING.  SUCH
MEETINGS SHALL BE HELD AT TIMES AND PLACES CONVENIENT TO THE LENDERS AND TO THE
BORROWER.


SECTION 6.10  INSPECTION RIGHTS.  UPON REASONABLE NOTICE AND DURING NORMAL
BUSINESS HOURS (BUT NO MORE FREQUENTLY THAN TWICE PER YEAR UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING), EACH OF THE GROUP COMPANIES WILL PERMIT
REPRESENTATIVES APPOINTED BY THE AGENTS, INCLUDING AGENTS, EMPLOYEES, ATTORNEYS
AND APPRAISERS, TO VISIT AND INSPECT ITS PROPERTY, INCLUDING ITS BOOKS AND
RECORDS, ITS ACCOUNTS RECEIVABLE AND INVENTORY, ITS FACILITIES AND ITS OTHER
BUSINESS ASSETS, AND TO MAKE PHOTOCOPIES OR PHOTOGRAPHS THEREOF AND TO WRITE
DOWN AND RECORD ANY INFORMATION SUCH REPRESENTATIVES OBTAIN AND SHALL PERMIT THE
AGENTS OR SUCH REPRESENTATIVES TO INVESTIGATE AND VERIFY THE ACCURACY OF
INFORMATION PROVIDED TO THE LENDERS AND TO DISCUSS ALL SUCH MATTERS WITH THE
OFFICERS, EMPLOYEES, INDEPENDENT ACCOUNTANTS, ATTORNEYS AND REPRESENTATIVES OF
THE GROUP COMPANIES.


SECTION 6.11  USE OF PROCEEDS.  THE BORROWER WILL USE THE PROCEEDS OF THE LOANS
AND WILL USE THE LETTERS OF CREDIT SOLELY FOR THE PURPOSES SET FORTH IN SECTION
5.18.


SECTION 6.12  ADDITIONAL LOAN PARTIES; ADDITIONAL SECURITY.


(A)           ADDITIONAL SUBSIDIARY GUARANTORS.  EACH OF HOLDINGS AND THE
BORROWER WILL TAKE, AND WILL CAUSE EACH OF ITS SUBSIDIARIES (OTHER THAN FOREIGN
SUBSIDIARIES, EXCEPT TO THE EXTENT PROVIDED IN SUBSECTION (D) BELOW) TO TAKE,
SUCH ACTIONS FROM TIME TO TIME AS SHALL BE NECESSARY TO ENSURE THAT ALL
SUBSIDIARIES OF HOLDINGS (OTHER THAN THE BORROWER AND FOREIGN SUBSIDIARIES,
EXCEPT TO THE EXTENT PROVIDED IN SUBSECTION (D) BELOW) ARE SUBSIDIARY
GUARANTORS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF ANY GROUP
COMPANY SHALL FORM OR ACQUIRE ANY NEW SUBSIDIARY, THE BORROWER, AS SOON AS
PRACTICABLE AND IN ANY EVENT WITHIN 30 DAYS AFTER SUCH FORMATION OR ACQUISITION,
WILL PROVIDE THE COLLATERAL AGENT WITH NOTICE OF SUCH FORMATION OR ACQUISITION
SETTING FORTH IN REASONABLE DETAIL A DESCRIPTION OF ALL OF THE ASSETS OF SUCH
NEW SUBSIDIARY AND WILL CAUSE SUCH NEW SUBSIDIARY (OTHER THAN A FOREIGN
SUBSIDIARY, EXCEPT TO THE EXTENT PROVIDED IN SUBSECTION (D) BELOW) TO:

(I)            WITHIN 30 DAYS AFTER SUCH FORMATION OR ACQUISITION, EXECUTE AN
ACCESSION AGREEMENT PURSUANT TO WHICH SUCH NEW SUBSIDIARY SHALL AGREE TO BECOME
A “GUARANTOR” UNDER THE GUARANTY, AN “OBLIGOR” UNDER THE SECURITY AGREEMENT AND
AN “OBLIGOR” UNDER THE PLEDGE AGREEMENT AND/OR AN OBLIGOR UNDER SUCH OTHER
COLLATERAL DOCUMENTS AS MAY BE APPLICABLE TO SUCH NEW SUBSIDIARY; AND

(II)           DELIVER SUCH PROOF OF ORGANIZATIONAL AUTHORITY, INCUMBENCY OF
OFFICERS, OPINIONS OF COUNSEL AND OTHER DOCUMENTS AS IS CONSISTENT WITH THOSE
DELIVERED BY EACH LOAN PARTY PURSUANT TO SECTION 4.01 ON THE CLOSING DATE OR AS
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL HAVE REASONABLY
REQUESTED.


(B)           ADDITIONAL SECURITY.  WITH RESPECT TO ANY OWNED REAL PROPERTY
HAVING A FAIR MARKET VALUE IN EXCESS OF $1,000,000 ACQUIRED BY ANY LOAN PARTY
SUBSEQUENT TO THE CLOSING DATE, SUCH PERSON WILL CAUSE TO BE DELIVERED TO THE
COLLATERAL AGENT WITH RESPECT TO SUCH REAL PROPERTY DOCUMENTS, INSTRUMENTS AND
OTHER ITEMS OF THE TYPES CUSTOMARILY REQUIRED BY LENDERS IN TRANSACTIONS SIMILAR
TO THE

96


--------------------------------------------------------------------------------





TRANSACTIONS CONTEMPLATED HEREIN, ALL IN FORM, CONTENT AND SCOPE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT.  IN FURTHERANCE OF THE FOREGOING TERMS OF
THIS SECTION 6.12, THE BORROWER AGREES TO PROMPTLY PROVIDE THE ADMINISTRATIVE
AGENT WITH WRITTEN NOTICE OF THE ACQUISITION BY HOLDINGS OR ANY OF ITS
SUBSIDIARIES OF ANY OWNED REAL PROPERTY HAVING A MARKET VALUE GREATER THAN
$1,000,000 OR THE ENTERING INTO A LEASE BY HOLDINGS OR ANY OF ITS SUBSIDIARIES
OF ANY REAL PROPERTY FOR ANNUAL RENT OF $500,000 OR MORE, SETTING FORTH IN EACH
CASE IN REASONABLE DETAIL THE LOCATION AND A DESCRIPTION OF THE ASSET(S) SO
ACQUIRED OR LEASED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, HOLDINGS
AND THE BORROWER WILL CAUSE, AND WILL CAUSE EACH OF THEIR RESPECTIVE
SUBSIDIARIES TO CAUSE, 100% OF THE EQUITY INTERESTS OF EACH OF THEIR RESPECTIVE
DIRECT AND INDIRECT DOMESTIC SUBSIDIARIES (OR (X) 65% OF SUCH EQUITY INTERESTS,
IF SUCH SUBSIDIARY IS A DIRECT FOREIGN SUBSIDIARY OR, FOLLOWING A FOREIGN IP
TRANSFER TRANSACTION, EACH FOREIGN IP HOLDCO, EXCEPT AS PROVIDED IN SUBSECTION
(D) BELOW, OR (Y) TO THE EXTENT NOT PROHIBITED BY THE TERMS OF ANY ORGANIZATION
DOCUMENT OR OTHER AGREEMENT GOVERNING A PERMITTED JOINT VENTURE, SUCH PERCENTAGE
AS IS EQUAL TO THEIR RESPECTIVE RATABLE OWNERSHIP OF ALL EQUITY INTERESTS IN
PERMITTED JOINT VENTURES AND NON-WHOLLY-OWNED SUBSIDIARIES) TO BE SUBJECT AT ALL
TIMES TO A FIRST PRIORITY, PERFECTED LIEN IN FAVOR OF THE COLLATERAL AGENT
PURSUANT TO THE TERMS AND CONDITIONS OF THE COLLATERAL DOCUMENTS, SUBJECT ONLY
TO PERMITTED LIENS DESCRIBED IN SECTION 7.02(III) OR (V).

If, subsequent to the Closing Date, a Loan Party shall acquire any patents,
trademark registrations, service mark registrations, registered tradenames,
copyright registrations, any applications relating to the foregoing, securities,
instruments, chattel paper or other personal property required to be delivered
to the Collateral Agent as Collateral hereunder or under any of the Collateral
Documents, the Borrower shall promptly (and in any event within ten Business
Days after any Responsible Officer of any Loan Party acquires knowledge of the
same) notify the Collateral Agent of the same.  Each of the Loan Parties shall
adhere to the covenants regarding the location of personal property as set forth
in the Collateral Documents.

All such security interests and mortgages shall be granted pursuant to
documentation consistent with the Collateral Documents executed at Closing and
otherwise reasonably satisfactory in form and substance to the Collateral Agent
(collectively, the “Additional Collateral Documents”) and shall constitute valid
and enforceable perfected security interests and mortgages superior to and prior
to the rights of all third Persons and subject to no other Liens except for
Permitted Liens.  The Additional Collateral Documents or instruments related
thereto shall have been duly recorded or filed in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent required to be granted pursuant to the Additional
Collateral Documents, and all taxes, fees and other charges payable in
connection therewith shall have been paid in full.  The Borrower shall cause to
be delivered to the Collateral Agent such opinions of counsel, title insurance
and other related documents as may be reasonably requested by the Collateral
Agent to assure itself that this Section 6.12(b) has been complied with.


(C)           REAL PROPERTY APPRAISALS.  IF THE COLLATERAL AGENT OR THE REQUIRED
LENDERS DETERMINE THAT THEY ARE REQUIRED BY LAW OR REGULATION TO HAVE APPRAISALS
PREPARED IN RESPECT OF THE OWNED REAL PROPERTY OF ANY GROUP COMPANY CONSTITUTING
COLLATERAL, THE BORROWER SHALL PROVIDE TO THE COLLATERAL AGENT APPRAISALS WHICH
SATISFY THE APPLICABLE REQUIREMENTS SET FORTH IN 12 C.F.R., PART 34 - SUBPART C
OR ANY SUCCESSOR OR SIMILAR STATUTE, RULE, REGULATION, GUIDELINE OR ORDER, AND
WHICH SHALL BE IN SCOPE, FORM AND SUBSTANCE, AND FROM APPRAISERS, REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT AND SHALL BE ACCOMPANIED BY A CERTIFICATION
OF THE APPRAISAL FIRM PROVIDING SUCH APPRAISALS THAT THE APPRAISALS COMPLY WITH
SUCH REQUIREMENTS.


(D)           FOREIGN SUBSIDIARIES SECURITY.  IF, FOLLOWING A CHANGE THAT IS
REASONABLY DETERMINED TO BE MATERIAL BY THE ADMINISTRATIVE AGENT IN THE RELEVANT
SECTIONS OF THE CODE OR THE REGULATIONS, RULES, RULINGS, NOTICES OR OTHER
OFFICIAL PRONOUNCEMENTS ISSUED OR PROMULGATED THEREUNDER, THE

97


--------------------------------------------------------------------------------





BORROWER OR ITS COUNSEL OR ADVISORS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT DOES NOT WITHIN 45 DAYS AFTER A REQUEST FROM THE ADMINISTRATIVE AGENT
DELIVER EVIDENCE, IN FORM AND SUBSTANCE MUTUALLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE BORROWER, WITH RESPECT TO ANY FOREIGN SUBSIDIARY OF
HOLDINGS WHICH HAS NOT ALREADY HAD ALL OF THE EQUITY INTERESTS ISSUED BY IT
PLEDGED PURSUANT TO THE PLEDGE AGREEMENT THAT (I) A PLEDGE (A) OF 65.0% OR MORE
OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF CAPITAL STOCK OF SUCH
FOREIGN SUBSIDIARY ENTITLED TO VOTE, AND (B) OF ANY PROMISSORY NOTE ISSUED BY
SUCH FOREIGN SUBSIDIARY TO THE BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES,
(II) THE ENTERING INTO BY SUCH FOREIGN SUBSIDIARY OF A GUARANTY IN FORM AND
SUBSTANCE SUBSTANTIALLY IDENTICAL TO THE GUARANTY, (III) THE ENTERING INTO BY
SUCH FOREIGN SUBSIDIARY OF A SECURITY AGREEMENT IN FORM AND SUBSTANCE
SUBSTANTIALLY IDENTICAL TO THE SECURITY AGREEMENT, AND (IV) THE ENTERING INTO BY
SUCH FOREIGN SUBSIDIARY OF A PLEDGE AGREEMENT SUBSTANTIALLY IDENTICAL TO THE
PLEDGE AGREEMENT, IN ANY SUCH CASE WOULD CAUSE ALL OR ANY PORTION OF THE
UNDISTRIBUTED EARNINGS OF SUCH FOREIGN SUBSIDIARY AS DETERMINED FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES TO BE TREATED AS A DEEMED DIVIDEND TO SUCH
FOREIGN SUBSIDIARY’S UNITED STATES PARENT (OR OTHER DOMESTIC AFFILIATE) FOR
UNITED STATES FEDERAL INCOME TAX PURPOSES UNDER CODE SECTION 956 OR ANY SIMILAR
PROVISION OF FEDERAL, STATE OR LOCAL TAX LAW, THEN, (A) IN THE CASE OF A FAILURE
TO DELIVER THE EVIDENCE DESCRIBED IN CLAUSE (I) ABOVE, THAT PORTION OF SUCH
FOREIGN SUBSIDIARY’S OUTSTANDING CAPITAL STOCK OR ANY PROMISSORY NOTES SO ISSUED
BY SUCH FOREIGN SUBSIDIARY, IN EACH CASE NOT THERETOFORE PLEDGED PURSUANT TO THE
PLEDGE AGREEMENT, SHALL BE PLEDGED TO THE COLLATERAL AGENT FOR THE BENEFIT OF
THE FINANCE PARTIES PURSUANT TO THE PLEDGE AGREEMENT (OR ANOTHER PLEDGE
AGREEMENT IN SUBSTANTIALLY IDENTICAL FORM, IF NEEDED); (B) IN THE CASE OF A
FAILURE TO DELIVER THE EVIDENCE DESCRIBED IN CLAUSE (II) ABOVE, SUCH FOREIGN
SUBSIDIARY SHALL EXECUTE AND DELIVER THE GUARANTY (OR ANOTHER GUARANTY IN
SUBSTANTIALLY IDENTICAL FORM, IF NEEDED), GUARANTEEING THE SENIOR CREDIT
OBLIGATIONS; (C) IN THE CASE OF A FAILURE TO DELIVER THE EVIDENCE DESCRIBED IN
CLAUSE (III) ABOVE, SUCH FOREIGN SUBSIDIARY SHALL EXECUTE AND DELIVER THE
SECURITY AGREEMENT (OR ANOTHER SECURITY AGREEMENT IN SUBSTANTIALLY IDENTICAL
FORM, IF NEEDED), GRANTING TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
FINANCE PARTIES, A SECURITY INTEREST IN ALL OF SUCH FOREIGN SUBSIDIARY’S ASSETS
AND SECURING THE FINANCE OBLIGATIONS; AND (D) IN THE CASE OF A FAILURE TO
DELIVER THE EVIDENCE DESCRIBED IN CLAUSE (IV) ABOVE, SUCH FOREIGN SUBSIDIARY
SHALL EXECUTE AND DELIVER THE PLEDGE AGREEMENT (OR ANOTHER PLEDGE AGREEMENT IN
SUBSTANTIALLY IDENTICAL FORM, IF NEEDED), PLEDGING TO THE COLLATERAL AGENT, FOR
THE BENEFIT OF THE FINANCE PARTIES, ALL OF THE CAPITAL STOCK AND PROMISSORY
NOTES OWNED BY SUCH FOREIGN SUBSIDIARY, IN EACH CASE TO THE EXTENT THAT ENTERING
INTO THE GUARANTY, SECURITY AGREEMENT OR PLEDGE AGREEMENT IS PERMITTED BY THE
LAWS OF THE RESPECTIVE FOREIGN JURISDICTION AND WITH ALL DOCUMENTS DELIVERED
PURSUANT TO THIS SECTION 6.12(D) TO BE IN FORM, SCOPE AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT.


(E)           COMPLETION OF REQUIRED ACTIONS.  EACH OF HOLDINGS AND THE BORROWER
AGREES THAT EACH ACTION REQUIRED BY THE FOREGOING PARAGRAPHS OF THIS SECTION
6.12 SHALL BE COMPLETED AS SOON AS POSSIBLE, BUT IN NO EVENT LATER THAN 60 DAYS
AFTER SUCH ACTION IS EITHER REQUESTED TO BE TAKEN BY THE COLLATERAL AGENT OR
REQUIRED TO BE TAKEN BY HOLDINGS OR ANY OF ITS SUBSIDIARIES PURSUANT TO THE
TERMS OF THIS SECTION 6.12.


SECTION 6.13  INTEREST RATE PROTECTION AGREEMENTS.  WITHIN 90 DAYS AFTER THE
CLOSING DATE, THE BORROWER WILL ENTER INTO AND THEREAFTER MAINTAIN IN FULL FORCE
AND EFFECT INTEREST RATE SWAPS, RATE CAPS, COLLARS OR OTHER SIMILAR AGREEMENTS
OR ARRANGEMENTS DESIGNED TO HEDGE THE POSITION OF THE BORROWER WITH RESPECT TO
INTEREST RATES AT RATES AND ON TERMS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, TAKING INTO ACCOUNT THE MARKET CONDITIONS, TO PROVIDE
PROTECTION AGAINST INTEREST RATES ON INDEBTEDNESS BEARING FLOATING INTEREST
RATES FOR A PERIOD EXPIRING NO EARLIER THAN 24 MONTHS AFTER THE DATE OF
EXECUTION AND DELIVERY OF SUCH AGREEMENTS WITH RESPECT TO A NOTIONAL AMOUNT OF
INDEBTEDNESS OF HOLDINGS AND ITS SUBSIDIARIES SUCH THAT, AFTER GIVING EFFECT
THERETO, AT LEAST 30% OF THE INDEBTEDNESS OF HOLDINGS AND ITS SUBSIDIARIES
(INCLUDING APPROPRIATE ADJUSTMENTS COMMENSURATE WITH ANY FACILITIES INCREASE)
BEARS FIXED INTEREST RATES.  THE BORROWER WILL PROMPTLY DELIVER EVIDENCE OF THE
EXECUTION AND DELIVERY OF SUCH AGREEMENTS TO THE ADMINISTRATIVE AGENT.

98


--------------------------------------------------------------------------------





SECTION 6.14  CONTRIBUTIONS.  WITHIN THREE BUSINESS DAYS FOLLOWING ITS RECEIPT
THEREOF, HOLDINGS WILL CONTRIBUTE AS A COMMON EQUITY CONTRIBUTION TO THE CAPITAL
OF THE BORROWER ANY CASH PROCEEDS RECEIVED BY HOLDINGS AFTER THE CLOSING DATE
FROM ANY ASSET DISPOSITION, CASUALTY, CONDEMNATION OR DEBT ISSUANCE RECEIVED BY
HOLDINGS AFTER THE CLOSING DATE.


ARTICLE VII
NEGATIVE COVENANTS

Each of Holdings and the Borrower agrees that so long as any Lender has any
Commitment hereunder, any Senior Credit Obligations or other amount payable
hereunder or under any Note or other Loan Document or any L/C Obligation (in
each case other than contingent indemnification obligations) remains unpaid or
any Letter of Credit remains unexpired:


SECTION 7.01  LIMITATION ON INDEBTEDNESS.  NONE OF THE GROUP COMPANIES WILL
INCUR, CREATE, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS OR SWAP OBLIGATIONS
EXCEPT:

(I)            INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES OUTSTANDING ON
THE CLOSING DATE AND OF LIPMAN AND ITS SUBSIDIARIES OUTSTANDING IMMEDIATELY
AFTER CONSUMMATION OF THE MERGER, IN EACH CASE AS DISCLOSED ON SCHEDULE 7.01
(COLLECTIVELY, THE “EXISTING INDEBTEDNESS”), AND ANY MODIFICATIONS,
REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED, THAT (A) THE
AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH MODIFICATION,
REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER OR AS OTHERWISE PERMITTED
PURSUANT TO THIS SECTION 7.01, AND (B) THE TERMS AND CONDITIONS (INCLUDING, IF
APPLICABLE, AS TO COLLATERAL AND SUBORDINATION) OF ANY SUCH MODIFIED, EXTENDING,
REFUNDING OR REFINANCING INDEBTEDNESS ARE NOT MATERIALLY LESS FAVORABLE TO THE
GROUP COMPANIES OR THE LENDERS THAN THE TERMS AND CONDITIONS OF THE INDEBTEDNESS
BEING MODIFIED, EXTENDED, REFUNDED OR REFINANCED;

(II)           INDEBTEDNESS OF THE LOAN PARTIES UNDER THIS AGREEMENT AND THE
OTHER FINANCE DOCUMENTS;

(III)          (A) PURCHASE MONEY INDEBTEDNESS AND ATTRIBUTABLE INDEBTEDNESS IN
RESPECT OF CAPITAL LEASES AND SYNTHETIC LEASE OBLIGATIONS OF THE BORROWER AND
ITS SUBSIDIARIES INCURRED AFTER THE CLOSING DATE TO FINANCE CAPITAL EXPENDITURES
PERMITTED BY SECTION 7.14; PROVIDED THAT (1) THE AGGREGATE AMOUNT OF ALL SUCH
PURCHASE MONEY INDEBTEDNESS OR ATTRIBUTABLE INDEBTEDNESS DOES NOT EXCEED
$15,000,000 AT ANY TIME OUTSTANDING, (2) THE PURCHASE MONEY INDEBTEDNESS OR
ATTRIBUTABLE INDEBTEDNESS WHEN INCURRED SHALL NOT BE LESS THAN 80% OR MORE THAN
100% OF THE LESSER OF THE COST OR FAIR MARKET VALUE AS OF THE TIME OF
ACQUISITION OF THE ASSET FINANCED AND THE PROCEEDS THEREOF, (3) SUCH PURCHASE
MONEY INDEBTEDNESS OR ATTRIBUTABLE INDEBTEDNESS IS ISSUED AND ANY LIENS SECURING
SUCH PURCHASE MONEY INDEBTEDNESS OR ATTRIBUTABLE INDEBTEDNESS ARE CREATED
CONCURRENTLY WITH, OR WITHIN 90 DAYS AFTER, THE ACQUISITION OF THE ASSET
FINANCED AND (4) NO LIEN SECURING SUCH PURCHASE MONEY INDEBTEDNESS OR
ATTRIBUTABLE INDEBTEDNESS SHALL EXTEND TO OR COVER ANY PROPERTY OR ASSET OF ANY
GROUP COMPANY OTHER THAN THE ASSET SO FINANCED, AND (B) ATTRIBUTABLE
INDEBTEDNESS IN RESPECT OF SALE/LEASEBACK TRANSACTIONS PERMITTED BY SECTION
7.13;

(IV)          INDEBTEDNESS OF THE BORROWER OR ITS SUBSIDIARIES SECURED BY LIENS
PERMITTED BY CLAUSES (XVII), (XVIII) AND (XIX) OF SECTION 7.02 AND ANY OTHER
INDEBTEDNESS OF A PERSON WHOSE EQUITY INTERESTS OR ASSETS ARE ACQUIRED IN A
PERMITTED BUSINESS ACQUISITION WHICH IS

99


--------------------------------------------------------------------------------




ACQUIRED OR ASSUMED BY THE BORROWER OR A SUBSIDIARY OF THE BORROWER IN SUCH
PERMITTED BUSINESS ACQUISITION AND ANY PERMITTED REFINANCING THEREOF; PROVIDED
THAT (A) SUCH INDEBTEDNESS WAS NOT INCURRED IN CONNECTION WITH, OR IN
ANTICIPATION OF, THE EVENTS DESCRIBED IN SUCH CLAUSES OR SUCH PERMITTED BUSINESS
ACQUISITION, AND (B) SUCH INDEBTEDNESS (OTHER THAN PRE-EXISTING ATTRIBUTABLE
INDEBTEDNESS AND PURCHASE MONEY INDEBTEDNESS) DOES NOT CONSTITUTE INDEBTEDNESS
FOR BORROWED MONEY;

(V)           UNSECURED SUBORDINATED INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT IS ISSUED TO A SELLER OF ASSETS OR PERSON ACQUIRED IN A
PERMITTED BUSINESS ACQUISITION AND ANY PERMITTED REFINANCING THEREOF IF,
IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT THERETO, (A) NO EVENT OF DEFAULT
SHALL EXIST OR RESULT THEREFROM AND (B) HOLDINGS AND ITS SUBSIDIARIES WILL BE IN
COMPLIANCE ON A PRO-FORMA BASIS WITH THE FINANCIAL COVENANTS SET FORTH IN
SECTION 7.17;

(VI)          (A) CONTINGENT LIABILITIES IN RESPECT OF ANY INDEMNIFICATION,
ADJUSTMENT OF PURCHASE PRICE, EARN-OUT, NON-COMPETE, CONSULTING, DEFERRED
COMPENSATION AND SIMILAR OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES
INCURRED IN CONNECTION WITH THE TRANSACTION, PERMITTED BUSINESS ACQUISITIONS,
PERMITTED JOINT VENTURES AND ASSET DISPOSITIONS AND (B) INDEBTEDNESS INCURRED BY
THE BORROWER OR ITS SUBSIDIARIES IN A PERMITTED BUSINESS ACQUISITION OR ASSET
DISPOSITION UNDER AGREEMENTS PROVIDING FOR EARN-OUTS OR THE ADJUSTMENT OF THE
PURCHASE PRICE OR SIMILAR ADJUSTMENTS;

(VII)         SWAP OBLIGATIONS OF THE BORROWER OR ANY SUBSIDIARY UNDER SWAP
AGREEMENTS TO THE EXTENT ENTERED INTO AFTER THE CLOSING DATE IN COMPLIANCE WITH
SECTION 6.13 OR TO MANAGE INTEREST RATE, FOREIGN CURRENCY EXCHANGE RATE AND
COMMODITY PRICING RISKS AND NOT FOR SPECULATIVE PURPOSES;

(VIII)        INDEBTEDNESS OWED TO ANY PERSON PROVIDING PROPERTY, CASUALTY OR
LIABILITY INSURANCE TO THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, SO LONG
AS SUCH INDEBTEDNESS SHALL NOT BE IN EXCESS OF THE AMOUNT OF THE UNPAID COST OF,
AND SHALL BE INCURRED ONLY TO DEFER THE COST OF, SUCH INSURANCE FOR THE YEAR IN
WHICH SUCH INDEBTEDNESS IS INCURRED AND SUCH INDEBTEDNESS SHALL BE OUTSTANDING
ONLY DURING SUCH YEAR;

(IX)           INDEBTEDNESS CONSISTING OF GUARANTY OBLIGATIONS (A) BY THE
BORROWER IN RESPECT OF INDEBTEDNESS, LEASES OR OTHER ORDINARY COURSE OBLIGATIONS
PERMITTED TO BE INCURRED BY, OR OBLIGATIONS IN RESPECT OF PERMITTED BUSINESS
ACQUISITIONS OR PERMITTED JOINT VENTURES OF, WHOLLY-OWNED DOMESTIC SUBSIDIARIES
OF THE BORROWER, (B) BY DOMESTIC SUBSIDIARIES OF THE BORROWER OF INDEBTEDNESS,
LEASES OR OTHER ORDINARY COURSE OBLIGATIONS PERMITTED TO BE INCURRED BY, OR
OBLIGATIONS IN RESPECT OF PERMITTED BUSINESS ACQUISITIONS OR PERMITTED JOINT
VENTURES OF, THE BORROWER OR WHOLLY-OWNED DOMESTIC SUBSIDIARIES OF THE BORROWER,
(C) BY FOREIGN SUBSIDIARIES OF THE BORROWER OF INDEBTEDNESS, LEASES OR OTHER
ORDINARY COURSE OBLIGATIONS PERMITTED TO BE INCURRED BY, OR OBLIGATIONS IN
RESPECT OF PERMITTED BUSINESS ACQUISITIONS OR PERMITTED JOINT VENTURES OF,
WHOLLY-OWNED FOREIGN SUBSIDIARIES OF THE BORROWER AND (D) BY THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER OF INDEBTEDNESS, LEASES OR OTHER ORDINARY COURSE
OBLIGATIONS PERMITTED TO BE INCURRED BY, FOREIGN SUBSIDIARIES; PROVIDED THAT THE
AGGREGATE AMOUNT OF GUARANTY OBLIGATIONS REFERRED TO IN THIS CLAUSE (D),
TOGETHER WITH ALL INVESTMENTS BY THE BORROWER AND ITS WHOLLY-OWNED DOMESTIC
SUBSIDIARIES PERMITTED UNDER SECTION 7.06(A)(XI)(A), WILL NOT EXCEED AT ANY ONE
TIME OUTSTANDING $10,000,000;

(X)            INTER-COMPANY INDEBTEDNESS OWING TO THE BORROWER OR A SUBSIDIARY
OF THE BORROWER TO THE EXTENT PERMITTED BY SECTION 7.06(A)(X) OR (XI);

100


--------------------------------------------------------------------------------




(XI)           INDEBTEDNESS OF FOREIGN SUBSIDIARIES INCURRED ON OR AFTER THE
CLOSING DATE TO FINANCE WORKING CAPITAL REQUIREMENTS AND PERMITTED REFINANCINGS
THEREOF (DETERMINED WITHOUT REGARD TO CLAUSE (II) OF THE DEFINITION THEREOF) IN
AN AGGREGATE PRINCIPAL AMOUNT WHICH, WHEN TAKEN TOGETHER WITH THE THEN
OUTSTANDING PRINCIPAL AMOUNT OF ALL INDEBTEDNESS OF FOREIGN SUBSIDIARIES
REFERRED TO IN CLAUSE (I) ABOVE, DOES NOT EXCEED THE SUM OF (A) THE AGGREGATE
PRINCIPAL AMOUNT OF ALL INDEBTEDNESS OF FOREIGN SUBSIDIARIES OUTSTANDING ON THE
CLOSING DATE AND DISCLOSED ON SCHEDULE 7.01 PLUS (B) $30,000,000 (OR ITS
EQUIVALENT IN ONE OR MORE APPLICABLE FOREIGN CURRENCIES);

(XII)          (A) INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES ARISING
FROM THE HONORING BY A BANK OR OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR
SIMILAR INSTRUMENT DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF
BUSINESS; PROVIDED THAT (1) SUCH INDEBTEDNESS (OTHER THAN CREDIT OR PURCHASE
CARDS) IS EXTINGUISHED WITHIN THREE BUSINESS DAYS OF ITS INCURRENCE AND (2) SUCH
INDEBTEDNESS IN RESPECT OF CREDIT OR PURCHASE CARDS IN EXTINGUISHED WITHIN 60
DAYS FROM ITS INCURRENCE, AND (B) CONTINGENT INDEMNIFICATION OBLIGATIONS OF THE
BORROWER AND ITS SUBSIDIARIES TO FINANCIAL INSTITUTIONS, IN EACH CASE TO THE
EXTENT IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS AND CONDITIONS WHICH ARE
WITHIN THE GENERAL PARAMETERS CUSTOMARY IN THE BANKING INDUSTRY, ENTERED INTO TO
OBTAIN CASH MANAGEMENT SERVICES OR DEPOSIT ACCOUNT OVERDRAFT PROTECTION SERVICES
(IN AMOUNT SIMILAR TO THOSE OFFERED FOR COMPARABLE SERVICES IN THE FINANCIAL
INDUSTRY) OR OTHER SERVICES IN CONNECTION WITH THE MANAGEMENT OR OPENING OF
DEPOSIT ACCOUNTS OR INCURRED AS A RESULT OF ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS FOR DEPOSIT OR COLLECTION PURPOSES;

(XIII)         INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES REPRESENTING
DEFERRED COMPENSATION TO EMPLOYEES OF THE BORROWER AND ITS SUBSIDIARIES;

(XIV)        INDEBTEDNESS OF HOLDINGS REPRESENTING THE OBLIGATION OF HOLDINGS TO
MAKE PAYMENTS WITH RESPECT TO THE CANCELLATION OR REPURCHASE OF CERTAIN EQUITY
INTERESTS OF OFFICERS, EMPLOYEES OR DIRECTORS (OR THEIR ESTATES) OF HOLDINGS AND
ITS SUBSIDIARIES, TO THE EXTENT PERMITTED BY SECTION 7.07(III);

(XV)         UNSECURED INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES NOT
OTHERWISE PERMITTED BY THIS SECTION 7.01 INCURRED AFTER THE CLOSING DATE IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $20,000,000 AT ANY TIME OUTSTANDING;
PROVIDED THAT (A) THE DOCUMENTATION WITH RESPECT TO SUCH INDEBTEDNESS SHALL NOT
CONTAIN COVENANTS OR DEFAULT PROVISIONS RELATING TO HOLDINGS OR ANY SUBSIDIARY
OF HOLDINGS THAT ARE MORE RESTRICTIVE THAN THE COVENANTS AND DEFAULT PROVISIONS
CONTAINED IN THE LOAN DOCUMENTS, (B) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH INCURRENCE AND (C) THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT A CERTIFICATE DEMONSTRATING THAT, UPON GIVING EFFECT ON A
PRO-FORMA BASIS TO THE INCURRENCE OF SUCH INDEBTEDNESS AND TO THE CONCURRENT
RETIREMENT OF ANY OTHER INDEBTEDNESS OF ANY GROUP COMPANY, THE LOAN PARTIES
SHALL BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.17;
AND

(XVI)        UNSECURED SUBORDINATED NOTES OF THE BORROWER HAVING TERMS, YIELD,
GUARANTEES, COVENANTS, DEFAULT AND SUBORDINATION PROVISIONS AND OTHER TERMS AS
ARE CUSTOMARY FOR SUBORDINATED “HIGH YIELD” SECURITIES ISSUED FOR CASH IN A
REGISTERED PUBLIC OFFERING OR IN A PRIVATE PLACEMENT FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT OR OTHERWISE, THE PROCEEDS OF WHICH ARE USED TO
FINANCE ONE OR MORE PERMITTED BUSINESS ACQUISITIONS OR TO REPAY THE LOANS;
PROVIDED THAT (A) ANY SUCH INDEBTEDNESS MUST CONSTITUTE UNSECURED SUBORDINATED
INDEBTEDNESS, (B) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO THE
INCURRENCE THEREOF AND (C) THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT A CERTIFICATE DEMONSTRATING THAT, UPON GIVING EFFECT ON A

101


--------------------------------------------------------------------------------




PRO-FORMA BASIS TO THE INCURRENCE OF SUCH INDEBTEDNESS AND TO THE CONCURRENT
PREPAYMENT OF THE LOANS, THE LOAN PARTIES SHALL BE IN COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN SECTION 7.17.  THE ISSUANCE OF ANY SECURITY
SATISFYING THE REQUIREMENTS OF THIS CLAUSE (XVI) IS HEREIN REFERRED TO AS A
“PUBLIC DEBT ISSUANCE”.


SECTION 7.02  RESTRICTION ON LIENS.  NONE OF THE GROUP COMPANIES WILL CREATE,
INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY OR ASSETS (INCLUDING
EQUITY INTERESTS OR OTHER SECURITIES OF ANY PERSON, INCLUDING ANY SUBSIDIARY OF
HOLDINGS) NOW OWNED OR HEREAFTER ACQUIRED BY IT OR ON ANY INCOME OR RIGHTS IN
RESPECT OF ANY THEREOF, OR SIGN OR FILE OR AUTHORIZE THE FILING UNDER THE
UNIFORM COMMERCIAL CODE OF ANY JURISDICTION OF A FINANCING STATEMENT THAT NAMES
ANY GROUP COMPANY AS DEBTOR, OR SIGN ANY SECURITY AGREEMENT AUTHORIZING ANY
SECURED PARTY THEREUNDER TO FILE SUCH A FINANCING STATEMENT, EXCEPT LIENS
DESCRIBED IN ANY OF THE FOLLOWING CLAUSES (COLLECTIVELY, “PERMITTED LIENS”):

(I)            LIENS EXISTING ON THE CLOSING DATE AND LISTED ON SCHEDULE 7.02
HERETO AND ANY MODIFICATIONS, REPLACEMENTS, RENEWALS OR EXTENSIONS THEREOF;
PROVIDED THAT (A) THE LIEN DOES NOT EXTEND TO ANY ADDITIONAL PROPERTY OTHER THAN
(X) AFTER-ACQUIRED PROPERTY THAT IS AFFIXED OR INCORPORATED INTO THE PROPERTY
COVERED BY SUCH LIEN OR FINANCED BY INDEBTEDNESS PERMITTED UNDER SECTION 7.01
AND (Y) PROCEEDS AND PRODUCTS THEREOF AND (B) THE RENEWAL, EXTENSION OR
MODIFICATION OF THE INDEBTEDNESS SECURED OR BENEFITED BY SUCH LIENS IS PERMITTED
BY SECTION 7.01;

(II)           LIENS CREATED BY THE COLLATERAL DOCUMENTS;

(III)          LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES
NOT YET DUE OR THAT ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS DILIGENTLY PURSUED FOR WHICH ADEQUATE RESERVES (IN THE GOOD FAITH
JUDGMENT OF THE MANAGEMENT OF THE BORROWER) HAVE BEEN ESTABLISHED IN ACCORDANCE
WITH GAAP (AND AS TO WHICH THE PROPERTY OR ASSETS SUBJECT TO ANY SUCH LIEN IS
NOT YET SUBJECT TO FORECLOSURE, SALE OR LOSS ON ACCOUNT THEREOF);

(IV)          LIENS IMPOSED BY LAW SECURING THE CHARGES, CLAIMS, DEMANDS OR
LEVIES OF LANDLORDS, CARRIERS, SUPPLIERS, WAREHOUSEMEN, MATERIALMEN, WORKMEN,
MECHANICS, CARRIERS AND OTHER LIKE LIENS IMPOSED BY LAW WHICH WERE INCURRED IN
THE ORDINARY COURSE OF BUSINESS AND WHICH (A) DO NOT, INDIVIDUALLY OR IN THE
AGGREGATE, MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY OR ASSETS WHICH ARE
THE SUBJECT OF SUCH LIEN OR MATERIALLY IMPAIR THE USE THEREOF IN THE OPERATION
OF THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR (B) WHICH ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED FOR
WHICH ADEQUATE RESERVES (IN THE GOOD FAITH JUDGMENT OF THE MANAGEMENT OF THE
BORROWER) HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, WHICH PROCEEDINGS HAVE
THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY OR ASSETS
SUBJECT TO SUCH LIEN;

(V)           LIENS (OTHER THAN ANY LIENS IMPOSED BY ERISA OR PURSUANT TO ANY
ENVIRONMENTAL LAW) NOT SECURING INDEBTEDNESS OR SWAP OBLIGATIONS INCURRED OR
DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’
COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL SECURITY AND
OTHER SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS;

(VI)          LIENS SECURING OBLIGATIONS IN RESPECT OF SURETY BONDS (OTHER THAN
APPEAL BONDS), BIDS, LEASES, GOVERNMENT CONTRACTS, PERFORMANCE AND
RETURN-OF-MONEY BONDS AND OTHER SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY
COURSE OF BUSINESS; PROVIDED THAT IN THE CASE OF LIENS ON CASH AND CASH
EQUIVALENTS, THE AMOUNT OF ALL CASH AND CASH EQUIVALENTS SUBJECT TO SUCH LIENS
MAY AT NO TIME EXCEED $5,000,000 IN THE AGGREGATE;

102


--------------------------------------------------------------------------------




(VII)         LIENS UPON SPECIFIC ITEMS OR INVENTORY OR OTHER GOODS AND PROCEEDS
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES SECURING SUCH PERSON’S OBLIGATIONS IN
RESPECT OF BANKERS’ ACCEPTANCES OR DOCUMENTARY LETTERS OF CREDIT ISSUED OR
CREATED FOR THE ACCOUNT OF SUCH PERSON TO FACILITATE THE SHIPMENT OR STORAGE OF
SUCH INVENTORY OR OTHER GOODS;

(VIII)        PLEDGES OR DEPOSITS OF CASH AND CASH EQUIVALENTS SECURING
DEDUCTIBLES, SELF-INSURANCE, CO-PAYMENT, CO-INSURANCE, RETENTIONS AND SIMILAR
OBLIGATIONS TO PROVIDERS OF INSURANCE IN THE ORDINARY CAUSE OF BUSINESS;

(IX)           LIENS ON (A) INCURRED PREMIUMS, DIVIDENDS AND REBATES WHICH MAY
BECOME PAYABLE UNDER INSURANCE POLICIES AND LOSS PAYMENTS WHICH REDUCE THE
INCURRED PREMIUMS ON SUCH INSURANCE POLICIES AND (B) RIGHTS WHICH MAY ARISE
UNDER STATE INSURANCE GUARANTEE FUNDS RELATING TO ANY SUCH INSURANCE POLICY, IN
EACH CASE SECURING INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO SECTION
7.01(VIII);

(X)            LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS, IN
EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

(XI)           LICENSES, LEASES OR SUBLEASES GRANTED TO THIRD PERSONS OR TO THE
BORROWER OR ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE
BUSINESS OF ANY GROUP COMPANY AND NOT OTHERWISE PROHIBITED BY SECTION 7.05(XIV);

(XII)          ZONING RESTRICTIONS, BUILDING CODES, LAND USE AND OTHER SIMILAR
LAWS AND MUNICIPAL ORDINANCES, EASEMENTS, RIGHTS OF WAY, LICENSES, RESERVATIONS,
COVENANTS, CONDITIONS, WAIVERS, RESTRICTIONS ON THE USE OF PROPERTY OR OTHER
MINOR ENCUMBRANCES OR IRREGULARITIES OF TITLE NOT SECURING INDEBTEDNESS OR SWAP
OBLIGATIONS WHICH DO NOT, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY IMPAIR
THE USE OF ANY PROPERTY IN THE OPERATION OR BUSINESS OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES OR THE VALUE OF SUCH PROPERTY FOR THE PURPOSE OF SUCH BUSINESS;

(XIII)         LIENS ARISING FROM PRECAUTIONARY UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS REGARDING, AND ANY INTEREST OR TITLE OF A LICENSOR, LESSOR
OR SUBLESSOR UNDER, OPERATING LEASES PERMITTED BY THIS AGREEMENT;

(XIV)        LIENS IN FAVOR OF LESSOR, SUBLESSOR, LESSEES OR SUBLESSEES SECURING
OPERATING LEASES;

(XV)         LIENS ARISING FROM JUDGMENTS, DECREES OR ATTACHMENTS (OR SECURING
OF APPEAL BONDS WITH RESPECT THERETO) IN CIRCUMSTANCES NOT CONSTITUTING AN EVENT
OF DEFAULT UNDER SECTION 8.01; PROVIDED THAT NO CASH OR OTHER PROPERTY (OTHER
THAN PROCEEDS OF INSURANCE PAYABLE BY REASON OF SUCH JUDGMENTS, DECREES OR
ATTACHMENTS) THE FAIR VALUE OF WHICH EXCEEDS $2,500,000 IS DEPOSITED OR
DELIVERED TO SECURE ANY SUCH JUDGMENT, DECREE OR AWARD, OR ANY APPEAL BOND IN
RESPECT THEREOF;

(XVI)        LIENS SECURING INDEBTEDNESS PERMITTED TO BE INCURRED UNDER SECTION
7.01(I), (III), AND (IV);

(XVII)       ANY LIEN EXISTING ON ANY ASSET OF ANY PERSON AT THE TIME SUCH
PERSON BECOMES A SUBSIDIARY OF THE BORROWER AND NOT CREATED IN CONTEMPLATION OF
SUCH EVENT;

103


--------------------------------------------------------------------------------




(XVIII)      ANY LIEN ON ANY ASSET (OTHER THAN ON THE EQUITY INTERESTS OF ONE OR
MORE SUBSIDIARIES) OF ANY PERSON EXISTING AT THE TIME SUCH PERSON IS MERGED OR
CONSOLIDATED WITH OR INTO THE BORROWER OR A SUBSIDIARY OF THE BORROWER AND NOT
CREATED IN CONTEMPLATION OF SUCH EVENT;

(XIX)         ANY LIEN EXISTING ON ANY ASSET (OTHER THAN ON THE EQUITY INTERESTS
OF ONE OR MORE SUBSIDIARIES) PRIOR TO THE ACQUISITION THEREOF BY THE BORROWER OR
A SUBSIDIARY OF THE BORROWER AND NOT CREATED IN CONTEMPLATION OF SUCH
ACQUISITION;

(XX)          LIENS SOLELY ON ANY CASH EARNEST MONEY DEPOSITS MADE BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF INTENT OR
PURCHASE AGREEMENT WITH RESPECT TO A PERMITTED BUSINESS ACQUISITION OR A
PERMITTED JOINT VENTURE;

(XXI)         LIENS ON CASH AND CASH EQUIVALENTS SECURING SWAP OBLIGATIONS OWING
TO ONE OR MORE PERSONS WHO ARE NOT SWAP CREDITORS; PROVIDED THAT THE AGGREGATE
AMOUNT OF ALL CASH AND CASH EQUIVALENTS SUBJECT TO SUCH LIENS MAY AT NO TIME
EXCEED $2,000,000;

(XXII)        LIENS ON ANY ASSETS OR EQUITY INTERESTS OF A FOREIGN SUBSIDIARY OF
THE BORROWER SECURING INDEBTEDNESS OF SUCH FOREIGN SUBSIDIARY INCURRED PURSUANT
TO SECTION 7.01(XI);

(XXIII)       LIENS SECURING SALE/LEASEBACK TRANSACTIONS PERMITTED UNDER SECTION
7.13; AND

(XXIV)       OTHER LIENS INCURRED BY THE BORROWER AND ITS SUBSIDIARIES NOT
SECURING INDEBTEDNESS IF THE AGGREGATE FAIR MARKET VALUE OF THE PROPERTY SUBJECT
TO SUCH LIENS, AND THE AGGREGATE AMOUNT OF THE OBLIGATIONS SECURED THEREBY, DO
NOT EXCEED $10,000,000.


SECTION 7.03  NATURE OF BUSINESS.  NONE OF THE GROUP COMPANIES TAKEN AS A WHOLE
WILL ALTER IN ANY MATERIAL RESPECT THE CHARACTER OR CONDUCT OF THE BUSINESS
CONDUCTED BY THE GROUP COMPANIES AS OF THE CLOSING DATE AND ACTIVITIES DIRECTLY
RELATED THERETO AND SIMILAR, COMPLIMENTARY OR RELATED BUSINESSES.


SECTION 7.04  CONSOLIDATION, MERGER AND DISSOLUTION.  EXCEPT IN CONNECTION WITH
AN ASSET DISPOSITION PERMITTED BY THE TERMS OF SECTION 7.05, NONE OF THE GROUP
COMPANIES WILL ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION OR
LIQUIDATE, WIND UP OR DISSOLVE ITSELF OR ITS AFFAIRS (OR SUFFER ANY LIQUIDATIONS
OR DISSOLUTIONS); PROVIDED THAT:

(I)            ANY DOMESTIC SUBSIDIARY OF THE BORROWER MAY MERGE WITH AND INTO,
OR BE VOLUNTARILY DISSOLVED OR LIQUIDATED INTO, THE BORROWER, SO LONG AS (A) THE
BORROWER IS THE SURVIVING CORPORATION OF SUCH MERGER, DISSOLUTION OR
LIQUIDATION, (B) THE SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT FOR THE
BENEFIT OF THE FINANCE PARTIES PURSUANT TO THE COLLATERAL DOCUMENTS IN THE
ASSETS OF THE BORROWER AND SUCH DOMESTIC SUBSIDIARY SO MERGED, DISSOLVED OR
LIQUIDATED SHALL REMAIN IN FULL FORCE AND EFFECT AND PERFECTED (TO AT LEAST THE
SAME EXTENT AS IN EFFECT IMMEDIATELY PRIOR TO SUCH MERGER, DISSOLUTION OR
LIQUIDATION) AND (C) NO PERSON OTHER THAN THE BORROWER OR A SUBSIDIARY GUARANTOR
RECEIVES ANY CONSIDERATION IN RESPECT OR AS A RESULT OF SUCH TRANSACTION (OTHER
THAN NON-CASH CONSIDERATION PAYABLE TO FOREIGN SUBSIDIARIES PERMITTED PURSUANT
TO SECTION 7.06(XI)(B));

(II)           ANY DOMESTIC SUBSIDIARY OF THE BORROWER MAY MERGE WITH AND INTO,
OR BE VOLUNTARILY DISSOLVED OR LIQUIDATED INTO, ANY OTHER DOMESTIC SUBSIDIARY OF
THE BORROWER, SO LONG AS (A) IN THE CASE OF ANY SUCH MERGER, DISSOLUTION OR
LIQUIDATION INVOLVING ONE OR MORE SUBSIDIARY GUARANTORS, (X) A SUBSIDIARY
GUARANTOR IS THE SURVIVING CORPORATION OF SUCH MERGER,

104


--------------------------------------------------------------------------------




DISSOLUTION OR LIQUIDATION, (Y) NO PERSON OTHER THAN THE BORROWER OR A
SUBSIDIARY GUARANTOR RECEIVES ANY CONSIDERATION IN RESPECT OF OR AS A RESULT OF
SUCH TRANSACTION (OTHER THAN NON-CASH CONSIDERATION PAYABLE TO FOREIGN
SUBSIDIARIES PERMITTED PURSUANT TO SECTION 7.06(XI)(B)) AND (B) THE SECURITY
INTERESTS GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE FINANCE PARTIES
PURSUANT TO THE COLLATERAL DOCUMENTS IN THE ASSETS OF EACH DOMESTIC SUBSIDIARY
SO MERGED, DISSOLVED OR LIQUIDATED AND IN THE EQUITY INTERESTS OF THE SURVIVING
ENTITY OF SUCH MERGER, DISSOLUTION OR LIQUIDATION SHALL REMAIN IN FULL FORCE AND
EFFECT AND PERFECTED (TO AT LEAST THE SAME EXTENT AS IN EFFECT IMMEDIATELY PRIOR
TO SUCH MERGER, DISSOLUTION OR LIQUIDATION);

(III)          ANY FOREIGN SUBSIDIARY OF THE BORROWER MAY BE MERGED WITH AND
INTO, OR BE VOLUNTARILY DISSOLVED OR LIQUIDATED INTO, THE BORROWER OR ANY
WHOLLY-OWNED SUBSIDIARY OF THE BORROWER, SO LONG AS (A) IN THE CASE OF ANY SUCH
MERGER, DISSOLUTION OR LIQUIDATION INVOLVING ONE OR MORE SUBSIDIARY GUARANTOR,
(X) THE BORROWER OR SUCH SUBSIDIARY GUARANTOR, AS THE CASE MAY BE, IS THE
SURVIVING CORPORATION OF ANY SUCH MERGER, DISSOLUTION OR LIQUIDATION AND (Y) NO
PERSON OTHER THAN THE BORROWER OR A SUBSIDIARY GUARANTOR RECEIVES ANY
CONSIDERATION IN RESPECT OF OR AS A RESULT OF SUCH TRANSACTION (OTHER THAN
NON-CASH CONSIDERATION PAYABLE TO FOREIGN SUBSIDIARIES PERMITTED PURSUANT TO
SECTION 7.06(XI)(B)) AND (B) THE SECURITY INTERESTS GRANTED TO THE COLLATERAL
AGENT FOR THE BENEFIT OF THE FINANCE PARTIES PURSUANT TO THE COLLATERAL
DOCUMENTS IN THE ASSETS OF SUCH FOREIGN SUBSIDIARY, IF ANY, AND THE BORROWER OR
SUCH OTHER SUBSIDIARY, AS THE CASE MAY BE, AND IN THE EQUITY INTERESTS OF THE
SURVIVING ENTITY OF SUCH MERGER, DISSOLUTION OR LIQUIDATION SHALL REMAIN IN FULL
FORCE AND EFFECT AND PERFECTED (TO AT LEAST THE SAME EXTENT AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH MERGER, DISSOLUTION OR LIQUIDATION);

(IV)          THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER MAY MERGE WITH ANY
PERSON (OTHER THAN PARENT HOLDINGS OR HOLDINGS) IN CONNECTION WITH A PERMITTED
BUSINESS ACQUISITION IF (A) IN THE CASE OF ANY SUCH MERGER INVOLVING THE
BORROWER, THE BORROWER SHALL BE THE CONTINUING OR SURVIVING CORPORATION IN SUCH
MERGER, (B) IN THE CASE OF ANY SUCH MERGER INVOLVING A SUBSIDIARY GUARANTOR,
SUCH SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING OR SURVIVING CORPORATION IN
SUCH MERGER OR THE CONTINUING OR SURVIVING CORPORATION IN SUCH MERGER SHALL,
SIMULTANEOUSLY WITH THE CONSUMMATION OF SUCH MERGER, BECOME A SUBSIDIARY
GUARANTOR HAVING ALL THE RESPONSIBILITIES AND OBLIGATIONS OF THE SUBSIDIARY
GUARANTOR SO MERGED, (C) THE LOAN PARTIES SHALL CAUSE TO BE EXECUTED AND
DELIVERED SUCH DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST SO AS TO CAUSE THE LOAN PARTIES TO BE IN COMPLIANCE
WITH THE TERMS OF SECTION 6.12 AFTER GIVING EFFECT TO SUCH TRANSACTIONS AND (D)
THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A PRO-FORMA
COMPLIANCE CERTIFICATE DEMONSTRATING THAT, UPON GIVING EFFECT ON A PRO-FORMA
BASIS TO SUCH TRANSACTION, THE LOAN PARTIES WILL BE IN COMPLIANCE WITH ALL OF
THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.17 AS OF THE LAST DAY OF THE MOST
RECENT PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF HOLDINGS WHICH PRECEDES OR
ENDS ON THE DATE OF SUCH TRANSACTION AND WITH RESPECT TO WHICH THE
ADMINISTRATIVE AGENT HAS RECEIVED THE CONSOLIDATED FINANCIAL INFORMATION
REQUIRED UNDER SECTION 6.01(A) OR (B) AND THE COMPLIANCE CERTIFICATE REQUIRED BY
SECTION 6.02(B);

(V)           ANY SUBSIDIARY OF THE BORROWER MAY MERGE WITH ANY PERSON (OTHER
THAN PARENT HOLDINGS OR HOLDINGS) IN CONNECTION WITH A PERMITTED JOINT VENTURE
IF (A) IN THE CASE OF ANY SUCH MERGER INVOLVING A SUBSIDIARY GUARANTOR, SUCH
SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING OR SURVIVING CORPORATION IN SUCH
MERGER OR THE CONTINUING OR SURVIVING CORPORATION IN SUCH MERGER SHALL,
SIMULTANEOUSLY WITH THE CONSUMMATION OF SUCH MERGER, BECOME A SUBSIDIARY
GUARANTOR HAVING ALL THE RESPONSIBILITIES AND OBLIGATIONS OF THE SUBSIDIARY
GUARANTOR SO MERGED AND (B) THE LOAN PARTIES SHALL CAUSE TO BE EXECUTED AND
DELIVERED SUCH DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST SO AS TO CAUSE THE LOAN PARTIES TO BE IN COMPLIANCE
WITH THE TERMS OF SECTION 6.12 AFTER GIVING EFFECT TO SUCH TRANSACTIONS;

105


--------------------------------------------------------------------------------


(VI)          EITHER OF PARENT HOLDINGS OR HOLDINGS MAY MERGE WITH AND INTO, OR
BE VOLUNTARILY DISSOLVED OR LIQUIDATED INTO THE OTHER SO LONG AS (A) THE
COLLATERAL AGENT SHALL HAVE A FIRST PRIORITY LIEN ON 100% OF THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF THE BORROWER AND THE SECURITY INTERESTS
GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE FINANCE PARTIES PURSUANT
TO THE COLLATERAL DOCUMENTS IN THE ASSETS OF PARENT HOLDINGS AND HOLDINGS SHALL
OTHERWISE REMAIN IN FULL FORCE AND EFFECT AND PERFECTED (TO AT LEAST THE SAME
EXTENT AS IN EFFECT IMMEDIATELY PRIOR TO SUCH MERGER, DISSOLUTION OR
LIQUIDATION); AND

(VII)         THE MERGER SHALL BE PERMITTED IN ACCORDANCE WITH THE MERGER
AGREEMENT.

In the case of any merger or consolidation permitted by this Section 7.04 of any
Subsidiary of Holdings which is not a Loan Party into a Loan Party, the Loan
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may reasonably request so as to cause
the Loan Parties to be in compliance with the terms of Section 6.12 after giving
effect to such transaction.  Notwithstanding anything to the contrary contained
above in this Section 7.04, no action shall be permitted which results in a
Change of Control.


SECTION 7.05  ASSET DISPOSITIONS.  NONE OF THE GROUP COMPANIES WILL MAKE ANY
ASSET DISPOSITION; PROVIDED THAT:

(I)            ANY GROUP COMPANY MAY SELL INVENTORY IN THE ORDINARY COURSE OF
BUSINESS;

(II)           THE BORROWER MAY MAKE ANY ASSET DISPOSITION TO ANY OF THE
SUBSIDIARY GUARANTORS IF (A) THE LOAN PARTIES SHALL CAUSE TO BE EXECUTED AND
DELIVERED SUCH DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT MAY REQUEST SO AS TO CAUSE THE LOAN PARTIES TO BE
IN COMPLIANCE WITH THE TERMS OF SECTION 6.12 AFTER GIVING EFFECT TO SUCH ASSET
DISPOSITION AND (B) AFTER GIVING EFFECT TO SUCH ASSET DISPOSITION, NO DEFAULT OR
EVENT OF DEFAULT EXISTS;

(III)          THE BORROWER AND ITS SUBSIDIARIES MAY LIQUIDATE OR SELL CASH
EQUIVALENTS AND FOREIGN CASH EQUIVALENTS;

(IV)          THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY DISPOSE OF MACHINERY
OR EQUIPMENT WHICH WILL BE REPLACED OR UPGRADED WITH MACHINERY OR EQUIPMENT PUT
TO A SIMILAR USE AND OWNED OR OTHERWISE USED OR USEFUL IN THE ORDINARY COURSE OF
BUSINESS OF AND OWNED BY SUCH PERSON; PROVIDED THAT (A) SUCH REPLACEMENT OR
UPGRADED MACHINERY AND EQUIPMENT IS ACQUIRED WITHIN 180 DAYS AFTER SUCH
DISPOSITION, (B) THE FAIR MARKET VALUE OF ALL PROPERTY DISPOSED OF PURSUANT TO
THIS CLAUSE (IV) DOES NOT EXCEED $5,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR
OF THE BORROWER AND (C) UPON THEIR ACQUISITION, SUCH REPLACEMENT ASSETS BECOME
SUBJECT TO THE LIEN OF THE COLLATERAL AGENT UNDER THE COLLATERAL DOCUMENTS, IF
AND TO THE EXTENT THAT THE ORIGINAL MACHINERY AND EQUIPMENT WAS SO SUBJECT;

(V)           THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY DISPOSE OF OBSOLETE,
WORN-OUT OR SURPLUS TANGIBLE ASSETS IN THE ORDINARY COURSE OF BUSINESS AND IN A
COMMERCIALLY REASONABLE MANNER;

(VI)          ANY SUBSIDIARY OF THE BORROWER MAY SELL, LEASE OR OTHERWISE
TRANSFER ALL OR SUBSTANTIALLY ALL OR ANY PART OF ITS ASSETS (INCLUDING ANY SUCH
TRANSACTION EFFECTED BY WAY OF MERGER OR CONSOLIDATION) TO THE BORROWER OR ANY
WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER, SO LONG AS (A) THE SECURITY
INTERESTS, IF ANY, GRANTED TO THE COLLATERAL AGENT FOR THE

106


--------------------------------------------------------------------------------




BENEFIT OF THE FINANCE PARTIES PURSUANT TO THE COLLATERAL DOCUMENTS IN SUCH
ASSETS SHALL REMAIN IN FULL FORCE AND EFFECT AND PERFECTED (TO AT LEAST THE SAME
EXTENT AS IN EFFECT IMMEDIATELY PRIOR TO SUCH SALE, LEASE OR OTHER TRANSFER) AND
(B) AFTER GIVING EFFECT TO SUCH ASSET DISPOSITION, NO DEFAULT OR EVENT OF
DEFAULT EXISTS;

(VII)         ANY NON-WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER AND ANY
FOREIGN SUBSIDIARY OF THE BORROWER MAY SELL, LEASE OR OTHERWISE TRANSFER ALL OR
ANY PART OF ITS ASSETS (INCLUDING ANY SUCH TRANSACTION EFFECTED BY WAY OF MERGER
OR CONSOLIDATION) TO ANY OTHER NON-WHOLLY-OWNED DOMESTIC SUBSIDIARY OR FOREIGN
SUBSIDIARY OF THE BORROWER, RESPECTIVELY, SO LONG AS THE SECURITY INTERESTS, IF
ANY, GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE FINANCE PARTIES
PURSUANT TO THE COLLATERAL DOCUMENTS IN SUCH ASSETS SHALL REMAIN IN FULL FORCE
AND EFFECT AND PERFECTED (TO AT LEAST THE SAME EXTENT AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH SALE, LEASE OR OTHER TRANSFER);

(VIII)        HOLDINGS OR ANY SUBSIDIARY OF THE BORROWER MAY SELL OR DISPOSE OF
EQUITY INTERESTS IN HOLDINGS OR SUCH SUBSIDIARY TO QUALIFY DIRECTORS WHERE
REQUIRED BY APPLICABLE LAW OR TO SATISFY OTHER REQUIREMENTS OF APPLICABLE LAW
WITH RESPECT TO THE OWNERSHIP OF EQUITY INTERESTS IN FOREIGN SUBSIDIARIES;

(IX)           ANY GROUP COMPANY MAY TRANSFER ASSETS AS A PART OF THE
CONSIDERATION FOR INVESTMENTS IN PERMITTED JOINT VENTURES;

(X)            THE BORROWER AND ITS SUBSIDIARIES MAY TRANSFER TRADE FIXTURES TO
FOREIGN SUBSIDIARIES AND TO NON-WHOLLY-OWNED DOMESTIC SUBSIDIARIES HAVING AN
AGGREGATE FAIR MARKET VALUE NOT EXCEEDING $2,000,000 FROM AND AFTER THE CLOSING
DATE;

(XI)           ASSET DISPOSITIONS EFFECTED BY TRANSACTIONS PERMITTED UNDER
SECTION 7.04 SHALL BE PERMITTED;

(XII)          ANY GROUP COMPANY MAY LEASE, AS LESSOR OR SUBLESSOR, OR LICENSE,
AS LICENSOR OR SUBLICENSOR, REAL OR PERSONAL PROPERTY IN THE ORDINARY COURSE OF
BUSINESS IF NOT OTHERWISE PROHIBITED BY CLAUSE (XIV) BELOW;

(XIII)         ANY GROUP COMPANY MAY DISPOSE OF DEFAULTED RECEIVABLES AND
SIMILAR OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS AND NOT AS PART OF AN
ACCOUNTS RECEIVABLE FINANCING TRANSACTION;

(XIV)        ANY GROUP COMPANY MAY, IN THE ORDINARY COURSE OF BUSINESS, LICENSE
AND SUBLICENSE INTELLECTUAL PROPERTY (A) ON A NON-EXCLUSIVE BASIS AND (B) ON AN
EXCLUSIVE BASIS HAVING, FROM AND AFTER THE CLOSING DATE, AN AGGREGATE FAIR
MARKET VALUE NOT EXCEEDING $10,000,000;

(XV)         [RESERVED];

(XVI)        [RESERVED];

(XVII)       ANY GROUP COMPANY MAY DISPOSE OF NON-CORE ASSETS ACQUIRED IN
PERMITTED BUSINESS ACQUISITIONS;

(XVIII)      ANY GROUP COMPANY MAY ENTER INTO ANY SALE/LEASEBACK TRANSACTION NOT
PROHIBITED BY SECTION 7.01 OR SECTION 7.13; AND

107


--------------------------------------------------------------------------------




(XIX)         ANY GROUP COMPANY MAY MAKE ANY OTHER ASSET DISPOSITION; PROVIDED
THAT:  (A) AT LEAST 75% OF THE CONSIDERATION THEREFOR IS CASH OR CASH
EQUIVALENTS; (B) SUCH TRANSACTION DOES NOT INVOLVE THE SALE OR OTHER DISPOSITION
OF A MINORITY EQUITY INTEREST IN ANY GROUP COMPANY; (C) THE AGGREGATE FAIR
MARKET VALUE OF ALL ASSETS SOLD OR OTHERWISE DISPOSED OF BY THE GROUP COMPANIES
IN ALL SUCH TRANSACTIONS IN RELIANCE ON THIS CLAUSE (XIX) SHALL NOT EXCEED
$20,000,000 IN ANY FISCAL YEAR OF THE BORROWER; AND (D) NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING IMMEDIATELY BEFORE OR IMMEDIATELY
AFTER GIVING EFFECT TO SUCH TRANSACTION.

Upon consummation of an Asset Disposition permitted under this Section 7.05, the
Lien created thereon under the Collateral Documents (but not the Lien on any
Proceeds thereof) shall be automatically released, and the Administrative Agent
shall (or shall cause the Collateral Agent to) (to the extent applicable)
deliver to the Borrower, upon the Borrower’s request and at the Borrower’s
expense, such documentation as is reasonably necessary to evidence the release
of the Collateral Agent’s security interests, if any, in the assets being
disposed of, including amendments or terminations of Uniform Commercial Code
Financing Statements, if any, the return of stock certificates, if any, and the
release of any Subsidiary being disposed of in its entirety from all of its
obligations, if any, under the Loan Documents.


SECTION 7.06  INVESTMENTS.


(A)           INVESTMENTS.  NONE OF THE GROUP COMPANIES WILL HOLD, MAKE OR
ACQUIRE, ANY INVESTMENT IN ANY PERSON, EXCEPT THE FOLLOWING:

(I)            INVESTMENTS EXISTING ON THE DATE HEREOF DISCLOSED ON SCHEDULE
7.06 HERETO OR IN PERSONS WHICH ARE SUBSIDIARIES ON THE DATE HEREOF AND
INVESTMENTS IN WHOLLY-OWNED DOMESTIC SUBSIDIARIES FORMED AFTER THE DATE HEREOF
IF THE LOAN PARTIES SHALL CAUSE TO BE EXECUTED AND DELIVERED SUCH DOCUMENTS,
INSTRUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST
SO AS TO CAUSE THE LOAN PARTIES TO BE IN COMPLIANCE WITH THE TERMS OF SECTION
6.12 AFTER GIVING EFFECT TO SUCH INVESTMENT;

(II)           THE BORROWER OR ANY DOMESTIC SUBSIDIARY OF THE BORROWER MAY
INVEST IN CASH AND CASH EQUIVALENTS; PROVIDED THAT SUCH CASH EQUIVALENTS SHALL
NOT EXCEED AS TO ANY CONCENTRATION LIMITS, THE RESPECTIVE AMOUNTS ESTABLISHED
FROM TIME TO TIME BY THE BORROWER AND DISCLOSED TO THE ADMINISTRATIVE AGENT;

(III)          FOREIGN SUBSIDIARIES OF THE BORROWER MAY INVEST IN CASH
EQUIVALENTS OR FOREIGN CASH EQUIVALENTS;

(IV)          THE BORROWER AND ANY SUBSIDIARY OF THE BORROWER MAY ACQUIRE AND
HOLD RECEIVABLES, ACCOUNTS, NOTES RECEIVABLE, EQUIPMENT LEASE RECEIVABLES,
CHATTEL PAPER, PAYMENT INTANGIBLES AND PREPAID ACCOUNTS OWING TO THEM, IF
CREATED OR ACQUIRED IN THE ORDINARY COURSE OF BUSINESS AND PAYABLE OR
DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TRADE TERMS;

(V)           THE BORROWER AND EACH SUBSIDIARY OF THE BORROWER MAY ACQUIRE AND
OWN INVESTMENTS (INCLUDING INDEBTEDNESS OBLIGATIONS) RECEIVED IN CONNECTION WITH
THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS OR IN SETTLEMENT OF
DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS
ARISING IN THE ORDINARY COURSE OF BUSINESS;

(VI)          LOANS AND ADVANCES BY THE BORROWER AND ITS SUBSIDIARIES TO
EMPLOYEES OF HOLDINGS AND ITS SUBSIDIARIES FOR MOVING AND TRAVEL AND OTHER
SIMILAR EXPENSES, IN EACH CASE IN

108


--------------------------------------------------------------------------------




THE ORDINARY COURSE OF BUSINESS, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$1,000,000 AT ANY TIME OUTSTANDING (DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS
OR WRITE-OFFS OF SUCH LOANS AND ADVANCES);

(VII)         DEPOSITS BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER MADE IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES TO SECURE THE
PERFORMANCE OF LEASES SHALL BE PERMITTED;

(VIII)        THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY MAKE LOANS AND
ADVANCES TO HOLDINGS FOR THE PURPOSES AND IN THE AMOUNTS NECESSARY TO PAY THE
FEES, EXPENSES AND TAXES DESCRIBED IN SECTION 7.07;

(IX)           HOLDINGS MAY MAKE EQUITY CONTRIBUTIONS TO THE CAPITAL OF THE
BORROWER;

(X)            THE BORROWER MAY MAKE INVESTMENTS IN ANY OF ITS WHOLLY-OWNED
DOMESTIC SUBSIDIARIES AND ANY SUBSIDIARY OF THE BORROWER MAY MAKE INVESTMENTS IN
THE BORROWER OR ANY WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER; PROVIDED
THAT (A) EACH ITEM OF INTERCOMPANY INDEBTEDNESS SHALL BE EVIDENCED BY A
PROMISSORY NOTE IN THE FORM OF EXHIBIT H HERETO, (B) EACH PROMISSORY NOTE
EVIDENCING INTERCOMPANY LOANS AND ADVANCES MADE BY A FOREIGN SUBSIDIARY OR A
NON-WHOLLY-OWNED DOMESTIC SUBSIDIARY TO THE BORROWER OR A WHOLLY-OWNED DOMESTIC
SUBSIDIARY OF THE BORROWER SHALL CONTAIN THE SUBORDINATION PROVISIONS SET FORTH
IN EXHIBIT I HERETO AND (C) EACH PROMISSORY NOTE EVIDENCING INTERCOMPANY LOANS
AND ADVANCES (OTHER THAN PROMISSORY NOTES HELD BY FOREIGN SUBSIDIARIES, EXCEPT
TO THE EXTENT PROVIDED IN SECTION 6.12(D)) SHALL BE PLEDGED TO THE COLLATERAL
AGENT PURSUANT TO THE PLEDGE AGREEMENT;

(XI)           THE BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS IN ANY
FOREIGN SUBSIDIARY OR ANY NON-WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER
(A) IN THE CASE OF INVESTMENTS BY THE BORROWER OR ANY WHOLLY-OWNED DOMESTIC
SUBSIDIARY OF THE BORROWER, IN AN AGGREGATE AMOUNT TOGETHER WITH ALL GUARANTY
OBLIGATIONS PERMITTED UNDER SECTION 7.01(IX)(D) (DETERMINED WITHOUT REGARD TO
ANY WRITE-DOWNS OR WRITE-OFFS, AND ANY CONVERSION OR EXCHANGE TO EQUITY
INTERESTS, OF ANY SUCH INVESTMENTS CONSTITUTING INDEBTEDNESS) AT ANY ONE TIME
OUTSTANDING NOT EXCEEDING $35,000,000, (B) TO THE EXTENT SUCH INVESTMENTS
REPRESENT NON-CASH CONSIDERATION PAYABLE IN CONNECTION WITH A MERGER,
DISSOLUTION OR LIQUIDATION PERMITTED PURSUANT TO SECTION 7.04(I), (II) OR (III)
AND (C) TO THE EXTENT SUCH INVESTMENTS ARISE FROM THE SALE OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS BY THE BORROWER OR SUCH SUBSIDIARY TO SUCH FOREIGN
SUBSIDIARY OR NON-WHOLLY-OWNED DOMESTIC SUBSIDIARY FOR RESALE BY SUCH FOREIGN
SUBSIDIARY OR NON-WHOLLY-OWNED DOMESTIC SUBSIDIARY (INCLUDING ANY SUCH
INVESTMENTS RESULTING FROM THE EXTENSION OF THE PAYMENT TERMS WITH RESPECT TO
SUCH SALES); PROVIDED THAT (1) EACH ITEM OF INTERCOMPANY INDEBTEDNESS SHALL BE
EVIDENCED BY A PROMISSORY NOTE IN THE FORM OF EXHIBIT H HERETO, (2) EACH SUCH
PROMISSORY NOTE (OTHER THAN PROMISSORY NOTES (X) ISSUED BY FOREIGN SUBSIDIARIES
OF THE BORROWER TO THE BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES OR (Y) HELD
BY FOREIGN SUBSIDIARIES OF THE BORROWER, IN EACH CASE EXCEPT TO THE EXTENT
PROVIDED IN SECTION 6.12(D)) SHALL BE PLEDGED TO THE COLLATERAL AGENT PURSUANT
TO THE PLEDGE AGREEMENT AND (3) EACH INVESTMENT REFERRED IN CLAUSE (B) ABOVE
EVIDENCED BY PROMISSORY NOTE IN FAVOR OF A FOREIGN SUBSIDIARY OR A
NON-WHOLLY-OWNED DOMESTIC SUBSIDIARY SHALL CONTAIN THE SUBORDINATION PROVISIONS
SET FORTH IN EXHIBIT I HERETO;

(XII)          THE BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS IN
PERMITTED JOINT VENTURES IN AN AGGREGATE AMOUNT, DETERMINED BASED ON THE GREATER
OF THE BOOK VALUE OR THE FAIR MARKET VALUE THEREOF AS CERTIFIED IN A CERTIFICATE
OF A FINANCIAL OFFICER OF THE BORROWER

109


--------------------------------------------------------------------------------




DELIVERED TO THE ADMINISTRATIVE AGENT, NOT IN EXCESS OF $10,000,000 IN ANY
FISCAL YEAR AND $20,000,000 IN THE AGGREGATE DURING THE PERIOD SINCE THE CLOSING
DATE;

(XIII)         INVESTMENTS ARISING OUT OF THE RECEIPT BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES OF NON-CASH CONSIDERATION FOR THE SALE OF ASSETS PERMITTED
UNDER SECTION 7.05;

(XIV)        THE BORROWER AND ITS SUBSIDIARIES MAY MAKE EXPENDITURES IN RESPECT
OF PERMITTED BUSINESS ACQUISITIONS;

(XV)         THE BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS IN ONE OR
MORE FOREIGN SUBSIDIARIES (A) TO THE EXTENT NECESSARY TO ELIMINATE A DEFICIT IN
REQUIRED CAPITAL THAT EITHER (X) IS FUNDED WITH THE PROCEEDS OF A QUALIFYING
EQUITY ISSUANCE OR (Y) DOES NOT EXCEED $10,000,000, OR (B) CONSISTING OF
CONVERTING A PREVIOUS DEBT CLAIM AGAINST A FOREIGN SUBSIDIARY IN EXCHANGE FOR
EQUITY INTERESTS IN SUCH FOREIGN SUBSIDIARY;

(XVI)        THE BORROWER AND ITS SUBSIDIARIES MAY MAKE OTHER INVESTMENTS NOT
OTHERWISE PERMITTED BY THIS SECTION 7.06 IN AN AGGREGATE AMOUNT (DETERMINED
WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS OF ANY SUCH INVESTMENTS
CONSTITUTING INDEBTEDNESS BUT EXCLUDING ANY PORTION THEREOF FUNDED WITH PROCEEDS
OF A QUALIFYING EQUITY ISSUANCE NOT OTHERWISE UTILIZED FOR ANY PURPOSE SPECIFIED
IN CLAUSE (II) OF THE DEFINITION OF “QUALIFYING EQUITY ISSUANCE”) AT ANY TIME
OUTSTANDING NOT EXCEEDING THE SUM OF (A) $10,000,000 PLUS (B) AN AMOUNT EQUAL TO
THAT PORTION OF EXCESS CASH FLOW FOR THE FISCAL YEARS ENDED AFTER THE CLOSING
DATE, IF ANY, NOT REQUIRED TO BE USED TO PREPAY THE LOANS OR CASH COLLATERALIZE
L/C OBLIGATIONS IN ACCORDANCE WITH SECTION 2.09, TO MAKE RESTRICTED PAYMENTS
UNDER SECTION 7.07(III) OR TO MAKE CONSOLIDATED CAPITAL EXPENDITURES UNDER
SECTION 7.14(C); AND

(XVII)       THE BORROWER MAY CONSUMMATE THE MERGER;

provided that no Group Company may make or own any Investment in Margin Stock.


(B)           LIMITATION ON THE CREATION OF SUBSIDIARIES.  NO GROUP COMPANY WILL
ESTABLISH, CREATE OR ACQUIRE AFTER THE CLOSING DATE ANY SUBSIDIARY; PROVIDED
THAT THE BORROWER AND ITS SUBSIDIARIES SHALL BE PERMITTED TO ESTABLISH, CREATE
OR ACQUIRE SUBSIDIARIES SO LONG AS (I) WRITTEN NOTICE THEREOF IS GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 90 DAYS AFTER THE END OF THE FISCAL QUARTER
IN WHICH SUCH ESTABLISHMENT, CREATION OR ACQUISITION TOOK PLACE, (II) THE
INVESTMENT RESULTING FROM SUCH ESTABLISHMENT, CREATION OR ACQUISITION IS
PERMITTED PURSUANT TO SECTION 7.06(A) ABOVE, (III) THE CAPITAL STOCK OR OTHER
EQUITY INTERESTS OF SUCH NEW SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY, EXCEPT
TO THE EXTENT OTHERWISE REQUIRED PURSUANT TO SECTION 6.12(D)) IS PLEDGED
PURSUANT TO, AND TO THE EXTENT REQUIRED BY, THE PLEDGE AGREEMENT AND THE
CERTIFICATES REPRESENTING SUCH INTERESTS, TOGETHER WITH TRANSFER POWERS DULY
EXECUTED IN BLANK, ARE DELIVERED TO THE COLLATERAL AGENT, (IV) SUCH NEW
SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY, EXCEPT TO THE EXTENT OTHERWISE
REQUIRED PURSUANT TO SECTION 6.12(D)) EXECUTES A COUNTERPART OF THE ACCESSION
AGREEMENT, THE GUARANTY, THE SECURITY AGREEMENT AND THE PLEDGE AGREEMENT TO THE
EXTENT REQUIRED BY SECTION 6.12(B), AND (V) SUCH NEW SUBSIDIARY, TO THE EXTENT
REQUESTED BY THE ADMINISTRATIVE AGENT, TAKES ALL OTHER ACTIONS REQUIRED PURSUANT
TO SECTION 6.12.


SECTION 7.07  RESTRICTED PAYMENTS, ETC.  NONE OF THE GROUP COMPANIES WILL
DECLARE OR PAY ANY RESTRICTED PAYMENTS (OTHER THAN RESTRICTED PAYMENTS PAYABLE
SOLELY IN EQUITY INTERESTS (EXCLUSIVE OF DEBT EQUIVALENTS) OF SUCH PERSON),
EXCEPT THAT:

(I)            ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER MAY MAKE RESTRICTED
PAYMENTS TO THE BORROWER OR TO ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER;

110


--------------------------------------------------------------------------------




(II)           ANY NON-WHOLLY-OWNED SUBSIDIARY OF THE BORROWER MAY MAKE
RESTRICTED PAYMENTS TO THE BORROWER OR TO ANY WHOLLY-OWNED SUBSIDIARY OF THE
BORROWER OR RATABLY TO ALL HOLDERS OF ITS OUTSTANDING EQUITY INTERESTS;

(III)          SO LONG AS NO DEFAULT OR EVENT OF DEFAULT IS THEN IN EXISTENCE OR
WOULD OTHERWISE ARISE THEREFROM, THE BORROWER MAY MAKE CASH RESTRICTED PAYMENTS
TO HOLDINGS AND HOLDINGS MAY IN TURN MAKE CASH RESTRICTED PAYMENTS TO PARENT
HOLDINGS TO ENABLE PARENT HOLDINGS TO REDEEM OR REPURCHASE EQUITY INTERESTS (OR
EQUITY EQUIVALENTS) FROM (A) OFFICERS, EMPLOYEES AND DIRECTORS OF ANY GROUP
COMPANY (OR THEIR ESTATES, SPOUSES OR FORMER SPOUSES) UPON THE DEATH, PERMANENT
DISABILITY, RETIREMENT OR TERMINATION OF EMPLOYMENT OF ANY SUCH PERSON OR
OTHERWISE, OR (B) OTHER HOLDERS OF EQUITY INTERESTS OR EQUITY EQUIVALENTS IN
PARENT HOLDINGS; PROVIDED THAT IN ALL SUCH CASES (1) NO DEFAULT OR EVENT OF
DEFAULT IS THEN IN EXISTENCE OR WOULD OTHERWISE ARISE THEREFROM, (2) THE
AGGREGATE AMOUNT OF ALL CASH PAID IN RESPECT OF ALL SUCH SHARES SO REDEEMED OR
REPURCHASED DOES NOT EXCEED $15,000,000 IN THE AGGREGATE FROM AND AFTER THE
CLOSING DATE, AND PROVIDED FURTHER THAT PARENT HOLDINGS MAY PURCHASE, REDEEM OR
OTHERWISE ACQUIRE EQUITY INTERESTS AND EQUITY EQUIVALENTS OF PARENT HOLDINGS
PURSUANT TO THIS CLAUSE (III) WITHOUT REGARD TO THE RESTRICTIONS SET FORTH IN
THE FIRST PROVISO ABOVE FOR CONSIDERATION CONSISTING OF (X) THE PROCEEDS OF KEY
MAN LIFE INSURANCE, (Y) THE NET CASH PROCEEDS OF QUALIFYING EQUITY ISSUANCES NOT
OTHERWISE UTILIZED FOR ANY PURPOSE SPECIFIED IN CLAUSE (II) OF THE DEFINITION OF
“QUALIFYING EQUITY ISSUANCE” AND (Z) THAT PORTION OF EXCESS CASH FLOW FOR THE
FISCAL YEARS ENDED AFTER THE CLOSING DATE, IF ANY, NOT REQUIRED TO BE USED TO
PREPAY THE LOANS OR CASH COLLATERALIZE L/C OBLIGATIONS IN ACCORDANCE WITH
SECTION 2.09 OR UTILIZED TO MAKE INVESTMENTS UNDER SECTION 7.06(A)(XVI) OR
CONSOLIDATED CAPITAL EXPENDITURES UNDER SECTION 7.14(C);

(IV)          THE BORROWER MAY MAKE CASH RESTRICTED PAYMENTS TO HOLDINGS, AND
HOLDINGS MAY IN TURN MAKE CASH RESTRICTED PAYMENTS TO PARENT HOLDINGS, TO ENABLE
HOLDINGS OR PARENT HOLDINGS TO PAY, AND IN AMOUNTS NOT TO EXCEED THE AMOUNT
NECESSARY TO PAY, (A) THE THEN CURRENTLY DUE FEES AND EXPENSES OF HOLDINGS’ AND
PARENT HOLDINGS’ COUNSEL, ACCOUNTANTS AND OTHER ADVISORS AND CONSULTANTS, AND
OTHER OPERATING AND ADMINISTRATIVE EXPENSES OF HOLDINGS AND PARENT HOLDINGS
(INCLUDING EMPLOYEE AND COMPENSATION EXPENDITURES, DIRECTORS’ AND OFFICERS’
INSURANCE PREMIUMS AND OTHER SIMILAR COSTS AND EXPENSES) INCURRED IN THE
ORDINARY COURSE OF BUSINESS THAT ARE FOR THE BENEFIT OF, OR ARE ATTRIBUTABLE TO,
OR ARE RELATED TO, INCLUDING THE FINANCING OR REFINANCING OF, PARENT HOLDING’S
INVESTMENT IN THE BORROWER AND ITS SUBSIDIARIES, UP TO AN AGGREGATE AMOUNT OF
$500,000 FOR EACH FISCAL YEAR, (B) THE THEN CURRENTLY DUE FEES AND EXPENSES OF
HOLDINGS’ AND PARENT HOLDINGS’ INDEPENDENT DIRECTORS AND (C) THE THEN CURRENTLY
DUE TAXES PAYABLE BY HOLDINGS AND PARENT HOLDINGS SOLELY ON ACCOUNT OF THE
INCOME OF HOLDINGS AND PARENT HOLDINGS RELATED TO THEIR RESPECTIVE INVESTMENT IN
THE BORROWER AND ITS SUBSIDIARIES AND THE REASONABLE EXPENSES OF PREPARING
RETURNS REFLECTING SUCH TAXES; PROVIDED THAT HOLDINGS AND PARENT HOLDINGS AGREE
TO CONTRIBUTE TO THE BORROWER ANY REFUND HOLDINGS OR PARENT HOLDINGS RECEIVES
RELATING TO ANY SUCH TAXES; AND

(V)           THE BORROWER MAY MAKE CASH RESTRICTED PAYMENTS TO HOLDINGS, AND
HOLDINGS MAY IN TURN MAKE CASH RESTRICTED PAYMENTS TO PARENT HOLDINGS, TO ENABLE
HOLDINGS OR PARENT HOLDINGS TO PAY, AND IN AMOUNTS NOT TO EXCEED THE AMOUNT
NECESSARY TO PAY THE AMOUNT THAT THE BORROWER WOULD HAVE BEEN REQUIRED TO PAY
FOR FEDERAL, STATE, LOCAL OR OTHER TAXES ON INCOME IF IT WERE DEEMED TO BE THE
COMMON PARENT OF AN AFFILIATED GROUP (WITHIN THE MEANING OF SECTION 1504 OF THE
CODE) OF WHICH ONLY IT AND ITS SUBSIDIARIES WERE MEMBERS (AND ASSUMING FOR SUCH
PURPOSE THAT SUCH GROUP HAD THE BENEFIT OF ANY LOSSES OF THE BORROWER AND ITS
SUBSIDIARIES PREVIOUSLY USED BY HOLDINGS OR PARENT HOLDINGS); PROVIDED THAT SUCH
PAYMENTS MAY BE MADE ONLY IN RESPECT OF THE PERIOD DURING WHICH THE BORROWER IS
CONSOLIDATED WITH HOLDINGS AND PARENT

111


--------------------------------------------------------------------------------




HOLDINGS FOR PURPOSES OF THE PAYMENT OF SUCH TAXES (SUCH PAYMENTS BEING HEREIN
REFERRED TO AS (“PERMITTED TAX DISTRIBUTIONS”).


SECTION 7.08  PAYMENTS OF INDEBTEDNESS, ETC.


(A)           AMENDMENTS OF AGREEMENTS.  NONE OF THE GROUP COMPANIES WILL, OR
WILL PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, AFTER THE ISSUANCE THEREOF,
AMEND, WAIVE OR MODIFY (OR PERMIT THE AMENDMENT, WAIVER OR MODIFICATION OF) ANY
OF THE TERMS, AGREEMENTS, COVENANTS OR CONDITIONS OF OR APPLICABLE TO ANY
INDEBTEDNESS (OTHER THAN THE SENIOR CREDIT OBLIGATIONS AND, IN THE ABSENCE OF
ANY DEFAULT OR EVENT OF DEFAULT, INDEBTEDNESS PERMITTED BY SECTION 7.01(III))
ISSUED BY SUCH GROUP COMPANY IF SUCH AMENDMENT, WAIVER OR MODIFICATION WOULD ADD
OR CHANGE ANY TERMS, AGREEMENTS, COVENANTS OR CONDITIONS IN ANY MANNER ADVERSE
TO ANY GROUP COMPANY, OR SHORTEN THE FINAL MATURITY OR AVERAGE LIFE TO MATURITY
OR REQUIRE ANY PAYMENT TO BE MADE SOONER THAN ORIGINALLY SCHEDULED OR INCREASE
THE INTEREST RATE APPLICABLE THERETO OR CHANGE ANY SUBORDINATION PROVISION
THEREOF.


(B)           PROHIBITION AGAINST CERTAIN PAYMENTS OF PRINCIPAL AND INTEREST OF
CERTAIN OTHER INDEBTEDNESS.  NONE OF THE GROUP COMPANIES WILL (I) DIRECTLY OR
INDIRECTLY, REDEEM, PURCHASE, PREPAY, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR
VALUE, PRIOR TO SCHEDULED MATURITY, SCHEDULED REPAYMENT OR SCHEDULED SINKING
FUND PAYMENT, ANY SUBORDINATED INDEBTEDNESS, OR SET ASIDE ANY FUNDS FOR SUCH
PURPOSE, WHETHER SUCH REDEMPTION, PURCHASE, PREPAYMENT, RETIREMENT OR
ACQUISITION IS MADE AT THE OPTION OF THE MAKER OR AT THE OPTION OF THE HOLDER
THEREOF, AND WHETHER OR NOT ANY SUCH REDEMPTION, PURCHASE, PREPAYMENT,
RETIREMENT OR ACQUISITION IS REQUIRED UNDER THE TERMS AND CONDITIONS APPLICABLE
TO SUCH INDEBTEDNESS OR (II) EXCEPT TO THE EXTENT PERMITTED IN SECTION
7.06(A)(XV)(B), RELEASE, CANCEL, COMPROMISE OR FORGIVE IN WHOLE OR IN PART ANY
INDEBTEDNESS EVIDENCED BY ANY INTERCOMPANY NOTE.


SECTION 7.09  TRANSACTIONS WITH AFFILIATES.  NONE OF THE GROUP COMPANIES WILL
ENGAGE IN ANY TRANSACTION OR SERIES OF TRANSACTIONS WITH ANY AFFILIATE, OTHER
THAN:

(I)            TRANSACTIONS PERMITTED BY SECTION 7.05;

(II)           TRANSACTIONS EXPRESSLY PERMITTED BY SECTION 7.01, SECTION 7.04,
SECTION 7.06 OR SECTION 7.07;

(III)          NORMAL COMPENSATION, INDEMNITIES AND REIMBURSEMENT OF REASONABLE
EXPENSES OF OFFICERS AND DIRECTORS, INCLUDING STOCK INCENTIVE AND OPTION PLANS
AND AGREEMENTS RELATING THERETO;

(IV)          ANY TRANSACTION ENTERED INTO AMONG THE BORROWER AND ITS
WHOLLY-OWNED DOMESTIC SUBSIDIARIES OR AMONG SUCH WHOLLY-OWNED DOMESTIC
SUBSIDIARIES; AND

(V)           OTHER TRANSACTIONS WHICH ARE ENGAGED IN BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES IN THE ORDINARY COURSE OF ITS BUSINESS ON TERMS AND CONDITIONS
AS FAVORABLE TO SUCH PERSON AS WOULD BE OBTAINABLE BY IT IN A COMPARABLE
ARMS’-LENGTH TRANSACTION WITH AN INDEPENDENT, UNRELATED THIRD PARTY.


SECTION 7.10  FISCAL YEAR; ORGANIZATIONAL AND OTHER DOCUMENTS.  NONE OF THE
GROUP COMPANIES WILL (I) CHANGE ITS FISCAL YEAR OR (II) ENTER INTO ANY
AMENDMENT, MODIFICATION OR WAIVER THAT IS ADVERSE IN ANY RESPECT TO THE LENDERS
TO ITS ARTICLES OR CERTIFICATE OF INCORPORATION, BYLAWS (OR ANALOGOUS
ORGANIZATIONAL DOCUMENTS) OR ANY AGREEMENT ENTERED INTO BY IT WITH RESPECT TO
ITS EQUITY INTERESTS (INCLUDING STOCKHOLDERS’ AGREEMENTS), IN EACH CASE AS IN
EFFECT ON THE CLOSING DATE.  THE BORROWER WILL

112


--------------------------------------------------------------------------------





CAUSE THE GROUP COMPANIES TO PROMPTLY PROVIDE THE LENDERS WITH COPIES OF ALL
AMENDMENTS TO THE FOREGOING DOCUMENTS AND INSTRUMENTS AS IN EFFECT AS OF THE
CLOSING DATE.


SECTION 7.11  RESTRICTIONS WITH RESPECT TO INTERCORPORATE TRANSFERS.  NONE OF
THE GROUP COMPANIES WILL CREATE OR OTHERWISE CAUSE OR PERMIT TO EXIST ANY
CONSENSUAL ENCUMBRANCE OR RESTRICTION WHICH PROHIBITS OR OTHERWISE RESTRICTS (I)
THE ABILITY OF ANY SUCH SUBSIDIARY TO (A) MAKE RESTRICTED PAYMENTS OR PAY ANY
INDEBTEDNESS OWED TO THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, (B) PAY
INDEBTEDNESS OR OTHER OBLIGATIONS OWED TO ANY LOAN PARTY, (C) MAKE LOANS OR
ADVANCES TO THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, (D) TRANSFER ANY OF
ITS PROPERTIES OR ASSETS TO THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER OR
(E) ACT AS A SUBSIDIARY GUARANTOR AND PLEDGE ITS ASSETS PURSUANT TO THE LOAN
DOCUMENTS OR ANY RENEWALS, REFINANCINGS, EXCHANGES, REFUNDINGS OR EXTENSIONS
THEREOF OR (II) THE ABILITY OF HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS TO CREATE,
INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN UPON ITS PROPERTY OR ASSETS WHETHER
NOW OWNED OR HEREAFTER ACQUIRED TO SECURE THE FINANCE OBLIGATIONS, EXCEPT IN
EACH CASE FOR PROHIBITIONS OR RESTRICTIONS EXISTING UNDER OR BY REASON OF:

(I)            THIS AGREEMENT AND THE OTHER FINANCE DOCUMENTS;

(II)           APPLICABLE LAW;

(III)          RESTRICTIONS IN EFFECT ON THE DATE OF THIS AGREEMENT CONTAINED IN
THE AGREEMENTS GOVERNING THE EXISTING INDEBTEDNESS AND IN ANY AGREEMENTS
GOVERNING PERMITTED REFINANCING THEREOF IF SUCH RESTRICTIONS ARE NO MORE
RESTRICTIVE THAN THOSE CONTAINED IN THE AGREEMENTS GOVERNING THE INDEBTEDNESS
BEING RENEWED, EXTENDED OR REFINANCED;

(IV)          CUSTOMARY NON-ASSIGNMENT PROVISIONS WITH RESPECT TO LEASES OR
LICENSING AGREEMENTS ENTERED INTO BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, IN
EACH CASE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

(V)           ANY RESTRICTION OR ENCUMBRANCE WITH RESPECT TO ANY ASSET OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR A SUBSIDIARY OF THE BORROWER IMPOSED
PURSUANT TO AN AGREEMENT WHICH HAS BEEN ENTERED INTO FOR THE SALE OR DISPOSITION
OF SUCH ASSETS OR ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS OF
SUCH SUBSIDIARY, SO LONG AS SUCH SALE OR DISPOSITION IS PERMITTED UNDER THIS
AGREEMENT;

(VI)          CUSTOMARY PROVISIONS IN JOINT VENTURE AGREEMENTS AND OTHER SIMILAR
AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH
PERMITTED JOINT VENTURES; AND

(VII)         LIENS PERMITTED UNDER SECTION 7.02 AND ANY DOCUMENTS OR
INSTRUMENTS GOVERNING THE TERMS OF ANY INDEBTEDNESS OR OTHER OBLIGATIONS SECURED
BY ANY SUCH LIENS; PROVIDED THAT SUCH PROHIBITIONS OR RESTRICTIONS APPLY ONLY TO
THE ASSETS SUBJECT TO SUCH LIENS.


SECTION 7.12  OWNERSHIP OF SUBSIDIARIES; LIMITATIONS ON CERTAIN ACTIVITIES.


(A)           HOLDINGS WILL NOT (I) HOLD ANY ASSETS OTHER THAN THE EQUITY
INTERESTS OF THE BORROWER, (II) HAVE ANY MATERIAL LIABILITIES OTHER THAN (A)
LIABILITIES UNDER THE LOAN DOCUMENTS AND (B) TAX LIABILITIES IN THE ORDINARY
COURSE OF BUSINESS OR (III) ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN (A)
OWNING THE COMMON STOCK OF THE BORROWER (INCLUDING PURCHASING ADDITIONAL SHARES
OF COMMON STOCK AFTER THE CLOSING DATE) AND ACTIVITIES INCIDENTAL OR RELATED
THERETO OR TO THE MAINTENANCE OF THE CORPORATE EXISTENCE OF HOLDINGS OR
COMPLIANCE WITH APPLICABLE LAW AND (B) ACTING AS A GUARANTOR UNDER THE

113


--------------------------------------------------------------------------------





GUARANTY AND PLEDGING ITS ASSETS TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
LENDERS, PURSUANT TO THE COLLATERAL DOCUMENTS TO WHICH IT IS A PARTY.


(B)           HOLDINGS AND THE BORROWER WILL NOT PERMIT ANY PERSON OTHER THAN
HOLDINGS TO HOLD ANY EQUITY INTERESTS OR EQUITY EQUIVALENTS OF THE BORROWER.


SECTION 7.13  SALE AND LEASEBACK TRANSACTIONS.  NONE OF THE GROUP COMPANIES WILL
DIRECTLY OR INDIRECTLY BECOME OR REMAIN LIABLE AS LESSEE OR AS GUARANTOR OR
OTHER SURETY WITH RESPECT TO ANY LEASE (WHETHER AN OPERATING LEASE OR A CAPITAL
LEASE) OF ANY PROPERTY (WHETHER REAL, PERSONAL OR MIXED), WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, (I) WHICH SUCH GROUP COMPANY HAS SOLD OR TRANSFERRED OR IS
TO SELL OR TRANSFER TO ANY OTHER PERSON WHICH IS NOT A GROUP COMPANY OR (II)
WHICH SUCH GROUP COMPANY INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE AS
ANY OTHER PROPERTY WHICH HAS BEEN SOLD OR IS TO BE SOLD OR TRANSFERRED BY SUCH
GROUP COMPANY TO ANOTHER PERSON WHICH IS NOT A GROUP COMPANY IN CONNECTION WITH
SUCH LEASE; PROVIDED, HOWEVER, THAT THE GROUP COMPANIES MAY ENTER INTO SUCH
TRANSACTIONS WITH RESPECT TO PERSONAL PROPERTY, IN AN AGGREGATE AMOUNT OF UP TO
$5,000,000 IN SALES PROCEEDS DURING THE TERM OF THIS AGREEMENT, IF (I) AFTER
GIVING EFFECT ON A PRO-FORMA BASIS TO ANY SUCH TRANSACTION THE BORROWER SHALL BE
IN COMPLIANCE WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, INCLUDING SECTION
7.01 AND SECTION 7.02, (II) THE GROSS CASH PROCEEDS OF ANY SUCH TRANSACTION ARE
AT LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH PROPERTY (AS DETERMINED BY THE
BOARD OF DIRECTORS, WHOSE DETERMINATION SHALL BE CONCLUSIVE IF MADE IN GOOD
FAITH) AND (III) THE NET CASH PROCEEDS ARE FORWARDED TO THE ADMINISTRATIVE AGENT
AS SET FORTH IN SECTION 2.09(B)(III) TO THE EXTENT REQUIRED THEREIN.


SECTION 7.14  CAPITAL EXPENDITURES.


(A)           NONE OF THE GROUP COMPANIES WILL MAKE ANY CONSOLIDATED CAPITAL
EXPENDITURES, EXCEPT THAT DURING ANY OF THE FISCAL YEARS SET FORTH BELOW, THE
BORROWER AND ITS SUBSIDIARIES MAY MAKE CONSOLIDATED CAPITAL EXPENDITURES SO LONG
AS THE AGGREGATE AMOUNT OF SUCH CONSOLIDATED CAPITAL EXPENDITURES DOES NOT
EXCEED THE AMOUNT INDICATED OPPOSITE SUCH PERIOD:

Fiscal Year Ending October 31

 

Amount

 

2007

 

$

25,000,000

 

2008

 

$

27,500,000

 

2009

 

$

30,000,000

 

2010

 

$

32,500,000

 

2011

 

$

35,000,000

 

2012 and thereafter

 

$

37,500,000

 

 


(B)           TO THE EXTENT THAT CONSOLIDATED CAPITAL EXPENDITURES PERMITTED
UNDER SUBSECTION (A) ABOVE FOR ANY PERIOD SET FORTH ABOVE ARE LESS THAN THE
APPLICABLE AMOUNT SPECIFIED IN THE TABLE IN SUBSECTION (A) ABOVE, 100% OF THE
DIFFERENCE MAY BE CARRIED FORWARD AND UTILIZED TO MAKE CONSOLIDATED CAPITAL
EXPENDITURES DURING THE IMMEDIATELY SUCCEEDING FISCAL YEAR.


(C)           NOTWITHSTANDING THE FOREGOING, THE BORROWER AND ITS SUBSIDIARIES
MAY MAKE CONSOLIDATED CAPITAL EXPENDITURES (WHICH CONSOLIDATED CAPITAL
EXPENDITURES WILL NOT BE INCLUDED IN ANY DETERMINATION UNDER SUBSECTION (A)
ABOVE) WITH (A) THE NET CASH PROCEEDS OF ASSET DISPOSITIONS, CASUALTIES AND
CONDEMNATIONS, TO THE EXTENT SUCH NET CASH PROCEEDS ARE NOT REQUIRED TO BE
APPLIED TO REPAY LOANS OR CASH COLLATERALIZE L/C OBLIGATIONS PURSUANT TO
SECTION 2.09(B)(III), (B) THE NET CASH PROCEEDS OF QUALIFYING EQUITY ISSUANCES
NOT OTHERWISE UTILIZED FOR ANY PURPOSE SPECIFIED IN CLAUSE (II) OF THE
DEFINITION OF “QUALIFYING EQUITY ISSUANCE” AND (C) THAT PORTION OF EXCESS CASH
FLOW FOR THE FISCAL YEARS ENDED AFTER THE CLOSING DATE, IF ANY, NOT REQUIRED TO
BE USED TO PREPAY THE LOANS OR CASH

114


--------------------------------------------------------------------------------





COLLATERALIZE L/C OBLIGATIONS IN ACCORDANCE WITH SECTION 2.09 OR UTILIZED TO
MAKE INVESTMENTS UNDER SECTION 7.06(A)(XVI) OR TO MAKE RESTRICTED PAYMENTS UNDER
SECTION 7.07(III).


(D)           THE AMOUNT OF CONSOLIDATED CAPITAL EXPENDITURES PERMITTED UNDER
SUBSECTION (A) ABOVE FOR THE FISCAL YEAR ENDING OCTOBER 31, 2007 MAY BE
INCREASED BY AN AGGREGATE AMOUNT NOT EXCEEDING $10,000,000 FOR EXPENDITURES
INCURRED IN CONNECTION WITH THE RE-IMPLEMENTATION OF AN ORACLE E-BUSINESS SUITE
11I (ORACLE 11I) ENTERPRISE RESOURCE PLANNING (ERP) SYSTEM.


SECTION 7.15  ADDITIONAL NEGATIVE PLEDGES.  NONE OF THE GROUP COMPANIES WILL
ENTER INTO, ASSUME OR BECOME SUBJECT TO ANY AGREEMENT PROHIBITING OR OTHERWISE
RESTRICTING THE CREATION OR ASSUMPTION OF ANY LIEN UPON ITS PROPERTIES OR
ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR REQUIRING THE GRANT OF ANY
SECURITY FOR AN OBLIGATION IF SECURITY IS GIVEN FOR SOME OTHER OBLIGATION,
EXCEPT (I) PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND (II)
PURSUANT TO ANY DOCUMENT OR INSTRUMENT GOVERNING CAPITAL LEASE OBLIGATIONS OR
PURCHASE MONEY INDEBTEDNESS INCURRED PURSUANT TO SECTION 7.01(III) IF ANY SUCH
RESTRICTION CONTAINED THEREIN RELATES ONLY TO THE ASSET OR ASSETS ACQUIRED IN
CONNECTION THEREWITH.


SECTION 7.16  IMPAIRMENT OF SECURITY INTERESTS.  NONE OF THE GROUP COMPANIES
WILL (I) TAKE OR OMIT TO TAKE ANY ACTION WHICH ACTION OR OMISSION MIGHT OR WOULD
MATERIALLY IMPAIR THE SECURITY INTERESTS IN FAVOR OF THE COLLATERAL AGENT WITH
RESPECT TO THE COLLATERAL OR (II) GRANT TO ANY PERSON (OTHER THAN THE COLLATERAL
AGENT PURSUANT TO THE COLLATERAL DOCUMENTS) ANY INTEREST WHATSOEVER IN THE
COLLATERAL, EXCEPT FOR PERMITTED LIENS.


SECTION 7.17  FINANCIAL COVENANTS.


(A)           TOTAL LEVERAGE RATIO.  THE TOTAL LEVERAGE RATIO OF HOLDINGS AND
ITS SUBSIDIARIES AS OF THE END OF ANY FISCAL QUARTER OF HOLDINGS (COMMENCING
WITH THE FISCAL QUARTER ENDING JANUARY 31, 2007) WILL NOT BE GREATER THAN (I)
4.00 TO 1.00 FOR ANY FISCAL QUARTER ENDING ON OR PRIOR TO OCTOBER 31, 2007 OR
(II) 3.50 TO 1.00 FOR ANY FISCAL QUARTER ENDING THEREAFTER.


(B)           FIXED CHARGE COVERAGE RATIO.  THE FIXED CHARGE COVERAGE RATIO OF
HOLDINGS AND ITS SUBSIDIARIES AS OF THE END OF ANY FISCAL QUARTER OF HOLDINGS
(COMMENCING WITH THE FISCAL QUARTER ENDING JANUARY 31, 2007) WILL NOT BE LESS
THAN 2.00 TO 1.0.


SECTION 7.18  INDEPENDENCE OF COVENANTS.  ALL COVENANTS CONTAINED HEREIN SHALL
BE GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR ACTION OR CONDITION IS NOT
PERMITTED BY ANY OF SUCH COVENANTS, THE FACT THAT SUCH ACTION OR CONDITION WOULD
BE PERMITTED BY AN EXCEPTION TO, OR OTHERWISE BE WITHIN THE LIMITATIONS OF,
ANOTHER COVENANT SHALL NOT AVOID THE OCCURRENCE OF A DEFAULT IF SUCH ACTION IS
TAKEN OR CONDITION EXISTS.


ARTICLE VIII
DEFAULTS


SECTION 8.01  EVENTS OF DEFAULT.  AN EVENT OF DEFAULT SHALL EXIST UPON THE
OCCURRENCE OF ANY OF THE FOLLOWING SPECIFIED EVENTS OR CONDITIONS (EACH AN
“EVENT OF DEFAULT”):


(A)           PAYMENT.  ANY LOAN PARTY SHALL:

(I)            DEFAULT IN THE PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY,
ACCELERATION OR OTHERWISE) OF ANY PRINCIPAL OF ANY OF THE LOANS OR OF ANY L/C
DISBURSEMENT; OR

115


--------------------------------------------------------------------------------


(II)           DEFAULT, AND SUCH DEFAULT SHALL CONTINUE FOR FIVE OR MORE
BUSINESS DAYS, IN THE PAYMENT WHEN DUE OF ANY INTEREST ON THE LOANS, OR OF ANY
FEES OR OTHER AMOUNTS OWING HEREUNDER, UNDER ANY OF THE OTHER LOAN DOCUMENTS OR
IN CONNECTION HEREWITH.


(B)           REPRESENTATIONS.  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED TO
BE MADE BY ANY LOAN PARTY HEREIN, IN ANY OF THE OTHER LOAN DOCUMENTS, OR IN ANY
STATEMENT OR CERTIFICATE DELIVERED OR REQUIRED TO BE DELIVERED PURSUANT HERETO
OR THERETO SHALL PROVE UNTRUE IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH IT
WAS MADE OR DEEMED TO HAVE BEEN MADE.


(C)           COVENANTS.  ANY LOAN PARTY SHALL:

(I)            DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN SECTIONS 6.10, 6.11, 6.12, 6.13, 6.14 OR
ARTICLE VII;

(II)           DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN ARTICLE VI (OTHER THAN THOSE REFERRED TO IN
SUBSECTION (A) OR (C)(I) OF THIS SECTION 8.01) AND SUCH DEFAULT SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF TEN BUSINESS DAYS AFTER THE EARLIER OF AN EXECUTIVE
OFFICER OF A LOAN PARTY BECOMING AWARE OF SUCH DEFAULT OR NOTICE THEREOF GIVEN
BY THE ADMINISTRATIVE AGENT; OR

(III)          DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM,
COVENANT OR AGREEMENT (OTHER THAN THOSE REFERRED TO IN SUBSECTION (A) OR (C)(I)
OR (II) OF THIS SECTION 8.01) CONTAINED IN THIS AGREEMENT AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER OF AN EXECUTIVE
OFFICER OF A LOAN PARTY BECOMING AWARE OF SUCH DEFAULT OR NOTICE THEREOF GIVEN
BY THE ADMINISTRATIVE AGENT.


(D)           OTHER LOAN DOCUMENTS.  (I) ANY LOAN PARTY SHALL DEFAULT IN THE DUE
PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR AGREEMENT IN ANY OF THE OTHER
LOAN DOCUMENTS THE CONSEQUENCE OF WHICH IS TO ADVERSELY AFFECT THE ABILITY OF
THE LOAN PARTIES TO PERFORM THEIR MATERIAL OBLIGATIONS UNDER THE LOAN DOCUMENTS
TAKEN AS A WHOLE AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30
DAYS AFTER THE EARLIER OF AN EXECUTIVE OFFICER OF A LOAN PARTY BECOMING AWARE OF
SUCH DEFAULT OR NOTICE THEREOF GIVEN BY THE ADMINISTRATIVE AGENT, (II) EXCEPT
PURSUANT TO THE TERMS THEREOF, ANY LOAN DOCUMENT SHALL FAIL IN ANY MATERIAL
RESPECT TO BE IN FULL FORCE AND EFFECT OR ANY LOAN PARTY SHALL SO ASSERT OR
(III) EXCEPT PURSUANT TO THE TERMS THEREOF, ANY LOAN DOCUMENT SHALL FAIL IN ANY
MATERIAL RESPECT TO GIVE THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND/OR
THE LENDERS THE SECURITY INTERESTS, LIENS, RIGHTS, POWERS AND PRIVILEGES
PURPORTED TO BE CREATED THEREBY.


(E)           CROSS-DEFAULT.

(I)            ANY GROUP COMPANY (A) FAILS TO MAKE PAYMENT WHEN DUE (WHETHER BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE),
REGARDLESS OF AMOUNT, IN RESPECT OF ANY INDEBTEDNESS OR GUARANTY OBLIGATION
(OTHER THAN IN RESPECT OF (X) INDEBTEDNESS OUTSTANDING UNDER THE LOAN DOCUMENTS
AND (Y) SWAP AGREEMENTS) HAVING AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN
COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL CREDITORS
UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD
AMOUNT, (B) FAILS TO PERFORM OR OBSERVE ANY OTHER CONDITION OR COVENANT, OR ANY
OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST, UNDER ANY AGREEMENT OR
INSTRUMENT RELATING TO ANY SUCH INDEBTEDNESS OR GUARANTY OBLIGATION, IF THE
EFFECT OF SUCH FAILURE, EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT, WITH OR
WITHOUT THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, THE HOLDER OR HOLDERS OR
BENEFICIARY OR BENEFICIARIES OF SUCH INDEBTEDNESS OR GUARANTY OBLIGATION (OR A
TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR
BENEFICIARIES) TO CAUSE, SUCH

116


--------------------------------------------------------------------------------




INDEBTEDNESS TO BE DECLARED TO BE DUE AND PAYABLE PRIOR TO ITS STATED MATURITY,
OR SUCH GUARANTY OBLIGATION TO BECOME PAYABLE, OR CASH COLLATERAL IN RESPECT
THEREOF TO BE DEMANDED OR (C) SHALL BE REQUIRED BY THE TERMS OF SUCH
INDEBTEDNESS OR GUARANTY OBLIGATION TO OFFER TO PREPAY OR REPURCHASE SUCH
INDEBTEDNESS OR THE PRIMARY INDEBTEDNESS UNDERLYING SUCH GUARANTY OBLIGATION (OR
ANY PORTION THEREOF) PRIOR TO THE STATED MATURITY THEREOF; OR

(II)           THERE OCCURS UNDER ANY SWAP AGREEMENT OR SWAP OBLIGATION AN EARLY
TERMINATION DATE (AS DEFINED IN SUCH SWAP AGREEMENT) RESULTING FROM (A) ANY
EVENT OF DEFAULT UNDER SUCH SWAP AGREEMENT AS TO WHICH ANY GROUP COMPANY IS THE
DEFAULTING PARTY (AS DEFINED IN SUCH SWAP AGREEMENT) OR (B) ANY TERMINATION
EVENT (AS SO DEFINED) AS TO WHICH ANY GROUP COMPANY IS AN AFFECTED PARTY (AS SO
DEFINED), AND, IN EITHER EVENT, THE SWAP TERMINATION VALUE OWED BY A GROUP
COMPANY AS A RESULT THEREOF IS GREATER THAN THE THRESHOLD AMOUNT.


(F)            INSOLVENCY EVENTS.  (I) ANY GROUP COMPANY SHALL COMMENCE A
VOLUNTARY CASE OR OTHER PROCEEDING SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS UNDER ANY DEBTOR RELIEF LAW NOW OR
HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF
ITS PROPERTY, OR SHALL CONSENT TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR
TAKING POSSESSION BY ANY SUCH OFFICIAL IN AN INVOLUNTARY CASE OR OTHER
PROCEEDING COMMENCED AGAINST IT, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR SHALL FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME
DUE, OR SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE FOREGOING OR
(II) AN INVOLUNTARY CASE OR OTHER PROCEEDING SHALL BE COMMENCED AGAINST ANY
GROUP COMPANY SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT
TO IT OR ITS DEBTS UNDER ANY DEBTOR RELIEF LAW NOW OR HEREAFTER IN EFFECT OR
SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, AND SUCH
INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A
PERIOD OF 60 DAYS, OR ANY ORDER FOR RELIEF SHALL BE ENTERED AGAINST ANY GROUP
COMPANY UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER IN EFFECT.


(G)           JUDGMENTS.  (I) ONE OR MORE JUDGMENTS, ORDERS, DECREES OR
ARBITRATION AWARDS IS ENTERED AGAINST ANY GROUP COMPANY INVOLVING IN THE
AGGREGATE A LIABILITY (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY
INSURANCE OR AN INDEMNITY FROM A CREDIT-WORTHY THIRD PARTY AS TO WHICH THE
INSURER OR INDEMNITOR, AS APPLICABLE, DOES NOT DISPUTE COVERAGE), AS TO ANY
SINGLE OR RELATED SERIES OF TRANSACTIONS, INCIDENTS OR CONDITIONS, IN EXCESS OF
THE THRESHOLD AMOUNT, AND THE SAME SHALL NOT HAVE BEEN DISCHARGED, VACATED OR
STAYED PENDING APPEAL WITHIN 45 DAYS AFTER THE ENTRY THEREOF OR (II) ANY
NON-MONETARY JUDGMENT, ORDER OR DECREE IS ENTERED AGAINST ANY GROUP COMPANY
WHICH HAS OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND
THERE SHALL BE ANY PERIOD OF 15 CONSECUTIVE DAYS DURING WHICH A STAY OF
ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR
OTHERWISE, SHALL NOT BE IN EFFECT.


(H)           ERISA.  (I) AN ERISA EVENT OCCURS WHICH HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF ANY GROUP COMPANY OR ANY ERISA
AFFILIATE IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT, (II) THERE
SHALL EXIST AN AMOUNT OF UNFUNDED LIABILITIES, INDIVIDUALLY OR IN THE AGGREGATE,
FOR ALL PLANS  AND FOREIGN PENSION PLANS (EXCLUDING FOR PURPOSES OF SUCH
COMPUTATION ANY PLANS AND FOREIGN PENSION PLANS WITH RESPECT TO WHICH ASSETS
EXCEED BENEFIT LIABILITIES), IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, (III) ANY FOREIGN PENSION PLAN IS NOT IN SUBSTANTIAL COMPLIANCE WITH ALL
APPLICABLE PENSION BENEFITS AND TAX LAWS, (IV) ANY CONTRIBUTION REQUIRED TO BE
MADE IN ACCORDANCE WITH ANY APPLICABLE LAW OR THE TERMS OF ANY FOREIGN PENSION
PLAN HAS NOT BEEN MADE; (V) ANY EVENT HAS OCCURRED OR CONDITION EXISTS WITH
RESPECT TO ANY FOREIGN PENSION PLAN THAT HAS RESULTED OR COULD RESULT IN ANY
FOREIGN PENSION PLAN BEING ORDERED OR REQUIRED TO BE WOUND UP IN WHOLE OR IN
PART PURSUANT TO ANY APPLICABLE LAWS OR HAVING ANY APPLICABLE REGISTRATION
REVOKED OR REFUSED FOR THE PURPOSES OF ANY APPLICABLE PENSION BENEFITS OR TAX
LAWS OR BEING PLACED UNDER THE ADMINISTRATION OF THE RELEVANT PENSION

117


--------------------------------------------------------------------------------




benefits regulatory authority or being required to pay any taxes or penalties
under applicable pension benefits and tax laws; (vi) an order has been made or
notice has been given pursuant to any applicable pension benefits and tax laws
in respect of any Foreign Pension Plan requiring any person to take or refrain
from taking any action in respect thereof or that there has been a contravention
of any such applicable laws; (vii) an event has occurred or a condition exists
that has resulted or could result in any Group Company  being required to pay,
repay or refund any amount other than contributions required to be made or
expenses required to be paid in the ordinary course) to or on account of any
Foreign Pension Plan or a current or former member thereof; or (viii) an event
has occurred or a condition exists that has resulted or could result in a
payment being made out of a guarantee fund established under the applicable
pension benefits laws in respect of a Foreign Pension Plan; and which, with
respect to all the events and obligations described in the preceding clauses
(iii) through (viii) of this Section 8.01(h), would reasonably be expected to
have a Material Adverse Effect.


(I)            GUARANTIES.  ANY GUARANTY GIVEN BY ANY LOAN PARTIES OR ANY
PROVISION THEREOF SHALL, EXCEPT PURSUANT TO THE TERMS THEREOF, CEASE TO BE IN
FULL FORCE AND EFFECT, OR ANY GUARANTOR THEREUNDER OR ANY PERSON ACTING BY OR ON
BEHALF OF SUCH GUARANTOR SHALL DENY OR DISAFFIRM SUCH GUARANTOR’S OBLIGATIONS
UNDER SUCH GUARANTY.


(J)            IMPAIRMENT OF COLLATERAL.  ANY SECURITY INTEREST PURPORTED TO BE
CREATED BY ANY COLLATERAL DOCUMENT SHALL CEASE TO BE, OR SHALL BE ASSERTED BY
ANY GROUP COMPANY NOT TO BE, A VALID, PERFECTED, FIRST PRIORITY LIEN (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN SUCH COLLATERAL DOCUMENT) IN THE SECURITIES,
ASSETS OR PROPERTIES COVERED THEREBY, OTHER THAN IN RESPECT OF ASSETS AND
PROPERTIES WHICH, INDIVIDUALLY AND IN THE AGGREGATE, ARE NOT MATERIAL TO THE
GROUP COMPANIES TAKEN AS A WHOLE OR IN RESPECT OF WHICH THE FAILURE OF THE
SECURITY INTERESTS IN RESPECT THEREOF TO BE VALID, PERFECTED FIRST PRIORITY
SECURITY INTERESTS WILL NOT IN THE REASONABLE JUDGMENT OF THE COLLATERAL AGENT
HAVE A MATERIAL ADVERSE EFFECT ON THE RIGHTS AND BENEFITS OF THE LENDERS UNDER
THE LOAN DOCUMENTS TAKEN AS A WHOLE;


(K)           OWNERSHIP.  A CHANGE OF CONTROL SHALL OCCUR.


SECTION 8.02  ACCELERATION; REMEDIES.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AND AT ANY TIME THEREAFTER, UNLESS AND UNTIL SUCH EVENT OF DEFAULT HAS
BEEN WAIVED IN WRITING WITH THE CONSENT OF THOSE LENDERS AS MAY BE REQUIRED
PURSUANT TO SECTION 10.01, THE ADMINISTRATIVE AGENT (OR WITH RESPECT TO THE
COLLATERAL, THE COLLATERAL AGENT) SHALL, UPON THE REQUEST AND DIRECTION OF THE
REQUIRED LENDERS, BY WRITTEN NOTICE TO THE BORROWER, TAKE ANY OF THE FOLLOWING
ACTIONS WITHOUT PREJUDICE TO THE RIGHTS OF THE AGENTS OR ANY LENDER TO ENFORCE
ITS CLAIMS AGAINST THE LOAN PARTIES EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
FOR HEREIN:


(A)           TERMINATION OF COMMITMENTS.  DECLARE THE COMMITMENTS TERMINATED
WHEREUPON THE COMMITMENTS SHALL BE IMMEDIATELY TERMINATED.


(B)           ACCELERATION OF LOANS.  DECLARE THE UNPAID PRINCIPAL OF AND ANY
ACCRUED INTEREST IN RESPECT OF ALL LOANS, ANY REIMBURSEMENT OBLIGATIONS ARISING
FROM DRAWINGS UNDER LETTERS OF CREDIT AND ANY AND ALL OTHER INDEBTEDNESS OR
OBLIGATIONS OF ANY AND EVERY KIND OWING BY A LOAN PARTY TO ANY OF THE LENDERS
HEREUNDER TO BE DUE WHEREUPON THE SAME SHALL BE IMMEDIATELY DUE AND PAYABLE
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY WAIVED BY THE LOAN PARTIES.


(C)           CASH COLLATERAL.  DIRECT THE BORROWER TO PAY (AND THE BORROWER
AGREES THAT UPON RECEIPT OF SUCH NOTICE, OR UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT UNDER SECTION 8.01(F), IT WILL IMMEDIATELY PAY) TO THE COLLATERAL AGENT
ADDITIONAL CASH, TO BE HELD BY THE COLLATERAL AGENT, FOR THE BENEFIT OF THE L/C
ISSUERS AND THE REVOLVING LENDERS, IN A CASH COLLATERAL ACCOUNT AS ADDITIONAL
SECURITY

118


--------------------------------------------------------------------------------




for the L/C Obligations in respect of subsequent drawings under all then
outstanding Letters of Credit in an amount equal to 102% of the maximum
aggregate amount which may be drawn under all Letters of Credits then
outstanding.


(D)           ENFORCEMENT OF RIGHTS.  ENFORCE ANY AND ALL RIGHTS AND INTERESTS
CREATED AND EXISTING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
ALL RIGHTS AND REMEDIES EXISTING UNDER THE COLLATERAL DOCUMENTS, ALL RIGHTS AND
REMEDIES AGAINST A GUARANTOR AND ALL RIGHTS OF SET-OFF.  IN ADDITION TO THE
REMEDIES SET FORTH ABOVE, THE COLLATERAL AGENT MAY EXERCISE ANY REMEDIES
PROVIDED FOR BY THE COLLATERAL DOCUMENTS IN ACCORDANCE WITH THE TERMS THEREOF OR
ANY OTHER REMEDIES PROVIDED BY APPLICABLE LAW.


(E)           ENFORCEMENT RIGHTS VESTED SOLELY IN ADMINISTRATIVE AGENT AND
COLLATERAL AGENT.  THE LENDERS AGREE THAT THIS AGREEMENT MAY BE ENFORCED ONLY BY
THE ACTION OF THE ADMINISTRATIVE AGENT, ACTING UPON THE INSTRUCTIONS OF THE
REQUIRED LENDERS, AND, WITH RESPECT TO THE COLLATERAL, THE COLLATERAL AGENT, AND
THAT NO OTHER FINANCE PARTY SHALL HAVE ANY RIGHT INDIVIDUALLY TO SEEK TO ENFORCE
THIS AGREEMENT OR TO REALIZE UPON THE SECURITY TO BE GRANTED HEREBY.

Notwithstanding the foregoing, if an Event of Default specified in Section
8.01(f) shall occur, then the Commitments shall automatically terminate, all
Loans, all reimbursement obligations under Letters of Credit, all accrued
interest in respect thereof and all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders hereunder and under the other
Loan Documents shall immediately become due and payable and the obligation of
the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without the giving of any notice or
other action by the Administrative Agent or the Lenders, which notice or other
action is expressly waived by the Loan Parties.


SECTION 8.03  APPLICATION OF FUNDS.  AFTER THE EXERCISE OF REMEDIES PROVIDED FOR
IN SECTION 8.02 (OR (I) AFTER THE LOANS HAVE AUTOMATICALLY BECOME IMMEDIATELY
DUE AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY BEEN REQUIRED TO BE
CASH COLLATERALIZED AS SET FORTH IN SECTION 8.02 OR (II) THERE SHALL HAVE
OCCURRED ANY SALE OF, OR OTHER REALIZATION UPON, ALL OR ANY PART OF THE
COLLATERAL), ANY AMOUNTS RECEIVED ON ACCOUNT OF THE FINANCE OBLIGATIONS SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT IN THE FOLLOWING ORDER:

FIRST, to payment of that portion of the Senior Credit Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

SECOND, to payment of that portion of the Senior Credit Obligations constituting
fees, indemnities and other amounts (other than principal, interest, commitment
fees and Letter of Credit Fees) payable to the Lenders and the L/C Issuers
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer (including fees and time charges for attorneys who may be
employees of any Lender or L/C Issuer) and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

THIRD, to payment of that portion of the Senior Credit Obligations constituting
accrued and unpaid L/C Fees and interest on the Loans, commitment fees, L/C
Borrowings and other Senior Credit Obligations, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

119


--------------------------------------------------------------------------------




FOURTH, to payment of that portion of the Finance Obligations constituting
unpaid principal of the Loans, L/C Borrowings, amounts owing in respect of Cash
Management Obligations and amounts owing under Swap Agreements, ratably among
the Lenders, the L/C Issuers, the Swap Creditors and the Persons owed Cash
Management Obligations in proportion to the respective amounts described in this
clause Fourth held by them;

FIFTH, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

LAST, the balance, if any, after all of the Finance Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.05(e), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Finance Obligations, if any, in the order set forth above.


SECTION 8.04  RESCISSION OF EVENTS OF DEFAULT.  IF AT ANY TIME AFTER TERMINATION
OF THE COMMITMENTS OR ACCELERATION OF THE MATURITY OF THE LOANS, THE BORROWER
SHALL PAY ALL ARREARS OF INTEREST AND ALL PAYMENTS ON ACCOUNT OF PRINCIPAL OF
THE LOANS AND UNREIMBURSED AMOUNTS THAT SHALL HAVE BECOME DUE OTHERWISE THAN BY
ACCELERATION (WITH INTEREST ON PRINCIPAL AND, TO THE EXTENT PERMITTED BY LAW, ON
OVERDUE INTEREST, AT THE RATES SPECIFIED HEREIN) AND ALL EVENTS OF DEFAULT AND
DEFAULTS (OTHER THAN NON-PAYMENT OF PRINCIPAL OF AND ACCRUED INTEREST ON THE
LOANS DUE AND PAYABLE SOLELY BY VIRTUE OF ACCELERATION) SHALL BE REMEDIED OR
WAIVED PURSUANT TO SECTION 10.01 THEN UPON THE WRITTEN CONSENT OF THE REQUIRED
LENDERS AND WRITTEN NOTICE TO THE BORROWER, THE TERMINATION OF THE COMMITMENTS
OR THE ACCELERATION AND THEIR CONSEQUENCES MAY BE RESCINDED AND ANNULLED;
PROVIDED, HOWEVER, THAT SUCH ACTION SHALL NOT AFFECT ANY SUBSEQUENT EVENT OF
DEFAULT OR DEFAULT OR IMPAIR ANY RIGHT OR REMEDY CONSEQUENT THEREON.  THE
PROVISIONS OF THE PRECEDING SENTENCE ARE INTENDED MERELY TO BIND THE LENDERS AND
THE L/C ISSUERS TO A DECISION THAT MAY BE MADE AT THE ELECTION OF THE REQUIRED
LENDERS, AND SUCH PROVISIONS ARE NOT INTENDED TO BENEFIT THE BORROWER AND DO NOT
GIVE THE BORROWER THE RIGHT TO REQUIRE THE LENDERS TO RESCIND OR ANNUL ANY
ACCELERATION HEREUNDER, EVEN IF THE CONDITIONS SET FORTH HEREIN ARE MET.

ARTICLE IX
AGENCY PROVISIONS


SECTION 9.01  APPOINTMENT AND AUTHORIZATION OF THE AGENTS.


(A)           APPOINTMENT.  EACH LENDER AND L/C ISSUER HEREBY IRREVOCABLY
APPOINTS, DESIGNATES AND AUTHORIZES JPMCB AS ADMINISTRATIVE AGENT, AND
COLLATERAL AGENT, EACH OF BANK LEUMI USA, SUN TRYST BANK AND WELLS FARGO BANK,
N.A. AS CO-DOCUMENTATION AGENT AND LCPI AS SYNDICATION AGENT, AND EACH LENDER
AND EACH L/C ISSUER AUTHORIZES EACH SUCH AGENT TO TAKE SUCH ACTION ON ITS BEHALF
UNDER THE PROVISIONS OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND TO
EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT BY
THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO.  WITHOUT LIMITING THE FOREGOING,
EACH LENDER AND EACH L/C ISSUER HEREBY AUTHORIZES THE COLLATERAL AGENT TO
EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, EACH OF THE LOAN
DOCUMENTS TO WHICH THE COLLATERAL AGENT IS A PARTY, TO EXERCISE ALL RIGHTS,
POWERS AND REMEDIES THAT SUCH AGENT MAY HAVE UNDER SUCH LOAN DOCUMENTS AND, IN
THE CASE OF THE COLLATERAL DOCUMENTS, TO ACT AS AGENT UNDER SUCH COLLATERAL
DOCUMENTS FOR THE FINANCE PARTIES.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY CONTAINED ELSEWHERE HEREIN OR IN ANY

120


--------------------------------------------------------------------------------




other Loan Document, the Agents shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall the Agents have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.


(B)           L/C ISSUERS.  EACH L/C ISSUER SHALL ACT ON BEHALF OF THE REVOLVING
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND EACH L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND
IMMUNITIES (I) PROVIDED TO THE ADMINISTRATIVE AGENT IN THIS ARTICLE IX WITH
RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY SUCH L/C ISSUER IN CONNECTION
WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND THE
APPLICATIONS AND AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO SUCH LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN THIS ARTICLE IX
AND IN THE DEFINITION OF “AGENT-RELATED PERSON” INCLUDED THE L/C ISSUER WITH
RESPECT TO SUCH ACTS OR OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED HEREIN WITH
RESPECT TO THE L/C ISSUER.


(C)           INSTRUCTIONS OF REQUIRED LENDERS.  WITHOUT LIMITING AN AGENT’S
RIGHT TO UTILIZATION THE DISCRETION GRANTED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (INCLUDING ENFORCEMENT OR COLLECTION), (I) THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE
ANY ACTION, BUT SHALL BE REQUIRED TO ACT OR TO REFRAIN FROM ACTING (AND SHALL BE
FULLY PROTECTED IN SO ACTING OR REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF
THE REQUIRED LENDERS, AND SUCH INSTRUCTIONS SHALL BE BINDING UPON ALL LENDERS
AND EACH L/C ISSUER, (II) THE COLLATERAL AGENT SHALL NOT BE REQUIRED TO EXERCISE
ANY DISCRETION OR TAKE ANY ACTION, BUT SHALL BE REQUIRED TO ACT OR TO REFRAIN
FROM ACTING (AND SHALL BE FULLY PROTECTED IN SO ACTING OR REFRAINING FROM
ACTING) UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS, AND SUCH INSTRUCTIONS
SHALL BE BINDING UPON THE LENDERS; PROVIDED, HOWEVER, THAT THE COLLATERAL AGENT
SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT (X) THE COLLATERAL AGENT IN GOOD
FAITH BELIEVES EXPOSES IT TO PERSONAL LIABILITY UNLESS SUCH AGENT RECEIVES AN
INDEMNIFICATION SATISFACTORY TO IT FROM THE LENDERS AND THE ISSUERS WITH RESPECT
TO SUCH ACTION OR (Y) IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW.  THE
COLLATERAL AGENT AGREES TO GIVE TO EACH OTHER AGENT AND EACH LENDER AND EACH
ISSUER PROMPT NOTICE OF EACH NOTICE GIVEN TO IT BY ANY LOAN PARTY PURSUANT TO
THE TERMS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


(D)           AGENCY DUTIES LIMITED TO APPLICABLE CLASSES.  IN PERFORMING THEIR
RESPECTIVE FUNCTIONS AND DUTIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS,
(I) THE ADMINISTRATIVE AGENT IS ACTING SOLELY ON BEHALF OF THE LENDERS AND THE
L/C ISSUERS EXCEPT TO THE LIMITED EXTENT PROVIDED IN SECTION 10.07(C), AND (II)
THE COLLATERAL AGENT IS ACTING SOLELY ON BEHALF OF THE SENIOR CREDIT PARTIES,
AND EACH OF THEIR RESPECTIVE DUTIES ARE ENTIRELY ADMINISTRATIVE IN NATURE.  THE
COLLATERAL AGENT DOES NOT ASSUME OR SHALL BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION OTHER THAN AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS OR ANY OTHER RELATIONSHIP AS THE AGENT, FIDUCIARY OR TRUSTEE OF OR FOR
ANY LENDER, L/C ISSUER OR HOLDER OF ANY OTHER FINANCE OBLIGATION.


SECTION 9.02  DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT MAY EXECUTE ANY OF ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS
BY OR THROUGH AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO
ADVICE OF COUNSEL AND OTHER CONSULTANTS OR EXPERTS CONCERNING ALL MATTERS
PERTAINING TO SUCH DUTIES.  THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR
ATTORNEYS-IN-FACT SELECTED BY IT IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

121


--------------------------------------------------------------------------------





SECTION 9.03  EXCULPATORY PROVISIONS.  NO AGENT-RELATED PERSON SHALL BE (I)
LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER
OR IN CONNECTION HEREWITH OR IN CONNECTION WITH ANY OF THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (EXCEPT FOR ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET
FORTH HEREIN) OR (II) RESPONSIBLE IN ANY MANNER TO ANY OF THE LENDERS OR
PARTICIPANTS FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY
ANY OF THE LOAN PARTIES CONTAINED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS
OR IN ANY CERTIFICATE, REPORT, DOCUMENT, FINANCIAL STATEMENT OR OTHER WRITTEN OR
ORAL STATEMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY AN AGENT UNDER OR
IN CONNECTION HEREWITH OR IN CONNECTION WITH THE OTHER LOAN DOCUMENTS, OR
ENFORCEABILITY OR SUFFICIENCY THEREFOR OF ANY OF THE OTHER LOAN DOCUMENTS, OR
FOR ANY FAILURE OF ANY LOAN PARTY TO PERFORM ITS OBLIGATIONS HEREUNDER OR
THEREUNDER.  NO AGENT-RELATED PERSON SHALL BE UNDER ANY OBLIGATION TO ANY LENDER
OR PARTICIPANT OR BE REQUIRED TO ASCERTAIN OR INQUIRE AS TO THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, CONDITIONS, PROVISIONS, COVENANTS OR AGREEMENTS
CONTAINED HEREIN OR THEREIN OR AS TO THE USE OF THE PROCEEDS OF THE LOANS OR THE
USE OF THE LETTERS OF CREDIT OR OF THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY
DEFAULT OR EVENT OF DEFAULT OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF
THE LOAN PARTIES OR ANY AFFILIATE THEREOF.


SECTION 9.04  RELIANCE ON COMMUNICATIONS.


(A)           EACH AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED
IN RELYING, UPON ANY WRITING, COMMUNICATION, SIGNATURE, RESOLUTION,
REPRESENTATION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM,
FACSIMILE, TELEX OR TELEPHONE MESSAGE, ELECTRONIC MAIL MESSAGE, STATEMENT OR
OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO
HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE
AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO ANY LOAN PARTY),
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH AGENT.  EACH AGENT
SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER ANY
LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE
REQUIRED LENDERS AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL FIRST
BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY
AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO
TAKE ANY SUCH ACTION.  EACH AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN
ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE REQUIRED LENDERS (OR
SUCH GREATER NUMBER OF LENDERS AS MAY BE EXPRESSLY REQUIRED HEREBY IN ANY
INSTANCE) AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT
THERETO SHALL BE BINDING UPON ALL THE LENDERS.


(B)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTION 4.01, EACH LENDER THAT HAS SIGNED THIS AGREEMENT SHALL BE
DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH
DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY
OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE PROPOSED CLOSING DATE
SPECIFYING ITS OBJECTION THERETO.


SECTION 9.05  NOTICE OF DEFAULT.  NO AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OR
NOTICE OF THE OCCURRENCE OF ANY DEFAULT, EXCEPT WITH RESPECT TO DEFAULTS IN THE
PAYMENT OF PRINCIPAL, INTEREST AND FEES REQUIRED TO BE PAID TO THE AGENT FOR THE
ACCOUNT OF THE LENDERS, UNLESS THE AGENT SHALL HAVE RECEIVED WRITTEN NOTICE FROM
A LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT
AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.”  THE ADMINISTRATIVE AGENT
WILL NOTIFY THE LENDERS OF ITS RECEIPT OF ANY SUCH NOTICE.  THE ADMINISTRATIVE
AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT AS MAY BE DIRECTED BY
THE REQUIRED LENDERS IN ACCORDANCE WITH ARTICLE VIII; PROVIDED, HOWEVER, THAT
UNLESS AND UNTIL THE ADMINISTRATIVE AGENT HAS RECEIVED ANY SUCH DIRECTION, THE
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT AS IT SHALL DEEM
ADVISABLE OR IN THE BEST INTEREST OF THE LENDERS.

122


--------------------------------------------------------------------------------



SECTION 9.06  CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE
AGENT; NO RELIANCE ON ARRANGERS’ OR AGENTS’ CUSTOMER IDENTIFICATION PROGRAM.


(A)           INDEPENDENT CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT NO
AGENT-RELATED PERSON HAS MADE ANY REPRESENTATION OR WARRANTY TO IT, AND THAT NO
ACT BY THE ADMINISTRATIVE AGENT HEREAFTER TAKEN, INCLUDING ANY CONSENT TO AND
ACCEPTANCE OF ANY ASSIGNMENT OR REVIEW OF THE AFFAIRS OF ANY LOAN PARTY OR ANY
AFFILIATE THEREOF, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY
BY ANY AGENT-RELATED PERSON TO ANY LENDER AS TO ANY MATTER, INCLUDING WHETHER
AGENT-RELATED PERSONS HAVE DISCLOSED MATERIAL INFORMATION IN THEIR POSSESSION. 
EACH LENDER REPRESENTS TO THE ADMINISTRATIVE AGENT THAT IT HAS, INDEPENDENTLY
AND WITHOUT RELIANCE UPON ANY AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS
AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND
INVESTIGATION INTO THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND
OTHER CONDITION AND CREDITWORTHINESS OF THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES, AND ALL APPLICABLE BANK OR OTHER REGULATORY LAWS RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY, AND MADE ITS OWN DECISION TO ENTER INTO THIS
AGREEMENT AND TO EXTEND CREDIT TO THE BORROWER AND THE OTHER LOAN PARTIES
HEREUNDER.  EACH LENDER ALSO REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON ANY AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND TO MAKE SUCH INVESTIGATIONS AS
IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, PROSPECTS, OPERATIONS,
PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWER AND
THE OTHER LOAN PARTIES.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS
EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY THE ADMINISTRATIVE AGENT
HEREIN, THE AGENTS AND THE JOINT LEAD ARRANGERS SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER
CONDITION OR CREDITWORTHINESS OF ANY OF THE LOAN PARTIES OR ANY OF THEIR
RESPECTIVE AFFILIATES WHICH MAY COME INTO THE POSSESSION OF ANY AGENT-RELATED
PERSON.


(B)           US PATRIOT ACT CUSTOMER IDENTIFICATION PROGRAMS.  EACH LENDER
ACKNOWLEDGES AND AGREES THAT NEITHER SUCH LENDER NOR ANY OF ITS AFFILIATES,
PARTICIPANTS OR ASSIGNEES MAY RELY ON THE ARRANGER OR ANY AGENT TO CARRY OUT
SUCH LENDER’S, AFFILIATE’S, PARTICIPANT’S OR ASSIGNEE’S CUSTOMER IDENTIFICATION
PROGRAM OR OTHER OBLIGATIONS REQUIRED OR IMPOSED UNDER OR PURSUANT TO THE U.S.
PATRIOT ACT OR THE REGULATIONS THEREUNDER, INCLUDING THE REGULATIONS CONTAINED
IN 31 C.F.R. 103.121 (AS HEREAFTER AMENDED OR REPLACED, THE “CIP REGULATIONS”),
OR ANY OTHER ANTI-TERRORISM LAW, INCLUDING ANY PROGRAMS INVOLVING ANY OF THE
FOLLOWING ITEMS RELATING TO OR IN CONNECTION WITH ANY OF THE LOAN PARTIES, THEIR
AFFILIATES OR AGENTS, THE LOAN DOCUMENTS OR THE TRANSACTIONS HEREUNDER OR
CONTEMPLATED HEREBY:  (I) ANY IDENTIFICATION PROCEDURES; (II) AND RECORDKEEPING;
(III) COMPARISONS WITH GOVERNMENT LISTS, (IV) CUSTOMER NOTICES; OR (V) OTHER
PROCEDURES REQUIRED UNDER THE CIP REGULATIONS OR SUCH OTHER LAWS.


SECTION 9.07  INDEMNIFICATION.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, THE LENDERS AGREE TO INDEMNIFY EACH AGENT-RELATED PERSON
(TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF OF ANY LOAN PARTY AND WITHOUT
LIMITING THE OBLIGATION OF THE BORROWER AND THE OTHER LOAN PARTIES TO DO SO),
RATABLY ACCORDING TO THEIR RESPECTIVE COMMITMENTS (OR IF THE COMMITMENTS HAVE
EXPIRED OR BEEN TERMINATED, IN ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS
OF OUTSTANDING LOANS AND PARTICIPATION INTERESTS OF THE LENDERS), FROM AND
AGAINST ANY AND ALL INDEMNIFIED LIABILITIES WHICH MAY AT ANY TIME (INCLUDING,
WITHOUT LIMITATION, AT ANY TIME FOLLOWING PAYMENT IN FULL OF THE SENIOR CREDIT
OBLIGATIONS) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY AGENT-RELATED
PERSON; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO ANY
AGENT-RELATED PERSON OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER,
THAT NO ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE REQUIRED LENDERS
SHALL BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR
PURPOSES OF THIS SECTION 9.07; PROVIDED, FURTHER, THAT TO THE EXTENT THAT AN L/C
ISSUER IS ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 9.07 SOLELY IN ITS
CAPACITY AND

123


--------------------------------------------------------------------------------





ROLE AS L/C ISSUER, ONLY THE REVOLVING LENDERS SHALL BE REQUIRED TO INDEMNIFY
SUCH L/C ISSUER IN ACCORDANCE WITH SECTION 9.07.  WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER SHALL REIMBURSE THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR OUT-OF-POCKET
EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED BY THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IS NOT REIMBURSED FOR SUCH EXPENSES
BY OR ON BEHALF OF THE BORROWER OR ANY OTHER LOAN PARTY.  THE AGREEMENTS IN THIS
SECTION 9.07 SHALL SURVIVE THE PAYMENT OF THE SENIOR CREDIT OBLIGATIONS AND ALL
OTHER OBLIGATIONS AND AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS AND THE RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT.


SECTION 9.08  AGENTS IN THEIR INDIVIDUAL CAPACITY.  JPMCB AND ITS AFFILIATES MAY
MAKE LOANS TO, ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF, ACCEPT DEPOSITS FROM,
ACQUIRE EQUITY INTERESTS IN AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST,
FINANCIAL ADVISORY, UNDERWRITING OR OTHER BUSINESS WITH EACH OF THE LOAN PARTIES
AND THEIR RESPECTIVE AFFILIATES AS THOUGH JPMCB WERE NOT THE ADMINISTRATIVE
AGENT, THE L/C ISSUER, THE SWING LINE LENDER, OR THE COLLATERAL AGENT HEREUNDER
OR UNDER ANOTHER LOAN DOCUMENT AND WITHOUT NOTICE TO OR CONSENT OF THE LENDERS. 
THE LENDERS ACKNOWLEDGE THAT, PURSUANT TO SUCH ACTIVITIES, JPMCB OR ITS
AFFILIATES MAY RECEIVE INFORMATION REGARDING ANY LOAN PARTY OR ITS AFFILIATES
(INCLUDING INFORMATION THAT MAY BE SUBJECT TO CONFIDENTIALITY OBLIGATIONS IN
FAVOR OF SUCH LOAN PARTY OR SUCH AFFILIATE) AND ACKNOWLEDGE THAT THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SHALL BE UNDER NO OBLIGATION TO
PROVIDE SUCH INFORMATION TO THEM.  WITH RESPECT TO ITS LOANS, JPMCB SHALL HAVE
THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY OTHER LENDER AND MAY
EXERCISE SUCH RIGHTS AND POWERS AS THOUGH IT WERE NOT THE ADMINISTRATIVE AGENT,
THE L/C ISSUER, THE SWING LINE LENDER OR A COLLATERAL AGENT, AND THE TERMS
“LENDER” AND “LENDERS” INCLUDE JPMCB IN ITS INDIVIDUAL CAPACITY.


SECTION 9.09  SUCCESSOR AGENTS.  EACH OF THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT MAY RESIGN AS ADMINISTRATIVE AGENT (AS TO ONE OR MORE CLASSES)
OR COLLATERAL AGENT, AS APPLICABLE, UPON 30 DAYS’ NOTICE TO THE LENDERS AND THE
BORROWER; PROVIDED THAT ANY SUCH RESIGNATION BY JPMCB SHALL ALSO CONSTITUTE ITS
RESIGNATION AS L/C ISSUER AND SWING LINE LENDER.  UPON ANY SUCH RESIGNATION BY
THE ADMINISTRATIVE AGENT, THE REQUIRED LENDERS OF THE APPLICABLE CLASS OR
CLASSES SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR ADMINISTRATIVE AGENT.  UPON
ANY SUCH RESIGNATION BY THE COLLATERAL AGENT, THE REQUIRED LENDERS SHALL HAVE
THE RIGHT TO APPOINT A SUCCESSOR COLLATERAL AGENT.  IF NO SUCCESSOR AGENT SHALL
HAVE BEEN SO APPOINTED, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT, WITHIN 30 DAYS
AFTER THE RETIRING AGENT’S GIVING OF NOTICE OF RESIGNATION, THEN THE RETIRING
AGENT MAY, ON BEHALF OF THE LENDERS OF THE APPLICABLE CLASS OR CLASSES, APPOINT
A SUCCESSOR ADMINISTRATIVE AGENT OR COLLATERAL AGENT , AS THE CASE MAY BE,
SELECTED FROM AMONG THE LENDERS, IN THE CASE OF THE RESIGNATION OF THE
ADMINISTRATIVE AGENT, THE LENDERS, IN THE CASE OF THE RESIGNATION OF THE
COLLATERAL AGENT.  IN ANY CASE, SUCH APPOINTMENT SHALL BE SUBJECT TO THE PRIOR
WRITTEN APPROVAL OF THE BORROWER (WHICH APPROVAL MAY NOT BE UNREASONABLY
WITHHELD AND SHALL NOT BE REQUIRED UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT).  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
ADMINISTRATIVE AGENT OR COLLATERAL AGENT BY A SUCCESSOR AGENT, SUCH SUCCESSOR
AGENT SHALL SUCCEED TO, AND BECOME VESTED WITH, ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  PRIOR TO ANY RETIRING AGENT’S RESIGNATION HEREUNDER AS
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, THE RETIRING AGENT SHALL TAKE SUCH
ACTION AS MAY BE REASONABLY NECESSARY TO ASSIGN TO THE SUCCESSOR AGENT ITS
RIGHTS AS ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS THE CASE MAY BE, UNDER
THE LOAN DOCUMENTS.  AFTER SUCH RESIGNATION, THE RETIRING AGENT SHALL CONTINUE
TO HAVE THE BENEFIT OF THIS ARTICLE IX AS TO ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY IT WHILE IT WAS AN AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  IF NO SUCCESSOR ADMINISTRATIVE AGENT OR COLLATERAL AGENT IS
APPOINTED PRIOR TO THE EFFECTIVE DATE OF THE RESIGNATION OF THE ADMINISTRATIVE

124


--------------------------------------------------------------------------------





AGENT OR COLLATERAL AGENT, THE RESIGNING AGENT MAY APPOINT, AFTER CONSULTING
WITH THE LENDERS OF THE APPLICABLE CLASS OR CLASSES AND THE BORROWER, A
SUCCESSOR AGENT FROM AMONG THE LENDERS OF THE APPLICABLE CLASS OR CLASSES.  UPON
THE ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR AGENT HEREUNDER, THE PERSON
ACTING AS SUCH SUCCESSOR AGENT SHALL SUCCEED TO ALL THE RIGHTS, POWERS AND
DUTIES OF THE RETIRING AGENT (AND, IF APPLICABLE, L/C ISSUER AND SWING LINE
LENDER) AND THE RESPECTIVE TERMS “ADMINISTRATIVE AGENT,” “L/C ISSUER,” “SWING
LINE LENDER,” AND “COLLATERAL AGENT” SHALL MEAN SUCH SUCCESSOR ADMINISTRATIVE
AGENT, LETTER OF CREDIT ISSUER, SWING LINE LENDER OR COLLATERAL AGENT, AND THE
RETIRING ADMINISTRATIVE AGENT’S APPOINTMENT, POWERS AND DUTIES AS ADMINISTRATIVE
AGENT SHALL BE TERMINATED, THE RETIRING L/C ISSUER’S AND SWING LINE LENDER’S
RIGHTS, POWERS AND DUTIES AS SUCH SHALL BE TERMINATED AND THE RETIRING
COLLATERAL AGENT’S RIGHTS, POWERS AND DUTIES AS SUCH SHALL BE TERMINATED SHALL
BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT OR DEED ON THE PART OF SUCH
RETIRING ADMINISTRATIVE AGENT, L/C ISSUER OR SWING LINE LENDER OR ANY OTHER
LENDER, OTHER THAN THE OBLIGATION OF THE SUCCESSOR L/C ISSUER TO ISSUE LETTERS
OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING AT THE
TIME OF SUCH SUCCESSION OR TO MAKE OTHER ARRANGEMENTS SATISFACTORY TO THE
RETIRING L/C ISSUER TO EFFECTIVELY ASSUME THE OBLIGATIONS OF THE RETIRING L/C
ISSUER WITH RESPECT TO SUCH LETTERS OF CREDIT.  AFTER ANY RETIRING
ADMINISTRATIVE AGENT’S OR COLLATERAL AGENT’S RESIGNATION HEREUNDER AS
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, THE PROVISIONS OF THIS
ARTICLE IX AND SECTIONS 10.04 AND 10.05 SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT OR
COLLATERAL AGENT UNDER THIS AGREEMENT.  IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS
ACCEPTED APPOINTMENT AS ADMINISTRATIVE AGENT BY THE DATE WHICH IS 30 DAYS
FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S NOTICE OF RESIGNATION, THE RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION SHALL NEVERTHELESS THEREUPON BECOME EFFECTIVE
AND THE LENDERS SHALL PERFORM ALL OF THE DUTIES OF THE ADMINISTRATIVE AGENT
HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A SUCCESSOR
AGENT AS PROVIDED FOR ABOVE.  IF NO SUCCESSOR COLLATERAL AGENT HAS ACCEPTED
APPOINTMENT AS COLLATERAL AGENT BY THE DATE WHICH IS 30 DAYS FOLLOWING A
RETIRING COLLATERAL AGENT’S NOTICE OF RESIGNATION, THE RETIRING COLLATERAL
AGENT’S RESIGNATION SHALL NEVERTHELESS THEREUPON BECOME EFFECTIVE AND THE
LENDERS SHALL PERFORM ALL OF THE DUTIES OF THE COLLATERAL AGENT HEREUNDER UNTIL
SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED
FOR ABOVE.


SECTION 9.10  ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF THE
PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL THEN BE DUE AND
PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF
WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWER)
SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR
OTHERWISE:

(I)            TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER SENIOR CREDIT OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE
LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.09 AND
10.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

(II)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments

125


--------------------------------------------------------------------------------




directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


SECTION 9.11  COLLATERAL AND GUARANTY MATTERS.


(A)           ACTIONS TAKEN BY AGENTS OR REQUIRED LENDERS.  EACH LENDER AND EACH
L/C ISSUER AGREES THAT ANY ACTION TAKEN BY THE COLLATERAL AGENT OR THE REQUIRED
LENDERS (OR, WHERE REQUIRED BY THE EXPRESS TERMS OF THIS AGREEMENT, A GREATER OR
LESSER PROPORTION OF THE LENDERS) IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT OR OF THE OTHER LOAN DOCUMENTS, AND THE EXERCISE BY THE COLLATERAL
AGENT OR REQUIRED LENDERS (OR, WHERE SO REQUIRED, SUCH GREATER OR LESSER
PROPORTION) OF THE POWERS SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER
POWERS AS ARE REASONABLY INCIDENTAL THERETO, SHALL BE AUTHORIZED AND BINDING
UPON ALL OF THE LENDERS, L/C ISSUERS, SENIOR CREDIT PARTIES.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, (I) THE ADMINISTRATIVE AGENT SHALL HAVE THE
SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO ACT AS THE DISBURSING AND COLLECTING
AGENT FOR THE LENDERS AND THE L/C ISSUERS WITH RESPECT TO ALL PAYMENTS AND
COLLECTIONS ARISING IN CONNECTION HEREWITH AND WITH THE COLLATERAL DOCUMENTS,
(II) THE COLLATERAL AGENT SHALL HAVE THE SOLE AUTHORITY TO (A) EXECUTE AND
DELIVER EACH COLLATERAL DOCUMENT AND ACCEPT DELIVERY OF EACH SUCH AGREEMENT
DELIVERED BY THE HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES, (B) ACT AS
COLLATERAL AGENT FOR THE LENDERS, THE L/C ISSUERS, THE SENIOR CREDIT PARTIES FOR
PURPOSES OF THE PERFECTION OF ALL SECURITY INTERESTS AND LIENS CREATED BY SUCH
AGREEMENTS AND ALL OTHER PURPOSES STATED THEREIN, PROVIDED, HOWEVER, THAT THE
COLLATERAL AGENT HEREBY APPOINTS, AUTHORIZES AND DIRECTS EACH LENDER AND L/C
ISSUER TO ACT AS COLLATERAL SUB-AGENT FOR THE COLLATERAL AGENT, THE LENDERS AND
THE L/C ISSUERS FOR PURPOSES OF THE PERFECTION OF ALL SECURITY INTERESTS AND
LIENS WITH RESPECT TO THE COLLATERAL, INCLUDING ANY DEPOSIT ACCOUNTS MAINTAINED
BY A LOAN PARTY WITH, AND CASH AND CASH EQUIVALENTS HELD BY, SUCH LENDER OR SUCH
L/C ISSUER, (C) MANAGE, SUPERVISE AND OTHERWISE DEAL WITH THE COLLATERAL, (D)
TAKE SUCH ACTION AS IS NECESSARY OR DESIRABLE TO MAINTAIN THE PERFECTION AND
PRIORITY OF THE SECURITY INTERESTS AND LIENS CREATED OR PURPORTED TO BE CREATED
BY THE COLLATERAL DOCUMENTS AND (E) EXCEPT AS MAY BE OTHERWISE SPECIFICALLY
RESTRICTED BY THE TERMS HEREOF OR OF ANY OTHER LOAN DOCUMENT, EXERCISE TO THE
EXCLUSION OF THE FINANCE PARTIES ALL REMEDIES GIVEN TO THE COLLATERAL AGENT ,
THE LENDERS, THE L/C ISSUERS, THE OTHER SENIOR CREDIT PARTIES WITH RESPECT TO
THE COLLATERAL UNDER THE LOAN DOCUMENTS RELATING THERETO, APPLICABLE LAW OR
OTHERWISE.


(B)           CERTAIN ACTIONS IN RESPECT OF SECURITY INTERESTS AND GUARANTIES. 
THE LENDERS IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN
ITS DISCRETION:

(I)            TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT (A) UPON
TERMINATION OF THE COMMITMENTS AND PAYMENT IN FULL OF ALL SENIOR CREDIT
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE
EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT, (B) THAT IS SOLD OR TO BE
SOLD AS PART OF OR IN CONNECTION WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, OR (C) SUBJECT TO SECTION 10.01, IF APPROVED, AUTHORIZED OR
RATIFIED IN WRITING BY THE REQUIRED LENDERS;

126


--------------------------------------------------------------------------------




(II)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT TO THE
HOLDER OF ANY LIEN ON SUCH PROPERTY THAT IS PERMITTED BY SECTION 7.02(XVI) AND
(XXIII); AND

(III)          TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER.


(C)           UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE REQUIRED
LENDERS WILL CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE
OR SUBORDINATE ITS INTEREST IN PARTICULAR TYPES OR ITEMS OF PROPERTY, OR TO
RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY PURSUANT TO THIS
SECTION 9.11.


SECTION 9.12  RELATED OBLIGATIONS.  THE BENEFIT OF THE LOAN DOCUMENTS AND OF THE
PROVISIONS OF THIS AGREEMENT RELATING TO THE COLLATERAL SHALL EXTEND TO AND BE
AVAILABLE IN RESPECT OF ANY CASH MANAGEMENT OBLIGATIONS AND TO ANY SWAP
OBLIGATIONS PERMITTED HEREUNDER FROM TIME TO TIME OWING TO ONE OR MORE SWAP
CREDITORS (COLLECTIVELY, “RELATED OBLIGATIONS”) SOLELY ON THE CONDITION AND
UNDERSTANDING, AS AMONG THE COLLATERAL AGENT AND ALL FINANCE PARTIES, THAT (I)
THE RELATED OBLIGATIONS SHALL BE ENTITLED TO THE BENEFIT OF THE LOAN DOCUMENTS
AND THE COLLATERAL TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND TO SUCH EXTENT THE COLLATERAL AGENT SHALL HOLD, AND
HAVE THE RIGHT AND POWER TO ACT WITH RESPECT TO, THE GUARANTY AND THE COLLATERAL
ON BEHALF OF AND AS AGENT FOR THE HOLDERS OF THE RELATED OBLIGATIONS, BUT THE
COLLATERAL AGENT ARE OTHERWISE ACTING SOLELY AS AGENT FOR THE LENDERS AND THE
L/C ISSUERS AND SHALL HAVE NO FIDUCIARY DUTY, DUTY OF LOYALTY, DUTY OF CARE,
DUTY OF DISCLOSURE OR OTHER OBLIGATION WHATSOEVER TO ANY HOLDER OF RELATED
OBLIGATIONS, (II) ALL MATTERS, ACTS AND OMISSIONS RELATING IN ANY MANNER TO THE
GUARANTY, THE COLLATERAL, OR THE OMISSION, CREATION, PERFECTION, PRIORITY,
ABANDONMENT OR RELEASE OF ANY LIEN, SHALL BE GOVERNED SOLELY BY THE PROVISIONS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND NO SEPARATE LIEN, RIGHT,
POWER OR REMEDY SHALL ARISE OR EXIST IN FAVOR OF ANY FINANCE PARTY UNDER ANY
SEPARATE INSTRUMENT OR AGREEMENT OR IN RESPECT OF ANY RELATED OBLIGATION, (III)
EACH FINANCE PARTY SHALL BE BOUND BY ALL ACTIONS TAKEN OR OMITTED, IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, BY THE
COLLATERAL AGENT AND THE REQUIRED LENDERS, EACH OF WHOM SHALL BE ENTITLED TO ACT
AT ITS SOLE DISCRETION AND EXCLUSIVELY IN ITS OWN INTEREST GIVEN ITS OWN
COMMITMENTS AND ITS OWN INTEREST IN THE LOANS, L/C OBLIGATIONS AND OTHER SENIOR
CREDIT OBLIGATION TO IT ARISING UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, WITHOUT ANY DUTY OR LIABILITY TO ANY SWAP CREDITOR OR HOLDER OF CASH
MANAGEMENT OBLIGATIONS OR AS TO ANY RELATED OBLIGATION AND WITHOUT REGARD TO
WHETHER ANY RELATED OBLIGATION REMAINS OUTSTANDING OR IS DEPRIVED OF THE BENEFIT
OF THE COLLATERAL OR BECOMES UNSECURED OR IS OTHERWISE AFFECTED OR PUT IN
JEOPARDY THEREBY, (IV) NO HOLDER OF RELATED OBLIGATIONS AND NO OTHER FINANCE
PARTY (EXCEPT THE LENDERS TO THE EXTENT SET FORTH IN THIS AGREEMENT) SHALL HAVE
ANY RIGHT TO BE NOTIFIED OF, OR TO DIRECT, REQUIRE OR BE HEARD WITH RESPECT TO,
ANY ACTION TAKEN OR OMITTED IN RESPECT OF THE COLLATERAL OR UNDER THIS AGREEMENT
OR THE LOAN DOCUMENTS AND (V) NO HOLDER OF ANY RELATED OBLIGATION SHALL EXERCISE
ANY RIGHT OF SETOFF, BANKER’S LIEN OR SIMILAR RIGHT EXCEPT TO THE EXTENT
PROVIDED IN SECTION 10.09 AND THEN ONLY TO THE EXTENT SUCH RIGHT IS EXERCISED IN
COMPLIANCE WITH SECTION 2.13.


SECTION 9.13  OTHER AGENTS; ARRANGERS AND MANAGERS.  NONE OF THE LENDERS OR
OTHER PERSONS IDENTIFIED ON THE FACING PAGE OR SIGNATURE PAGES OF THIS AGREEMENT
AS A “SYNDICATION AGENT,” “DOCUMENTATION AGENT,” “CO-DOCUMENTATION AGENT,”
“CO-AGENT,” “BOOK MANAGER,” “LEAD MANAGER,” “ARRANGER,” “LEAD ARRANGER” OR
“CO-ARRANGER” SHALL HAVE ANY RIGHT, POWER, OBLIGATION, LIABILITY, RESPONSIBILITY
OR DUTY UNDER THIS AGREEMENT OTHER THAN, IN THE CASE OF SUCH LENDERS, THOSE
APPLICABLE TO ALL LENDERS AS SUCH.  WITHOUT LIMITING THE FOREGOING, NONE OF THE
LENDERS OR OTHER PERSONS SO IDENTIFIED SHALL HAVE OR BE DEEMED TO HAVE ANY
FIDUCIARY RELATIONSHIP WITH ANY LENDER.  EACH LENDER ACKNOWLEDGES THAT IT HAS
NOT RELIED, AND WILL NOT RELY, ON ANY OF THE LENDERS OR OTHER PERSONS SO
IDENTIFIED IN DECIDING TO ENTER INTO THIS AGREEMENT OR IN TAKING OR NOT TAKING
ACTION HEREUNDER.

127


--------------------------------------------------------------------------------





SECTION 9.14  AGENTS’ FEES; ARRANGER FEE.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT, TO THE COLLATERAL AGENT FOR ITS OWN
ACCOUNT AND TO THE JOINT LEAD ARRANGERS, IN THEIR CAPACITIES AS JOINT LEAD
ARRANGERS, FOR THEIR OWN ACCOUNTS, FEES IN THE AMOUNTS AND AT THE TIMES
PREVIOUSLY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND SUCH JOINT LEAD ARRANGERS, RESPECTIVELY, IN EACH CASE WITH
RESPECT TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


ARTICLE X
MISCELLANEOUS


SECTION 10.01  AMENDMENTS, ETC.


(A)           AMENDMENTS GENERALLY.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY
ANY LOAN PARTY THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL
BE IN WRITING AND (I) IN THE CASE OF ANY SUCH WAIVER OR CONSENT, SIGNED BY THE
REQUIRED LENDERS (OR BY THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE
REQUIRED LENDERS), (II) IN THE CASE OF ANY AMENDMENT NECESSARY TO IMPLEMENT THE
TERMS OF A FACILITIES INCREASE IN ACCORDANCE WITH THE TERMS OF SECTION 2.10(A)
HEREOF, BY THE BORROWER AND THE ADMINISTRATIVE AGENT AND (III) IN THE CASE OF
ANY OTHER AMENDMENT, BY THE REQUIRED LENDERS (OR BY THE ADMINISTRATIVE AGENT
WITH THE CONSENT OF THE REQUIRED LENDERS) AND THE BORROWER, AND EACH SUCH WAIVER
OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN; PROVIDED THAT THE ADMINISTRATIVE AGENT AND THE BORROWER
MAY, WITH THE CONSENT OF THE OTHER, AMEND, MODIFY OR SUPPLEMENT THIS AGREEMENT
AND ANY OTHER LOAN DOCUMENT TO CURE ANY AMBIGUITY, TYPOGRAPHICAL ERROR, DEFECT
OR INCONSISTENCY IF SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT DOES NOT
ADVERSELY AFFECT THE RIGHTS OF ANY AGENT, ANY LENDER OR ANY L/C ISSUER.


(B)           AMENDMENTS AND WAIVERS PERTINENT TO AFFECTED LENDERS. 
NOTWITHSTANDING PARAGRAPH (A) ABOVE AND IN ADDITION TO ANY OTHER CONSENT THAT
MAY BE REQUIRED THEREUNDER, NO AMENDMENT, WAIVER OR CONSENT SHALL:

(I)            WAIVE ANY CONDITION SET FORTH IN SECTION 4.01(A) WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, EXCEPT WITH RESPECT TO A CONDITION BASED UPON
ANOTHER PROVISION HEREOF, THE WAIVER OF WHICH REQUIRES ONLY THE CONCURRENCE OF
THE REQUIRED LENDERS AND, IN THE CASE OF THE CONDITIONS SPECIFIED IN SECTION
4.01, SUBJECT TO THE PROVISIONS OF SECTION 4.02;

(II)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;

(III)          POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY;

(IV)          REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR UNREIMBURSED L/C DISBURSEMENT, OR ANY FEES OR OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT
OF EACH LENDER DIRECTLY AFFECTED THEREBY; PROVIDED, HOWEVER, THAT ONLY THE
CONSENT OF THE REQUIRED LENDERS SHALL BE NECESSARY (A) TO AMEND THE DEFINITION
OF “DEFAULT RATE” OR TO WAIVE ANY OBLIGATION OF THE BORROWER TO PAY INTEREST OR
LETTER OF CREDIT FEES AT THE DEFAULT RATE OR (B) TO AMEND ANY FINANCIAL COVENANT
HEREUNDER (OR ANY DEFINED TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH
AMENDMENT WOULD BE TO

128


--------------------------------------------------------------------------------




REDUCE THE RATE OF INTEREST ON ANY LOAN OR ANY UNREIMBURSED L/C DISBURSEMENT OR
TO REDUCE ANY FEE PAYABLE HEREUNDER;

(V)           CHANGE (A) SECTION 2.13 OR SECTION 8.03 IN A MANNER THAT WOULD
ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN
CONSENT OF EACH LENDER OR (B) THE ORDER OF APPLICATION OF ANY PREPAYMENT OF
LOANS OR ANY REDUCTION IN THE COMMITMENTS BETWEEN THE CLASSES OF LOANS FROM THE
APPLICATION THEREOF SET FORTH IN THE APPLICABLE PROVISIONS OF SECTION 2.09(B) OR
2.10(C), RESPECTIVELY, IN ANY MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE
LENDERS UNDER SUCH CLASS WITHOUT THE WRITTEN CONSENT OF (X) IF SUCH CLASS IS THE
TERM B LENDERS, THE REQUIRED TERM B LENDERS AND (Y) IF SUCH CLASS IS THE
REVOLVING LENDERS, THE REQUIRED REVOLVING LENDERS;

(VI)          CHANGE ANY PROVISION OF THIS SECTION OR THE DEFINITION OF
“REQUIRED LENDERS” “REQUIRED REVOLVING LENDERS”, OR “REQUIRED TERM B LENDERS” OR
ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS
REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER WHICH IS A LENDER OF THE APPLICABLE CLASS SO SPECIFIED, IN EACH CASE
OTHER THAN AS PART OF A FACILITIES INCREASE FOR WHICH THE CONDITIONS SPECIFIED
IN SECTION 4.05 ARE SATISFIED;

(VII)         RELEASE ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE GUARANTY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (PROVIDED THAT THE ADMINISTRATIVE
AGENT MAY, WITHOUT THE CONSENT OF ANY LENDER, RELEASE ANY GUARANTOR (OR ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF A GUARANTOR) THAT IS SOLD OR TRANSFERRED IN
COMPLIANCE WITH SECTION 7.05);

(VIII)        RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL SECURING THE
SENIOR CREDIT OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER
(PROVIDED THAT THE COLLATERAL AGENT MAY, WITHOUT CONSENT FROM ANY LENDER,
RELEASE ANY COLLATERAL THAT IS SOLD OR TRANSFERRED BY A LOAN PARTY IN COMPLIANCE
WITH SECTION 7.05 OR RELEASED IN COMPLIANCE WITH SECTION 9.11(B) AND EXERCISE
ALL RIGHTS AND REMEDIES AGAINST THE COLLATERAL AS PROVIDED BY THE COLLATERAL
DOCUMENTS OR AS OTHERWISE PERMITTED BY LAW);

(IX)           AMEND, MODIFY OR WAIVE THE CONDITIONS TO FUNDING ANY REVOLVING
LOAN OR SWING LINE LOAN OR TO ISSUING ANY LETTER OF CREDIT IN EACH CASE AFTER
THE CLOSING DATE, WITHOUT THE WRITTEN CONSENT OF REQUIRED REVOLVING LENDERS;

(X)            (A) MODIFY THE APPLICATION OF PAYMENTS TO THE REVOLVING LOANS
PURSUANT TO SECTION 2.09(B) OR THE REDUCTION OF THE REVOLVING COMMITMENTS
PURSUANT TO SECTION 2.10(C) OR (D) WITHOUT THE WRITTEN CONSENT OF THE REQUIRED
REVOLVING LENDERS, OR (B) MODIFY THE APPLICATION OF PAYMENTS TO THE TERM B LOANS
PURSUANT TO SECTION 2.09(B) WITHOUT THE WRITTEN CONSENT OF THE REQUIRED TERM B
LENDERS;

(XI)           (A) AFFECT THE RIGHTS OR DUTIES OF THE L/C ISSUER UNDER THIS
AGREEMENT OR ANY LETTER OF CREDIT REQUEST RELATING TO ANY LETTER OF CREDIT
ISSUED OR TO BE ISSUED BY IT, WITHOUT THE WRITTEN CONSENT OF THE L/C ISSUER, (B)
AFFECT THE RIGHTS OR DUTIES OF THE SWING LINE LENDER UNDER THIS AGREEMENT,
WITHOUT THE WRITTEN CONSENT OF THE SWING LINE LENDER OR (C) AFFECT THE RIGHTS OR
DUTIES OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, WITHOUT THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT;

129


--------------------------------------------------------------------------------




(XII)          AMEND, MODIFY OR WAIVE SECTION 10.07(H) WITHOUT THE CONSENT OF
EACH GRANTING LENDER ALL OR ANY PART OF WHOSE LOANS ARE BEING FUNDED BY AN SPC
AT THE TIME OF SUCH AMENDMENT, MODIFICATION OR WAIVER; OR

(XIII)         OTHER THAN AS CONTEMPLATED BY SECTION 9.11(B)(II), SUBORDINATE
ANY LIEN ON THE COLLATERAL TO THE LIEN OF ANY OTHER CREDITOR OF THE BORROWER OR
ANY OTHER LOAN PARTY.


(C)           DEFAULTING LENDERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, NO DEFAULTING LENDER SHALL HAVE ANY RIGHT TO APPROVE OR DISAPPROVE ANY
AMENDMENT, WAIVER OR CONSENT HEREUNDER, EXCEPT THAT THE COMMITMENT OF SUCH
LENDER MAY NOT BE INCREASED OR EXTENDED WITHOUT THE CONSENT OF SUCH LENDER.

Each Lender and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section 10.01 regardless of whether its Note
shall have been marked to make reference therein, and any consent by any Lender
or holder of a Note pursuant to this Section 10.01 shall bind any Person
subsequently acquiring a Note from it, whether or not such Note shall have been
so marked.


SECTION 10.02  NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES.


(A)           GENERAL.  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL NOTICES
AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING
BY FACSIMILE TRANSMISSION).  ALL SUCH WRITTEN NOTICES SHALL BE MAILED CERTIFIED
OR REGISTERED MAIL, FAXED OR DELIVERED TO THE APPLICABLE ADDRESS, FACSIMILE
NUMBER OR (SUBJECT TO SUBSECTION (C) BELOW) ELECTRONIC MAIL ADDRESS, AND ALL
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY
TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:

(I)            IF TO THE BORROWER, THE ADMINISTRATIVE AGENT, A L/C ISSUER, THE
SWING LINE LENDER OR A COLLATERAL AGENT, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON
SCHEDULE 10.02 OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO
THE OTHER PARTIES; AND

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO
THE BORROWER, THE ADMINISTRATIVE AGENT, SUCH L/C ISSUER AND THE SWING LINE
LENDER.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER HAS
NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES
UNDER SUCH ARTICLE BY ELECTRONIC

130


--------------------------------------------------------------------------------





COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION,
AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


(C)           EFFECTIVENESS OF FACSIMILE DOCUMENTS AND SIGNATURES.  LOAN
DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE.  THE EFFECTIVENESS OF
ANY SUCH DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO REQUIREMENTS OF LAW, HAVE
THE SAME FORCE AND EFFECT AS MANUALLY-SIGNED ORIGINALS AND SHALL BE BINDING ON
ALL LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE
LENDERS.  THE ADMINISTRATIVE AGENT MAY ALSO REQUIRE THAT ANY SUCH DOCUMENTS AND
SIGNATURES BE CONFIRMED BY A MANUALLY-SIGNED ORIGINAL THEREOF; PROVIDED,
HOWEVER, THAT THE FAILURE TO REQUEST OR DELIVER THE SAME SHALL NOT LIMIT THE
EFFECTIVENESS OF ANY FACSIMILE DOCUMENT OR SIGNATURE.


(D)           RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS.  THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT
UPON ANY NOTICES PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER OR ANY OTHER
LOAN PARTY EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN,
WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE
SPECIFIED HEREIN OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT,
VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER SHALL INDEMNIFY EACH
AGENT-RELATED PERSON AND EACH LENDER FROM ALL LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE IN GOOD FAITH BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER.  ALL TELEPHONIC
NOTICES TO AND OTHER COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE
RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


SECTION 10.03  NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON IN EXERCISING,
ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES,
POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


SECTION 10.04  ATTORNEY COSTS, EXPENSES AND TAXES.  HOLDINGS AND THE BORROWER
JOINTLY AND SEVERALLY AGREE (I) TO PAY OR REIMBURSE THE ADMINISTRATIVE AGENT FOR
ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION,
NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
AMENDMENT, WAIVER, CONSENT OR OTHER MODIFICATION OF THE PROVISIONS HEREOF AND
THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ARE
CONSUMMATED), AND THE CONSUMMATION AND ADMINISTRATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, INCLUDING ALL ATTORNEY COSTS, AND (II) TO PAY
OR REIMBURSE THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH LENDER FOR
ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE ENFORCEMENT, ATTEMPTED
ENFORCEMENT, OR PRESERVATION OF ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS (INCLUDING ALL SUCH COSTS AND EXPENSES INCURRED DURING
ANY “WORKOUT” OR RESTRUCTURING IN RESPECT OF THE SENIOR CREDIT OBLIGATIONS AND
DURING ANY LEGAL PROCEEDING, INCLUDING ANY PROCEEDING UNDER ANY DEBTOR RELIEF
LAW), INCLUDING ALL ATTORNEY COSTS); PROVIDED THAT THE BORROWER SHALL NOT BE
REQUIRED TO REIMBURSE THE LEGAL FEES AND EXPENSES OF MORE THAN ONE OUTSIDE
COUNSEL (IN ADDITION TO UP TO ONE LOCAL COUNSEL IN EACH APPLICABLE LOCAL
JURISDICTION) FOR ALL PERSONS INDEMNIFIED UNDER THIS CLAUSE (II) UNLESS, IN THE
WRITTEN OPINION OF OUTSIDE COUNSEL REASONABLY SATISFACTORY TO THE BORROWER AND
THE ADMINISTRATIVE AGENT, REPRESENTATION OF ALL SUCH INDEMNIFIED PERSONS WOULD
BE INAPPROPRIATE DUE TO THE EXISTENCE OF AN ACTUAL OR POTENTIAL CONFLICT OF
INTEREST.  THE FOREGOING COSTS AND EXPENSES SHALL INCLUDE ALL SEARCH, FILING,
RECORDING, TITLE INSURANCE AND APPRAISAL CHARGES AND FEES AND TAXES RELATED
THERETO, AND OTHER OUT-OF-POCKET EXPENSES INCURRED BY ANY AGENT AND THE COST OF
INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER OUTSIDE EXPERTS RETAINED BY OR ON
BEHALF OF ANY AGENT OR ANY LENDER.  ALL AMOUNTS DUE UNDER THIS SECTION 10.04
SHALL BE

131


--------------------------------------------------------------------------------





PAYABLE WITHIN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS
SECTION 10.04 SHALL SURVIVE THE TERMINATION OF THE COMMITMENTS AND REPAYMENT OF
ALL SENIOR CREDIT OBLIGATIONS.


SECTION 10.05  INDEMNIFICATION.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, HOLDINGS AND THE BORROWER, JOINTLY AND SEVERALLY, AGREE
TO INDEMNIFY AND HOLD HARMLESS EACH AGENT-RELATED PERSON, EACH LENDER AND THEIR
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS AND, IN
THE CASE OF ANY FUNDS, TRUSTEES AND INVESTMENT ADVISORS AND ATTORNEYS-IN-FACT
(COLLECTIVELY THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES AND DISBURSEMENTS (INCLUDING ATTORNEY COSTS) OF ANY KIND
OR NATURE WHATSOEVER WHICH MAY AT ANY TIME BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF OR
IN CONNECTION WITH (I) THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE OR
ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, LETTER OR INSTRUMENT
DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED THEREBY OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, (II) ANY COMMITMENT, LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER, ANY SUBSIDIARY OR ANY
OTHER LOAN PARTY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER, ANY SUBSIDIARY OR ANY OTHER LOAN PARTY, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING
ANY INVESTIGATION OF, PREPARATION FOR, OR DEFENSE OF ANY PENDING OR THREATENED
CLAIM, INVESTIGATION, LITIGATION OR PROCEEDING) AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO (ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”); PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR FROM A MATERIAL BREACH BY SUCH
INDEMNITEE OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS; AND PROVIDED FURTHER
THAT THE BORROWER SHALL NOT BE REQUIRED TO REIMBURSE THE LEGAL FEES AND EXPENSES
OF MORE THAN ONE OUTSIDE COUNSEL (IN ADDITION TO ANY REASONABLY NECESSARY
SPECIAL COUNSEL AND UP TO ONE LOCAL COUNSEL IN EACH APPLICABLE LOCAL
JURISDICTION) FOR ALL INDEMNITEES UNLESS, IN THE WRITTEN OPINION OF OUTSIDE
COUNSEL REASONABLY SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT,
REPRESENTATION OF ALL SUCH INDEMNITEES WOULD BE INAPPROPRIATE DUE TO THE
EXISTENCE OF AN ACTUAL OR POTENTIAL CONFLICT OF INTEREST.  NO INDEMNITEE SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY INDEMNITEE
HAVE ANY LIABILITY FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). 
ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE WITHIN TEN BUSINESS
DAYS AFTER DEMAND THEREFOR.  EACH OF HOLDINGS AND THE BORROWER AGREES NOT TO
ASSERT OR TO PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO ASSERT ANY CLAIM
AGAINST ANY AGENT, ANY LENDER, ANY OF THEIR AFFILIATES OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS AND ADVISERS, AND
EACH OF THE AGENTS, AND THE LENDERS AGREE NOT TO ASSERT OR PERMIT ANY OF THEIR
RESPECTIVE SUBSIDIARIES TO ASSERT ANY CLAIM AGAINST HOLDINGS, THE BORROWER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS OR ADVISORS, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR
OTHERWISE RELATING TO THE LOAN DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE LOANS OR
OF THE LETTERS OF CREDIT.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT AND ANY COLLATERAL AGENT, THE
REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER FINANCE OBLIGATIONS

132


--------------------------------------------------------------------------------



SECTION 10.06  PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY OR ON
BEHALF OF THE BORROWER IS MADE TO THE ADMINISTRATIVE AGENT, ANY COLLATERAL AGENT
OR ANY LENDER, OR THE ADMINISTRATIVE AGENT, A COLLATERAL AGENT OR ANY LENDER
EXERCISES ITS RIGHT OF SET-OFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SET-OFF
OR ANY PART THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT
ENTERED INTO BY THE ADMINISTRATIVE AGENT, A COLLATERAL AGENT OR SUCH LENDER IN
ITS DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN
(I) TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART THEREOF ORIGINALLY
INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT
AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SET-OFF HAD NOT OCCURRED, AND (II)
EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT, AS APPLICABLE, UPON DEMAND ITS APPLICABLE SHARE OF ANY AMOUNT
SO RECOVERED FROM OR REPAID BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT,
PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS
MADE AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN
EFFECT.


SECTION 10.07  SUCCESSORS AND ASSIGNS.


(A)           GENERALLY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS
SECTION, (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO
THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION OR (IV) TO AN SPC IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (H) OF THIS SECTION (AND ANY OTHER
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D)
OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE
INDEMNITEES) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(B)           ASSIGNMENTS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE
ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS LOANS, ITS
NOTES, ITS COMMITMENTS AND ANY PARTICIPATION INTEREST IN LETTERS OF CREDIT AND
SWING LINE LOANS HELD BY IT); PROVIDED, HOWEVER, THAT:

(I)            EXCEPT IN THE CASE OF AN ASSIGNMENT TO ANOTHER LENDER, AN
AFFILIATE OF AN EXISTING LENDER OR ANY APPROVED FUND, (A) THE AGGREGATE AMOUNT
OF THE REVOLVING COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT, WITHOUT THE
CONSENT OF THE ADMINISTRATIVE AGENT AND, IF NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE BORROWER, BE LESS THAN $5,000,000 AND AN
INTEGRAL MULTIPLE OF $1,000,000 (OR SUCH LESSER AMOUNT AS SHALL EQUAL THE
ASSIGNING LENDER’S ENTIRE REVOLVING COMMITMENT), (B) THE AGGREGATE AMOUNT OF ANY
TERM B LOANS OF AN ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENTS (DETERMINED
AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE
ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE DATE) SHALL NOT, WITHOUT THE CONSENT
OF THE ADMINISTRATIVE AGENT AND, IF NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE BORROWER, BE LESS (WITH RESPECT TO TERM B LOANS) THAN
$1,000,000 (OR SUCH LESSER AMOUNT AS SHALL EQUAL THE ASSIGNING LENDER’S ENTIRE
TERM B LOANS OWING TO IT) AND (C) AFTER GIVING EFFECT TO SUCH ASSIGNMENT, THE
AGGREGATE AMOUNT OF THE REVOLVING COMMITMENT OF AND TERM B LOANS AT THE TIME
OWING TO THE ASSIGNING LENDER SHALL NOT, WITHOUT THE CONSENT OF THE BORROWER IF
NO DEFAULT OR

133


--------------------------------------------------------------------------------




EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BE LESS THAN $1,000,000 (UNLESS
THE ASSIGNING LENDER SHALL HAVE ASSIGNED ITS ENTIRE REVOLVING COMMITMENT AND ALL
THE TERM B LOANS AT THE TIME OWING IT PURSUANT TO SUCH ASSIGNMENT OR ASSIGNMENTS
OTHERWISE COMPLYING WITH THIS SECTION 10.07 EXECUTED SUBSTANTIALLY
SIMULTANEOUSLY WITH SUCH ASSIGNMENT); PROVIDED, HOWEVER, THAT CONCURRENT
ASSIGNMENTS TO MEMBERS OF AN ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM
MEMBERS OF AN ASSIGNEE GROUP TO A SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE
ASSIGNEE AND MEMBERS OF ITS ASSIGNEE GROUP) WILL BE TREATED AS A SINGLE
ASSIGNMENT FOR PURPOSES OF DETERMINING WHETHER ANY SUCH MINIMUM AMOUNT HAS BEEN
MET;

(II)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDERS’ RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT ASSIGNED;

(III)          ANY ASSIGNMENT OF A COMMITMENT MUST BE APPROVED BY THE
ADMINISTRATIVE AGENT UNLESS THE PROPOSED ASSIGNEE IS ITSELF A LENDER (WHETHER OR
NOT THE PROPOSED ASSIGNEE WOULD OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE);

(IV)          THE PARTIES TO SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AND, ONLY WITH RESPECT TO ANY ASSIGNMENT OF ALL OR A
PORTION OF THE REVOLVING COMMITTED AMOUNT, THE L/C ISSUERS FOR THEIR ACCEPTANCE
AN ASSIGNMENT AND ASSUMPTION IN THE FORM OF EXHIBIT C, TOGETHER WITH ANY NOTE
SUBJECT TO SUCH ASSIGNMENT AND TO THE ADMINISTRATIVE AGENT A PROCESSING AND
RECORDATION FEE OF $3,500;

(V)           IF APPLICABLE, THE ASSIGNEE SHALL DELIVER TO THE ADMINISTRATIVE
AGENT THE INFORMATION REFERRED TO IN SECTION 10.19(B).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04, 10.05 and
10.22 with respect to facts and circumstances occurring prior to the effective
date of such assignment).  Upon request, the Borrower (at its expense) shall
execute and deliver a Note or Notes to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

134


--------------------------------------------------------------------------------





(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE
BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER,
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE OTHER LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY  PROVISION OF THIS
AGREEMENT.  SUBJECT TO SUBSECTION (E) OF THIS SECTION, THE BORROWER AGREES THAT
EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04 AND
3.05 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO SUBSECTION (B) OF THIS SECTION.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.09
AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 2.13 AS THOUGH IT WERE A LENDER.


(E)           LIMITATION ON CERTAIN RIGHTS OF PARTICIPANTS.  A PARTICIPANT SHALL
NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN
THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 10.15 AS THOUGH IT WERE A
LENDER.


(F)            OTHER ASSIGNMENTS.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


(G)           CERTAIN DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) in the case of any assignment of a
Revolving Commitment, the L/C Issuers and the Swing Line Lender and (C) unless
(x) such Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) a Default or an Event of
Default has occurred and is continuing at the time any assignment is effected
pursuant to Section 10.07(b), the Borrower (each such approval not to be
unreasonably withheld, conditioned or delayed and any such approval required of
the Borrower to be deemed given by the Borrower if no objection from the
Borrower is received by the assigning Lender and the Administrative Agent within
two Business Days after notice of such proposed assignment has been provided by
the assigning Lender to the Borrower); provided, however, that (i) if JPMCB or
one or more of its Affiliates is a L/C Issuer, any assignment of a Revolving
Commitment (including any assignment to a Lender, an Affiliate of a Lender or an
Approved Fund) shall require its consent, (ii) none of Holdings and its
Affiliates shall qualify as Eligible Assignees; and provided, further, that no
Person shall be an Eligible Assignee if such Person appears on the list of
Specially Designated Nationals and Blocked Persons prepared by the U.S. Treasury

135


--------------------------------------------------------------------------------




Department’s Office of Foreign Assets Control or the purchase by such Person of
an assignment or the performance by any Agent of its duties under the Loan
Documents with respect to such Person violates or would violate any
Anti-Terrorism Law.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
its parent company or Subsidiary of either, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender.


(H)           OTHER FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPC”) THE
OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD
OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I)
NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL
OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH
LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT
TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION 2.03(B).  EACH PARTY
HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE EXERCISE BY
ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR OTHERWISE
INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT
(INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (II) NO SPC SHALL BE LIABLE FOR
ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A
LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL PURPOSES,
INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY
PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER.  THE
MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER FINANCE OBLIGATIONS OF ANY SPC, IT WILL
NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION
PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY (I) WITH
NOTICE TO, BUT WITHOUT PRIOR CONSENT OF THE BORROWER AND THE ADMINISTRATIVE
AGENT AND WITH THE PAYMENT OF A PROCESSING FEE OF $3,500, ASSIGN ALL OR ANY
PORTION OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING
LENDER AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION
RELATING TO ITS FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER
OR PROVIDER OF ANY SURETY OR GUARANTY OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH
SPC.


(I)            CERTAIN ASSIGNMENTS BY JPMCB.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, IF AT ANY TIME JPMCB ASSIGNS ALL OF ITS COMMITMENT
AND LOANS PURSUANT TO SUBSECTION (B) ABOVE, JPMCB MAY, (I) UPON 30 DAYS’ NOTICE
TO THE BORROWER AND THE LENDERS, RESIGN AS L/C ISSUER AND/OR (II) UPON 30 DAYS’
NOTICE TO THE BORROWER, RESIGN AS SWING LINE LENDER.  IN THE EVENT OF ANY SUCH
RESIGNATION AS L/C ISSUER OR SWING LINE LENDER, THE BORROWER SHALL BE ENTITLED
TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C ISSUER OR SWING LINE LENDER
HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE BORROWER TO APPOINT ANY
SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF JPMCB AS L/C ISSUER OR SWING LINE
LENDER, AS THE CASE MAY BE.  IF JPMCB RESIGNS AS L/C ISSUER, IT SHALL RETAIN ALL
THE RIGHTS AND OBLIGATIONS OF THE L/C ISSUER HEREUNDER WITH RESPECT TO ALL
LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS L/C
ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO
REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR PURCHASE PARTICIPATION INTERESTS
IN LETTERS OF CREDIT AND

136


--------------------------------------------------------------------------------





L/C OBLIGATIONS PURSUANT TO SECTION 2.05 (D)).  IF JPMCB RESIGNS AS SWING LINE
LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE SWING LINE LENDER PROVIDED FOR
HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE BY IT AND OUTSTANDING AS OF THE
EFFECTIVE DATE OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS
TO MAKE BASE RATE LOANS OR PURCHASE PARTICIPATION INTERESTS IN OUTSTANDING SWING
LINE LOANS PURSUANT TO SECTION 2.01(C)(VI).


SECTION 10.08  CONFIDENTIALITY.  (A)  EACH OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (I) TO
ITS AFFILIATES AND TO IT AND ITS AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES (IT BEING UNDERSTOOD
THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL); (II) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY
PURPORTING TO HAVE JURISDICTION OVER IT (IN WHICH CASE THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT OR SUCH LENDER, AS APPLICABLE, SHALL USE REASONABLE EFFORTS
TO NOTIFY THE BORROWER PRIOR TO SUCH DISCLOSURE, IN ANY CASE INCLUDING ANY
SELF-REGULATORY AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE
COMMISSIONERS); (III) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS
OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS; (IV) TO ANY OTHER PARTY TO THIS
AGREEMENT; (V) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT OR ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR
THEREUNDER, (VI) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE
SAME AS THOSE OF THIS SECTION, TO (A) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT, (B) ANY PLEDGEE REFERRED TO IN SECTION 10.07(F) OR (C) ANY
ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE
TRANSACTION RELATING TO THE BORROWER AND ITS OBLIGATIONS, (VII) WITH THE CONSENT
OF THE BORROWER OR (VIII) TO THE EXTENT SUCH INFORMATION (A) BECOMES PUBLICLY
AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (B) BECOMES
AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS
FROM A SOURCE OTHER THAN THE BORROWER.  FOR PURPOSES OF THIS SECTION,
“INFORMATION” MEANS ALL INFORMATION RECEIVED FROM THE BORROWER OR ANY OF ITS
SUBSIDIARIES RELATING TO THE BORROWER OR  ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE BUSINESSES, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO
DISCLOSURE BY THE BORROWER OR ANY SUBSIDIARY, PROVIDED THAT, IN THE CASE OF
INFORMATION RECEIVED FROM THE BORROWER OR ANY SUBSIDIARY AFTER THE DATE HEREOF,
SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS CONFIDENTIAL. 
ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED
IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO
SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.  NOTWITHSTANDING THE FOREGOING, ANY AGENT AND ANY
LENDER MAY PLACE ADVERTISEMENTS IN FINANCIAL AND OTHER NEWSPAPERS AND
PERIODICALS OR ON A HOME PAGE OR SIMILAR PLACE FOR DISSEMINATION OF INFORMATION
ON THE INTERNET OR WORLDWIDE WEB AS IT MAY CHOOSE, AND CIRCULATE SIMILAR
PROMOTIONAL MATERIALS, AFTER THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT IN THE FORM OF A “TOMBSTONE” OR OTHERWISE DESCRIBING THE NAMES OF
THE LOAN PARTIES, OR ANY OF THEM, AND THE AMOUNT, TYPE AND CLOSING DATE OF SUCH
TRANSACTIONS, ALL AT THEIR SOLE EXPENSE.


(B)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
10.08(A) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

137


--------------------------------------------------------------------------------





(C)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 10.09  SET-OFF.  IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED
UNDER APPLICABLE LAW OR OTHERWISE, AND NOT BY WAY OF LIMITATION OF ANY SUCH
RIGHTS, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
AFTER OBTAINING THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, EACH
LENDER (AND EACH OF ITS AFFILIATES) IS AUTHORIZED AT ANY TIME AND FROM TIME TO
TIME, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND (ALL OF
SUCH RIGHTS BEING HEREBY EXPRESSLY WAIVED), TO SET-OFF AND TO APPROPRIATE AND
APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIFIC) AND ANY OTHER INDEBTEDNESS AT
ANY TIME HELD OR OWING BY SUCH LENDER (INCLUDING, WITHOUT LIMITATION, BRANCHES,
AGENCIES OR AFFILIATES OF SUCH LENDER WHEREVER LOCATED) TO OR FOR THE CREDIT OR
THE ACCOUNT OF ANY LOAN PARTY AGAINST OBLIGATIONS AND LIABILITIES OF SUCH LOAN
PARTY TO THE LENDERS HEREUNDER, UNDER THE NOTES, UNDER THE OTHER LOAN DOCUMENTS
OR OTHERWISE, IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT OR THE LENDERS
SHALL HAVE MADE ANY DEMAND HEREUNDER AND ALTHOUGH SUCH OBLIGATIONS, LIABILITIES
OR CLAIMS, OR ANY OF THEM, MAY BE CONTINGENT OR UNMATURED OR DENOMINATED IN A
CURRENCY DIFFERENT FROM THAT OF THE APPLICABLE DEPOSIT OR INDEBTEDNESS, AND ANY
SUCH SET-OFF SHALL BE DEEMED TO HAVE BEEN MADE IMMEDIATELY UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT EVEN THOUGH SUCH CHARGE IS MADE OR ENTERED ON THE BOOKS
OF SUCH LENDER SUBSEQUENT THERETO.  THE LOAN PARTIES HEREBY AGREE THAT TO THE
EXTENT PERMITTED BY LAW ANY PERSON PURCHASING A PARTICIPATION IN THE LOANS,
COMMITMENTS AND L/C OBLIGATIONS HEREUNDER PURSUANT TO SECTION 2.01(C), 2.05(D),
2.13 OR 10.07(D) MAY EXERCISE ALL RIGHTS OF SET-OFF WITH RESPECT TO ITS
PARTICIPATION INTEREST AS FULLY AS IF SUCH PERSON WERE A LENDER HEREUNDER AND
ANY SUCH SET-OFF SHALL REDUCE THE AMOUNT OWED BY SUCH LOAN PARTY TO THE LENDER.


SECTION 10.10  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY, THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) THAT MAY BE CHARGED OR CONTRACTED FOR, CHARGED
OR OTHERWISE RECEIVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION 10.09, SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH LENDER SHALL HAVE RECEIVED
SUCH CUMULATED AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE
TO THE DATE OF PAYMENT.


SECTION 10.11  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. IT SHALL NOT BE
NECESSARY IN MAKING PROOF OF THIS AGREEMENT TO PRODUCE OR ACCOUNT FOR MORE THAN
ONE SUCH COUNTERPART.


SECTION 10.12  INTEGRATION.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, COMPRISES THE COMPLETE AND INTEGRATED AGREEMENT OF THE PARTIES ON THE
SUBJECT MATTER HEREOF AND THEREOF

138


--------------------------------------------------------------------------------





AND SUPERSEDES ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, ON SUCH SUBJECT MATTER. 
IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THOSE
OF ANY OTHER LOAN DOCUMENT, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL;
PROVIDED THAT THE INCLUSION OF SUPPLEMENTAL RIGHTS OR REMEDIES IN FAVOR OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE LENDERS IN ANY OTHER LOAN
DOCUMENT SHALL NOT BE DEEMED A CONFLICT WITH THIS AGREEMENT.  EACH LOAN DOCUMENT
WAS DRAFTED WITH THE JOINT PARTICIPATION OF THE RESPECTIVE PARTIES THERETO AND
SHALL BE CONSTRUED NEITHER AGAINST NOR IN FAVOR OF ANY PARTY, BUT RATHER IN
ACCORDANCE WITH THE FAIR MEANING THEREOF.


SECTION 10.13  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE AGENTS
AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY ANY AGENT OR ANY LENDER
OR ON THEIR BEHALF AND NOTWITHSTANDING THAT THE AGENT OR ANY LENDER MAY HAVE HAD
NOTICE OR KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT AT THE TIME OF ANY CREDIT
EXTENSION, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS ANY LOAN OR
ANY OTHER CREDIT OBLIGATION SHALL REMAIN UNPAID OR UNSATISFIED OR ANY LETTER OF
CREDIT SHALL REMAIN OUTSTANDING.


SECTION 10.14  SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (I) THE
LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY
AND (II) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


SECTION 10.15  TAX FORMS.


(A)           CERTAIN PROVISIONS PERTINENT TO FOREIGN LENDERS.

(I)            EACH LENDER THAT IS NOT A “UNITED STATES PERSON” WITHIN THE
MEANING OF SECTION 7701(A)(30) OF THE CODE (A “FOREIGN LENDER”) SHALL DELIVER TO
THE ADMINISTRATIVE AGENT, PRIOR TO RECEIPT OF ANY PAYMENT SUBJECT TO WITHHOLDING
UNDER THE CODE (OR UPON ACCEPTING AN ASSIGNMENT OF AN INTEREST HEREIN), TWO DULY
SIGNED COMPLETED COPIES OF WHICHEVER OF THE FOLLOWING FORMS IS APPLICABLE: (A)
INTERNAL REVENUE SERVICE FORM W-8BEN, CERTIFYING THAT SUCH FOREIGN LENDER IS
ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A
PARTY THAT REDUCES TO ZERO THE RATE OF WITHHOLDING ON PAYMENTS OF INTEREST; (B)
INTERNAL REVENUE SERVICE FORM W-8ECI; (C) INTERNAL REVENUE SERVICE FORM W-8IMY
(INCLUDING ALL APPROPRIATE ATTACHMENTS); (D) IN THE CASE OF A FOREIGN LENDER
CLAIMING THE BENEFITS OF THE EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION
881(C) OF THE CODE, (X) A CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS
NOT (1) A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (2) A
“10 PERCENT SHAREHOLDER” OF THE BORROWER WITHIN THE MEANING OF SECTION
881(C)(3)(B) OF THE CODE, OR (3) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN
SECTION 881(C)(3)(C) OF THE CODE AND (Y) DULY COMPLETED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN; OR (E) ANY OTHER FORM OR CERTIFICATE REQUIRED BY
ANY TAXING AUTHORITY (INCLUDING ANY CERTIFICATE REQUIRED BY SECTION 871(H) OF
THE INTERNAL REVENUE CODE), CERTIFYING THAT SUCH FOREIGN LENDER IS ENTITLED TO
AN EXEMPTION FROM TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  THEREAFTER AND FROM TIME TO TIME, EACH SUCH FOREIGN LENDER SHALL (A)
PROMPTLY SUBMIT TO THE ADMINISTRATIVE AGENT SUCH ADDITIONAL DULY COMPLETED AND
SIGNED COPIES OF ONE OF SUCH FORMS (OR SUCH SUCCESSOR FORMS AS SHALL BE ADOPTED
FROM TIME TO TIME BY THE RELEVANT UNITED STATES TAXING AUTHORITIES) AS MAY THEN
BE AVAILABLE UNDER THEN CURRENT UNITED STATES LAWS AND REGULATIONS TO AVOID, OR
SUCH EVIDENCE AS IS

139


--------------------------------------------------------------------------------




SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT OF ANY AVAILABLE
EXEMPTION FROM, UNITED STATES WITHHOLDING TAXES IN RESPECT OF ALL PAYMENTS TO BE
MADE TO SUCH FOREIGN LENDER BY THE BORROWER PURSUANT TO THIS AGREEMENT, (B)
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF ANY CHANGE IN CIRCUMSTANCES WHICH
WOULD MODIFY OR RENDER INVALID ANY CLAIMED EXEMPTION OR REDUCTION, AND (C) IF
THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO OR FOR THE ACCOUNT OF
SUCH LENDER PURSUANT TO SECTION 3.01 HEREOF, THEN SUCH LENDER WILL USE
REASONABLE EFFORTS TO CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE
IF, IN THE JUDGMENT OF SUCH LENDER, SUCH CHANGE WOULD (X) ELIMINATE OR REDUCE
ANY SUCH ADDITIONAL PAYMENT WHICH MAY THEREAFTER ACCRUE, (Y) NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND (Z) NOT BE OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.

(II)           EACH FOREIGN LENDER, TO THE EXTENT IT DOES NOT ACT OR CEASES TO
ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUMS PAID OR PAYABLE
TO SUCH LENDER UNDER ANY OF THE LOAN DOCUMENTS (FOR EXAMPLE, IN THE CASE OF A
TYPICAL PARTICIPATION BY SUCH LENDER), SHALL DELIVER TO THE ADMINISTRATIVE AGENT
ON THE DATE WHEN SUCH FOREIGN LENDER CEASES TO ACT FOR ITS OWN ACCOUNT WITH
RESPECT TO ANY PORTION OF ANY SUCH SUMS PAID OR PAYABLE, AND AT SUCH OTHER TIMES
AS MAY BE NECESSARY IN THE DETERMINATION OF THE ADMINISTRATIVE AGENT (IN THE
REASONABLE EXERCISE OF ITS DISCRETION), (A) TWO DULY SIGNED COMPLETED COPIES OF
THE FORMS OR STATEMENTS REQUIRED TO BE PROVIDED BY SUCH LENDER AS SET FORTH
ABOVE, TO ESTABLISH THE PORTION OF ANY SUCH SUMS PAID OR PAYABLE WITH RESPECT TO
WHICH SUCH LENDER ACTS FOR ITS OWN ACCOUNT THAT IS NOT SUBJECT TO U.S.
WITHHOLDING TAX, AND (B) TWO DULY SIGNED COMPLETED COPIES OF IRS FORM W-8IMY (OR
ANY SUCCESSOR THERETO), TOGETHER WITH ANY INFORMATION SUCH LENDER CHOOSES TO
TRANSMIT WITH SUCH FORM, AND ANY OTHER CERTIFICATE OR STATEMENT OF EXEMPTION
REQUIRED UNDER THE CODE, TO ESTABLISH THAT SUCH LENDER IS NOT ACTING FOR ITS OWN
ACCOUNT WITH RESPECT TO A PORTION OF ANY SUCH SUMS PAYABLE TO SUCH LENDER.

(III)          THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNT
TO ANY FOREIGN LENDER UNDER SECTION 3.01 (A) WITH RESPECT TO ANY TAXES REQUIRED
TO BE DEDUCTED OR WITHHELD ON THE BASIS OF THE INFORMATION, CERTIFICATES OR
STATEMENTS OF EXEMPTION SUCH LENDER TRANSMITS WITH AN IRS FORM W-8IMY PURSUANT
TO THIS SECTION 10.15(A) OR (B) IF SUCH LENDER SHALL HAVE FAILED TO SATISFY THE
FOREGOING PROVISIONS OF THIS SECTION 10.15(A); PROVIDED THAT IF SUCH LENDER
SHALL HAVE SATISFIED THE REQUIREMENT OF THIS SECTION 10.15(A) ON THE DATE SUCH
LENDER BECAME A LENDER OR CEASED TO ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY
PAYMENT UNDER ANY OF THE LOAN DOCUMENTS, NOTHING IN THIS SECTION 10.15(A) SHALL
RELIEVE THE BORROWER OF ITS OBLIGATION TO PAY ANY AMOUNTS PURSUANT TO SECTION
3.01 IN THE EVENT THAT, AS A RESULT OF ANY CHANGE IN ANY APPLICABLE LAW, TREATY
OR GOVERNMENTAL RULE, REGULATION OR ORDER, OR ANY CHANGE IN THE INTERPRETATION,
ADMINISTRATION OR APPLICATION THEREOF, SUCH LENDER IS NO LONGER PROPERLY
ENTITLED TO DELIVER FORMS, CERTIFICATES OR OTHER EVIDENCE AT A SUBSEQUENT DATE
ESTABLISHING THE FACT THAT SUCH LENDER OR OTHER PERSON FOR THE ACCOUNT OF WHICH
SUCH LENDER RECEIVES ANY SUMS PAYABLE UNDER ANY OF THE LOAN DOCUMENTS IS NOT
SUBJECT TO WITHHOLDING OR IS SUBJECT TO WITHHOLDING AT A REDUCED RATE.

(IV)          THE ADMINISTRATIVE AGENT MAY, WITHOUT REDUCTION, WITHHOLD ANY
TAXES REQUIRED TO BE DEDUCTED AND WITHHELD FROM ANY PAYMENT UNDER ANY OF THE
LOAN DOCUMENTS WITH RESPECT TO WHICH THE BORROWER IS NOT REQUIRED TO PAY
ADDITIONAL AMOUNTS UNDER THIS SECTION 10.15(A).


(B)           CERTAIN PROVISIONS PERTINENT TO US LENDERS.  UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT, EACH LENDER THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(A)(30) OF THE CODE SHALL DELIVER TO THE
ADMINISTRATIVE AGENT TWO DULY SIGNED COMPLETED COPIES OF IRS FORM W-9.  IF SUCH
LENDER FAILS TO DELIVER SUCH FORMS, THEN THE ADMINISTRATIVE AGENT MAY WITHHOLD

140


--------------------------------------------------------------------------------





FROM ANY INTEREST PAYMENT TO SUCH LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE
BACK-UP WITHHOLDING TAX IMPOSED BY THE CODE, WITHOUT REDUCTION.


(C)           LENDER INDEMNIFICATION.  IF ANY GOVERNMENTAL AUTHORITY ASSERTS
THAT THE ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD OR BACKUP WITHHOLD, AS
THE CASE MAY BE, ANY TAX OR OTHER AMOUNT FROM PAYMENTS MADE TO OR FOR THE
ACCOUNT OF ANY LENDER AND SUCH FAILURE TO WITHHOLD OR BACKUP WITHHOLD WAS
DIRECTLY CAUSED BY SUCH LENDER’S FAILURE TO COMPLY WITH SECTION 10.15(A)(I) OR
(II) HEREOF, SUCH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT THEREFOR,
INCLUDING ALL PENALTIES AND INTEREST, ANY TAXES IMPOSED BY ANY JURISDICTION ON
THE AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS SECTION, AND COSTS
AND EXPENSES (INCLUDING ATTORNEY COSTS) OF THE ADMINISTRATIVE AGENT.  THE
OBLIGATION OF THE LENDERS UNDER THIS SECTION SHALL SURVIVE THE TERMINATION OF
THE COMMITMENTS, REPAYMENT OF ALL OTHER SENIOR CREDIT OBLIGATIONS HEREUNDER AND
THE RESIGNATION OF THE ADMINISTRATIVE AGENT.


SECTION 10.16  HEADINGS.  THE HEADINGS OF THE SECTIONS AND SUBSECTIONS HEREOF
ARE PROVIDED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR
CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


SECTION 10.17  GOVERNING LAW; SUBMISSION TO JURISDICTION.


(A)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF
CREDIT AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN DOCUMENTS) AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 500 AND, AS TO MATTERS NOT GOVERNED BY SUCH UNIFORM
CUSTOMS, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.


(B)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
NEW YORK COUNTY, OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF HOLDINGS AND THE
BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONAL, THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS.  EACH
OF HOLDINGS AND THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


SECTION 10.18  WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE;

141


--------------------------------------------------------------------------------





AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


SECTION 10.19  USA PATRIOT ACT NOTICE; LENDERS’ COMPLIANCE CERTIFICATION.


(A)           NOTICE TO BORROWER.  EACH LENDER AND THE ADMINISTRATIVE AGENT (FOR
ITSELF AND NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES HOLDINGS AND THE
BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE US PATRIOT ACT IT MAY BE
REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH OF
HOLDINGS AND THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
EACH LOAN PARTY AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY EACH SUCH LOAN PARTY IN
ACCORDANCE WITH THE ACT.


(B)           LENDERS’ CERTIFICATION.  EACH LENDER OR ASSIGNEE OR PARTICIPANT OF
A LENDER THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OR A STATE
THEREOF (AND IS NOT EXCEPTED FROM THE CERTIFICATION REQUIREMENT CONTAINED IN
SECTION 313 OF THE U.S. PATRIOT ACT AND THE APPLICABLE REGULATIONS BECAUSE IT IS
BOTH (I) AN AFFILIATE OF A DEPOSITORY INSTITUTION OR FOREIGN BANK THAT MAINTAINS
A PHYSICAL PRESENCE IN THE UNITED STATES OR FOREIGN COUNTRY AND (II) SUBJECT TO
SUPERVISION BY A BANKING REGULATORY AUTHORITY REGULATING SUCH AFFILIATED
DEPOSITORY INSTITUTION OR FOREIGN BANK) SHALL DELIVER TO THE ADMINISTRATIVE
AGENT THE CERTIFICATION OR, IF APPLICABLE, RECERTIFICATION, CERTIFYING THAT SUCH
LENDER IS NOT A “SHELL” AND CERTIFYING TO OTHER MATTERS AS REQUIRED BY SECTION
313 OF THE U.S. PATRIOT ACT AND THE APPLICABLE REGULATIONS THEREUNDER: (I)
WITHIN 10 DAYS AFTER THE CLOSING DATE OR, IF LATER, THE DATE SUCH LENDER,
ASSIGNEE OR PARTICIPANT OF A LENDER BECOMES A LENDER, ASSIGNEE OR PARTICIPANT OF
A LENDER HEREUNDER AND (II) AT SUCH OTHER TIMES AS ARE REQUIRED UNDER THE U.S.
PATRIOT ACT.


SECTION 10.20  DEFAULTING LENDERS.  EACH LENDER UNDERSTANDS AND AGREES THAT IF
SUCH LENDER IS A DEFAULTING LENDER THEN, NOTWITHSTANDING THE PROVISIONS OF
SECTION 10.03, IT SHALL NOT BE ENTITLED TO VOTE ON ANY MATTER REQUIRING THE
CONSENT OF THE REQUIRED LENDERS OR TO OBJECT TO ANY MATTER REQUIRING THE CONSENT
OF ALL THE LENDERS ADVERSELY AFFECTED THEREBY; PROVIDED, HOWEVER, THAT ALL OTHER
BENEFITS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL APPLY TO SUCH DEFAULTING
LENDER, EXCEPT AS PROVIDED IN SECTION 2.03(E).


SECTION 10.21  BINDING EFFECT.  THIS AGREEMENT SHALL BECOME EFFECTIVE AT SUCH
TIME WHEN IT SHALL HAVE BEEN EXECUTED BY HOLDINGS, THE BORROWER, THE COLLATERAL
AGENT AND THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COPIES HEREOF (TELEFAXED OR OTHERWISE) WHICH, WHEN TAKEN TOGETHER, BEAR
THE SIGNATURES OF EACH LENDER, AND THEREAFTER THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF HOLDINGS, THE BORROWER, EACH AGENT AND EACH
LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, UNLESS
THE CONDITIONS SET FORTH IN SECTION 4.01 HAVE BEEN SATISFIED BY THE LOAN PARTIES
OR WAIVED BY THE LENDERS ON OR BEFORE OCTOBER 31, 2006, NONE OF HOLDINGS, THE
BORROWER, ANY AGENT OR THE LENDERS SHALL HAVE ANY OBLIGATIONS UNDER THIS
AGREEMENT.


SECTION 10.22  JUDGMENT CURRENCY.


(A)           THE OBLIGATIONS OF THE LOAN PARTIES HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS TO MAKE PAYMENTS IN A SPECIFIED CURRENCY (THE “OBLIGATION
CURRENCY”) SHALL NOT BE DISCHARGED OR SATISFIED BY ANY TENDER OR RECOVERY
PURSUANT TO ANY JUDGMENT EXPRESSED IN OR CONVERTED INTO ANY CURRENCY OTHER THAN
THE OBLIGATION CURRENCY, EXCEPT TO THE EXTENT THAT SUCH TENDER OR RECOVERY
RESULTS IN THE EFFECTIVE RECEIPT BY A FINANCE PARTY OF THE FULL AMOUNT OF THE
OBLIGATION CURRENCY EXPRESSED TO BE PAYABLE TO IT UNDER THIS AGREEMENT OR
ANOTHER LOAN DOCUMENT.  IF, FOR THE PURPOSE OF OBTAINING OR

142


--------------------------------------------------------------------------------





ENFORCING JUDGMENT AGAINST ANY LOAN PARTY IN ANY COURT OR IN ANY JURISDICTION,
IT BECOMES NECESSARY TO CONVERT INTO OR FROM ANY CURRENCY OTHER THAN THE
OBLIGATION CURRENCY (SUCH OTHER CURRENCY BEING HEREINAFTER REFERRED TO AS THE
“JUDGMENT CURRENCY”) AN AMOUNT DUE IN THE OBLIGATION CURRENCY, THE CONVERSION
SHALL BE MADE, AT THE RATE OF EXCHANGE (AS QUOTED BY THE ADMINISTRATIVE AGENT OR
IF THE ADMINISTRATIVE AGENT DOES NOT QUOTE A RATE OF EXCHANGE ON SUCH CURRENCY,
BY A KNOWN DEALER IN SUCH CURRENCY DESIGNATED BY THE ADMINISTRATIVE AGENT)
DETERMINED, IN EACH CASE, AS OF THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE
ON WHICH THE JUDGMENT IS GIVEN (SUCH BUSINESS DAY BEING HEREINAFTER REFERRED TO
AS THE “JUDGMENT CURRENCY CONVERSION DATE”).


(B)           IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING BETWEEN
THE JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF THE
AMOUNT DUE, THE BORROWER COVENANTS AND AGREES TO PAY, OR CAUSE TO BE PAID, OR
REMIT, OR CAUSE TO BE REMITTED, SUCH ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY
EVENT NOT A LESSER AMOUNT), AS MAY BE NECESSARY TO ENSURE THAT THE AMOUNT PAID
IN THE JUDGMENT CURRENCY, WHEN CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON
THE DATE OF PAYMENT, WILL PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY WHICH
COULD HAVE BEEN PURCHASED WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE
JUDGMENT OR JUDICIAL AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT
CURRENCY CONVERSION DATE.


(C)           FOR PURPOSES OF DETERMINING ANY RATE OF EXCHANGE OR CURRENCY
EQUIVALENT FOR THIS SECTION 10.23, SUCH AMOUNTS SHALL INCLUDE ANY PREMIUM AND
COSTS PAYABLE IN CONNECTION WITH THE PURCHASE OF THE OBLIGATION CURRENCY.


SECTION 10.23  CONFLICT.  TO THE EXTENT THAT THERE IS A CONFLICT OR
INCONSISTENCY BETWEEN ANY PROVISION HEREOF, ON THE ONE HAND, AND ANY PROVISION
OF ANY OTHER LOAN DOCUMENT, ON THE OTHER HAND, THIS AGREEMENT SHALL CONTROL.

[Signature Pages Follow]

143


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

VERIFONE INTERMEDIATE HOLDINGS, INC.

 

 

 

 

By:

/s/ Barry Zwarenstein

 

 

Name: Barry Zwarenstein

 

 

Title: Chief Financial Officer

 

 

 

 

VERIFONE, INC.

 

 

 

 

By:

/s/ Barry Zwarenstein

 

 

Name: Barry Zwarenstein

 

 

Title: Chief Financial Officer

 

 

 

 

S-1


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A., as L/C Issuer

 

 

 

 

By:

/s/ Bruce Borden

 

 

Name: Bruce Borden

 

 

Title: Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Swing Line Lender

 

 

 

 

By:

/s/ Bruce Borden

 

 

Name: Bruce Borden

 

 

Title: Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Bruce Borden

 

 

Name: Bruce Borden

 

 

Title: Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

 

By:

/s/ Bruce Borden

 

 

Name: Bruce Borden

 

 

Title: Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., as an initial Lender

 

 

 

 

By:

/s/ Bruce Borden

 

 

Name: Bruce Borden

 

 

Title: Vice President

 

S-2


--------------------------------------------------------------------------------




 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Syndication Agent

 

 

 

 

By:

/s/ Laurie Perper

 

 

Name: Laurie Perper

 

 

Title: Senior Vice President

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as an initial Lender

 

 

 

 

By:

/s/ Laurie Perper

 

 

Name: Laurie Perper

 

 

Title: Senior Vice President

 

S-3


--------------------------------------------------------------------------------




 

 

 

 

BANK LEUMI USA,

 

as a Co-Documentation Agent and as an initial Lender

 

 

 

 

By:

/s/ Yuval Talmy

 

 

Name: Yuval Talmy

 

 

Title: First Vice President

 

 

 

 

By:

/s/ Dr. Avram Keusch

 

 

Name: Dr. Avram Keusch

 

 

Title: Vice President

 

S-4


--------------------------------------------------------------------------------




 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Co-Documentation Agent and as an initial Lender

 

 

 

 

By:

s/s David G. James

 

 

Name: David G. James

 

 

Title: Senior Vice President

 

 

S-5


--------------------------------------------------------------------------------